      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 1 of 346




 1   KEITH A. ROBINSON, Esq.                                              SHARP LAW, LLP
     (CSBN 126246)                                                        Ruth Anne French-Hodson (pro hac vice
 2   ATTORNEY AT LAW                                                      forthcoming)
     2945 Townsgate Road, Suite 200                                       5301 West 75th Street
 3   Westlake Village, CA 91361                                           Prairie Village, Kansas 66208
     Tel: 310.849.3135                                                    Tel: 913-901-0505
 4   Fax: 818.279.0604                                                    Fax: 913-901-0419
     keith.robinson@karlawgroup.com                                       rafrenchhodson@midwest-law.com
 5

 6

 7
     Attorneys for Plaintiff LAUREN SMITH, individual, on behalf of herself and others
 8   similarly situated,
 9                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   LAUREN SMITH, individual, on                                     )   Case No.
     behalf of herself and others similarly                           )
12   situated,                                                        )   COMPLAINT
                                                                      )   CLASS ACTION
13                                                                    )
                       Plaintiff,
                                                                      )   1. Racketeer Influenced & Corrupt
14                                                                    )   Organizations Act (RICO)
            v.
                                                                      )   2. Express Warranty
15                                                                    )   3. Implied Warranty
     PLUM, PBC,                                                       )   4. Negligent Testing & Inspection
16   PLUM, INC., D/B/A PLUM                                           )   5. Negligent Misrepresentation
     ORGANICS,                                                        )   6. Medical Monitoring
17                                                                    )   7. Unjust Enrichment
     CAMPBELL SOUP COMPANY,                                           )   8. Common Law Fraud
18   BEECH-NUT NUTRITION                                              )   9. Colorado Consumer Protection Act
                                                                      )   10. Kansas Consumer Protection Act
19   COMPANY,
                                                                      )
     GERBER PRODUCTS COMPANY,                                         )   DEMAND FOR JURY TRIAL
20                                                                    )
     NURTURE, INC., D/B/A
     HAPPYFAMILY ORGANICS,                                            )
21
     SAFEWAY INC.,
22
                         Defendants.
23

24

25          Plaintiff LAUREN SMITH on behalf of herself and all others similarly situated,
26   sue Defendants Plum, PBC, Plum, Inc., d/b/a Plum Organics, Campbell Soup
27   Company, Beech-Nut Nutrition Company, Gerber Products Company, Nurture, Inc.,
28     _________________________________________________________________________________________________________________________________
                                                          Page 1
                                             COMPLAINT – CLASS ACTION, Case No.
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 2 of 346




 1   d/b/a HappyFamily Organics, and Safeway Inc. for selling, marketing, advertising,
 2   distributing, and manufacturing baby food products containing dangerous levels of
 3   heavy metals and alleges as follows:
 4                                                     INTRODUCTION
 5              1.      Food fraud is a crime that siphons millions of dollars every year from
 6       unsuspecting American consumers. Food fraud not only results in injury and
 7       sometimes death to the person who consumes the altered food, but it also deprives
 8       the purchaser of the value of their purchase—i.e., they overpaid for a product,
 9       sometimes the full amount of the purchase price. 1 As PwC has explained, “Food
10       fraud is simply defined as intentional deception using food for economic gain.” 2
11              2.      “Food fraud” occurs when bad actors cut corners “to profit financially.
12       It is that intent to profit that separates food fraud from failures in food safety and
13       food quality.”3
14              3.      Food fraud’s economic toll is growingly rapidly both in America and
15       globally: “today’s estimates of the global financial cost of food fraud range from
16       $6.2 billion to a massive $40 billion per year.” 4
17              4.      The roots of food fraud run deep in the American economy. In 1906,
18       Upton Sinclair published a novel, The Jungle, to expose the horrors that were
19       occurring in the American meat-packing industry, including the sickness and death
20
     1
       Arun Chauhan, Food fraud – an evolving crime with profit at its heart, NEW FOOD
21
     (Apr. 23, 2020) (“Loss can also be paying a premium for goods that are presented as
22   being of superior quality, when in reality they have been made cheaply with
     contaminated or substitute ingredients. This is loss through overpayment and loss
23
     caused by the use of a sub-standard or altered product.”).
     2
24     Julia Leong & Tan Hwee Ching, Tackling food fraud, PWC.com,
     https://www.pwc.com/sg/en/services/food-supply-integrity/tackling-food-fraud.html
25
     (last visited Mar. 11, 2021).
     3
26     Luke Cridland, Food Fraud | When Does Food Become Criminal, FOOD UNFOLDED
     (Dec. 17, 2020).
27   4
       Luke Cridland, Food Fraud | When Does Food Become Criminal, FOOD UNFOLDED
28   (Dec.   17, 2020).
        _________________________________________________________________________________________________________________________________
                                                           Page 2
                                              COMPLAINT – CLASS ACTION, Case No.
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 3 of 346




 1       of children caused by contamination during manufacturing and processing. The
 2       food manufacturers and suppliers cut corners to increase their profits, putting
 3       safety and honesty behind profits and greed.
 4              5.       Unfortunately, more than a century later, profiteering among food
 5       companies remains a major problem in America. In particular, contamination of
 6       baby food with toxic heavy metals is a key issue that is concealed and
 7       misrepresented to the purchasers of baby food products.
 8              6.       The greed of executives at baby food companies has caused them to
 9       engage long-running, ongoing schemes to defraud involving premium baby food.
10       Several companies have promised and reassured parents that their baby food
11       products are pure, natural, safe, and healthy; in reality, these products contain
12       heavy metals that are not pure, unnatural, unsafe, and pose a major risk to babies
13       and infants.
14              7.       Had parents (or guardians)5 been fully informed about the contents of
15       the baby food they purchased, they would not have bought the premium baby
16       food—or would have paid far less for less-than-premium products.
17              8.       The baby food fraud alleged in this case occurred in multiple stages.
18       Executives at these companies devised a scheme to defraud in which baby food
19       would be represented as something different than what it was, which made the
20       food their companies produced and manufactured not safe for consumption. Then,
21       once their food fraud was exposed to the public, Defendants also engaged in
22       additional fraudulent acts to cover up, conceal, and continue their ongoing schemes
23       to defraud.
24              9.       The mail and wire fraud statutes have a long-established meaning: each
25       mailing and each use of the wires in furtherance of a scheme to defraud is a
26

27   5
      This Complaint uses the term “parents” at times instead of “guardians”; any
28   purchaser     of baby food within the scope of the class definition is a class member.
       _________________________________________________________________________________________________________________________________
                                                            Page 3
                                               COMPLAINT – CLASS ACTION, Case No.
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 4 of 346




 1       separate criminal act. In turn, given the scope of the advertising and marketing and
 2       constant use of the Internet and email by Defendants, each Defendant has engaged
 3       in a pattern of wire and mail fraud since at least January 2019, when Defendants
 4       formed and began using the Baby Food Council as a vessel for fraud.
 5              10. This ongoing fraud was only recently revealed. On February 4, 2021,
 6       the U.S. House of Representatives Committee on Oversight and Reform released
 7       the explosive report, “Baby Foods Are Tainted with Dangerous Levels of Arsenic,
 8       Lead, Cadmium, and Mercury.” (hereinafter “the House Staff Report” or
 9       “Congressional Report”). The House Staff Report exposed rampant fraud,
10       misrepresentations, half-truths, and fraud by omission committed by the nation’s
11       seven leading baby food manufacturers in selling food to the most vulnerable in
12       our population: infants and toddlers.6
13              11. The House Staff Report highlighted the high levels of toxic heavy
14       metals present in numerous baby foods produced by Defendants, namely
15       Defendant Beech-Nut, Defendant Nurture, Defendant Gerber, and Hain who
16       cooperated with Congress’s investigation.
17              12. Defendants Campbell and Plum refused cooperation along with
18       Walmart and Sprout, 7 which suggested their misconduct was even more nefarious
19       (particularly because it is unusual for corporations not to cooperate with federal
20       regulators).
21              13. Although there has been no conclusion about a safe level of these
22       hazardous heavy metals in baby foods, the FDA sets the maximum allowable
23
     6
24     Staff Report, Subcommittee on Economic and Consumer Policy of the Committee
     on Oversight and Reform, U.S. House of Representatives, Baby Foods Are Tainted
25
     with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury (Feb. 4, 2021)
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
     04%20ECP%20Baby%20Food%20Staff%20Report.pdf (hereinafter “House Staff
27
     Report”) (attached as Ex. A).
     7
28     Id. at 2.
        _________________________________________________________________________________________________________________________________
                                                            Page 4
                                               COMPLAINT – CLASS ACTION, Case No.
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 5 of 346




 1       levels of these toxic heavy metals in water bottles safe for consumption at 10 parts
 2       per billion (ppb) inorganic arsenic, 5 ppb lead, and 5 ppb cadmium. 8 Similarly, the
 3       EPA only allows up to 10 ppb of arsenic, 10 ppb of lead, 5 ppb of cadmium, and 2
 4       ppb of mercury in public drinking water.
 5

 6

 7

 8

 9

10

11

12

13

14

15                14. The levels of these toxic heavy metals that would pose health risks to
16       infants and children are likely far less than those set for a bottle of water because
17       the bottled water limits are set assuming adult consumption—not that of an infant
18       or toddler.
19                15. The baby food at issue, examined in the House Staff Report, showed
20       levels as high as 91 times as much arsenic, 177 times as much lead, 69 times as
21       much cadmium, and 5 times as much mercury than levels allowed in bottled
22       water. 9
23                16. All of these toxins are harmful to the babies and children who ingested
24       them. Exposure to these heavy metals can result in:
25                    a. Permanent decreases in IQ;
26

27   8
         Id. at 4.
     9
28       Id.
          _________________________________________________________________________________________________________________________________
                                                              Page 5
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 6 of 346




 1                   b. Diminished future economic productivity;
 2                   c. Increased risk of future criminal and antisocial behavior in children;
 3                   d. Affected neurological development and brain function in infants; 10
 4                   e. Other unknown and harmful effects to children.
 5                17. But baby food is big business and these companies feared that billions
 6    of dollars of revenue might slip away if they took the precaution, time, and
 7    necessary steps to get their products into healthy and safe-for-consumption baby
 8    food. So, Defendants cut corners, covered up their schemes, and have failed to
 9    recall their products or stop their campaign of lies and misrepresentations.
10                18. This criminal behavior among several of America’s top baby food
11    manufacturers remains ongoing and must be stopped. Fortunately, Congress passed
12    the Racketeer Influenced and Corrupt Organizations Act (“RICO”) Act in 1970 to
13    address situations precisely like this. Situations of interstate, nationwide fraud that
14    no state can tackle on its own and situations where federal prosecutors and
15    agencies either lack the resources or priorities to stop immediately (that is not to
16    say indictments will not follow, but indictments typically come many years later—
17    not immediately).
18                19. This case seeks to hold these baby food producers and manufacturers
19    accountable where government enforcement has not (at least not yet). Defendants
20    should be required to repay the consumers they lied to and stole from—and be
21    subject whatever regulatory action and criminal indictments that follow in the
22    wake of this case.
23    I.           Parties
24              A.        Plaintiff
25                20. Plaintiff Lauren Smith currently resides in the state of Kansas and
26    purchased baby foods produced by Defendants for her children in Kansas and
27
     10
28        Id.at   2.
           _________________________________________________________________________________________________________________________________
                                                              Page 6
                                                 COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 7 of 346




 1   Colorado. From December 2018 until October 2020, Plaintiff Smith resided in the
 2   state of Colorado and during that time purchased Defendants’ baby food products
 3   at Safeway.
 4               a. Plaintiff Smith purchased products from Defendant Beech-Nut, namely
 5                    Organics Apple Jar, Organics Carrots Jar, Organics Sweet Potato Jar,
 6                    Organics Prunes Jar, Organics Pumpkin Jar, Naturals Green Beans Jar,
 7                    Naturals Banana Jar and other jarred baby food purees. Plaintiff Smith
 8                    purchased Beech-Nut products approximately twenty (20) times from
 9                    December 2018 – March 2019 for her hirst child and August 2020 –
10                    October 2020 for her second child. Plaintiff Smith purchased Beech-
11                    Nut products at Safeway, and specifically recalls it being “prevalent” at
12                    the grocery store. She relied on Beech-Nut’s representations and labels
13                    that their products were healthy and all natural.
14               b. Plaintiff Smith purchased products from Defendant Gerber, namely
15                    jarred baby food purees, pouches, puffs, and snacks. Plaintiff Smith
16                    purchased Gerber approximately twenty (20) times between December
17                    2018- March 2019 based on Gerber’s representations in advertisements
18                    that its’ products only contained simple ingredients. Further, Plaintiff
19                    Smith relied on the labels affixed on the Gerber foods she bought her
20                    children and trusted the labels were accurate about what was contained
21                    inside.
22               c. Plaintiff Smith purchased products from Defendant Nurture, namely
23                    HappyBABY, Happy Tot Organic Blueberry Pear & Beet Stage 4
24                    Pouch, Happy Tot Organic Apples Spinach Pea & Broccoli Blend Stage
25                    4 Pouch, Happy Tot Organic Pear Raspberry Squash & Carrot Fiber &
26                    Protein Blend Stage 4 Pouch, Happy Tot Organic Pear Blueberry &
27                    Spinach Fiber & Protein Blend Stage 4 Pouch, Happy Baby Blueberry
28    _________________________________________________________________________________________________________________________________
                                                         Page 7
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 8 of 346




 1                    & Purple Carrot Teethers, Happy Baby Sweet Potato & Banana
 2                    Teethers, Happy Baby Apple & Broccoli Puffs, Happy Baby Sweet
 3                    Potato & Carrot Puffs, Happy Baby Purple Carrot & Blueberry Puffs,
 4                    Love My Veggies Carrots, Bananas, Mangos & Sweet Potatoes Pouch,
 5                    Love My Veggies Zucchinis, Pears, Chickpeas & Kale Pouch, Love My
 6                    Veggies Bananas, Beets, Squash & Blueberries Pouch, Fiber & Protein
 7                    Pears, Kiwi & Kale Toddler Pouch, Happy Tot Pears Mangos &
 8                    Spinach with Super Chia, and other snacks. Plaintiff Smith purchased
 9                    HappyBABY products approximately eighty (80) times, every month
10                    between December 2018- January 2021 and believe HappyBABY’s
11                    representations online that the products only contained simple, organic,
12                    “clearly-crafted” and high quality, non-GMO ingredients.
13               d. Plaintiff Smith purchased products from Defendant Campbell, namely
14                    Plum Organics, Stage 1 Pouches: Just Prunes, Just Sweet Potato, Stage
15                    2 Pouches: Apple & Broccoli, Apple & Carrot, Apple, Raspberry,
16                    Spinach & Greek Yogurt, Banana & Pumpkin, Pear Spinach & Pea,
17                    Pear Purple Carrot & Blueberry, Peach Banana & Apricot, Pumpkin,
18                    Spinach, Chickpea & Broccoli, Butternut Squash, Carrot, Chickpea &
19                    Corn, Carrots, Beans, Spinach & Tomato, Stage 3 Pouches: Carrot
20                    Spinach Turkey Corn Apple & Potato with Celery & Onion, Mighty 4
21                    Pouches: Banana Blueberry Sweet Potato Carrot Greek Yogurt &
22                    Millet, Strawberry Banana Greek Yogurt Kale Amaranth & Oat, Apple,
23                    Blackberry, Purple Carrot, Greek Yogurt & Oat, Tots Pouches: Mighty
24                    Protein & Fiber Banana, White Bean Strawberry & Chia, Mighty 4
25                    Blends Pear Cherry Blackberry Strawberry, Black Bean Spinach & Oat,
26                    Mighty 4 Banana Kiwi Spinach Greek Yogurt & Barley, Mighty
27                    Veggie Sweet Potato Apple Banana Carrot, Mighty 4 Organic Mango
28    _________________________________________________________________________________________________________________________________
                                                         Page 8
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 9 of 346




 1                    Pineapple, White Bean Butternut Squash Oat, Mighty 4 Spinach Kiwi
 2                    Barley Greek Yogurt Pouch, Mighty Protein & Fiber Pear White Bean
 3                    Blueberry Date & Chia, Mighty 4 Strawberry Kale Amaranth. Plaintiff
 4                    Smith purchased these baby foods over 100 times, every month,
 5                    multiple times a month, for her children, between December 2018 and
 6                    January 2021. Based on representations on the Plum website, when
 7                    making purchasing decisions, Plaintiff Smith trusted the labels and
 8                    advertisements that these products were safe for her children.
 9           21. Prior to purchasing these baby foods, Plaintiff Smith saw Defendants’
10   advertisements, claims on the packaging alleging the food was nutritious, healthy,
11   and safe. Plaintiff Smith relied on these representations in purchasing food for her
12   daughter. During that time, based on Defendants’ omissions, false and misleading
13   claims, warranties, representations, advertisements and other fraudulent marketing,
14   Plaintiff Smith was unaware that these products contained any level of heavy
15   metals, chemicals, or toxins, and would not have purchased the food if that was
16   fully disclosed. Further, she would not have paid the premium price for the baby
17   foods if the information of toxins was fully disclosed. Plaintiff Smith was injured
18   by paying a premium for the baby foods that have no or very little value—or
19   whose value was at least less than what she paid—based on the presence of the
20   heavy metals, chemicals, and toxins. Plaintiff Smith suffered anguish and concern
21   for her daughter since learning that these products contain high levels of heavy
22   metals.
23           22. Through counsel, Plaintiff Smith notified Manufacturer Defendants of
24   her intention to file suit by letter dated March 26, 2021.
25           23. Through counsel, Plaintiff Smith notified Defendant Safeway of her
26   intention to file suit by letter dated March 29, 2021.
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 9
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 10 of 346




 1           24. Plaintiff brings this action individually and on behalf of all consumers
 2   who purchased baby foods manufactured by Defendants to cause the disclosure of
 3   the presence and/or risk of the presence of heavy metals and/or other toxins that do
 4   not conform to the labels, packaging, advertising, and statements in the baby food
 5   products; to correct the false and misleading perception that Defendants created in
 6   the minds of consumers that their products are high quality, healthy, and safe for
 7   infant consumption; and to obtain redress for those who have purchased the baby
 8   food.
 9         B.         Defendants
10           25. Defendant Beech-Nut Nutrition Company (“Beech-Nut”) is
11   incorporated in New York. Its headquarters and principal place of business is
12   located at One Nutritious Place, Amsterdam, New York 12010.
13           26. Defendant Beech-Nut formulates, develops, manufactures, labels,
14   distributes, markets, advertises, and sells under the baby food brand names Beech-
15   Nut throughout the United States, including in this District, during the Class Period
16   (defined below). The advertising, labeling, and packaging for these products, relied
17   upon by Plaintiff were prepared, reviewed, and/or approved by Defendant Beech-
18   Nut and its agents, and were disseminated by Defendant Beech-Nut and its agents
19   through marketing, advertising, packaging, and labeling that contained the
20   misrepresentations alleged herein. The marketing, advertising, packaging, and
21   labeling for these baby foods were designed to encourage consumers to purchase
22   them and reasonably misled the reasonable consumer, i.e., Plaintiff and the Class,
23   into purchasing them. Defendant Beech-Nut owns, manufactures, and distributes
24   the baby foods, and created, allowed, negligently oversaw, and/or authorized the
25   unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and advertising
26   for the baby foods. Defendant Beech-Nut is responsible for sourcing ingredients,
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 10
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 11 of 346




 1   manufacturing the products, and conducting all relevant quality assurance
 2   protocols, including testing, for the ingredients and finished baby foods.
 3           27. Defendant Campbell Soup Company (“Campbell”) is incorporated in
 4   Delaware. Its headquarters and principal place of business is located at 1 Campbell
 5   Place, Camden, NJ 08103-1701.
 6           28. Defendant Plum, Inc., d/b/a Plum Organics, is a Delaware corporation.
 7   In 2013, it was reincorporated as a public benefit corporation (Plum, PBC) in
 8   Delaware. Until February 2021, its headquarters were located at 1485 Park
 9   Avenue, Suite 200, Emeryville, California. Plum, Inc. holds the Plum intellectual
10   property and brands. As recently as January 27, 2021, Plum, Inc. reported to the
11   Secretary of State for the State of California that its Principal Executive Office,
12   Chief Executive Officer, Secretary, and Chief Financial Officer were all located at
13   1485 Park Avenue, Suite 200, Emeryville, California. On February 22, 2021, days
14   after Plum Organics began facing suit in California, Plum, Inc. surrendered its right
15   to do business in California and revoked its designation of agent for service of
16   process in California. Plum, Inc. consented to service through the California
17   Secretary of State for actions based upon any liability or obligation incurred within
18   the State of California prior to the filing of the Certificate of Surrender. Based on
19   the Certificate of Surrender, Plaintiff believes Plum, Inc. now claims its
20   headquarters and principal place of business is located at 1 Campbell Place,
21   Camden, NJ.
22           29. Defendant Campbell, Defendant Plum, PBC, and Defendant Plum, Inc.
23   (together, “Plum”) formulate, develop, manufacture, label, distribute, market,
24   advertise, and sell under the baby food brand name Plum Organics throughout the
25   United States, including in this District, during the Class Period (defined below).
26   The advertising, labeling, and packaging for these products, relied upon by
27   Plaintiff were prepared, reviewed, and/or approved by Plum Defendants and their
28    _________________________________________________________________________________________________________________________________
                                                         Page 11
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 12 of 346




 1   agents, and were disseminated by Plum Defendants and its agents through
 2   marketing, advertising, packaging, and labeling that contained the
 3   misrepresentations alleged herein. The marketing, advertising, packaging, and
 4   labeling for these baby foods were designed to encourage consumers to purchase
 5   them and reasonably misled the reasonable consumer, i.e., Plaintiff and the Class,
 6   into purchasing them. Plum Defendants own, manufacture, and distribute the baby
 7   foods, and created, allowed, negligently oversaw, and/or authorized the unlawful,
 8   fraudulent, unfair, misleading, and/or deceptive labeling and advertising for the
 9   baby foods. Plum Defendants are responsible for sourcing ingredients,
10   manufacturing the products, and conducting all relevant quality assurance
11   protocols, including testing, for the ingredients and finished baby foods.
12           30. Defendant Gerber Products Company (“Gerber”) (a/k/a Nestle
13   Nutrition, Nestle Infant Nutrition or Nestle Nutrition North America) is
14   incorporated in Michigan. Its headquarters and principal place of business is
15   located at 1812 North Moore Street, Arlington, VA.
16           31. Defendant Gerber formulates, develops, manufactures, labels,
17   distributes, markets, advertises, and sells under the baby food brand name Gerber
18   throughout the United States, including in this District, during the Class Period
19   (defined below). The advertising, labeling, and packaging for these products, relied
20   upon by Plaintiffs were prepared, reviewed, and/or approved by Defendant Gerber
21   and its agents, and were disseminated by Defendant Gerber and its agents through
22   marketing, advertising, packaging, and labeling that contained the
23   misrepresentations alleged herein. The marketing, advertising, packaging, and
24   labeling for these baby foods were designed to encourage consumers to purchase
25   them and reasonably misled the reasonable consumer, i.e., Plaintiffs and the Class,
26   into purchasing them. Defendant Gerber owns, manufactures, and distributes the
27   baby foods, and created, allowed, negligently oversaw, and/or authorized the
28    _________________________________________________________________________________________________________________________________
                                                         Page 12
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 13 of 346




 1   unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and advertising
 2   for the baby foods. Defendant Gerber is responsible for sourcing ingredients,
 3   manufacturing the products, and conducting all relevant quality assurance
 4   protocols, including testing, for the ingredients and finished baby foods.
 5           32. Defendant Nurture, Inc. (“Nurture”) is incorporated in Delaware. Its
 6   headquarters and principal place of business is located at 1 Maple Avenue, White
 7   Plains, New York.
 8           33. Defendant Nurture formulates, develops, manufactures, labels,
 9   distributes, markets, advertises, and sells under the baby food brand names Happy
10   Baby and Happy Family throughout the United States, including in this District,
11   during the Class Period (defined below). The advertising, labeling, and packaging
12   for these products, relied upon by Plaintiff were prepared, reviewed, and/or
13   approved by Defendant and its agents, and were disseminated by Defendant
14   Nurture and its agents through marketing, advertising, packaging, and labeling that
15   contained the misrepresentations alleged herein. The marketing, advertising,
16   packaging, and labeling for these baby foods were designed to encourage
17   consumers to purchase them and reasonably misled the reasonable consumer, i.e.,
18   Plaintiff and the Class, into purchasing them. Defendant Nurture owns,
19   manufactures, and distributes the baby foods, and created, allowed, negligently
20   oversaw, and/or authorized the unlawful, fraudulent, unfair, misleading, and/or
21   deceptive labeling and advertising for the baby foods. Defendant Nurture is
22   responsible for sourcing ingredients, manufacturing the products, and conducting
23   all relevant quality assurance protocols, including testing, for the ingredients and
24   finished baby foods.
25           34. Collectively, Defendants Beech-Nut, Campbell, Plum, Gerber, and
26   Nurture are referred to in this Complaint as “Manufacturer Defendants.”
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 13
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 14 of 346




 1           35. Defendant Safeway Inc. is incorporated in Delaware. Its headquarters
 2   and principal place of business is located at 11555 Dublin Canyon Rd., Pleasanton,
 3   California.
 4           36. Defendant Safeway markets, distributes, advertises, and sells
 5   Manufacturer Defendants’ baby food products throughout the United States,
 6   including in this District, during the Class Period (defined below). Defendant
 7   Safeway and its agents reviewed and disseminated the advertising, marketing,
 8   labeling, and packaging for Manufacturer Defendants’ products including the
 9   materials relied upon by Plaintiff. The marketing and advertising for these baby
10   foods were designed to encourage consumers to purchase them and reasonably
11   misled the reasonable consumer into purchasing them. Defendant Safeway sells
12   and distributes the baby foods, and created, allowed, negligently oversaw, and/or
13   authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive labeling
14   and advertising for the baby foods.
15   II.      Jurisdiction
16           37. This Court has subject matter jurisdiction over this class action pursuant
17   to 18 U.S.C. § 1964(a) (civil RICO jurisdiction), 18 U.S.C. § 1331 (federal
18   question jurisdiction), and 28 U.S.C. § 1332(d)(2)(A) (CAFA jurisdiction).
19           38. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because
20   Plaintiff has suffered injury as a result of Defendants’ acts in this District, many of
21   the acts and transactions giving rise to this action occurred in this District,
22   Defendants conduct substantial business in this District, Defendants have
23   intentionally availed themselves of the laws, protections, and markets of this
24   District, and Defendants are subject to personal jurisdiction in this District.
25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 14
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 15 of 346




 1        III.   Factual Background
 2                   A. The baby food industry is a large, lucrative market driven by
 3                        consumer demand for convenience and reassurances of safety.
 4               39. Baby food manufacturers know that there are few things as precious as
 5     a newborn baby and that parents want the very best for their children. Baby food
 6     manufacturers also know that many parents are willing to pay premium dollars to
 7     ensure the quality and healthiness of the products they feed their babies.
 8               40. Given this demand, the world market for infant formula and baby food
 9     is large, growing, and very competitive with a forecast market value of almost $99
10     billion by 2024.11
11               41. In the United States, the baby food market size was valued at $12.9
12     billion in 2018 and is projected to reach $17.2 billion by 2026. 12
13               42. Baby food is the most purchased baby product category in U.S.
14     supermarkets.
15               43. A market research group notes that “[i]n the recent years, packaged
16     baby food has been widely adopted by parents since it provides convenience and
17     higher nutrition level. In addition, the rise in awareness among people about the
18     numerous health advantages of feeding baby food to infants has significantly
19     fueled the growth of the baby food market.” 13
20               44. The growth in the baby food market is also driven by rising numbers of
21     women working outside the home. “As many working mothers return to their jobs
22

23   11
        Emma Bedford, U.S. baby food market - statistics & facts, STATISTA (Nov. 20,
24   2020), https://www.statista.com/topics/1218/baby-food-market/.
     12
        U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to
25
     2026, BUSINESS WIRE (Mar. 3, 2020, 05:44 AM),
26   https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-
     Market-Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---
27
     ResearchAndMarkets.com.
     13
28      Id.
         _________________________________________________________________________________________________________________________________
                                                            Page 15
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 16 of 346




 1     shortly after giving birth, prepared baby foods and formulas provide an appealing
 2     alternative for working mothers, bridging their desires for healthy, nutritious food
 3     with their need for convenience.”14
 4              45. The cereal segment of the baby food market has the largest revenue
 5     because infants consume these products on a regular basis as their high protein and
 6     vitamin content is necessary for overall growth. 15
 7              46. A growing segment of this baby food market is baby food labeled as
 8     organic. In North America, the organic baby food market had a value of $1.9
 9     billion in 2018. One market researcher concluded that the growth in the North
10     America organic baby food market was driven in part by the “increasing awareness
11     among parents regarding the baby’s nutrition, coupled with the health benefits
12     associated with organic food products is driving the market growth in the region”
13     and “the rising consumer awareness about the harmful effects of chemicals on the
14     infant’s health.”16
15              47. Another market research group noted that the strong growth of the
16     organic market in North America: “Consumers are increasingly health conscious
17     and looking for natural, minimally-processed foods, and the stakes are even higher
18

19   14
        Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug.
20   2015) https://www.nielsen.com/wp-
     content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-
21
     2.pdf.
     15
22      U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to
     2026, BUSINESS WIRE (Mar. 3, 2020, 05:44 AM),
23
     https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-
24   Market-Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---
     ResearchAndMarkets.com.
25   16
        U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to
26   2026, BUSINESS WIRE (Mar. 3, 2020, 05:44 AM),
     https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-
27
     Market-Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---
28   ResearchAndMarkets.com.
        _________________________________________________________________________________________________________________________________
                                                           Page 16
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 17 of 346




 1     when it comes to their babies.” “More parents are seeking foods that set their
 2     children up for a healthy life—even if it comes at a premium. We expect this
 3     segment will continue to grow as more parents can afford to trade up.”17
 4              48. According to a Consumer Reports survey, 39 percent of parents who
 5     purchased packaged foods sometimes bought organic food for their children, and
 6     they cited avoiding lead, arsenic, and other heavy metals as their primary reason
 7     for doing it.18
 8              49. While many millennial parents may have less children, market research
 9     shows they adopt a quality over quantity approach to the baby products they
10     purchase. These parents prioritize organic and chemical-free baby products and are
11     willing to pay a premium for healthy and high nourishment meals. 19
12              50. Even for value purchasers, these parents expect that all baby foods they
13     buy will be safe and nutritious. 20
14              51. Parents look to endorsements from trusted sources like health experts in
15     choosing baby food.
16

17

18   17
        Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug.
19
     2015) https://www.nielsen.com/wp-
     content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-
20   2.pdf.
     18
        Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
21
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
22   metals-in-baby-food/.
     19
        U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to
23
     2026, BUSINESS WIRE (Mar. 3, 2020, 05:44 AM),
24   https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-
     Market-Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---
25
     ResearchAndMarkets.com.
     20
26      Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug.
     2015) https://www.nielsen.com/wp-
27
     content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-
28   2.pdf.
         _________________________________________________________________________________________________________________________________
                                                            Page 17
                                               COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 18 of 346




 1         B.         Arsenic, lead, cadmium, and mercury are toxic, hazardous
 2                    substances.
 3           52. Heavy metals such as arsenic, lead, cadmium, and mercury are
 4   extremely toxic and dangerous to babies and young children.
 5           53. All four of the heavy metals (arsenic, lead, cadmium, and mercury) are
 6   defined by the Environmental Protection Agency as hazardous substances that may
 7   endanger public health and subject companies to strict liability clean-up and
 8   reporting requirements under the Comprehensive Environmental Response,
 9   Compensation, and Liability Act. Designation of Hazardous Substances, 40 C.F.R.
10   § 302.4 (2019).
11           54. Except for inorganic arsenic in infant rice cereal, no federal agency has
12   determined that there is a safe level of these toxic heavy metals in baby food.
13           55. The lack of any federal FDA mandated maximum contaminant level for
14   baby food does not allow Defendants to simply ignore what research says about the
15   harm associated with these high levels of heavy metals in baby food. Indeed,
16   without action by the FDA, there has been no federal government determination of
17   what levels of these hazardous neurotoxins (arsenic, lead, cadmium, and mercury)
18   can be safely consumed by infants and children through regular consumption of
19   baby food and snacks. Standards for these hazardous substances from other
20   contexts indicates that the levels in Manufacturer Defendants’ baby foods are not
21   safe or healthy.
22           56. This contamination, even in small amounts, can be especially dangerous
23   for young children: “Infants are especially vulnerable because their bodies are so
24   small, and on a per-pound basis, they’re getting much higher exposure than anyone
25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 18
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 19 of 346




 1     else in the population,” according to Jane Houlihan, research director for Healthy
 2     Babies Bright Futures, discussing arsenic exposure in baby food in 2017.21
 3              57. A Healthy Babies 2019 Report also concluded that the exposure to
 4     these four heavy metals was particular harmful for infants and children: 22
 5                 a. Arsenic, lead, mercury, and cadmium, four heavy metals found in the
 6                      baby foods, are neurotoxins.
 7                 b. Exposures to these four heavy metals “diminish quality of life, reduce
 8                      academic achievement, and disturb behavior, with profound
 9                      consequences for the welfare and productivity of entire societies.”
10                 c. These four toxins “can harm a baby’s developing brain and nervous
11                      system” and cause negative impacts such as “the permanent loss of
12                      intellectual capacity and behavioral problems like attention-deficit
13                      hyperactivity disorder (ADHD).”
14                 d. Even in trace amounts found in food, these heavy metals can alter the
15                      developing brain and erode a child’s IQ.
16                 e. These four heavy metals pose “troubling risks for babies, including
17                      cancer and lifelong deficits in intelligence . . . .”
18              58. The risk of exposure to heavy metals is exacerbated in babies and
19     toddlers because they are small, have other developing organ systems, and absorb
20     more of the heavy metals than adults.
21

22

23   21
        Roni Caryn Rabin, Should You be Worried About the Arsenic in Your Baby Food?,
24   THE NEW YORK TIMES (Dec. 7, 2017)
     https://www.nytimes.com/2017/12/07/well/eat/should-you-be-worried-about-the-
25
     arsenic-in-your-baby-food.html.
     22
26      Jane Houlihan & Charlotte Brody, What’s In My Baby’s Food?, HEALTHY BABIES
     BRIGHT FUTURES (Oct. 2019),
27
     https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
28   10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf                                                  (attached as Ex. B).
        _________________________________________________________________________________________________________________________________
                                                           Page 19
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 20 of 346




 1              59. Because of how the effects of exposure to these heavy metals manifest,
 2     the potentially catastrophic effects on children who ate food produced by
 3     Manufacturer Defendants that contains these heavy metals might not be discovered
 4     for years to come.
 5                       1.        Arsenic
 6              60. Arsenic is ranked number one among substances present in the
 7     environment that pose the most significant potential threat to human health,
 8     according to the Department of Health and Human Services’ Agency for Toxic
 9     Substances and Disease Registry (ATSDR). 23
10              61. The known health risks of arsenic exposure include “respiratory,
11     gastrointestinal, haematological, hepatic, renal, skin, neurological and
12     immunological effects, as well as damaging effects on the central nervous system
13     and cognitive development in children.” 24
14              62. A study of Maine schoolchildren exposed to arsenic in drinking water
15     found that children exposed to water with an arsenic concentration level greater
16     than 5 parts per billion (ppb) “showed significant reductions in Full Scale IQ,
17     Working Memory, Perceptual Reasoning and Verbal Comprehension scores.” The
18     authors noted that 5 ppb was an important exposure threshold.25
19

20

21   23
        ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE
22   REGISTRY, (2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3,
     2021).
23   24
        The House Staff Report at 10, (citing Miguel Rodríguez-Barranco et al.,
24   Association of arsenic, cadmium and manganese exposure with neurodevelopment
     and behavioural disorders in children: a systematic review and meta-analysis,
25
     NATIONAL LIBRARY OF MEDICINE (June 1, 2013),
26   https://pubmed.ncbi.nlm.nih.gov/23570911/)).
     25
        Id. (citing Gail A. Wasserman et al., A cross-sectional study of well water arsenic
27
     and child IQ in Maine schoolchildren, BIOMED CENTRAL, INC. (Apr. 1, 2014),
28   https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23)).
         _________________________________________________________________________________________________________________________________
                                                            Page 20
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 21 of 346




 1              63. The FDA acknowledged the grave dangers in consumption of high
 2     levels of arsenic by infants: “FDA’s risk assessment shows that inorganic arsenic
 3     exposure during fetal development, infancy, and childhood may contribute to
 4     neurodevelopmental effects, as well as increase lifetime cancer risk, and that
 5     establishing an action level will reduce inorganic arsenic exposure and risk.” 26
 6              64. The Environmental Protection Agency has set the maximum
 7     contaminant level (MCL) for arsenic to 10 micrograms per liter (or 10 ppb) for
 8     public drinking water systems, as have the European Union and the World Health
 9     Organization.
10              65. The FDA has already set maximum inorganic arsenic levels at 10 ppb
11     for bottled water. FDA has also set the maximum amount of inorganic arsenic in
12     infant rice cereals at 100 ppb. 27
13              66. Consumer Reports suggests setting inorganic arsenic levels as low as 3
14     ppb.
15              67. Organizations such as Healthy Babies Bright Futures have called for a
16     goal of no measurable amount of inorganic arsenic in baby food.
17                      2.        Lead
18              68. Lead is number two on ATSDR’s list of substances present in the
19

20

21   26
        Supporting Document for Action Level for Inorganic Arsenic in Rice Cereals for
22   Infants, U.S. FOOD & DRUG ADMINISTRATION (Aug. 5, 2020)
     https://www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
23
     documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-
24   cereals-infants.
     27
        Drinking Water Requirements for States and Public Water Systems,
25
     ENVIRONMENTAL PROTECTION AGENCY, www.epa.gov/dwreginfo/chemical-
26   contaminant-rules (last visited Mar. 3, 2021); Arsenic (Q&A), THE EUROPEAN FOOD
     INFORMATION COUNCIL (Dec. 8, 2014) www.eufic.org/en/food-safety/article/arsenic-
27
     qa); Arsenic, WORLD HEALTH ORGANIZATION (Feb. 15, 2018)
28   https://www.who.int/news-room/fact-sheets/detail/arsenic.
        _________________________________________________________________________________________________________________________________
                                                           Page 21
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 22 of 346




 1        environment that pose the most significant potential threat to human health. 28
 2              69. Even small doses of lead exposure are hazardous, particularly to
 3     children. 29 “Lead exposure is a particular health concern for fetuses, infants, and
 4     children because of their developing nervous system. In addition, infants and
 5     young children exhibit greater percentage of dietary lead absorption than do
 6     adults.”30
 7              70. The Centers for Disease Control and Prevention maintains there is no
 8     known safe blood lead level in children. Even low levels of lead in blood have
 9     been shown to affect IQ, ability to pay attention, and academic achievement.31
10              71. The FDA acknowledges that “even low-level chronic exposure” to lead
11     “can be hazardous over time” because “lead can accumulate in the body.” 32
12              72. Lead is associated with a range of negative health outcomes, including
13     behavioral problems, decreased cognitive performance, delayed puberty, and
14     reduced postnatal growth.
15

16

17

18
     28
19
        ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE
     REGISTRY, (2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3,
20   2021).
     29
        The House Staff Report at 11 (citing Philippe Grandjean, Even low-dose lead
21
     exposure is hazardous, NATIONAL LIBRARY OF MEDICINE (Sept. 11, 2010)
22   https://pubmed.ncbi.nlm.nih.gov/20833288/).
     30
        Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels
23
     for dietary lead exposure in children and women of childbearing age, 110
24   REGULATORY TOXICOLOGY & PHARMACOLOGY 104516 (2020).
     31
        Blood Levels in Children, CENTERS FOR DISEASE CONTROL & PREVENTION (last
25
     reviewed Feb. 9, 2021), https://www.cdc.gov/nceh/lead/prevention/blood-lead-
26   levels.htm (last visited Mar. 8, 2021).
     32
        Lead in Food, Foodwares, and Dietary Supplements, U.S. FOOD & DRUG
27
     ADMINISTRATION (Feb. 27, 2020) https://www.fda.gov/food/metals-and-your-
28   food/lead-food-foodwares-and-dietary-supplements.
        _________________________________________________________________________________________________________________________________
                                                           Page 22
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 23 of 346




 1              73. Half of blood lead exposure for most children between the ages of 1 and
 2     6 comes from food.33
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18              74. FDA has set a 5-ppb lead standard for bottled water, WHO has set 10
19     ppb lead as a provisional guideline for drinking water, and EPA has set an action
20     level of 15 ppb for lead in drinking water. FDA has also set standards for lead in
21     juice (50 ppb) and candy (100 ppb). The European Union has set the maximum
22     lead level in infant formula to 20 ppb.
23              75. The FDA has also set an Interim Reference Level, the maximum daily
24     intake level from food, of 3ppb for lead in children. The FDA also again noted that
25
     33
26     Valerie Zartarian, Jianping Xue, Rogelio Tornero-Velez, and James Brown,
     Supplemental Material, Children’s Lead Exposure: A Multimedia Modeling Analysis
27
     to Guide Public Health Decision-Making, ENV’L HEALTH PERSPECTIVES 97009-1
28   (Sept.   12, 2017).
        _________________________________________________________________________________________________________________________________
                                                           Page 23
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 24 of 346




 1     there has been “no safe level of lead exposure” yet “identified for children’s
 2     health.”34
 3              76. There is a growing consensus among health experts that lead levels in
 4     baby foods should not exceed 1 ppb. The American Academy for Pediatrics, the
 5     Environmental Defense Fund, and Consumer Reports have all, in some form,
 6     called for a 1 ppb level in food and drinks that babies and children consume.
 7              77. Healthy Babies Bright Futures has called for a goal of no measurable
 8     amount of lead in baby food.
 9              78. Most children with any lead in their blood have no obvious immediate
10     symptoms. Blood tests are a simple and readily available way to assess a person’s
11     exposure to lead. According to the CDC, early identification of elevated blood lead
12     levels is key to reducing the long-term effects of lead exposure.35
13              79. While regulation can minimize dietary lead exposure, it can also be
14     minimized “through surveillance of lead concentrations in food, and adjustment of
15     manufacturing processes.”36
16                      3.        Cadmium
17              80. Cadmium is number seven on ATSDR’s list of substances present in
18     the environment that pose the most significant potential threat to human health. 37
19

20
     34
        Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels
21
     for dietary lead exposure in children and women of childbearing age, 110
22   REGULATORY TOXICOLOGY & PHARMACOLOGY 104516 (2020).
     35
        Blood Levels in Children, CENTERS FOR DISEASE CONTROL & PREVENTION (last
23
     reviewed Feb. 9, 2021), https://www.cdc.gov/nceh/lead/prevention/blood-lead-
24   levels.htm (last visited Mar. 8, 2021).
     36
        Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels
25
     for dietary lead exposure in children and women of childbearing age, 110
26   REGULATORY TOXICOLOGY & PHARMACOLOGY 104516 (2020).
     37
        ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE
27
     REGISTRY, (2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3,
28   2021).
        _________________________________________________________________________________________________________________________________
                                                           Page 24
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 25 of 346




 1              81. Cadmium is associated with decreases in IQ, as well as the
 2     development of attention deficit hyperactivity disorder (ADHD).
 3              82. EPA has a limit of 5 ppb of cadmium in drinking water, and FDA
 4     similarly has set a limit of 5 ppb in bottled water. The World Health Organization
 5     has set its limit for cadmium in drinking water at 3 ppb. The EU has set a limit
 6     ranging from 5–20 ppb cadmium for infant formula.
 7              83. Groups like Healthy Babies Bright Futures have set a goal of no
 8     measurable amount of cadmium in baby food. Consumer Reports has called for a
 9     limit of 1 ppb cadmium in fruit juices.
10                       4.        Mercury
11              84. Mercury is number three on ATSDR’s list of substances present in the
12     environment that pose the most significant potential threat to human health.
13              85. EPA has capped mercury in drinking water at 2 ppb.
14              86. Consumer advocates urge even stricter standards for baby food. For
15     example, Health Babies Bright Futures has called for a goal of no measurable
16     amount of mercury in baby food.
17             C.        Defendants have known for years that their baby food products
18                       contained or could contain unsafe levels of heavy metals.
19              87. For years, Defendants have been aware that Manufacturer Defendants’
20     products contained dangerous levels of heavy metals, yet they failed to take action
21     to minimize the amount of toxins in foods that would eventually be consumed by
22     young children, toddlers, and infants.38
23              88. On June 15, 2017, the Environmental Defense Fund released a report
24     demonstrating that lead had been frequently detected in baby foods. In fact, 20% of
25
     38
26     See Sally Kuzemchak, Everything You Need to Know About Heavy Metals and
     Contaminants in Baby Food, PARENTS (Feb. 4, 2021)
27
     https://www.parents.com/recipes/scoop-on-food/clean-label-project-study-finds-
28   contaminants-in-formula-baby-food/.
        _________________________________________________________________________________________________________________________________
                                                            Page 25
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 26 of 346




 1     baby food samples tested by the Food and Drug Administration from 2003 to 2013
 2     contained lead.39 Lead was most commonly found in grape (89%), mixed fruit
 3     (67%), apple (55%), and pear (45%) juices; sweet potatoes (86%); carrots (43%);
 4     arrowroot cookies (64%); and teething biscuits (47%).
 5              89. In October 2017, a non-profit organization called Clean Label Project (a
 6     nonprofit focused on “bring[ing] truth and transparency to food and consumer
 7     product labeling”40) released findings from a study showing contaminants such as
 8     arsenic, lead, and mercury in leading brands of infant formula and baby foods.
 9     Clean Label Project purchased baby foods available in grocery stores across
10     America and independently tested them. The Clean Label Project report noted:
11                  a. Over 30 percent of infant formulas and baby foods contained lead as
12                       well as many other contaminants including arsenic and mercury;
13                  b. Over 20 percent of all products tested exceeded at least one state or
14                       federal guideline for contaminants;
15                  c. Some products labeled “certified organic” actually had higher amounts
16                       of mercury and lead than conventional baby foods, although the organic
17                       baby foods had fewer pesticides;
18                  d. Rice-based “puff” snacks had on average over 5 times as much arsenic
19                       as other baby snacks. 41
20

21

22

23
     39
24      Press Release, Environmental Defense Fund, EDF Report Finds Lead in 1 in 5
     Baby Food Samples (June 15, 2017), available at https://www.edf.org/media/edf-
25
     report-finds-lead-1-5-baby-food-samples.
     40
26      Our Mission, CLEAN LABEL PROJECT, https://cleanlabelproject.org/about-us/#our-
     mission (last visited Mar. 3, 2021).
27   41
        What are You Really Feeding Your Baby?, CLEAN LABEL PROJECT (Oct. 25, 2017)
28   https://cleanlabelproject.org/blog-post/clp-infant-formula-baby-food-test/.
        _________________________________________________________________________________________________________________________________
                                                           Page 26
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 27 of 346




 1              90. The products of Manufacturer Defendants and non-Defendant, co-
 2        conspirators were included as the worst in the baby food categories: 42
 3                 a. Plum Defendants: Plum Organics Stage 2 Apple & Carrot Organic
 4                      Baby Food was identified as one of the bottom five pouches.
 5                 b. Defendant Nurture: Happy Baby Organic Teethers Sweet Potato and
 6                      Banana Gentle Teething Wafers was identified as one of the bottom
 7                      five snacks.
 8                 c. Defendant Gerber: (1) Gerber DHA & Probiotic Rice Cereal with
 9                      Vitablocks was identified as one of the bottom five baby cereals; (2)
10                      Gerber 3rd Foods Banana Apple Strawberry with Lil’ Bits and 3rd
11                      Foods Mixed Carrots, Corn and Butternut Squash with Lil’ Bits were
12                      identified as two of the bottom five jar meals; (3) Gerber Graduates
13                      Grabbers Apple & Sweet Potato with Cinnamon Squeezable Fruit &
14                      Veggies was identified as one of the bottom five pouches; (4) Gerber
15                      Graduates Lil’ Biscuits Vanilla Wheat Biscuits was identified as one of
16                      the bottom five snacks.
17                 d. Hain: (1) Earth’s Best Organic Whole Grain Rice Cereal was identified
18                      as one of the bottom five baby cereals; (2) Earth’s Best Stage 2-
19                      Organic Apple Raisin Flax & Oat Wholesome Breakfast was identified
20                      as one of the bottom five pouches.
21              91. The following year, in 2018, Consumer Reports analyzed 50 nationally
22     distributed baby and toddler foods for arsenic, lead, cadmium, and mercury.
23     Consumer Reports tested products from Defendant Beech-Nut, Defendant Plum,
24     Defendant Nurture, Defendant Gerber, and Hain. It found that 68 percent of tested
25

26
     42
       Infant Formula and Baby Food Project Summary, CLEAN LABEL PROJECT,
27
     https://web.archive.org/web/20171027011929/http://www.cleanlabelproject.org/prod
28   uct-ratings/infant-formula-baby-food/#top-ten                            (last visited Mar. 3, 2021).
        _________________________________________________________________________________________________________________________________
                                                           Page 27
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 28 of 346




 1     products had worrisome levels of at least one of these metals, and over 25 percent
 2     would pose a risk to a child who only ate one serving or less per day. 43
 3              92. Consumer Reports’ testing showed that all the samples of Defendant
 4     Beech-Nut’s Classics Sweet Potatoes, Hain’s Earth’s Best Organic Sweet Potatoes,
 5     and Defendant Gerber’s Turkey & Rice had concerning levels of lead. Consumer
 6     Reports sent its findings to these Defendants. Defendant Gerber went back and
 7     tested samples of its turkey and rice dinner from the same three batches CR tested.
 8     The company said it got similar results and that it was “reviewing our protocols for
 9     further improvement.” Defendant Beech-Nut did not detect lead in its independent
10     testing but noted that based on an internal investigation, the company was
11     upgrading the requirements for its third-party lab testing.44
12              93. Consumer Reports also calculated a daily limit for certain of
13     Manufacturer Defendants’ products to determine the number of servings a child
14     would need to eat for the food to pose potential health risks from exposure to the
15     three heavy metals. All Manufacturer Defendants as well as non-Defendant co-
16     conspirators Hain had products where the daily limit for that product was less than
17     one serving per day.45
18

19
     43
20      Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
21
     metals-in-baby-food/; see also, CR renews call for FDA and manufacturers to take
22   action to keep infants and children safe from heavy metals in foods, CONSUMER
     REPORT (Feb. 4, 2021) https://advocacy.consumerreports.org/press_release/cr-
23
     renews-call-for-fda-and-manufacturers-to-take-action-to-keep-infants-and-children-
24   safe-from-heavy-metals-in-foods/.
     44
        Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
25
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
26   metals-in-baby-food/.
     45
        Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
27
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
28   metals-in-baby-food/.
        _________________________________________________________________________________________________________________________________
                                                            Page 28
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 29 of 346




 1              94. The Consumer Reports study indicated that products with rice were
 2     particularly susceptible to dangerous heavy metal contamination. Additionally, as a
 3     category, snack foods—bars, cookies, crackers, crunches, crisps, puffs, and rice
 4     rusks and other teething biscuits—were the most problematic. Consumer Reports
 5     noted that this was particularly concerning because “snacks are also the most
 6     common type of packaged product that babies and toddlers eat, according to CR’s
 7     recent survey. Seventy-two percent of parents said they feed their child at least one
 8     of the types of snack foods we tested.”46
 9              95. Consumer Reports also found that organic baby foods were just as
10     likely to contain heavy metals as those from conventional farms.
11              96. The Consumer Reports’ researchers noted: “Babies and toddlers are
12     particularly vulnerable due to their smaller size and developing brains and organ
13     systems. They also absorb more of the heavy metals that get into their bodies than
14     adults do.”47
15              97. In its 2018 report, Consumer Reports also concluded that children’s
16     food manufacturers could reduce the heavy metal content of their products.
17              98. These alarm bells sounded again in October 2019 when Healthy Babies
18     Bright Futures released a report detailing that dangerous levels of toxic heavy
19     metals were found in 95 percent of baby food.48 The Healthy Baby study tested
20     products from all Manufacturer Defendants and provided their findings publicly.
21

22
     46
        Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
23
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
24   metals-in-baby-food/.
     47
        Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
25
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-
26   metals-in-baby-food/
     48
        Jane Houlihan & Charlotte Brody, What’s In My Baby’s Food?, HEALTHY BABIES
27
     BRIGHT FUTURES (Oct. 2019),
28   https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
        _________________________________________________________________________________________________________________________________
                                                            Page 29
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 30 of 346




 1

 2

 3

 4

 5

 6

 7

 8

 9              99. The Healthy Baby Report showed concerning levels of these toxic
10     heavy metals in products from all Manufacturer Defendants as well as non-
11     Defendant, co-conspirator Hain including:
12                  a. Defendant Beech-Nut: rice cereal (>100ppb arsenic, >5ppb cadmium)
13                  b. Plum Defendants: Snacks - Other (>35ppb arsenic, >20ppb cadmium)
14                  c. Defendant Nurture: snacks – puffs (>80ppb arsenic, >5ppb lead,
15                       >10ppb cadmium, >2ppb mercury)
16                  d. Defendant Gerber: rice cereal (>100ppb arsenic, >10ppb cadmium,
17                       >2ppb mercury)
18                  e. Hain: rice cereal (>100ppb arsenic, >15ppb lead, >10ppb cadmium,
19                       >2ppb mercury)
20              100. Four of seven infant rice cereals tested in the Healthy Baby study
21     contained inorganic arsenic in excess of FDA’s action level.
22              101. The Healthy Baby Report noted that a study by a nationally-recognized
23     toxicology and economic research firm estimated that lead and arsenic in rice-
24     based foods account for one-fifth of the more than 11 million IQ points children
25     lose from birth to 24 months of age from all dietary sources. Based on this risk,
26

27
     10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (attached as Ex. B)
28   (emphasis      added).
       _________________________________________________________________________________________________________________________________
                                                            Page 30
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 31 of 346




 1     Healthy Babies Bright Futures concluded that baby food companies needed to—
 2     and could—take swift action to reduce arsenic levels in rice-based foods.
 3              102. In August 2020, the Clean Label Project released an updated report,
 4     finding that nothing had changed. Of the 530 baby and toddler food products
 5     tested, “[t]he results of the baby food study were shocking”: lead was detected in
 6     36 percent of products, cadmium in 58 percent, arsenic in 65 percent. 49 Certified
 7     organic products were found to have twice the amount of arsenic than conventional
 8     products.
 9              103. In its August 2020 report, the Clean Label Project again called for
10     manufacturers to test for heavy metals “to ensure that their product is safe and
11     wholesome.” 50
12             D.        Despite Defendants’ knowledge of heavy metal contamination, they
13                       misled consumers about the safety of their products and the
14                       veracity of watchdog reports through press releases, the creation of
15                       industry groups, and advertising.
16              104. Knowing that consumers valued the quality and safety of the baby food
17     products they fed their children, Defendants misrepresented the health, safety, and
18     contents of their products and omitted information about the testing that showed
19     risky levels of toxic heavy metals.
20              105. Each Defendant engaged in false representations, fraud by omission,
21     fraud by half-truth, and/or fraudulent concealment.
22

23

24

25
     49
26      Baby Food: A Puree of Plasticizers and Heavy Metals, CLEAN LABEL PROJECT
     (Aug. 10. 2020) https://cleanlabelproject.org/baby-food-white-paper/. Attached as
27
     Exhibit C.
     50
28      Id.
         _________________________________________________________________________________________________________________________________
                                                            Page 31
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 32 of 346




 1                       1.        After consumer watchdog reports broke, Defendants released
 2                                 intentionally misleading statements to lull consumers and
 3                                 regulators into inaction.
 4              106. On December 11, 2017, after the release of the Clean Label Project
 5     report, Plum Defendants stated: “We believe that Plum’s products are safe to
 6     eat. Our testing confirmed that the averaged results for heavy metals in all tested
 7     Plum products gave concentrations that are typical for those ingredients – whether
 8     that’s a leafy green grown in your own garden or a bunch of carrots purchased at
 9     the farmer’s market. The results also demonstrate our tested products are below
10     exposure limits set by certain domestic and international regulatory bodies.”51
11              107. Notably, however, Plum Defendants purposefully did not state which of
12        these “certain domestic and international regulatory bodies” it was referring to, and
13        its reference to “averaged results” was deliberately misleading and fraud by half-
14        truth because it did not explain what exact numbers were averaged together.
15

16

17

18

19

20

21

22

23

24

25

26
     51
       Plum’s Updated Response to Clean Label Project Report, PLUM ORGANICS (Dec.
27
     11, 2017) https://www.plumorganics.com/plums-response-clean-label-report/
28   (emphasis      added).
       _________________________________________________________________________________________________________________________________
                                                            Page 32
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 33 of 346




 1              108. In 2018, when Consumer Reports reported on its independent testing
 2     showing Beech-Nut baby foods also included worrisome levels of toxic heavy
 3     metals, Beech-Nut sought to downplay the reports and assured parents that its
 4     baby foods were “healthy, nutritious and safe” and that it had already taken the
 5     recommended actions. It also inaccurately stated that “no government standard or
 6     recommendation exists for lead.” 52 On August 16, 2018, this press release was also
 7     picked up by news media sites and relayed to the public. 53
 8

 9

10

11

12

13

14

15

16

17

18

19              109. Similarly, in 2018, as Consumer Reports revealed its independent
20     testing showing Gerber baby foods also included worrisome levels of toxic heavy
21     metals, Defendant Gerber sought to downplay the reports and assured parents in a
22     statement that was published on August 16, 2018: “All of our foods meet our
23
     52
24      Beech-Nut Response to the Recent Consumer Reports Article on Baby Food,
     BEECH-NUT, https://www.beechnut.com/response-recent-consumer-reports-article/
25
     (last visited Mar. 3, 2021).
     53
26      Thomas Barrabi, Baby food brands contain ‘worrisome’ level of toxic metals:
     Gerber, Beech-Nut respond, FOX BUSINESS (Aug. 16, 2018),
27
     https://www.foxbusiness.com/markets/baby-food-brands-contain-worrisome-level-of-
28   toxic-metals-gerber-beech-nut-respond.
        _________________________________________________________________________________________________________________________________
                                                           Page 33
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 34 of 346




 1     safety and quality standards, which are among the strictest in the world.” “Our
 2     rigorous standards are developed by evaluating the latest food safety guidance –
 3     from sources like the Food and Drug Administration, Environmental Protection
 4     Agency, and international health authorities. Gerber also partners with our farmers
 5     and our ingredient and packaging suppliers to control, reduce and limit
 6     contaminants in all our foods.”54
 7              110. The 2019 Health Baby report prompted another deceptive statement
 8     sent through the interstate wires to consumers by Defendant Beech-Nut across the
 9     country. Defendant Beech-Nut represented to consumers that “[o]ur process starts
10     with high-quality fruits and vegetables that meet BNN’s own standards, which in
11     some cases are 10 times stricter than those of the U.S. government. For
12     example, we test for 255 common contaminants, such as lead, other heavy
13     metals and pesticides, to confirm that all the ingredients delivered to us and
14     used in our products comply with our standards. If they don’t, we send them
15     back.”55
16                      2.        Using Big Tobacco’s playbook, Manufacturer Defendants rush
17                                to create the Baby Food Council and each uses it as a vessel for
18                                fraud.
19              111. As Congress began to investigate Manufacturer Defendants’
20     wrongdoing in late 2018, Manufacturer Defendants turned to one of Big Tobacco’s
21     proven tricks: creating a seemingly independent and pro-consumer entity that
22

23

24
     54
        Thomas Barrabi, Baby food brands contain ‘worrisome’ level of toxic metals:
25
     Gerber, Beech-Nut respond, FOX BUSINESS (Aug. 16, 2018),
26   https://www.foxbusiness.com/markets/baby-food-brands-contain-worrisome-level-of-
     toxic-metals-gerber-beech-nut-respond.
27   55
        Baby Food Council Commits to Food Safety, BEECH-NUT (Oct. 17, 2019),
28   https://www.beechnut.com/baby-food-council/                                (emphasis added).
        _________________________________________________________________________________________________________________________________
                                                           Page 34
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 35 of 346




 1     suggested they were actually committed to stopping the very fraud they were
 2     directing and perpetrating. This new entity was called the Baby Food Council.
 3              112. The Baby Food Council was created in January 2019 only after
 4     congressional investigations began. It was put together quickly as a front
 5     organization by Manufacturer Defendants to mislead and deflect attention away
 6     from their ongoing fraud.
 7              113. This deceptive maneuver was borrowed directly from the playbook of
 8     Big Tobacco, which decades earlier had employed public relations experts,
 9     lawyers, and lobbyists who worked to deceive the American public regarding the
10     dangers of smoking:
11              In December 1953, the CEOs of the major tobacco companies met
                secretly in New York City. Their purpose was to counter the damage
12              from studies linking smoking to lung cancer. A year earlier Reader’s
                Digest—then the public's leading source of medical information—had
13              printed an article entitled “Cancer by the Carton” (Norr 1952). After it
                appeared, cigarette sales plummeted for two years, the first such
14              decline of the century except during the Great Depression.
15              Working closely with John Hill, the founder of the public relations
                giant Hill & Knowlton, the industry created “A Frank Statement to
16              Cigarette Smokers” and paid to have it published in 448 newspapers
                on January 4, 1954. To give the industry a human face, the statement
17              included the signatures of the nation's top tobacco executives and
                assured Americans that “we accept an interest in people's health as a
18              basic responsibility, paramount to every other consideration in our
                business.” Furthermore, they promised that “we always have and
19              always will cooperate closely with those whose task it is to safeguard
                the public's health” (Tobacco Industry Research Committee 1954).
20
                The “Frank Statement” was a charade, the first step in a concerted,
21              half-century-long campaign to mislead Americans about the
                catastrophic effects of smoking and to avoid public policy that might
22              damage sales. Unearthed later, industry documents showed the
                repeated duplicity of its executives. Everything was at stake. The
23              industry wanted desperately to prevent, or at least delay, shifts in
                public opinion that would permit a barrage of legislative, regulatory,
24              and legal actions that would erode sales and profits. 56

25

26
     56
       Kelly D. Brownell & Kenneth E. Warner, The Perils of Ignoring History: Big
27
     Tobacco Played Dirty and Millions Died. How Similar Is Big Food?, MILBANK
28   QUARTERLY         (Mar. 2009), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2879177/.
       _________________________________________________________________________________________________________________________________
                                                           Page 35
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 36 of 346




 1              114. Tobacco executives deliberately engineered deception using a pro-
 2     consumer front group as a form of misdirection and concealment; they would give
 3     money to seemingly independent universities so they could control the research
 4     and, more important, any results that were released. Big Tobacco realized that the
 5     “best public relations approach was for the industry to become a major sponsor of
 6     medical research. This tactic offered several essential advantages. The call for new
 7     research implied that existing studies were inadequate or flawed. It made clear that
 8     there was more to know, and it made the industry seem a committed participant in
 9     the scientific enterprise rather than a self-interested critic.”57
10              115. In other words, Big Tobacco created “a research program that would be
11     controlled by the industry yet promoted as independent. This was a public relations
12     masterstroke. [Big Tobacco executives] understood that simply giving money to
13     scientists—through the National Institutes of Health or some other entity, for
14     example—offered little opportunity to shape the public relations environment.
15     However, offering funds directly to university-based scientists would enlist
16     their support and dependence. Moreover, it would have the added benefit of
17     making academic institutions ‘partners’ with the tobacco industry in its moment of
18     crisis.”58
19              116. The food industry has already been exposed for following the Big
20     Tobacco playbook:
21         The tobacco team had a playbook—a master plan and script that
           directed the behavior of industry executives, lobbyists, lawyers,
22         scientists, and government officials friendly to the industry. In A
           Question of Intent, a former FDA commissioner, David Kessler (2001,
23         p. xiii), wrote:
                   Devised in the 1950s and ’60s, the tobacco industry’s
24                 strategy was embodied in a script written by the lawyers.
25
     57
26      Allan Brandt, Inventing Conflicts of Interest: A History of Tobacco Industry
     Tactics, AM. J. PUBLIC HEALTH (Jan. 2012),
27
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3490543/.
     58
28      Id.   (emphasis added).
         _________________________________________________________________________________________________________________________________
                                                            Page 36
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 37 of 346



                     Every tobacco company executive in the public eye was
 1                   told to learn the script backwards and forwards, no
                     deviation was allowed. The basic premise was simple—
 2                   smoking had not been proved to cause cancer. Not proven,
                     not proven, not proven—this would be stated insistently
 3                   and repeatedly. Inject a thin wedge of doubt, create
                     controversy, never deviate from the prepared line. It was a
 4                   simple plan and it worked.
 5            The food industry appears to have a strategy as well, repeatedly
              carried to the public by spokespersons from food companies, trade
 6            associations, and their political allies.59
 7              117. The baby food industry has taken these same techniques, proven to
 8        work by Big Tobacco and already used by the overall food industry to beat back
 9        proof that bad foods cause obesity, and applied them to baby food manufacturing,
10        sales, and marketing.
11              118. Big Tobacco was stopped only by a civil RICO claim that broke apart
12        the corrupt, coordinated corporate behavior that centered on fraudulent sales,
13        marketing, and advertising of tobacco products to American purchasers. In an
14        August 2006 judgment, a federal court ruled that several tobacco companies
15        “systematically defrauded the American people by lying for decades about, among
16        other things, the health effects of smoking and their marketing to children.”60
17                              i.          Manufacturer Defendants Use of the Baby Food
18                                          Council to Inappropriately Lull Consumers and
19                                          Regulators into Inaction
20              119. Defendant Beech-Nut, Plum Defendants, Defendant Nurture, Defendant
21     Gerber along with non-Defendant co-conspirator Hain are mimicking Big Tobacco
22     through the establishment and use of the Baby Food Council. Until the site was
23
     59
24      Kelly D. Brownell & Kenneth E. Warner, The Perils of Ignoring History: Big
     Tobacco Played Dirty and Millions Died. How Similar Is Big Food?, MILBANK
25
     QUARTERLY (Mar. 2009), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2879177/
26   (emphasis added).
     60
        Big Tobacco finally forced to tell the truth about its deadly products through court-
27
     ordered ads, TRUTH INITIATIVE (Nov. 27, 2017), https://truthinitiative.org/press/press-
28   release/big-tobacco-finally-forced-tell-truth-about-its-deadly-products-through-court.
        _________________________________________________________________________________________________________________________________
                                                           Page 37
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 38 of 346




 1     recently scrubbed, a website hosted on the food science department of Cornell
 2     University claimed: “the Baby Food Council is a group of infant and toddler food
 3     companies” (supported by other entities) that was “created in January 2019.”61
 4              120. According to the Baby Food Council charter from May 21, 2019, its
 5     members as of April 15, 2019, included Cornell University and the Manufacturer
 6     Defendants: Beech-Nut, Campbell, Hain, Gerber, and Nurture’s brand, Happy
 7     Family Organics.
 8              121. Through the charter, these members agreed to “[t]reat the heavy metals
 9     as an unavoidable contaminant that should be manageable by admitting their
10     presence, acknowledging no safe level in the food supply, and striving to drive the
11     levels as low as reasonably achievable using best-in-class management practices.”
12              122. The members also acknowledged that FDA had previously suggested
13     not looking at one food at a time but looking at overall exposure based on a child’s
14     complete diet.
15              123. When it was formed, Manufacturer Defendants and Hain stressed their
16     involvement in a joint press release issued on October 17, 2019, through the
17     Environmental Defense Fund.62
18                 a. Jason Jacobs, Vice President of Food Safety & Quality for Defendant
19                      Beech-Nut, stated: ““Being a dad, I understand the need for safe food.
20                      Beech-Nut cares deeply about the safety of all food – not just baby food
21

22
     61
        CIFS-IPP Councils, Cornell College of Agriculture & Life Sciences, Industry
23
     Engagement, https://foodscience.cals.cornell.edu/industry-partnership-program/cifs-
24   ipp-councils/; archived Feb. 25, 2021 at WAYBACK MACHINE,
     https://web.archive.org/web/20210225020557/https://foodscience.cals.cornell.edu/ind
25
     ustry-partnership-program/cifs-ipp-councils/.
     62
26      Press Release, Baby Food Council, The Baby Food Council is taking on the
     challenge of reducing heavy metals in young kids’ food (Oct. 17, 2019),
27
     https://www.edf.org/media/baby-food-council-taking-challenge-reducing-heavy-
28   metals-young-kids-food.
        _________________________________________________________________________________________________________________________________
                                                           Page 38
                                              COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 39 of 346




 1                    – and that’s why we were a founding member of the Baby Food
 2                    Council. We’re committed to working together to bring sustainable
 3                    change in this important environmental issue.”
 4               b. Annalisa Fornarelli, Vice President of Global Food Safety and Quality
 5                    for Defendant Campbell, stated: “Plum Organics is proud to be a
 6                    member of the Baby Food Council. As part of the Council, we share the
 7                    same overall goal of our industry partners, and that is to provide safe
 8                    and high-quality products to babies and toddlers. Plum’s mission is to
 9                    provide all little ones with the very best food from the very first bite.”
10               c. Joel Lim, M.D., Medical Director for Gerber, stated: “Gerber has
11                    always put babies and toddlers first, but we never stop asking ourselves,
12                    ‘Can we do more?’ This question inspires our commitment to
13                    continuously raise our high standards and improve our methods to
14                    reduce and limit contaminants in all our foods. We’re excited to be
15                    partnering with like-minded organizations who are also committed to
16                    improving the safety and quality of food for little ones.”
17               d. Raul Fajardo, Senior Vice President of Technical Services for Hain,
18                    stated: “Although heavy metals are naturally occurring in the
19                    environment, we are always looking to reduce their presence in food.
20                    Earth’s Best is excited to partner with the members of the Baby Food
21                    Council to support this important initiative.”
22               e. Jason Rosecast, Vice President of Quality and Food Safety for
23                    Defendant Nurture, stated: “At Happy Family Organics, our mission is,
24                    and always has been, to change the trajectory of children’s health
25                    through nutrition. Being a founding member of and contributor to the
26                    Baby Food Council reinforces our commitment to create the best
27                    possible foundation for young children to realize their potential to lead
28    _________________________________________________________________________________________________________________________________
                                                         Page 39
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 40 of 346




 1                    a happy and healthy life. This is a great challenge in which many
 2                    stakeholders across our industry need to work together, and we all share
 3                    in the responsibility to do so.”
 4           124. Including Cornell University as a member (and having it host the
 5   website) is directly in line with Big Tobacco by using university-based scientists
 6   and partnering with academic institutions to further Manufacturer Defendants’
 7   schemes. Further, there is good reason to infer that the baby food industry is
 8   paying significant money to either Cornell University’s food science department
 9   and/or the professors at Cornell who are running the Baby Food Council.
10           125. Despite being involved in the Baby Food Council, Manufacturer
11   Defendants knowingly violate several of the stated tenets of the Baby Food
12   Council and take positions contradicted by the Council:
13               a. First, the Baby Food Council affirmatively states that any exposure to
14                    contaminated foods is unacceptable because “there is no known safe
15                    level of exposure” for babies:
16

17

18

19

20

21               b. Second, the Baby Food Council website states that it is also important
22                    to test “ingredients and products”—not simply each ingredient in
23                    isolation. Manufacturer Defendants violate this tenant by willfully
24                    testing only individual ingredients in isolation as an effort to sidestep
25                    the contamination of the products. Of course, babies ingest products,
26                    not ingredients in isolation, which renders this type of testing a sham.
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 40
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 41 of 346




 1               c. Third, the website refers to proper procedures for testing for “arsenic,
 2                    cadmium, and lead”—yet Manufacturer Defendants did not follow
 3                    these guidelines when knowingly manufacturing products with
 4                    contaminants.
 5           126. Because of their financial contributions, Manufacturer Defendants were
 6   able to influence the content of the Council’s website, however, in at least two
 7   ways:
 8               a. First, the Baby Food Council website falsely states that “contaminants
 9                    naturally occur”—an obviously false statement that was included to
10                    mislead purchasers into believing the contamination in their food
11                    cannot be mitigated when in fact it can. Indeed, “[t]oxic metals might
12                    be more common in baby foods because of the vitamins and minerals
13                    added to those foods during processing,” according to Michael Hansen,
14                    senior staff scientist at Consumer Reports.
15               b. Second, the website ignores mercury as a dangerous heavy metal that is
16                    included in baby food as a contaminant. The Council website speaks
17                    only to arsenic, cadmium, and lead—it leaves out mercury entirely,
18                    even though mercury is a well-known toxin present in baby food.
19           127. Prior to 2021, Defendant Campbell left the Baby Food Council for
20   unexplained reasons.
21                           ii.          A Dormant Entity
22           128. If it was not created by Manufacturer Defendants as a vessel for fraud,
23   the Baby Food Council appears to have been infiltrated and taken over by
24   Manufacturer Defendants. Several factors suggest this has occurred.
25           129. First, despite being formed in January 2019, the Council has taken no
26   meaningful steps toward solving the issue of heavy metals in baby food. Further,
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 41
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 42 of 346




 1   the Council cannot point to any activity it has taken that is contrary to the corporate
 2   interests of its members, including Manufacturer Defendants.
 3           130. Second, if the Baby Food Council were legitimately concerned with
 4   baby food, it would have, at a minimum, commented upon the practices of
 5   Manufacturer Defendants following the release of the February 2021 congressional
 6   study. Or, at the very least, it would have issued some statement regarding this
 7   bombshell, front page national news event. But the Baby Food Council, as of
 8   March 11, 2021, has said nothing about these recent congressional findings.
 9           131. Third, its website is hosted by the Food Science Department of Cornell
10   University, which is odd because Cornell is merely a member of the Baby Food
11   Council but does not own or operate the entity on its own. Further discovery is
12   needed for Plaintiff to uncover the financial payments made by Manufacturer
13   Defendants to Cornell and its faculty and any other connections between
14   Manufacturer Defendants and Cornell and its food science department, including
15   the professor listed on the Baby Food Council webpage (Professor Rui Hai Liu).
16           132. Fourth, the Council has virtually no online presence. Its members
17   frequently tout their membership as a defense to the fact they are engaging in food
18   fraud, but the Council does nothing. It issues no press releases, no guidance, no
19   newsletter, no updates, no safety alerts—nothing.
20           133. Fifth, the Council waited 10 months (from January to October 2019)
21   before doing or saying anything, and that occurred only because it knew that its
22   food manufacturer members (Manufacturer Defendants) were about to be
23   hammered for major food fraud violations:
24

25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 42
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 43 of 346




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           134. This press release directly connects the Baby Food Council’s activity to
14   the incriminating Healthy Baby Bright Futures report that was about to be issued.
15   Had the Healthy Baby Bright Futures report not been released, the Council would
16   have taken no action. And even then, from October 2019 to present, nothing has
17   changed. The Council and Defendants have not alerted purchasers that their food is
18   contaminated, nor have they corrected their false advertising, recalled any of their
19   defective products, or disproven the allegations that they are engaging in food
20   fraud.
21           135. This 2019 release was not news to Defendants or the Council. At least
22   by 2018, Defendants and the Council knew there was a systemic problem of
23   contamination with baby food:
24         In 2018, [Consumer Report’s] food safety team analyzed 50 nationally
           distributed packaged foods made for babies and toddlers, checking for
25         cadmium, lead, mercury, and inorganic arsenic, the type most harmful
           to health. Those tests found that about two-thirds (68 percent) had
26         worrisome levels of at least one heavy metal. Fifteen of the foods would
           pose potential health risks to a child regularly eating just one serving or
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 43
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 44 of 346



               less per day. Snacks and products containing rice and/or sweet potatoes
 1             were particularly likely to have high levels of heavy metals.63
 2                       3.        Throughout this time, Defendants continue to falsely reassure
 3                                 consumers that their products are healthy, safe, pure, and
 4                                 natural.
 5              136. Despite knowing their products posed a significant risk to the
 6     developing minds and bodies of babies and young children, Defendants continue to
 7     warrant, promise, represent, mislead, label, and/or advertise that their baby food
 8     products are free of any heavy metals, and/or unnatural ingredients by making
 9     assurances that the foods are natural, pure, healthy, and safe for infant
10     consumption.
11                 i.     Beech-Nut
12              137. Beech-Nut advertises its products as being “natural” and including only
13     “simple” ingredients and “nothing artificial.” But Beech-Nut omits that the
14     ingredients like dehydrated potato, sweet potato, prunes, carrots, spinach,
15     cinnamon, oat flour, and rice flour contain high levels of arsenic, lead, and
16     cadmium—all inorganic heavy metals.64 Beech-Nut has made similar
17     representations on its product pages since at least July 10, 2017. In fact, on July 10,
18

19
     63
20      CR Renews call for FDA and manufacturers to take action, CONSUMER REPORTS
     (Feb. 4, 2021), https://advocacy.consumerreports.org/press_release/cr-renews-call-
21
     for-fda-and-manufacturers-to-take-action-to-keep-infants-and-children-safe-from-
22   heavy-metals-in-foods/.
     64
        beech-nut natural® banana, cinnamon & granola pouch, BEECH-NUT,
23
     https://www.beechnut.com/product/naturals-banana-cinnamon-granola-pouch/ (last
24   visited Mar. 3, 2021); beech-nut naturals® sweet potato baked veggie crisps, BEECH-
     NUT, https://www.beechnut.com/product/sweet-potato-baked-veggie-crisps/ (last
25
     visited Mar. 3, 2021); beech-nut naturals® carrots jar, BEECH-NUT,
26   https://www.beechnut.com/product/naturals-just-carrots-jar/ (last visited Mar. 3,
     2021); beech-nut naturals® spinach, zucchini & peas jar, BEECH-NUT,
27
     https://www.beechnut.com/product/naturals-just-spinach-zucchini-peas-jar/ (last
28   visited    Mar. 3, 2021).
         _________________________________________________________________________________________________________________________________
                                                           Page 44
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 45 of 346




 1    2017, Beech-Nut represented to consumers that its Carrot jars were “just carrots”
 2    and “just real vegetables” “nothing artificial.” 65
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     65
       beech-nut naturals® carrots jar, BEECH-NUT,
25
     https://www.beechnut.com/product/naturals-just-carrots-jar/; archived from July 10,
26   2017 at WAYBACK MACHINE,
     https://web.archive.org/web/20170710011140/http://www.beechnut.com/product/natu
27
     rals-just-carrots-jar/.
28        _________________________________________________________________________________________________________________________________
                                                             Page 45
                                                COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 46 of 346




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
             138. Beech-Nut also knows that its consumers care about “what’s inside”
23
     their baby food and stresses that the content “matters.” It represents to customers
24
     that it “conduct[s] over 20 rigorous tests on our purees, testing for up to 255
25
     pesticides and heavy metals (like lead, cadmium and other nasty stuff). Just like
26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 46
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 47 of 346




 1     you would, we send the produce back if it’s not good enough.” 66 But Beech-Nut
 2     does not tell consumers that it has accepted ingredients that have failed its own
 3     internal standards as well as national guidelines on heavy metal content. Beech-
 4     Nut has made these representations on its website since at least July 13, 2019.67 In
 5     a previous version of this page, as early as May 30, 2017, Beech-Nut told
 6     consumers that its baby food was “clean food” and “classic, natural and organic
 7     real food for babies and toddlers” “with just real, simple ingredients.”68
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   66
        Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/ (last visited Mar.
24   3, 2021).
     67
        Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/; archived from
25
     July 13, 2019 at Wayback Machine,
26   https://web.archive.org/web/20190713000457/https://www.beechnut.com/our-story/.
     68
        Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/; archived from
27
     July 13, 2019 at Wayback Machine,
28   https://web.archive.org/web/20190713000457/https://www.beechnut.com/our-story/
        _________________________________________________________________________________________________________________________________
                                                           Page 47
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 48 of 346




 1              139. Repeatedly, Beech-Nut stresses that it only uses “real,” “quality”
 2     ingredients. 69 Beech-Nut Hain has made these representations on its website since
 3     at least June 14, 2020. 70
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     69
24      Real Ingredients, Gently Cooked™, BEECH-NUT, https://www.beechnut.com/our-
     story-naturals/ (last visited Mar. 3, 2021).
25   70
        Real Ingredients, Gently Cooked™, BEECH-NUT, https://www.beechnut.com/our-
26   story-naturals/ (last visited Mar. 3, 2021); archived from June 14, 2020 at Wayback
     Machine,
27
     https://web.archive.org/web/20200614085439/https://www.beechnut.com/our-story-
28   naturals/.
        _________________________________________________________________________________________________________________________________
                                                           Page 48
                                              COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 49 of 346




 1           140. On social media on March 28, 2019, Beech-Nut advertised that its
 2   products are for consumers who are “label readers” and look for “natural
 3   ingredients only.”
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16           141. Similarly, on March 21, 2018, Beech-Nut represented to consumers that
17   its products contain “nothing else” but the listed ingredient.
18

19

20

21

22

23

24

25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 49
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 50 of 346




 1                           ii.          Plum Organics
 2           142. The Plum Organics’ mission promises that the company will provide
 3   “little ones” with “the very best food from the first bite.” This message was relayed
 4   to the public over the wires and disseminated further on the internet on February
 5   12, 2018 on social media.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 50
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 51 of 346




 1              143. Plum represents to consumers that its baby foods are “absolutely” “safe
 2     to eat” and that “health and safety are always” its “top priorities.” 71 Plum has made
 3     these representations on its website since at least August 12, 2020. 72
 4

 5

 6

 7

 8              144. Plum understands that parents “want to know everything” that is in their
 9     child’s foods. Plum acknowledges this parental desire for transparency and
10     represents to consumer that it performs ingredient testing. 73 Plum has made these
11     representations on its website since at least August 12, 2020.74
12

13

14

15

16

17

18              145. Plum knows that the ingredients in baby food impact child development
19     and these ingredients can be “critical” in healthy eating.
20

21

22

23   71
       FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 3,
24   2021).
     72
25
     https://web.archive.org/web/20200812160036/https://www.plumorganics.com/faqs/.
     73
26      FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 3,
     2021).
27   74

28   https://web.archive.org/web/20200812160036/https://www.plumorganics.com/faqs/.
        _________________________________________________________________________________________________________________________________
                                                           Page 51
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 52 of 346




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13              146. Plum misleadingly tells consumers that the heavy metals in its products
14     and ingredients meet “applicable government standards.” But then Plum goes on to
15     claim that “there is no federal standard on heavy metals in baby food.”75
16              147. On social media, Plum represented to customers on June 7, 2019, that
17     the back of the pouch lets customers “find out exactly what [you are] getting!”
18

19

20

21

22

23

24

25

26

27   75
       FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 9,
28   2021).
       _________________________________________________________________________________________________________________________________
                                                           Page 52
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 53 of 346




 1                            iii.          Nurture
 2              148. Nurture and its Happy Family Organics brand promise customers that
 3     they can have “peace of mind” because it “source[s] high-quality organic
 4     ingredients” and has “rigorous and uncompromising quality standards” so
 5     consumers “can feel confident” in what they are feeding their family.76 Nurture has
 6     made these representations on its website since at least August 13, 2020. 77
 7

 8

 9

10

11

12

13

14

15

16

17              149. Nurture emphasizes that it goes beyond USDA organic standards
18     because it knows that what children eat in the first few years of life is “crucial.”
19     Nurture assures parents that it holds itself to “strict standards” to help children
20     “grow healthy and strong” through “test[ing] and thoroughly analyz[ing] every
21

22

23   76
        Our Commitment to Organic, NURTURE,
24   https://www.happyfamilyorganics.com/our-mission/going-beyond-organic-standards/
     (last visited Mar. 3, 2021).
25   77
        Our Commitment to Organic, Nurture, https://www.happyfamilyorganics.com/our-
26   mission/going-beyond-organic-standards/; archived from Aug. 13, 2020 at Wayback
     Machine,
27
     https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com
28   /our-mission/going-beyond-organic-standards/.
        _________________________________________________________________________________________________________________________________
                                                           Page 53
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 54 of 346




 1     batch of food.”78 Nurture has made these representations on its website since at
 2     least August 13, 2020. 79
 3              150. On social media, Nurture assured consumers on July 2, 2019 that it
 4     holds its “ingredients to the highest standards, because your baby deserves the
 5     best.”
 6

 7

 8

 9

10

11

12

13

14

15

16

17              151. Nurture also asserts that parents can “trust” its organic food because
18     Nurture “partner[s] with pediatricians, dietitians, and children’s health experts.”80
19

20

21   78
        Our Commitment to Organic, NURTURE,
22   https://www.happyfamilyorganics.com/our-mission/going-beyond-organic-standards/
     (last visited Mar. 3, 2021).
23   79
        Our Commitment to Organic, Nurture, https://www.happyfamilyorganics.com/our-
24   mission/going-beyond-organic-standards/; archived from Aug. 13, 2020 at Wayback
     Machine,
25
     https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com
26   /our-mission/going-beyond-organic-standards/.
     80
        Our Commitment to Organic, NURTURE,
27
     https://www.happyfamilyorganics.com/our-mission/going-beyond-organic-standards/
28   (last  visited Mar. 3, 2021).
        _________________________________________________________________________________________________________________________________
                                                           Page 54
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 55 of 346




 1     Nurture has made these representations on its website since at least August 13,
 2     2020. 81
 3

 4

 5

 6

 7

 8

 9

10

11

12

13              152. On August 16, 2019, Nurture made similar promises about its health
14     partners and the fact that parents can trust its organic food on its social media sites.
15

16

17

18

19

20

21

22

23

24

25

26
     81
27
     https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com
28   /our-mission/going-beyond-organic-standards/.
        _________________________________________________________________________________________________________________________________
                                                           Page 55
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 56 of 346




 1               153. Nurture claims that its Happy Baby puffs are “superfood” made by “a
 2    team of real parents, pediatricians, and nutritionists” to ensure “health and
 3    happiness to our little ones.”82 But they omit that these superfoods also include
 4    dangerously high levels of arsenic, lead, and cadmium that have even failed lenient
 5    internal standards. 83
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23               154. On social media, Nurture claimed on July 17, 2019, that these puffs
24    “support brain health” but do not mention the levels of arsenic, lead, and cadmium
25    that can cause developmental issues.
26

27   82
          https://www.happyfamilyorganics.com/shop/baby/apple-broccoli-finger-food/
     83
28        House     Staff Report at 2-4, 13-15, 22-23, 31-37.
          _________________________________________________________________________________________________________________________________
                                                              Page 56
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 57 of 346




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                155. Similarly, Nurture claims that its teethers are “the perfect first snack”
15
       but it omits that teethers have been sold with levels of lead higher than even lenient
16
       internal standards. 84
17

18

19

20

21

22

23

24

25

26
     84
       Blueberry & Purple Carrot Teether, NURTURE,
27
     https://www.happyfamilyorganics.com/shop/baby/blueberry-purple-carrot-teething-
28   wafer/    (last visited Mar. 11, 2021).
        _________________________________________________________________________________________________________________________________
                                                            Page 57
                                               COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 58 of 346




 1           156. On social media on November 25, 2019, Nurture asserted that parents
 2   can skip the chemicals by purchasing its organic foods. But it does not mention
 3   that inorganic heavy metals are still present in its baby foods.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                          iv.           Gerber
19           157. Defendant Gerber knows that parents want “the very best for [their]
20   little one to ensure she reaches her full potential, and so do we.” It represents to
21   parents that it has adopted “super strict” farming practices “to ensure that their fruit
22   and vegetable purees are not only nutritious, but also wholesome and safe for even
23   the littlest bodies.” Gerber also misleadingly asserts its belief “that little ones
24   deserve the highest standards set just for them” guides its mission to “deliver the
25

26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 58
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 59 of 346




 1     very best fruits and veggies.”85 Gerber has made these representations on its
 2     website since at least November 25, 2020.86
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19              158. Gerber also knows that parents do not want high levels of heavy metals
20     in their baby foods, and it represents that its growing standards are the “strictest in
21     the world” to ensure “quality control” because “what you get out is what you put
22

23
     85
24      Clean Field Farming™: Big Standards for Tiny Tummies, NESTLE,
     https://www.gerber.com/big-standards-for-tiny-tummies (last visited Mar. 3, 2021).
25   86
        Clean Field Farming™: Big Standards for Tiny Tummies, Nestle,
26   https://www.gerber.com/big-standards-for-tiny-tummies; archived from Nov. 25,
     2020 at Wayback Machine,
27
     https://web.archive.org/web/20201125013258/https://www.gerber.com/big-standards-
28   for-tiny-tummies.
        _________________________________________________________________________________________________________________________________
                                                           Page 59
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 60 of 346




 1     in.”87 Gerber has made these representations on its website since at least November
 2     25, 2020. 88
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19              159. On its product pages, Gerber claims that its Clean Field Farming
20     process “ensure[s] our purees are not only nutritious, but also wholesome and safe
21

22

23

24
     87
        Keeping Soil in the Family, NESTLE, https://www.gerber.com/keeping-soil-in-the-
25
     family (last visited Mar. 3, 2021).
     88
26      Keeping Soil in the Family, Nestle, https://www.gerber.com/keeping-soil-in-the-
     family; archived from Nov. 25, 2020 at Wayback Machine,
27
     https://web.archive.org/web/20201125021145/https://www.gerber.com/keeping-soil-
28   in-the-family.
        _________________________________________________________________________________________________________________________________
                                                           Page 60
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 61 of 346




 1     for every tiny tummy.” 89 Gerber has made these representations on its website
 2     since at least November 25, 2020.90
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     89
26     Carrot, NESTLE, https://www.gerber.com/carrot-0 (last visited Mar. 3, 2021).
     90
       Carrot, Nestle, https://www.gerber.com/carrot-0; archived from Nov. 25, 2020 at
27
     Wayback Machine,
28   https://web.archive.org/web/20201125014630/https://www.gerber.com/carrot-0.
        _________________________________________________________________________________________________________________________________
                                                            Page 61
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 62 of 346




 1              160. Gerber claims that its rice cereals will help support “learning ability”
 2     but they omit that these cereals can contain levels of heavy metals that can cause
 3     development issues. And, again, Gerber conveys to consumers that they can rely
 4     on its Clean Field Farming practices to ensure that its baby foods are “safe and
 5     wholesome.” 91 Gerber has made these representations on its website since at least
 6     September 30, 2020. 92
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     91
        Rice, NESTLE, https://www.gerber.com/gerber-organic-single-grain-cereal-rice (last
25
     visited Mar. 3, 2021).
     92
26      Rice, Nestle, https://www.gerber.com/gerber-organic-single-grain-cereal-rice;
     archived from Sept. 30, 2020 at Wayback Machine,
27
     https://web.archive.org/web/20200930035221/https://www.gerber.com/gerber-
28   organic-single-grain-cereal-rice.
        _________________________________________________________________________________________________________________________________
                                                           Page 62
                                              COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 63 of 346




 1

 2           161. On social media, Gerber stressed to consumers on October 12, 2020,
 3   that its Clean Field Farming Standards allows it to “ensure that [our produce is]
 4   safe and wholesome for baby.”
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19                           v.           The Hain Celestial Group
20           162. In promoting its Earth’s Best Organic baby food products, non-
21   Defendant co-conspirator Hain tells parents that its products are “time-trusted and
22   safe” and “made from pure ingredients to help children grow up strong and
23   healthy.” Hain knew that parents cared about whether the “potentially harmful”
24   contaminants were in their products because it noted that its food is “produced
25   without the use of potentially harmful pesticides” but Hain omits that the products
26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 63
                                            COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 64 of 346




 1     do contain other “potentially harmful” contaminants, namely toxic heavy metals.93
 2     Hain has made these representations on its website since at least May 16, 2016. 94
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14              163. Hain also represents to consumers that from day one, it has “recognized
15     the importance of wholesome, pure nourishment for babies” so its products are
16     “created with care, using pure, simple ingredients found in nature.” Because of this
17     “principle,” Hain tells parents that they “can trust Earth’s Best® products to be
18

19

20

21

22

23   93
        Brands Available in the US, HAIN CELESTIAL,
24   http://www.hain.com/brandcats/baby-food/#c1 (click “Baby Food” from the
     dropdown menu; the click “Earth’s Best Organic”) (last visited Mar. 3, 2021).
25   94
        Brands Available in the US, Hain Celestial, http://www.hain.com/brandcats/baby-
26   food/#c1 (click “Baby Food” from the dropdown menu; the click “Earth’s Best
     Organic”); archived from May 22, 2016 at WAYBACK MACHINE,
27
     https://web.archive.org/web/20160522102854/http://www.hain.com/brandcats/baby-
28   food/#c1      (last visited Mar. 11, 2021).
        _________________________________________________________________________________________________________________________________
                                                           Page 64
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 65 of 346




 1     safe for your baby and safe for the environment.” 95 Hain has made these
 2     representations on its website since at least June 1, 2019.96
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20              164. In discussing its organic ingredients, Hain claims that it has a “rigorous
21     quality assurance process” which allows it to provide “better-for-baby products
22

23

24
     95
        Our History, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-
25
     earths-best/our-history/ (last visited Mar. 3, 2021).
     96
26      Our History, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-
     earths-best/our-history/; archived from June 1, 2019 at WAYBACK MACHINE
27
     https://web.archive.org/web/20190719084543/https://www.earthsbest.com/why-
28   earths-best/our-history/             (last visited Mar. 11, 2021).
        _________________________________________________________________________________________________________________________________
                                                           Page 65
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 66 of 346




 1     that are pure, safe and sustainable.”97 Hain has made these representations on its
 2     website since at least July 18, 2019.98
 3              165. Hain repeatedly used this “rigorous product testing” as a “guarantee” to
 4     parents of the “quality and safety” of its products.99 Hain has made these
 5     representations on its website since at least July 18, 2019.100
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     97
22      Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-
     earths-best/our-promise/ (last visited Mar. 3, 2021)
23   98
        Our Promise, THE HAIN CELESTIAL GROUP,
24   https://www.earthsbest.com/why-earths-best/our-promise/; archived from July 18,
     2019 at Wayback Machine.
25   99
        Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-
26   earths-best/our-promise/ (last visited Mar. 3, 2021).
     100
          Our Promise, THE HAIN CELESTIAL GROUP,
27
     https://www.earthsbest.com/why-earths-best/our-promise/; archived from July 18,
28   2019     at Wayback Machine.
         _________________________________________________________________________________________________________________________________
                                                            Page 66
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 67 of 346




 1              166. At the heart of its representations to parents about its products was
 2     Hain’s “Promise” to produce “pure, quality products you can trust.”101 Hain has
 3     made these representations on its website since at least July 18, 2019. 102
 4

 5

 6

 7

 8

 9

10

11

12

13

14             E.        Despite Defendants knowledge of risks and representations to
15                       consumers, the recent Congressional Report demonstrates through
16                       internal documentation that nothing has changed, and Defendants
17                       continue to put children at risk.
18              167. Despite the findings made by Clean Label Project, Consumer Report
19     and Healthy Babies Bright Futures, Manufacturer Defendants refused to cease their
20     perilous practice of producing baby foods full of dangerous toxins and continued to
21     expose millions of babies to these harmful, dangerous ingredients.
22              168. Following years of dissemination of misinformation by Defendants and
23     their front group about what was contained in baby foods, the U.S. House of
24

25   101
          Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-
26   earths-best/our-promise/ (last visited Mar. 3, 2021).
     102
          Our Promise, THE HAIN CELESTIAL GROUP,
27
     https://www.earthsbest.com/why-earths-best/our-promise/; archived from July 18,
28   2019     at Wayback Machine.
         _________________________________________________________________________________________________________________________________
                                                            Page 67
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 68 of 346




 1     Representatives Subcommittee on Economic and Consumer Policy finally
 2     intervened and conducted their own investigation into what America’s babies were
 3     ingesting. The results were shocking.
 4              169. The Report by the U.S. House of Representatives recently confirmed
 5     that Defendants and non-Defendant co-conspirator Hain continue to sell, distribute,
 6     and market baby foods contaminated with dangerous levels of toxic heavy metals.
 7     The House Staff Report demonstrated that Defendants were knowingly, recklessly,
 8     and/or negligently selling baby foods containing arsenic, mercury, cadmium, lead,
 9     and other high levels of toxic heavy metals.
10              170. At the onset of their investigation, the Subcommittee reached out to the
11     offending manufacturers, requesting information about their processes and what
12     they knew about the containments in their products fed to babies.
13              171. Manufacturer Defendants responded, each making detailed, specific
14     representations to Congress that have since been disputed.103 Three Manufacturer
15     Defendants (Beech-Nut, Gerber, and Nurture) cooperated and provided the
16     Subcommittee with testing results. Non-Defendant co-conspirator Hain also
17     provided the Subcommittee with testing results.
18              172. The Congressional Report concluded that for the cooperating entities
19     (Defendant Beech-Nut, Defendant Nurture, Defendant Gerber, and Hain):
20                  a. All sold baby food with dangerously high levels of lead,104
21                  b. All sold baby food with dangerously high levels of arsenic, 105
22                  c. All sold baby food with dangerously high levels of cadmium, 106
23                  d. All four of the Defendants that cooperated with Congress not only set
24                       their internal standards for heavy metals in ingredients and final
25
     103
26        See Exhibits D-H attached hereto.
     104
          The House Staff Report at 3.
27   105
          Id.
     106
28        Id.
         _________________________________________________________________________________________________________________________________
                                                            Page 68
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 69 of 346




 1                       products at dangerously high levels, but then sold products that
 2                       exceeded those already too lenient internal levels,107
 3                  e. Three of the four Defendants that cooperated with Congress did not
 4                       even test for mercury, 108
 5                  f. Three of the four Defendants that cooperated with Congress only tested
 6                       ingredients, but not the final product, for lead.109
 7                       1.        Arsenic findings
 8              173. While there has been no determination of a safe level of arsenic
 9     contamination in most baby foods, government agencies have set maximum
10     contaminant levels for inorganic arsenic between 10 ppb and 100 ppb for other
11     exposure paths. Consumer groups that have investigated levels for baby food
12     exposure suggest either a non-detect level or 3 ppb for inorganic arsenic.
13              174. With respect to the arsenic contamination, the Subcommittee found that
14     Defendant Beech-Nut:
15                  a. Used ingredients that tested as high as 913.4 ppb arsenic; 110
16                  b. “Routinely used” high-arsenic additives testing over 300 ppb; 111
17                  c. Only tested arsenic content in its ingredients, not its final product. 112
18              175. With respect to the arsenic contamination, the Subcommittee found that
19     Defendant Nurture (manufacturer of Happy Baby foods) sold finished baby food
20     products that tested as high as 180 ppb for inorganic arsenic. 113
21

22

23
     107
24        Id. at 33-42.
     108
          Id. at 4.
25   109
          Id. at 22.
     110
26        Id. at 3.
     111
          Id.
27   112
          Id. at 17.
     113
28        Id. at 13.
         _________________________________________________________________________________________________________________________________
                                                            Page 69
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 70 of 346




 1              176. With respect to the arsenic contamination, the Subcommittee found that
 2     Defendant Gerber routinely included flour with over 90 ppb inorganic arsenic and
 3     juice concentrate with high arsenic levels in its baby food products.114
 4              177. With respect to the arsenic contamination, the Subcommittee found that
 5     non-Defendant, co-conspirator Hain (manufacturer of Earth’s Organics) sold
 6     finished baby food products testing as high 129 ppb of inorganic arsenic.115
 7              178. The Subcommittee also found that Hain had used vitamin pre-mix and
 8     two rice flours that had surpassed its internal toxic heavy metal limits. Internally,
 9     Hain had set a 100ppb limit for its ingredients, but the vitamin pre-mix had 223
10     ppb and the rice flours lots had 309 ppb and 134 ppb.116
11              179. Despite having dangerously high levels of toxic heavy metals, Hain
12     approved the use of this vitamin pre-mix based on a “theoretical” calculation of
13     toxic heavy metals in the final good of 85ppb of arsenic and 25ppb of lead.117 But
14     the Subcommittee could not tell that Hain had ever confirmed the actual levels in
15     the final product. This is especially troubling because the Subcommittee found that
16     Hain had previously told the FDA in a secret presentation that vitamin pre-mix had
17     caused dangerous levels of arsenic in its finished product.
18              180. The Subcommittee obtained the secret presentation Hain made on
19     August 1, 2019, which revealed their corporate policies to test only ingredients, not
20     final products, underrepresents the levels of toxic heavy metals in its baby foods. 118
21     Hain presented the FDA with a PowerPoint presentation, noting higher levels of
22     arsenic in all finished foods tested for the presentation than were reflected in tests
23

24

25   114
          Id. at 19, 52.
     115
26        Id. at 54.
     116
          Id. at 41.
27   117
          Id.
     118
28        Id. at 5, 53-56.
         _________________________________________________________________________________________________________________________________
                                                            Page 70
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 71 of 346




 1     of individual raw ingredients. 119 The Subcommittee noted, “This revelation means
 2     that every single finished good containing brown rice had more arsenic than the
 3     company’s estimates, which were based on testing the raw ingredients.” 120
 4                       2.        Lead findings
 5              181. While there has been no determination of a safe level of lead
 6     contamination in baby foods, government agencies have set maximum contaminant
 7     levels for lead between 10 ppb and 100 ppb for other exposure paths. Consumer,
 8     environmental, and medical groups that have investigated levels for baby food
 9     exposure have suggested either non-detect or 1 ppb for lead.
10              182. With respect to the lead contamination, the House Staff Report found
11     that Defendant Beech-Nut:
12                  a. Used ingredients as high as 886.9 ppb lead; 121
13                  b. Only tested lead content in its ingredients, not its final product.122
14              183. With respect to the lead contamination, the Subcommittee found that
15     Defendant Nurture (manufacturer of Happy Baby foods) sold finished baby food
16     products that tested as high as 641 ppb for lead—over six times higher than its
17     internal limit of 100 ppb lead.123 Almost 20 percent of the baby food products that
18     Defendant Nurture tested contained over 10 ppb lead.124
19              184. With respect to the lead contamination, the House Staff Report found
20     Defendant Gerber used ingredients testing as high as 48 ppb lead. 125
21

22

23   119
          FDA Testing Result Investigation, HAIN CELESTIAL (Aug. 1, 2019) (Attached as
24   Exhibit I).
     120
          House Staff Report at 53.
25   121
          Id. at 3.
     122
26        Id. at 22.
     123
          Id. at 22.
27   124
          Id. at 3.
     125
28        Id. at 27.
         _________________________________________________________________________________________________________________________________
                                                            Page 71
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 72 of 346




 1              185. The Subcommittee also found non-Defendant, co-conspirator Hain had
 2     used vitamin pre-mix that had surpassed its internal lead limits of 100ppb. The
 3     vitamin pre-mix accepted and used had 352 ppb of lead. 126 Despite having
 4     dangerously high levels of toxic heavy metals, Hain approved the use of this
 5     vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the
 6     final good of 85 ppb of arsenic and 25 ppb of lead.127 But the Subcommittee could
 7     not tell that Hain had ever confirmed the actual levels in the final product.
 8                       3.        Cadmium findings
 9              186. While there has been no determination of a safe level of cadmium
10     contamination in baby foods, government agencies have set maximum contaminant
11     levels for cadmium between 5 ppb and 20 ppb for other exposure paths. Consumer
12     groups that have investigated levels for baby food exposure have suggested either
13     non-detect or 1 ppb for cadmium.
14              187. With respect to the cadmium contamination, the Subcommittee found
15     that Defendant Beech-Nut:
16                  a. Used 105 ingredients testing over 20 ppb cadmium, some testing as
17                       high as 344.55 ppb; 128
18                  b. Sold eleven products that surpassed its own internal (already-too-high)
19                       cadmium limits. 129
20              188. With respect to the cadmium contamination, the Subcommittee found
21     that almost 65 percent of Defendant Nurture’s finished baby food contained over 5
22     ppb of cadmium.
23

24

25
     126
26        Id. at 41.
     127
          Id.
27   128
          Id.
     129
28        Id. at 38-39.
         _________________________________________________________________________________________________________________________________
                                                            Page 72
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 73 of 346




 1              189. With respect to the cadmium contamination, the Subcommittee found
 2     Defendant Gerber does not test all its ingredients for cadmium. Of those it does
 3     test, it accepted ingredients with as much as 87 ppb of cadmium. 130
 4              190. With respect to the cadmium contamination, the Subcommittee found
 5     non-Defendant, co-conspirator Hain had used 102 ingredients in its baby food that
 6     tested over 20 ppb cadmium, with some testing up to 260 ppb (much higher than
 7     its internal 100 ppb cadmium limit).131
 8                       4.        Mercury findings
 9              191. While there has been no determination of a safe level of mercury
10     contamination in baby foods, government agencies have set maximum contaminant
11     levels for mercury at 2 ppb for other exposure paths. Consumer groups that have
12     investigated levels for baby food exposure have suggested non-detect threshold for
13     mercury.
14              192. With respect to the mercury contamination, the Subcommittee found
15     that Defendant Beech-Nut and non-Defendant, co-conspirator Hain do not even
16     test for mercury in its ingredients or finished baby food. 132 Defendant Gerber only
17     presented the Subcommittee with mercury testing results for three ingredients.
18              193. With respect to the mercury contamination, the Subcommittee found
19     that Defendant Nurture (manufacturer of Happy Baby foods) sold finished baby
20     food products that contained as much as 10 ppb of mercury.133
21

22

23

24

25
     130
26        Id. at 32.
     131
          Id. at 3, 41.
27   132
          Id. at 4, 33.
     133
28        Id. at 4.
         _________________________________________________________________________________________________________________________________
                                                            Page 73
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 74 of 346




 1                       5.        Uncooperative Manufacturer Defendants hide their
 2                                 contamination.
 3              194. Plum Defendants refused to cooperate with the Subcommittee. 134 The
 4     House Staff Report concludes: “The Subcommittee is greatly concerned that their
 5     lack of cooperation might be obscuring the presence of even higher levels of toxic
 6     heavy metals in their baby food products than their competitors’ products.” 135
 7              195. The Subcommittee noted that Plum Defendants’ parent company,
 8     Campbell, refused to produce its testing standards and specific testing results. The
 9     Subcommittee concluded that Defendant Campbell (manufacturer of Plum
10     Organics) “has hidden its policies and the actual level of toxic heavy metals in its
11     products.”136 The Subcommittee further noted its great concern that Defendant
12     Campbell’s “lack of cooperation might obscure the presence of even higher levels
13     of toxic heavy metals in their baby food products, compared to their competitors’
14     products.”137
15              196. Based on a letter from Plum Defendants’ parent company, Campbell, to
16     the Subcommittee, they do not routinely test all products or ingredients for the
17     presence of heavy metals. Rather, they conducted ad hoc testing (most recently in
18     September 2019) when they “reexamined” only the Plum Organics foods featured
19     in the Healthy Babies Bright Futures report. 138 Currently, Plum Defendants only do
20     testing on new ingredients or finished product testing on new products. 139 As such,
21     they do no routine testing of all ingredients or products.
22

23   134
          Id. at 2.
     135
24        Id. at 5.
     136
          Id. at 44.
25   137
          Id. at 5.
     138
26        Letter from attorney Thomas Perrelli on behalf of Campbell to Chairman Raja
     Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on
27
     Oversight and Reform (Dec. 11, 2019) (emphasis added). Attached as Exhibit H.
     139
28        Id.
         _________________________________________________________________________________________________________________________________
                                                            Page 74
                                               COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 75 of 346




 1                         6.        Beyond specific testing results, the Subcommittee noted serious
 2                                   shortcomings in Manufacturer Defendants’ overall
 3                                   manufacturing, testing, and sale of the products.
 4                197. As reported by Congress, Defendant Beech-Nut, Defendant Nurture,
 5    Defendant Gerber, and Hain knew these heavy metals posed a threat and set their
 6    own internal standards for how much of these toxins were present in their product.
 7    However, these Defendants and non-Defendant co-conspirators then proceeded to
 8    continue to turn a blind eye to their dangers by selling food that contained heavy
 9    metals that far exceeded these levels.
10                198. Based on a review of internal documents from Manufacturer
11    Defendants and non-Defendant co-conspirators, the Subcommittee concluded that
12    corporate policies to test only ingredients, not final products, underrepresents the
13    levels of toxic heavy metals in baby foods.
14                199. For example, Defendant Hain tested a limited number of finished baby
15    food products for inorganic arsenic. In 100 percent of the products tested, the
16    inorganic arsenic levels were 28 percent to 93 percent higher than their estimates
17    based on individual ingredient testing.140
18                200. The Subcommittee went on to note that “only testing ingredients gives
19    the false appearance of lower-than-actual toxic heavy metal levels.” For this
20    reason, “ingredient testing is inadequate, and [] only final product testing can
21    measure the true danger posed by baby foods.”141 The Subcommittee concluded
22    that a policy of testing only ingredients “recklessly endangers babies and children
23    and prevents the companies from even knowing the full extent of the danger
24    presented by their products.”
25

26

27   140
            Id. at 5.
     141
28          Id. at 6.
           _________________________________________________________________________________________________________________________________
                                                              Page 75
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 76 of 346




 1                201. The Congressional Report also documented that for the companies that
 2    did test final products, they routinely sold products that had exceeded internal
 3    company guidelines that these companies assured consumers were being met.
 4                202. For example, Defendant Hain had an internal 100 ppb spec limit on
 5    inorganic arsenic. While Defendant Hain did not routinely test finished products,
 6    when it did, it found finished goods that contained as much as 129 ppb inorganic
 7    arsenic.
 8                203. As another example, Defendant Nurture set internal thresholds for toxic
 9    heavy metals at 100 ppb for inorganic arsenic, 100 ppb for lead, 50 ppb for
10    cadmium, and 10 ppb for mercury. But Defendant Nurture (manufacturer of Happy
11    Baby products) sold all the finished products it tested “regardless of how much
12    toxic heavy metal the baby food contained.” 142 Those products sold included baby
13    food that contained as much as 180 ppb of inorganic arsenic, 641 ppb of lead, and
14    10 ppb of mercury. More than a 25 percent of the food Defendant Hain sold had
15    over its internal limit of 100 ppb inorganic arsenic.
16                204. Defendant Nurture also produced inaccurate data during the
17    investigation in what the Subcommittee concluded was an attempt to mislead it:
           Further, Nurture appears to have misled the Subcommittee about
18         its testing standards. As seen from Nurture’s goal thresholds pictured
           below, Nurture conveyed to the Subcommittee that after January of
19         2019, it had a goal threshold of 50 ppb for lead in all of its baby food
           products—infant formula, cereals, and wet foods. However, in the test
20

21

22

23

24

25

26

27
     142
28         Id. at 4.
           _________________________________________________________________________________________________________________________________
                                                              Page 76
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 77 of 346



                results that Nurture provided to this Subcommittee, it was still using
 1              100 ppb as an internal guideline after January 2019. 143
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                205. The House Staff Report—coupled with the lack of cooperation from
19    some Defendants—revealed that babies across the United States and beyond
20    consume food that contains high levels of toxins and heavy metals. Further, the
21    House Staff Report demonstrated that Defendants knowingly sold these products to
22    unsuspecting families, displaying little regard for the health and wellbeing of the
23    innocent children. 144
24                206. Manufacturer Defendants knowingly manufactured baby foods with
25    high levels of heavy metals, even though they were aware of the danger posed by
26

27   143
            Id. at 35 (emphasis added).
     144
28          See The House Staff Report.
           _________________________________________________________________________________________________________________________________
                                                              Page 77
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 78 of 346




 1    these toxic ingredients. Defendants displayed a reckless disregard or complete
 2    indifference to the probable consequences of the actions to the babies and children
 3    who ingested their products.
 4                207. Defendants were clearly aware that Plaintiff, members of the putative
 5    class, and consumers repeatedly purchased products that did not conform to the
 6    standard Defendants advertised these products as satisfying. The fact that these
 7    food products contained potential toxins and could lead to cognitive and health
 8    problems for infants constituted wantonness on the behalf of Defendants.
 9              F.         After the Congressional Report, Defendants again presented the
10                         public with misleading half-truths to avoid having to eliminate
11                         harmful contamination and avoid further regulation.
12                208. When confronted by the U.S. House of Representatives regarding the
13    heavy doses of these toxins in these baby foods, Defendants boasted that their
14    products conforming with regulations. But Defendants were well aware that there
15    were no such regulatory standards because the FDA had not determined that any
16    level of lead, cadmium, or mercury were safe in baby foods and snacks. And while
17    FDA has set an inorganic arsenic standard of 100 ppb for infant cereal, most
18    Defendants do not test their final products to determine compliance and Defendant
19    Nurture sets a higher internal threshold (115 ppb) for final goods for sale than what
20    was allowed by the FDA.145
21                209. The Congressional Report also documented that for Defendants that did
22    test final products, they routinely sold products that had exceeded internal
23    company guidelines that these companies assured consumers were being met.
24                210. When originally confronted with the inquiry about these products
25    containing high levels of heavy metal, Defendant Beech-Nut represented to the
26    Subcommittee in a December 6, 2019 letter that it applied “rigorous testing
27
     145
28         Id. at 37.
           _________________________________________________________________________________________________________________________________
                                                              Page 78
                                                 COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 79 of 346




 1     protocols and heavy metal testing standards which are continuously reviewed and
 2     strengthened.”146 Defendant Beech-Nut did concede that it used products over its
 3     own internal limits—“generally” up to 20% over those limits. 147
 4              211. Defendant Campbell misleadingly told the Congressional
 5     Subcommittee by letter dated December 11, 2019: “Campbell has conducted
 6     testing on every Plum Organics product on the market to ensure none exceed
 7     acceptable levels of arsenic, lead, cadmium, or mercury . . . . To date, no Plum
 8     Organics foods have been found to be above exposure limits set by available
 9     domestic and international regulatory bodies . . . .” 148
10              212. In February 2021 after the release of the Congressional Report,
11     Defendant Nurture doubled-down about the safety and health of its products by
12     misleadingly referencing non-existent FDA standards: “We can say with the
13     utmost confidence that all Happy Family Organics products are safe for babies
14     and toddlers to enjoy and we are proud to have best-in-class testing protocols in
15     our industry. We only sell products that have been rigorously tested and we do not
16     have products in-market with contaminant ranges outside of the limits set by
17     the FDA.” 149
18

19
     146
20        Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman
     Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee
21
     on Oversight and Reform (Dec. 6, 2019)
22   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
     Attached as Exhibit E.
23   147
          Id.
     148
24        Letter from attorney Thomas Perrelli on behalf of Campbell to Chairman Raja
     Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on
25
     Oversight and Reform (Dec. 11, 2019) (emphasis added). Attached as Exhibit H.
     149
26        Quality and Safety of Our Products, NURTURE,
     https://www.happyfamilyorganics.com/quality-and-safety-of-our-products/ (last
27
     visited Mar. 3, 2021) (emphasis added). The first capture on the Wayback Internet
28   Archive       is on February 5, 2021.
         _________________________________________________________________________________________________________________________________
                                                           Page 79
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 80 of 346




 1              213. Since the release of the Congressional Report, Defendant Beech-Nut
 2     has continued to misleadingly assure parents and consumers that its products are
 3     “safe and nutritious” in a message provided to the press and carried over the wires
 4     on February 5, 2021. 150
 5              214. Plum Defendants continue to obfuscate the truth from the public.
 6     Notably, after the release of the Congressional Report, it stated to the press in a
 7     message carried over the wires on February 5, 2021: “Campbell has conducted
 8     testing on every Plum Organics product on the market to ensure none exceed
 9     acceptable levels of arsenic, lead, cadmium, or mercury.”151 However, Plum
10     Defendants have never clarified what “acceptable levels” are or provides any
11     substantive information about heavy metals in their food.
12              215. As these specific misrepresentations by each Defendant show, each was
13     more interested in protecting profits than making meaningful changes to eliminate
14     toxic heavy metal contamination. Once Congress illustrated Defendants’ continued
15     manufacturing, testing, and distribution practices that led to contaminated baby
16     food, Defendants engaged in a whole new round of fraud to conceal and prolong
17     their schemes to defraud.
18

19

20
     https://web.archive.org/web/20210205034954/https://www.happyfamilyorganics.com
21
     /quality-and-safety-of-our-products/
     150
22        Elaine Watson, Baby food brands defend protocols as congressional report alleges
     ‘highly dangerous’ levels of heavy metals in infant foods; expect lawsuits, stays
23
     attorney, FOOD NAVIGATOR (Feb. 5, 2021), https://www.foodnavigator-
24   usa.com/Article/2021/02/05/Baby-food-brands-defend-protocols-as-congressional-
     report-alleges-highly-dangerous-levels-of-heavy-metals.
25   151
          Elaine Watson, Baby food brands defend protocols as congressional report alleges
26   ‘highly dangerous’ levels of heavy metals in infant foods; expect lawsuits, stays
     attorney, FOOD NAVIGATOR (Feb. 5, 2021), https://www.foodnavigator-
27
     usa.com/Article/2021/02/05/Baby-food-brands-defend-protocols-as-congressional-
28   report-alleges-highly-dangerous-levels-of-heavy-metals.
         _________________________________________________________________________________________________________________________________
                                                           Page 80
                                              COMPLAINT – CLASS ACTION, Case No.
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 81 of 346




 1              216. Defendants’ actions and inactions have likely caused irreparable harm
 2     to hundreds of thousands of families across the nation.
 3              217. Plaintiff and members of the putative class have also suffered
 4     significant economic damages, to the tune of billions of dollars,152 because they
 5     paid for what was represented as healthy, nutritious baby food for their children,
 6     devoid of contaminants, but received foods containing harmful levels of heavy
 7     metals.
 8            G.        Equitable Tolling, Discovery Rule, and Fraudulent Concealment
 9              218. Plaintiff repeats and re-alleges the allegations set forth above. At all
10     times relevant to this Complaint, Defendants took active steps to conceal their
11     unlawful activities.
12              219. Discovery Rule: Plaintiff and the members of the Class had no
13     knowledge or reason to know of Defendants’ knowing concealment of toxic heavy
14     metals in their products until on or about (at the earliest) February 4, 2021, when
15     the U.S. House of Representatives Committee on Oversight and Reform released
16     its explosive report, “Baby Foods Are Tainted with Dangerous Levels of Arsenic,
17     Lead, Cadmium, and Mercury.”
18              220. Plaintiff and the Class are consumers who do not have the training or
19     means from which they could have discovered Defendants’ knowing concealment
20     of toxic heavy metals in their products until on or about (at the earliest) February 4,
21     2021, if then.
22              221. Information regarding the unlawful conduct described herein was not
23     available to Plaintiff and members of the Class prior to Defendants’ knowing
24     concealment of toxic heavy metals in their products until on or about (at the
25     earliest) February 4, 2021. Plaintiff and members of the Class had no previous,
26

27   152
        Emma Bedford, U.S. baby food market - statistics & facts, STATISTA (Nov. 20,
28   2020),   https://www.statista.com/topics/1218/baby-food-market/.
       _________________________________________________________________________________________________________________________________
                                                          Page 81
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 82 of 346




 1   reasonable means of obtaining the facts or information concerning the Defendants’
 2   unlawful activities, all of which were purposefully concealed by Defendants.
 3           222. For these reasons, the statute of limitations as to Plaintiff’s and the
 4   Class’ claims did not begin to run and has been tolled with respect to the claims
 5   that Plaintiff and the members of the Class have alleged in this Complaint.
 6           223. Fraudulent Concealment and/or Equitable Tolling: In the
 7   alternative, application of the doctrine of fraudulent concealment and/or equitable
 8   tolling tolled the statute of limitations on the claims asserted herein by Plaintiff and
 9   the Class. Plaintiff and the members of the Class did not discover, and could not
10   have reasonably discovered, Defendants’ knowing concealment of toxic heavy
11   metals in their products alleged herein until on or about (at the earliest) February 4,
12   2021, when the U.S. House of Representatives Committee on Oversight and
13   Reform released its explosive report, “Baby Foods Are Tainted with Dangerous
14   Levels of Arsenic, Lead, Cadmium, and Mercury.”
15           224. Before that time, Plaintiff and the members of the Class were unaware
16   of Defendants’ unlawful conduct and did not know before then about Defendants’
17   knowing concealment of toxic heavy metals in their products. Defendants provided
18   no information, actual or constructive, to Plaintiff and members of the Class.
19           225. The affirmative acts of Defendants alleged herein were wrongfully
20   concealed and carried out in a manner that precluded detection.
21           226. Accordingly, a reasonable person under the circumstances would not
22   have been alerted to begin to investigate Defendants’ knowing concealment of
23   toxic heavy metals in their products before February 4, 2021.
24           227. Plaintiff and the members of the Classes could not have discovered the
25   alleged unlawful activity at an earlier date by the exercise of reasonable diligence
26   because of the deceptive practices and techniques of secrecy employed by the
27   Defendants to avoid detection of, and fraudulently conceal, their unlawful conduct.
28    _________________________________________________________________________________________________________________________________
                                                         Page 82
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 83 of 346




 1           228. Because the alleged unlawful conduct, alleged herein was self-
 2   concealing and affirmatively concealed by Defendants, Plaintiff and members of
 3   the Classes had no knowledge of the alleged unlawful conduct, or of any facts or
 4   information that would have caused a reasonably diligent person to investigate,
 5   before February 4, 2021.
 6           229. For these reasons, the statute of limitations applicable to Plaintiff’s and
 7   the Classes’ claims was tolled and did not begin to run until February 4, 2021.
 8           230. Continuing Tort: Defendants are estopped from relying on any statute
 9   of limitations defense because their illegal, deceptive, and fraudulent practices as
10   alleged herein, which are continuing, have created continuing and repeated injuries
11   to Plaintiff and the Class.
12   IV.      Class Action Allegations
13           231. Plaintiff brings this action individually and on behalf of the following
14   Classes pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil
15   Procedure:
16           RICO Class for all persons with standing to prosecute Count I:
17           All persons in the United States who, from January 1, 2019, to the present,
18           purchased foods for babies, toddlers or children manufactured by Defendants
19           for household or business use, and not for resale (the “RICO Class”).
20

21           State Law Class for all persons with standing to prosecute Counts II - VIII:
22           All persons in the United States who, from June 15, 2017, to the present,
23           purchased foods for babies, toddlers or children manufactured by Defendants
24           named herein for household or business use, and not for resale (the “State
25           Law Class”).
26

27

28    _________________________________________________________________________________________________________________________________
                                                         Page 83
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 84 of 346




 1           Colorado Class for all persons with standing to prosecute Count IX:
 2           All persons in the state of Colorado, who, from June 15, 2017, to the present,
 3           purchased foods for babies, toddlers or children manufactured by Defendants
 4           named herein for household or business use, and not for resale (the
 5           “Colorado Class”).
 6

 7           Kansas Class for all persons with standing to prosecute Count X:
 8           All persons in the state of Kansas, who, from June 15, 2017, to the present,
 9           purchased foods for babies, toddlers or children manufactured by any
10           Defendants named herein for household or business use, and not for resale
11           (the “Kansas Class”).
12

13           232. Excluded from the Classes are the Defendants, any parent companies,
14   subsidiaries, and/or affiliates, officers, directors, legal representatives, employees,
15   co-conspirators, all governmental entities, and any judge, justice, or judicial officer
16   presiding over this matter.
17           233. This action is brought and may be properly maintained as a class action.
18   There is a well-defined community of interests in this litigation and the members
19   of the Classes are easily ascertainable. Purchasers of these products can identify
20   their purchases through receipts, store rewards programs, and their own testimony.
21           234. The members in the proposed Classes are so numerous that individual
22   joinder of all members is impracticable, and the disposition of the claims of the
23   members of all Class members in a single action will provide substantial benefits
24   to the parties and Court.
25           235. Questions of law and fact common to Plaintiff and the Classes include,
26   but are not limited to, the following:
27               a. whether Defendants owed a duty of care to Plaintiff and the Classes;
28    _________________________________________________________________________________________________________________________________
                                                         Page 84
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 85 of 346




 1               b. whether Defendants knew or should have known that the baby foods
 2                    contained or may contain heavy metals;
 3               c. whether Defendants wrongfully represented and continue to represent
 4                    that the baby foods are natural and safe for human infant and child
 5                    consumption;
 6               d. whether Defendants misrepresent their baby foods as healthy, superior
 7                    quality, nutritious, and safe for consumption;
 8               e. whether Defendants wrongfully represented and continue to represent
 9                    that these products are natural;
10               f. whether Defendants wrongfully represented and continue to represent
11                    that the manufacturing of baby foods are subjected to rigorous
12                    standards, including testing for heavy metals and government
13                    regulation;
14               g. whether Defendants wrongfully failed to disclose that their baby foods
15                    contained, or may contain, heavy metals;
16               h. whether Defendants’ representations in advertising, warranties,
17                    packaging, and/or labeling are false, deceptive, and misleading;
18               i. whether those representations are likely to deceive a reasonable
19                    consumer;
20               j. whether a reasonable consumer would consider the presence, or risk of,
21                    heavy metals as a material fact in purchasing baby food;
22               k. whether Defendants had knowledge that those representations were
23                    false, deceptive, and misleading;
24               l. whether Defendants continue to disseminate those representations
25                    despite knowledge that the representations are false, deceptive, and
26                    misleading;
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 85
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 86 of 346




 1               m. whether a representation that a product is healthy, superior quality,
 2                    nutritious and safe for consumption and does not contain arsenic,
 3                    mercury, cadmium, lead and/or other heavy metals is material to a
 4                    reasonable consumer;
 5               n. whether Defendants’ representations and descriptions on the labeling of
 6                    their baby foods are likely to mislead, deceive, confuse, or confound
 7                    consumers acting reasonably;
 8               o. whether Defendants violated 18 U.S.C. § 1964(a);
 9               p. whether Defendants violated the laws of the State of Kansas;
10               q. whether Defendants violated the laws of the State of Colorado;
11               r. whether Defendants violated the laws of other states;
12               s. whether Defendants breached express warranties;
13               t. whether Defendants breached implied warranties;
14               u. whether Defendants made negligent and/or fraudulent
15                    misrepresentations and/or omissions;
16               v. whether Plaintiff and the members of the Class are entitled to actual,
17                    statutory, and punitive damages; and
18               w. whether Plaintiff and members of the Class are entitled to declaratory
19                    and injunctive relief.
20           236. Defendants engaged in a common course of conduct giving rise to the
21   legal rights sought to be enforced by Plaintiff individually and on behalf of Class
22   members. Identical statutory violations and business practices and harms are
23   involved. Individual questions, if any, are not prevalent in comparison to the
24   numerous common questions that dominate this action.
25           237. Plaintiff’s claims are typical of those of the members of the Classes in
26   that they are based on the same underlying facts, events, and circumstances
27   relating to Defendants’ conduct.
28    _________________________________________________________________________________________________________________________________
                                                         Page 86
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 87 of 346




 1            238. Plaintiff will fairly and adequately represent and protect the interests of
 2   the Classes, have no interests incompatible with the interests of the Classes, and
 3   have retained counsel competent and experienced in class action, consumer
 4   protection, and false advertising litigation.
 5            239. Class treatment is superior to other options for resolution of the
 6   controversy because the relief sought for each member of the Classes is small such
 7   that, absent representative litigation, it would be infeasible for members of the
 8   Classes to redress the wrongs done to them.
 9            240. Questions of law and fact common to the Classes predominate over
10   any questions affecting only individual members of the Class.
11            241. As a result of the foregoing, class treatment is appropriate.
12
                                     COUNT ONE:
13    Violation of The Racketeer Influenced and Corrupt Organizations Act (Civil
                        RICO) under 18 U.S.C. § 1962(c) and (d)
14
      (As to Defendant Beech-Nut, Plum Defendants, Defendant Gerber, and Defendant
15                                      Nurture)
16            242. Plaintiff realleges and incorporates by reference each and every
17   allegation contained in the preceding paragraphs as if fully set forth herein.
18            243. At all relevant times, the RICO Defendants (for purposes of this claim
19   only, “RICO Defendants” refers only to the five Defendants sued for RICO and not
20   all Defendants as a whole) and non-Defendant, co-conspirator Hain have been
21   “persons” under 18 U.S.C. § 1961(3).
22            244. Section 1962(c) makes it “unlawful for any person employed by or
23   associated with any enterprise engaged in, or the activities of which affect,
24   interstate or foreign commerce, to conduct or participate, directly or indirectly, in
25   the conduct of such enterprise’s affairs through a pattern of racketeering activity.”
26   18 U.S.C. § 1962(c).
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 87
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 88 of 346




 1            245. Section 1962(d) makes it unlawful for “any person to conspire to
 2   violate,” among other provisions, Section 1962(c). See 18 U.S.C. § 1962(d).
 3            246. Each RICO Defendant (as well as non-Defendant, co-conspirator Hain)
 4   is a participant in the multi-billion-dollar baby food industry. Finding it difficult to
 5   achieve their ambitious goals lawfully and to outsell their competitors by playing by
 6   the rules, each RICO Defendant and non-Defendant, co-conspirator Hain resorted to
 7   cheating through a scheme to defraud that included four types of fraud: false
 8   representations, fraud by omission, fraudulent concealment, and fraud by half-truth.
 9            247. Each RICO Defendant and non-Defendant, co-conspirator Hain knew
10   that American parents and purchasers are closely focused on the ingredients in baby
11   food. They designed marketing and advertising campaigns around food safety and
12   purity. The whole time they did so, RICO Defendants and non-Defendant, co-
13   conspirator Hain knew their products were not as advertised—the products were
14   contaminated (not pure), included foreign substances (not natural), and were
15   dangerous to highly vulnerable babies and toddlers (not safe).
16            248. This RICO claim is for the compensatory damages (on behalf of the
17   purchasers) that resulted from the baby food companies’ interstate, nationwide,
18   schemes to fraud. It does not seek to recovery for personal injuries, nor does it rely
19   upon any personal injuries occurring. Instead, the baby food that was sold was
20   “essentially worthless” because it did not contain the very essence of what was
21   advertised. Parents and purchasers bought this baby food because it was natural,
22   pure, and safe—thus, because it was not, and each RICO Defendant and non-
23   Defendant, co-conspirator Hain either concealed or omitted facts or spoke in half-
24   truths—the very purpose of these purchases was fraudulently induced.
25            249. Worse, RICO Defendants and non-Defendant, co-conspirator Hain have
26   prolonged their fraud by covering up and actively speaking out to falsely deny their
27   underlying fraud occurred. To this day, they have not recalled the contaminated
28     _________________________________________________________________________________________________________________________________
                                                          Page 88
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 89 of 346




 1   products and are using the pretext of the Baby Food Council to avoid taking
 2   responsibility for their fraud.
 3            250. Consumers and purchasers are not highly knowledgeable about food
 4   manufacturing or processing and lack any ability to uncover the fraud that is
 5   occurring. RICO Defendants and non-Defendant, co-conspirator Hain aggravated
 6   this information asymmetry by using the Baby Food Council to lull purchasers and
 7   further obscure their fraud and to falsely suggest they are committed to baby food
 8   safety.
 9                 A. The Baby Food Council Is Infiltrated by Each RICO Defendant
10                      and Used as An Enterprise for Fraud
11            251. At all relevant times, RICO Defendants and non-Defendant, co-
12   conspirator Hain each engaged in food fraud using the Baby Food Council as an
13   enterprise, or in the alternative, forming an association in fact enterprise with the
14   Baby Food Council and/or the other RICO Defendants. At this stage, without access
15   to discovery to see the private communications between RICO Defendants and non-
16   Defendant, co-conspirator Hain, Plaintiff pleads in the alternative. They will later
17   clarify their allegations once discovery has occurred, and they obtain the emails and
18   other documents needed to explain the precise structure among RICO Defendants as
19   well as with non-Defendant, co-conspirator Hain.
20            252. According to its website, the Baby Food Council, as an entity, has
21   existed since January 2019. Discovery is needed to confirm when it was actually
22   created, who created it, how RICO Defendants and non-Defendant, co-conspirator
23   Hain worked together to create it, the financial payments that were made, the
24   finances of the entity, and so forth. These documents and records are not publicly
25   available and are kept confidential by RICO Defendants, non-Defendant, co-
26   conspirator Hain, the Council, and the members of the Council.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 89
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 90 of 346




 1            253. Each RICO Defendant as well as non-Defendant, co-conspirator Hain
 2   infiltrated and used the Baby Food Council as a vessel for fraud so that each could
 3   sell contaminated baby food products to purchasers without incurring the expense
 4   and time required to properly manufacture and process these foods. Alternatively,
 5   RICO Defendants and non-Defendant, co-conspirator Hain formed and infiltrated
 6   the Baby Food Council to use it as a vessel for fraud and worked together to
 7   accomplish their schemes to defraud.
 8            254. Once the American media uncovered the massive food fraud scheme
 9   that had been ongoing since January 2019, each RICO Defendant as well as non-
10   Defendant, co-conspirator Hain hid behind its membership and status in the Baby
11   Food Council as a decoy and shield, as well as to lull victims of their food fraud
12   into not believing what Congress had publicly exposed.
13            255. RICO Defendants and non-Defendant, co-conspirator Hain falsely
14   suggested and implied that membership in the Baby Food Council membership was
15   a defense to the fraud and that they were committed to baby safety and health and
16   best practices.
17            256. Each RICO Defendant as well as non-Defendant, co-conspirator Hain
18   also used its membership in the Baby Food Council as a pretext for not adopting
19   standards for baby food manufacturing. Each RICO Defendant as well as non-
20   Defendant, co-conspirator Hain did not disclose that it was co-opting the push for
21   FDA standards by promising that baby food manufacturers would regulate
22   themselves and work to adopt food standards. Although they claim the FDA is a
23   member of the Baby Food Council, they took no action with the FDA and steered
24   the FDA away from adopting standards. Thus, the lack of standards by the FDA is
25   part of the scheme to defraud. Each RICO Defendant as well as non-Defendant, co-
26   conspirator Hain worked to defeat the adoption of FDA standards using the Baby
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 90
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 91 of 346




 1   Food Council as an instrument to do so. This tactic is straight out of the playbook
 2   used by Big Tobacco for decades.
 3            257. Each RICO Defendant’s claim of membership was also false and
 4   misleading because the Baby Food Council has not done anything to help American
 5   babies and to date has been kept dormant. Rather, it has been set up so RICO
 6   Defendants and non-Defendant, co-conspirator Hain can use it to avoid liability. As
 7   set forth above, the Council has engaged in no meaningful activity in the 25 months
 8   since it was created. The Baby Food Council is a shell entity that has only been
 9   used to cover up the food fraud committed by RICO Defendants and non-
10   Defendant, co-conspirator Hain.
11            258. Each RICO Defendant as well as non-Defendant, co-conspirator Hain
12   has dragged out the adoption of standards and any manufacturing and processing
13   reform by using the diversion and distraction of the Baby Food Council, despite
14   willfully knowing that the Baby Food Council would take no action and would
15   serve only as a lifeless scarecrow.
16            259. The Baby Food Council has also served as an anchor for RICO
17   Defendants and non-Defendant, co-conspirator Hain to coordinate, work together,
18   and unify their cover-up and concealment of their food fraud—to work together,
19   aligned through the auspices of the Baby Food Council, as an association in fact
20   enterprise. RICO Defendants and non-Defendant, co-conspirator Hain use the Baby
21   Food Council to coordinate and synchronize their fraudulent marketing and sales
22   strategy and manufacturing processes.
23            260. Without the Baby Food Council, each RICO Defendant and co-
24   conspirator would be exposed and forced to defend its food fraud on its own. With
25   the Baby Food Council, RICO Defendants and non-Defendant, co-conspirator Hain
26   are all able to band together, point to each other’s shared industry-wide
27   commitment, and defraud and defend consistently as a united group. This, too,
28     _________________________________________________________________________________________________________________________________
                                                          Page 91
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 92 of 346




 1   confirms the Baby Food Council is an essential part of each RICO Defendant’s
 2   scheme to defraud Plaintiff and the RICO Class.
 3            261. Discovery is needed to uncover the confidential emails and
 4   communications among RICO Defendants and non-Defendant, co-conspirator Hain
 5   showing how they worked together as an association-in-fact enterprise, and
 6   collectively worked together using the Baby Food Council. They worked together,
 7   rather than against each other to compete in the marketplace on this issue, as
 8   competitors usually do.
 9            262. In addition to RICO Defendants and non-Defendant, co-conspirator
10   Hain forming an association-in-fact enterprise with the Baby Food Council, in the
11   alternative, the Baby Food Council is an enterprise and each RICO Defendant as
12   well as each co-conspirator has operated or participated, directly or indirectly, in the
13   affairs of the Baby Food Council through a pattern of racketeering activity—i.e.,
14   wire fraud, mail fraud, and the corruption of an official proceeding before Congress.
15            263. Indeed, RICO Defendants and non-Defendant, co-conspirator Hain had
16   no legitimate or lawful use for becoming members of the Baby Food Council other
17   than to use it to commit fraud. They engaged in repeated acts of wire fraud and mail
18   fraud, and they sought to cover up and explain away this fraud using their
19   membership in the Baby Food Council and statements it made as an alibi for their
20   food fraud. If they had a legitimate interest in protecting babies and infants, they
21   would have either adopted standards and complied with them, not sold defective
22   products, or recalled their defective products and apologized (offering refunds) once
23   the 2021 Congressional Report came down. That they are continuing to use the
24   Baby Food Council as part of their concealment strategy, citing their membership in
25   the hollow Baby Food Council as a way to lull victims and Congress into believing
26   they are not guilty of fraud, further shows the Baby Food Council is integral to the
27   pattern of mail and wire fraud, which remains ongoing.
28     _________________________________________________________________________________________________________________________________
                                                          Page 92
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 93 of 346




 1            264. The Baby Food Council’s inactivity and failure to engage in any
 2   substantive activity for over 25 months confirms it has been infiltrated by RICO
 3   Defendants and non-Defendant, co-conspirator Hain and used by them as a vessel
 4   for fraud.
 5            265. If the Baby Food Council were a legitimate organization actually
 6   committed to baby food health and safety, it would have taken active steps to
 7   combat baby food contamination and speak out against the widely established,
 8   industry-wide baby food fraud that was exposed in February 2021. But the Baby
 9   Food Council said and did nothing.
10            266. It is necessary to hold RICO Defendants accountable for their
11   racketeering so that the Baby Food Council can be cleansed of these bad actors.
12   Freed from the fraud and nefarious influences of RICO Defendants and non-
13   Defendant, co-conspirator Hain, the Baby Food Council can actually take steps to
14   help combat baby food contamination—or it can wind down its affairs if it was
15   never anything more than a front group for RICO Defendants and non-Defendant,
16   co-conspirator Hain, modeled after the tactics of Big Tobacco.
17            267. Discovery is needed to ascertain and confirm the facts regarding the
18   creation, intentions, internal activities, and internal communications among RICO
19   Defendants as well as with non-Defendant, co-conspirator Hain. Without access to
20   the private, non-public, confidential documents, Plaintiff has no way of pleading
21   these details.
22          B.         The Enterprise
23            268. The enterprise is the Baby Food Council, which each RICO Defendant
24   infiltrated and used as a vessel for fraud. Alternatively, the Baby Food Council,
25   RICO Defendants, and non-Defendant, co-conspirator Hain formed an association-
26   in-fact enterprise.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 93
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 94 of 346




 1            269. At all relevant times, the Baby Food Council had an existence separate
 2   and distinct from each of the RICO Defendants and their co-conspirators and was
 3   separate and distinct from the pattern of racketeering in which RICO Defendants
 4   and their co-conspirators engaged. Likewise, each RICO Defendant and their co-
 5   conspirator Hain was separate and apart from the Baby Food Council and every
 6   other RICO Defendant as well as non-Defendant, co-conspirator Hain.
 7            270. Each of the RICO Defendants made its membership in the Baby Food
 8   Council a central part of their scheme to defraud. RICO Defendants and non-
 9   Defendant, co-conspirator Hain ordinarily are competitors and should be
10   competitors who compete for market share; instead, RICO Defendants and non-
11   Defendant, co-conspirator Hain used the Baby Food Council as a mechanism to
12   conspire and work together to deflect, deny, and conceal their collective food fraud
13   against baby food purchasers.
14            271. Likewise, baby food has been sold for decades in America. The Baby
15   Food Council was created only in January 2019 because RICO Defendants and non-
16   Defendant, co-conspirator Hain knew they were running out of time to conceal their
17   fraud—they became desperate to create a new entity (Baby Food Council) to help
18   deflect and deny their fraud was occurring. The timing of the Baby Food Council’s
19   creation in January 2019 further confirms it was created for the purpose of
20   facilitating the ongoing food fraud.
21            272. Through their collective membership in the Baby Food Council, each
22   RICO Defendant along with non-Defendant, co-conspirator Hain worked side-by-
23   side (rather than in competition) with the common purpose of furthering the illegal
24   baby food fraud scheme. RICO Defendants and non-Defendant, co-conspirator Hain
25   further shared the common purposes of blocking food standards from being adopted
26   and preventing purchasers and the American public from uncovering the massive
27   food fraud scheme they were engaged in. RICO Defendants and non-Defendant, co-
28     _________________________________________________________________________________________________________________________________
                                                          Page 94
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 95 of 346




 1   conspirator Hain have formed long-term, ongoing relationships through the Baby
 2   Food Council and have demonstrated they are aligned and working together.
 3            273. RICO Defendants and non-Defendant, co-conspirator Hain made sure
 4   to include legitimate entities, like Cornell University, as members of the Baby Food
 5   Council and made sure the website for the Baby Food Council is hosted on
 6   Cornell’s Food Science Department to lend a false aurora of legitimacy. Discovery
 7   is needed to obtain the financial payments and other contributions made by RICO
 8   Defendants and non-Defendant, co-conspirator Hain to Cornell and its professors
 9   who agree to be listed on the Baby Food Council.
10            274. The ordinary business of RICO Defendants and non-Defendant, co-
11   conspirator Hain is to engage in the manufacture and sales of baby food products. It
12   is not part of their routine business to engage in acts of mail and wire fraud to
13   mislead purchasers about the contents of their products and their steps to combat
14   food contamination. Nor is it part of the ordinary business to form a Baby Food
15   Council, which was created only in January 2019, despite decades of baby food
16   manufacturers never forming a conspiracy. It was the public release of the
17   bombshell Consumer Reports article in 2018 that prompted RICO Defendants and
18   non-Defendant, co-conspirator Hain to scramble and quickly erect the Baby Food
19   Council as a vessel for their ongoing fraud.
20            275. RICO Defendants have also made mail and wire fraud part of the
21   ordinary business activities by routinely selling contaminated food products and
22   engaging in advertising and marketing that is knowingly and willfully false and
23   fraud by omission or fraud by half-truth.
24            276. Each RICO Defendant as well as non-Defendant, co-conspirator Hain
25   has a separate existence separate and apart from the enterprise, including distinct
26   legal statuses, different offices and roles, bank accounts, officers, directors,
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 95
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 96 of 346




 1   employees, individual personhood, reporting requirements, and financial
 2   statements.
 3           277. The Baby Food Council website is a separate website that identifies the
 4   Baby Food Council as an independent entity to which each RICO Defendant as well
 5   as non-Defendant, co-conspirator Hain is a member. That website is hosted by
 6   Cornell’s Food Science Department, further creating distinctiveness and separation
 7   from each RICO Defendant (and also the false halo of legitimacy).
 8           278. RICO Defendants and non-Defendant, co-conspirator Hain have used
 9   the very independent status of the Baby Food Council as an integral part of their
10   fraud schemes—suggesting that they are members of an independent, legitimate
11   third-party entity that is working to combat baby food fraud contamination.
12           279. The Baby Food Council might be dormant and not engaging in real
13   activity, but RICO Defendants and non-Defendant, co-conspirator Hain have
14   conveyed to purchasers, Congress, and the American public the opposite and are
15   bound by those representations. By publicly touting their membership in the Baby
16   Food Council as proof of their benevolence and commitment to baby food safety
17   (when, in fact, the opposite is true, and they have used the Baby Food Council to
18   co-opt reforms and conceal their fraud), RICO Defendants and non-Defendant, co-
19   conspirator Hain have committed to the Baby Food Council being a real entity
20   engaged in independent, legitimate activity.
21         C.         The Pattern of Racketeering: Mail Fraud and Wire Fraud and
22                    Corruption of an Official Proceeding
23           280. To carry out their schemes to defraud, RICO Defendants and non-
24   Defendant, co-conspirator Hain knowingly participated, directly or indirectly, and
25   conducted the affairs of the Baby Food Council through a pattern of racketeering
26   activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c).
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 96
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 97 of 346




 1            281. From at least 2019 to the present, each RICO Defendant as well as non-
 2   Defendant, co-conspirator Hain has worked to execute a scheme to defraud by
 3   infiltrating and using the Baby Food Council as a vessel for fraud to (1) coordinate
 4   the suppression of information revealing the widespread contamination of baby
 5   food during manufacturing; (2) delay the adoption of governmental standards for
 6   baby food manufacturers while falsely suggesting a commitment to adopt those
 7   very standards; (3) falsely suggest that contamination of baby food products is
 8   “natural” and to omit “mercury” as a heavy metal dangerous to babies; (4) falsely
 9   suggest that they were committed to improving baby food safety, when in fact the
10   Baby Food Council has done nothing to solve this problem since January 2019 and
11   serves only to help RICO Defendants and non-Defendant, co-conspirator Hain
12   prolong their fraud; (5) work to share information on heavy metals and how to
13   deceive purchasers into believing that baby food with heavy metals is “safe” and
14   not in violation of “standards” given that the RICO Defendants worked to make
15   sure no standards were adopted through the Baby Food Council co-option of this
16   effort; and (6) conceal, camouflage, and prolong their ongoing food fraud by
17   specifically referencing their active involvement in the Baby Food Council as proof
18   of their commitment to baby food safety (when in fact the opposite has been proven
19   true) as part of statements made by interstate wire (detailed in this Complaint).
20            282. Contrary to public statements made by RICO Defendants and non-
21   Defendant, co-conspirator Hain, the Baby Food Council was designed to falsely lull
22   purchasers of contaminated baby food (Plaintiff and the Class) and Congress into
23   believing that food companies are actively working to fix the food fraud that is
24   occurring.
25            283. The Baby Food Council has done nothing other than serve as a shiny
26   distraction. Despite being formed in January 2019, the Baby Food Council has done
27   nothing substantive to address the lack of food standards or to regulate its members.
28     _________________________________________________________________________________________________________________________________
                                                          Page 97
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 98 of 346




 1   The Council has not issued any demands for product recalls, nor has it assisted its
 2   members or the public with anything. It has sat dormant merely to deflect attention
 3   and serve as a false hope that RICO Defendants and non-Defendant, co-conspirator
 4   Hain are doing something, when in fact they are not.
 5            284. The five baby food companies that joined the Baby Food Council did so
 6   because they knew their scheme to defraud would soon be exposed, and they
 7   wanted to have a handy diversion ready to convince purchasers and the government
 8   that they were actively addressing the concerns.
 9            285. This was a fraudulent pretext—these companies have known for several
10   years that their products are contaminated, and they did nothing to stop these
11   problems—either in January 2019 or any time before.
12            286. When Congress began its inquiry into allegations that baby food was
13   contaminated with heavy metals and sought information from RICO Defendants
14   and non-Defendant, co-conspirator Hain, they were quickly met with proclamations
15   from RICO Defendants and non-Defendant, co-conspirator Hain that membership
16   in the Baby Food Council meant they were dedicated to fixing the problem. See
17   Exhibits D, E, F, and G.
18                a. On December 6, 2019, Defendant Beech-Nut represented to Congress
19                     that after the Health Babies Bright Future report, it encouraged the
20                     creation of the Baby Food Council to “conduct research and work to
21                     achieve a long-term reduction of heavy metals in the baby food supply
22                     chain” and that its current “top priority is to reduce heavy metals in the
23                     products manufactured and marketed by the member companies
24                     [including Defendant Beech-Nut] using best-in-class management
25                     practices.”
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 98
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 99 of 346




 1

 2

 3

 4

 5

 6

 7

 8               b. On December 19, 2019, Defendant Gerber represented to Congress that
 9                    along with its internal programs and procedures, it was “also a founding
10                    member of the Baby Food Council,” whose objective is “reducing
11                    heavy metals in the products manufactured by the member companies
12                    to as low as reasonably achievable using best-in-class management
13                    practices.” Gerber claimed that its “efforts with the Council represent
14                    our commitment to the safety of the baby food category.”
15

16

17

18

19

20

21

22

23

24

25               c. On December 11, 2019, Hain responded to Congress by pointing to its
26                    membership in the Baby Food Council as an indicator of its
27

28    _________________________________________________________________________________________________________________________________
                                                         Page 99
                                            COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 100 of 346




 1                     commitment “to producing safe, nutritious, high-quality baby food
 2                     products.”
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                d. On December 18, 2019, Defendant Nurture responded to Congress by
15                     pointing to its membership in the Baby Food Council as an indication
16                     of its commitment to “reduce heavy metals in baby food products as
17                     low as reasonably achievable using best-in-class management
18                     practices.”
19

20

21

22

23            287. RICO Defendants and non-Defendant, co-conspirator Hain sent these
24   fraudulent statements, via mail and e-mail, to members of the United States
25   Congress in order to corrupt the ongoing investigation by Congress of baby food
26   contamination.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 100
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 101 of 346




 1            288. And once the February 2021 congressional report was released, RICO
 2   Defendants and non-Defendant, co-conspirator Hain were again quick to tout their
 3   commitment to child safety as proven by their membership in the Baby Food
 4   Council—using its membership to lull victims into not pursuing and correcting the
 5   fraud.
 6            289. For example, Defendant Gerber stated on its website on or around Feb.
 7   4, 2021, that as a Baby Food Council member, it has “been working together with
 8   other industry members, the Environmental Defense Fund, Healthy Babies Bright
 9   Futures and Cornell University” to identify “best agricultural practices” and create
10   “a voluntary industry standard to reduce heavy metal levels in baby foods to the
11   lowest level possible.”
12

13

14

15

16

17

18            290. While actively selling their products in January 2019 to present, RICO
19   Defendants and non-Defendant, co-conspirator Hain kept secret their knowledge of
20   the massive contamination in their products. They committed fraud by omission and
21   fraud by half-truth by advertising their products from January 2019 to present as
22   safe, nutritious, pure, and natural—despite knowing that these representations were
23   false and that their products were contaminated with several heavy metals.
24            291. Regardless of whether the Baby Food Council was working on food
25   standards, that lack of consensus did not grant it permission to misrepresent facts,
26   conceal facts, omit facts, and speak in half-truths.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 101
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 102 of 346




 1                292. In February 2021, when caught committing fraud, RICO Defendants
 2   and non-Defendant, co-conspirator Hain try to defend by claiming there are no
 3   standards, and they cannot be held accountable as a result. They advertised and
 4   made promises that were far higher and more demanding, and it is these promises
 5   and representations that they are held to under the federal fraud laws. RICO
 6   Defendants and non-Defendant, co-conspirator Hain cannot advertise and promise
 7   under one standard, and then defend and deflect under a much lower one.
 8                293. The denial and deflection by RICO Defendants and non-Defendant, co-
 9   conspirator Hain are a second stage of their ongoing scheme to defraud—the cover-
10   up stage. RICO Defendants and non-Defendant, co-conspirator Hain knew all along
11   that there are no baby food standards identifying safe levels for baby food exposure,
12   but they did not disclose this when they advertised their products. Having chosen to
13   advertise that their foods are pure, safe, natural, and held to the highest standards, it
14   was a fraudulent omission or fraud by half-truth to now claim that they have no
15   obligation to minimize or eliminate exposure to these toxic heavy metals. This was
16   not disclosed to purchasers at any time prior to February 4, 2021.
17                294. According to Brian Ronholm, director of food policy at Consumer
18   Reports, the recent uncovering of the food fraud scheme is “especially troubling”
19   because RICO Defendants and non-Defendant, co-conspirator Hain “knew of the
20   high levels of heavy metal contamination and still sold the products.”153
21

22

23
     153
24
         Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER
     REPORTS (Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-
25   in-baby-food/; see also, CR renews call for FDA and manufacturers to take action to
     keep infants and children safe from heavy metals in foods, CONSUMER REPORT (Feb. 4,
26
     2021) https://advocacy.consumerreports.org/press_release/cr-renews-call-for-fda-and-
27   manufacturers-to-take-action-to-keep-infants-and-children-safe-from-heavy-metals-
     in-foods/.
28         _________________________________________________________________________________________________________________________________
                                                              Page 102
                                                 COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 103 of 346




 1                295. RICO Defendants and non-Defendant, co-conspirator Hain have
 2   engaged in acts of lulling as a cover-up and to continue their ongoing schemes to
 3   defraud, as evidenced by the statements alleged throughout this Complaint, and by
 4   way of further example:
 5                296. In a February 4, 2021, article in the Washington Post that was
 6   disseminated nationwide, Beech-Nut spoke directly to purchasers and “assured
 7   parents its baby food is ‘safe and nutritious.’” 154 This statement was knowingly
 8   false and attempted to cover-up the crimes that Beech-Nut committed. It effectively
 9   doubled down on its ongoing food fraud and sought to convince purchasers and
10   parents that they could continue to purchase and have their children consume unsafe
11   food.
12                297. In a February 4, 2021 article in the Wall Street Journal that was widely
13   disseminated, Defendant Gerber spoke directly to purchasers and stated that “all of
14   its food meets its safety standards, which it says are among the strictest in the
15   world.”155
16                298. In a February 4, 2021 press release that was widely disseminated and
17   posted by Good Morning America 156 and other news outlets, Hain spoke directly to
18   purchasers, stating: “Nothing is more important to Earth’s Best than the trust and
19

20
     154
        Dee-Ann Durbin, Congressional Report Finds Toxic Metals in Baby Food Brands,
21
     U.S. NEWS (Feb. 4, 2021), https://www.usnews.com/news/politics/articles/2021-02-
22   04/congressional-report-finds-toxic-metals-in-baby-food-brands.
     155
23      Annie Gasparro & Sharon Terlep, Toxic Heavy Metals Found in Some Baby Food,
     Congressional Report Says, WALL STREET JOURNAL (Feb. 4, 2021),
24   https://www.wsj.com/articles/toxic-heavy-metals-found-in-some-baby-food-
25   congressional-report-says-11612451332.
     156
        Katie Kindelan and Kelly McCarthy, Some popular baby foods contain 'significant
26
     levels' of toxic heavy metals, report says, GOOD MORNING AMERICA (Feb. 5, 2021),
27   https://www.goodmorningamerica.com/wellness/story/popular-baby-foods-
     significant-levels-toxic-heavy-metals-75685913.
28         _________________________________________________________________________________________________________________________________
                                                              Page 103
                                                 COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 104 of 346




 1   confidence of parents that our organic products provide safe nutrition for healthy
 2   babies. Our rigorous internal standards and testing procedures ensure Earth’s Best
 3   products meet or exceed the current federal guidelines.”157
 4                299. In a February 5, 2021 article in People that was widely disseminated,
 5   Nurture spoke directly to purchasers, “We can say with the utmost confidence that
 6   all Happy Family Organics products are safe for babies and toddlers to enjoy, and
 7   we are proud to have best-in-class testing protocols in our industry.”158
 8                300. The predicate acts of racketeering (18 U.S.C. § 1961(1)) engaged in by
 9   RICO Defendants and non-Defendant, co-conspirator Hain include, but are not
10   limited to:
11                    a. Mail Fraud: RICO Defendants and non-Defendant, co-conspirator Hain
12                         violated 18 U.S.C. § 1341 by engaging in an unlawful scheme to
13                         defraud involving false pretenses, misrepresentations, promises, half-
14                         truths, and omissions. In furtherance of this scheme, RICO Defendants
15                         and non-Defendant, co-conspirator Hain used the mails:
16                              i. RICO Defendants and non-Defendant, co-conspirator Hain
17                                   shipped, or caused to ship, via interstate mail the baby food
18                                   products that were purchased by Plaintiff and the Class.
19                             ii. RICO Defendants and non-Defendant, co-conspirator Hain used
20                                   the mails to send letters to the U.S. House of Representatives in
21

22

23
     157
          February 4, 2021 Press Release, HAIL CELESTIAL (Feb. 4, 2021)
24   https://ir.hain.com/news-releases/news-release-details/statement-behalf-earths-best-
25   organic-response-congressional.
     158
         Benjamin VanHoose, Investigation Finds Baby Food Products 'Tainted with
26
     Significant Levels of Toxic Heavy Metals', People, PEOPLE.COM (Feb. 5, 2021),
27   https://people.com/parents/baby-food-found-tainted-dangerous-levels-toxic-heavy-
     metals-congressional-investigation-report/.
28         _________________________________________________________________________________________________________________________________
                                                              Page 104
                                                 COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 105 of 346




 1                               December 2019 to perpetuate their false pretenses,
 2                               misrepresentations, promises, half-truths, and omissions;
 3                        iii. RICO Defendants and non-Defendant, co-conspirator Hain used
 4                               the mails in furtherance of their scheme to defraud and, in fact,
 5                               could not have accomplished their scheme to defraud without
 6                               using the mails to ship their products to all fifty states.
 7                        iv. Further discovery will likely uncover additional uses of the mail.
 8                b. Wire Fraud: RICO Defendants and non-Defendant, co-conspirator
 9                     Hain violated 18 U.S.C. § 1343 by engaging in an unlawful scheme to
10                     defraud involving false pretenses, misrepresentations, promises, half-
11                     truths, and omissions. In furtherance of this scheme, RICO Defendants
12                     and non-Defendant, co-conspirator Hain used the interstate wires,
13                     including the Internet, email, and use of the telephone across state lines.
14                          i. RICO Defendants and non-Defendant, co-conspirator Hain have
15                               engaged in extensive, nationwide (interstate) advertising
16                               campaigns using Facebook, email, and the Internet to reach
17                               consumers in all 50 states with false pretenses,
18                               misrepresentations, promises, half-truths, and omissions. See also
19                               Factual Background, Section IV.D.3.
20   Defendant              Date                    Representation in Furtherance of the Scheme to
21                                                  Defraud
22   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
23                          least                   natural and organic real food for babies and
24                          5/30/2017               toddlers” “with just real, simple ingredients”
25                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
26                                                  food for babes is healthy, nutritious and safe.”
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 105
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 106 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  “We want to assure parents that . . . we have high
 4                                                  confidence in the quality and standards we use in
 5                                                  making our food.”
 6                                                  “Currently, no government standard or
 7                                                  recommendation exists for lead.”
 8                           3/21/2018              Beech-Nut products contain “nothing else” but the
 9                                                  listed ingredient
10                           3/28/2019              Beech-Nut products are for consumers who are
11                                                  “label readers” and look for “natural ingredients
12                                                  only.”
13                           Since           at     “what’s inside your baby food matters”
14                           least                  Beech-Nut “offer[s] natural and organic products”
15                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
16                                                  purees, testing for up to 255 pesticides and heavy
17                                                  metals (like lead, cadmium and other nasty stuff).
18                                                  Just like you would, we send the produce back if
19                                                  it’s not good enough.”
20                           10/17/2019             “Our process starts with high-quality fruits and
21                                                  vegetables that meet BNN’s own standards, which
22                                                  in some cases are 10 times stricter than those of the
23                                                  U.S. government. For example, we test for 255
24                                                  common contaminants, such as lead, other heavy
25                                                  metals and pesticides, to confirm that all the
26                                                  ingredients delivered to us and used in our
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 106
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 107 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  products comply with our standards. If they don’t,
 4                                                  we send them back.”
 5                           12/6/2019              Beech-Nut applied “rigorous testing protocols and
 6                                                  heavy metal testing standards which are
 7                                                  continuously reviewed and strengthened.”
 8                                                  Beech-Nut encouraged the creation of the Baby
 9                                                  Food Council to “conduct research and work to
10                                                  achieve a long-term reduction of heavy metals in
11                                                  the baby food supply chain” and that its current
12                                                  “top priority is to reduce heavy metals in the
13                                                  products manufactured and marketed by the
14                                                  member companies [including Defendant Beech-
15                                                  Nut] using best-in-class management practices.”
16                           Since           at     Beech-Nut “only” uses “real,” “quality”
17                           least                  ingredients
18                           6/14/2020
19                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
20                                                  and nutritious.’”
21                           ~2/5/2021              Beech-Nut products are “safe and nutritious”
22                           ~2/5/2021              “We want to reassure parents Beech-Nut products
23                                                  are safe and nutritious…. We look forward to
24                                                  continuing to work with the FDA, in partnership
25                                                  with the Baby Food Council…”
26   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
27                                                  Our testing confirmed that the averaged results for
28     _________________________________________________________________________________________________________________________________
                                                          Page 107
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 108 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  heavy metals in all tested Plum products gave
 4                                                  concentrations that are typical for those ingredients
 5                                                  – whether that’s a leafy green grown in your own
 6                                                  garden or a bunch of carrots purchased at the
 7                                                  farmer’s market. The results also demonstrate our
 8                                                  tested products are below exposure limits set by
 9                                                  certain domestic and international regulatory
10                                                  bodies.”
11                           2/12/2018              The mission that Plum Organics promises is that it
12                                                  will provide “little ones” with “the very best food
13                                                  from the first bite.”
14                           6/7/2019               The back of the Plum Organics’ pouch lets
15                                                  customers “find out exactly what [you are]
16                                                  getting!”
17                           12/11/2019             “Campbell has conducted testing on every Plum
18                                                  Organics product on the market to ensure none
19                                                  exceed acceptable levels of arsenic, lead, cadmium,
20                                                  or mercury… To date, no Plum Organics foods
21                                                  have been found to be above exposure limits set by
22                                                  available domestic and international regulatory
23                                                  bodies . . . .”
24                           Since           at     Plum Organics baby foods are “absolutely” “safe
25                           least                  to eat” and that “health and safety are always” its
26                           8/12/2020              “top priorities.”
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 108
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 109 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  “We believe ingredient testing allows for better
 4                                                  control of the entire product and gets us ahead of
 5                                                  any potential issues before it makes its way into a
 6                                                  product. It’s just like when you make a recipe at
 7                                                  home – you want to know everything that’s going
 8                                                  into the recipe.”
 9                           2/5/2021               “Campbell has conducted testing on every Plum
10                                                  Organics product on the market to ensure none
11                                                  exceed acceptable levels of arsenic, lead, cadmium,
12                                                  or mercury.”
13   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
14                                                  standards, which are among the strictest in the
15                                                  world.”
16                                                  “Our rigorous standards are developed by
17                                                  evaluating the latest food safety guidance – from
18                                                  sources like the Food and Drug Administration,
19                                                  Environmental Protection Agency, and
20                                                  international health authorities. Gerber also
21                                                  partners with our farmers and our ingredient and
22                                                  packaging suppliers to control, reduce and limit
23                                                  contaminants in all our foods.”
24                           12/19/2019             Gerber “takes all concerns related to safety very
25                                                  seriously, which is why all of our foods and
26                                                  beverages meet our safety and quality standards
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 109
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 110 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  and conform to all regulatory compliance
 4                                                  guidelines.”
 5                                                  Gerber was “also a founding member of the Baby
 6                                                  Food Council,” whose objective is “reducing heavy
 7                                                  metals in the products manufactured by the
 8                                                  member companies to as low as reasonably
 9                                                  achievable using best-in-class management
10                                                  practices.” Defendant Gerber claimed that its
11                                                  “efforts with the Council represent our
12                                                  commitment to the safety of the baby food
13                                                  category.”
14                          Since            at     Gerber rice cereals will help support “learning
15                          least                   ability”
16                          9/30/2020               Gerber Clean Field Farming practices ensure that
17                                                  its baby foods are “safe and wholesome.”
18                           10/12/2020             Gerber Clean Field Farming Standards allows it to
19                                                  “ensure that [our produce is] safe and wholesome
20                                                  for baby.”
21                           Since           at     Gerber knows that parents want “the very best for
22                           least                  your little one to ensure she reaches her full
23                           11/25/2020             potential, and so do we.”
24                                                  Gerber represents to parents that it has adopted
25                                                  “super strict” farming practices “to ensure that
26                                                  their fruit and vegetable purees are not only
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 110
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 111 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  nutritious, but also wholesome and safe for even
 4                                                  the littlest bodies.”
 5                                                  Gerber believes “that little ones deserve the highest
 6                                                  standards set just for them” guides its mission to
 7                                                  “deliver the very best fruits and veggies.”
 8                                                  Gerber represents that its growing standards are the
 9                                                  “strictest in the world” to ensure “quality control”
10                                                  because “what you get out is what you put in.”
11                                                  Gerber’s Clean Field Farming process “ensure[s]
12                                                  our purees are not only nutritious, but also
13                                                  wholesome and safe for every tiny tummy.”
14                           ~2/4/2021              Gerber has “been working together with other
15                                                  industry members, the Environmental Defense
16                                                  Fund, Healthy Babies Bright Futures and Cornell
17                                                  University” to identify “best agricultural practices”
18                                                  and create “a voluntary industry standard to reduce
19                                                  heavy metal levels in baby foods to the lowest
20                                                  level possible.”
21                                                  Gerber stated that “all of its food meets its safety
22                                                  standards, which it says are among the strictest in
23                                                  the world.”
24                           2/5/2021               Gerber’s standards “are among the strictest in not
25                                                  just the US, but the world… where government
26                                                  standards don’t currently exist, we develop our
27                                                  own rigorous standards.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 111
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 112 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3   Hain                   Since            at     Products are “time-trusted and safe” and “made
 4                          least                   from pure ingredients to help children grow up
 5                          5/16/2016               strong and healthy”
 6                                                  Hain knew that parents cared about the whether
 7                                                  “potentially harmful” contaminants were in their
 8                                                  products because it noted that its food is “produced
 9                                                  without the use of potentially harmful pesticides”
10                                                  but Hain omits that the products do contain other
11                                                  “potentially harmful” contaminants, namely toxic
12                                                  heavy metals
13                           Since           at     Hain “recognized the importance of wholesome,
14                           least                  pure nourishment for babies” so its products are
15                           6/1/2019               “created with care, using pure, simple ingredients
16                                                  found in nature.” Because of this “principle,” Hain
17                                                  tells parents that they “can trust Earth’s Best®
18                                                  products to be safe for your baby and safe for the
19                                                  environment.”
20                           Since           at     Hain has a “rigorous quality assurance process”
21                           least                  which allows them to provide “better-for-baby
22                           7/18/2019              products that are pure, safe and sustainable.”
23                                                  “rigorous product testing” as a “guarantee” to
24                                                  parents of the “quality and safety” of Earth’s Best
25                                                  products
26                                                  Hain’s “Promise” to produce “pure, quality
27                                                  products you can trust.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 112
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 113 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                           12/11/2019             Hain’s membership in the Baby Food Council is an
 4                                                  indicator of its commitment “to producing safe,
 5                                                  nutritious, high-quality baby food products.”
 6                           2/4/2021               “Our rigorous internal standards and testing
 7                                                  procedures ensure Earth’s Best products meet or
 8                                                  exceed the current federal guidelines.”
 9                                                  “Nothing is more important to Earth’s Best than
10                                                  the trust and confidence of parents that our organic
11                                                  products provide safe nutrition for healthy babies.”
12   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
13                                                  standards, because your baby deserves the best.”
14                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
15                                                  brain health”
16                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
17                                                  and children’s health experts [it] trust[s]—so your
18                                                  family can trust our organic food.”
19                           11/25/2019             Nurture represented that consumers “can skip all
20                                                  these chemicals when you buy organic food”
21                           12/18/2019             Nurture’s membership in the Baby Food Council is
22                                                  an indication of its commitment to “reduce heavy
23                                                  metals in baby food products as low as reasonably
24                                                  achievable using best-in-class management
25                                                  practices.”
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 113
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 114 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                           Since           at     Customers can have “peace of mind” because
 4                           least                  Nurture “source[s] high-quality organic
 5                           8/13/2020              ingredients” and has “rigorous and
 6                                                  uncompromising quality standards” so consumers
 7                                                  “can feel confident” in what they are feeding their
 8                                                  family.
 9                                                  Nurture emphasizes that it goes beyond USDA
10                                                  organic standards because it knows that what
11                                                  children eat in the first few years of life is
12                                                  “crucial.” Nurture assures parents that it holds
13                                                  itself to “strict standards” to help children “grow
14                                                  healthy and strong” through “test[ing] and
15                                                  thoroughly analyz[ing] every batch of food.”
16                                                  Parents can “trust” its organic food because
17                                                  Nurture “partner[s] with pediatricians, dietitians,
18                                                  and children’s health experts.”
19                           2/5/2021               “We can say with the utmost confidence that all
20                                                  Happy Family Organics products are safe for
21                                                  babies and toddlers to enjoy, and we are proud to
22                                                  have best-in-class testing protocols in our
23                                                  industry.”
24                           Since           at     “We can say with the utmost confidence that all
25                           least                  Happy Family Organics products are safe for
26                           2/5/2021               babies and toddlers to enjoy and we are proud to
27                                                  have best-in-class testing protocols in our industry.
28     _________________________________________________________________________________________________________________________________
                                                          Page 114
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 115 of 346




 1   Defendant              Date                    Representation in Furtherance of the Scheme to
 2                                                  Defraud
 3                                                  We only sell products that have been rigorously
 4                                                  tested and we do not have products in-market with
 5                                                  contaminant ranges outside of the limits set by the
 6                                                  FDA.”
 7

 8                         ii. RICO Defendants and non-Defendant, co-conspirator Hain used
 9                               the interstate wires to communicate with one another via email or
10                               telephone regarding the Baby Food Council.
11                        iii. The Baby Food Council website was created on or around
12                               January 2019. This website uses the interstate wires to suggest a
13                               legitimate entity that is engaged in meaningful activity.
14                        iv. RICO Defendants and non-Defendant, co-conspirator Hain used
15                               email and interstate wires to send letters to the U.S. House of
16                               Representatives in December 2019 to perpetuate their false
17                               pretenses, misrepresentations, promises, half-truths, and
18                               omissions.
19                         v. RICO Defendants and non-Defendant, co-conspirator Hain used
20                               email and interstate wires to issue press releases, set forth above,
21                               on or around February 4, 2021, to deny the food fraud that
22                               Congress uncovered and to lull their victims into believing this
23                               fraud had stopped. Without use of the interstate wires, RICO
24                               Defendants and non-Defendant, co-conspirator Hain could not
25                               have communicated with Plaintiff or the class either when
26                               marketing and advertising their products or when denying and
27                               covering up their scheme to defraud.
28     _________________________________________________________________________________________________________________________________
                                                          Page 115
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 116 of 346




 1                        vi. RICO Defendants and non-Defendant, co-conspirator Hain have
 2                               coordinated their cover-up schemes with each other and the Baby
 3                               Food Council over email and telephone calls throughout
 4                               February 2021.
 5                       vii. Because the emails and telephone calls of RICO Defendants and
 6                               non-Defendant, co-conspirator Hain are in their exclusive
 7                               possession and are not publicly available, discovery is needed for
 8                               Plaintiff to plead the exact dates and names of the persons who
 9                               made these communications.
10            301. This pattern of racketeering is open-ended and remains ongoing to this
11   day. Only by pursuing this lawsuit and financially punishing RICO Defendants will
12   the pattern of racketeering at issue here finally cease. RICO Defendants and non-
13   Defendant, co-conspirator Hain continue to deny their ongoing food fraud and have
14   not recalled the dangerous baby food products that they have sold and continue to
15   sell in interstate commerce in all 50 states.
16            302. The predicate acts are all related because they were all done in
17   furtherance of the same overall goal and common purpose of the RICO enterprise:
18   to allow RICO Defendants and non-Defendant, co-conspirator Hain to sell baby
19   food without engaging in safe (and more costly) food production, manufacturing,
20   and processing. The predicate acts allowed RICO Defendants and non-Defendant,
21   co-conspirator Hain to cut corners and save millions of dollars, which translated
22   into bigger bonuses for their executives, higher stock prices, and more dividends
23   and distributions for their companies.
24            303. The predicate acts have not ceased and will continue until this Court
25   awards relief. By pursuing this RICO claim, Plaintiff further hopes to prompt
26   criminal investigations and prosecutions by state and federal prosecutors.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 116
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 117 of 346




 1          D.         Causation and Damages
 2            304. There is a direct and straight line from the scheme to defraud to the
 3   damages suffered. RICO Defendants marketed and advertised directly to the
 4   purchasers and parents in the Class. No other group was the focus of this
 5   advertising, and no other group can sue for this RICO claim. Likewise, once their
 6   schemes to defraud were exposed by Congress, RICO Defendants and non-
 7   Defendant, co-conspirators Hain continued to speak through press releases and
 8   newspapers to consumers.
 9            305. There are no intervening steps or causes that could have prevented or
10   altered, or even interfered, with the fraud RICO Defendants and non-Defendant, co-
11   conspirator Hain committed using the Baby Food Council as an enterprise.
12            306. Plaintiff and all members in the class purchased contaminated baby
13   food in reasonable reliance upon the market conduct, representations, statements,
14   promises, and suggestions made in the advertisements and marketing campaigns of
15   RICO Defendants.
16            307. RICO Defendants and non-Defendant, co-conspirator Hain not only
17   made specific material misstatements of fact, but they also engaged by fraud by
18   omission, fraud by half-truth, and fraudulent concealment. Every member of the
19   class was a victim of the schemes to defraud through one of these forms of fraud.
20            308. But for the fraudulent marketing and advertising, and but for the
21   fraudulent cover-up campaign (using the Baby Food Council as proof of the
22   legitimacy of the efforts of RICO Defendants and non-Defendant, co-conspirator
23   Hain), the purchasers and parents in the Class would not have bought the
24   contaminated products and would not continue to buy them today.
25            309. By reason of, and as a result of the conduct of RICO Defendants,
26   Plaintiff and Class members have been injured in their property (money is property)
27   by purchasing “essentially worthless” products that failed to meet their essential
28     _________________________________________________________________________________________________________________________________
                                                          Page 117
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 118 of 346




 1   and marketed/advertised purpose: being healthy, pure, natural, and safe. Given that
 2   the product is baby food, and children and babies are particularly vulnerable, RICO
 3   Defendants knew that the safety, contents, and purity of the food being sold was
 4   especially important. Indeed, they tailored their marketing and sales
 5   communications directly to this issue, preying on the purchasers’ vulnerability and
 6   desperation as parents to do everything possible to feed their children healthy and
 7   safe food. RICO Defendants exploited that vulnerability, knowing that Plaintiff and
 8   the class had (and have) no way of uncovering the fraud at issue.
 9            310. It was foreseeable—and, indeed, fully known—to RICO Defendants
10   that Plaintiff and the Class members would not have purchased the contaminated
11   food products had RICO Defendants fully disclosed all known facts about the baby
12   food products. RICO Defendants purposefully omitted material facts from their
13   advertisements and made sure that Plaintiff and the Class never were fully aware of
14   all facts and circumstances.
15            311. The violations of 18 U.S.C. § 1962(c) and (d) by RICO Defendants
16   have directly and proximately caused injuries and damages to Plaintiff and Class
17   members. Plaintiff and Class members are entitled to bring this action for three
18   times their actual damages, as well as costs and reasonable attorneys’ fees pursuant
19   to 18 U.S.C. § 1964(a) and (c).
20            312. If a RICO Defendant is not guilty as a primary RICO violator under §
21   1962(c), it is liable for conspiring to violate RICO by engaging in the same schemes
22   to defraud set forth above.
23            313. Each RICO Defendant violated § 1962(d) by agreeing to participate,
24   directly or indirectly, in the schemes to defraud outlined above.
25

26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 118
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 119 of 346




 1
                                                    COUNT TWO:
                                              Breach of Express Warranty
 2                                               (As to All Defendants)
 3            314. Plaintiffs, on behalf of themselves and those similarly situated, re-allege
 4   and incorporate by reference each and every allegation set forth in the preceding
 5   paragraphs as though alleged in full herein.
 6            315. Defendants utilized false and deceptive product labels as well as
 7   marketing and advertising to promote, encourage, and urge the use, purchase, and
 8   utilization of these baby foods by representing the quality and safety to parents and
 9   purchasers, Plaintiff, and the public in such a way as to induce their purchase or use.
10            316. As set out in Section III.D.3, Defendants expressly warranted that their
11   foods were safe, natural, healthy, pure, and real food. Defendants also expressly
12   warranted about extensive testing measure deployed internally to ensure their
13   products met these standards.
14    Defendant             Date                    Representations
15   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
16                          least                   natural and organic real food for babies and
17                          5/30/2017               toddlers” “with just real, simple ingredients”
18                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
19                                                  food for babes is healthy, nutritious and safe.”
20                                                  “We want to assure parents that . . . we have high
21                                                  confidence in the quality and standards we use in
22                                                  making our food.”
23                                                  “Currently, no government standard or
24                                                  recommendation exists for lead.”
25                           3/21/2018              Beech-Nut products contain “nothing else” but the
26                                                  listed ingredient
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 119
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 120 of 346




 1    Defendant             Date                    Representations
 2                           3/28/2019              Beech-Nut products are for consumers who are
 3                                                  “label readers” and look for “natural ingredients
 4                                                  only.”
 5                           Since           at     “what’s inside your baby food matters”
 6                           least                  Beech-Nut “offer[s] natural and organic products”
 7                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
 8                                                  purees, testing for up to 255 pesticides and heavy
 9                                                  metals (like lead, cadmium and other nasty stuff).
10                                                  Just like you would, we send the produce back if
11                                                  it’s not good enough.”
12                           10/17/2019             “Our process starts with high-quality fruits and
13                                                  vegetables that meet BNN’s own standards, which
14                                                  in some cases are 10 times stricter than those of the
15                                                  U.S. government. For example, we test for 255
16                                                  common contaminants, such as lead, other heavy
17                                                  metals and pesticides, to confirm that all the
18                                                  ingredients delivered to us and used in our
19                                                  products comply with our standards. If they don’t,
20                                                  we send them back.”
21                           12/6/2019              Beech-Nut applied “rigorous testing protocols and
22                                                  heavy metal testing standards which are
23                                                  continuously reviewed and strengthened.”
24                                                  Beech-Nut encouraged the creation of the Baby
25                                                  Food Council to “conduct research and work to
26                                                  achieve a long-term reduction of heavy metals in
27                                                  the baby food supply chain” and that its current
28     _________________________________________________________________________________________________________________________________
                                                          Page 120
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 121 of 346




 1    Defendant             Date                    Representations
 2                                                  “top priority is to reduce heavy metals in the
 3                                                  products manufactured and marketed by the
 4                                                  member companies [including Defendant Beech-
 5                                                  Nut] using best-in-class management practices.”
 6                           Since           at     Beech-Nut “only” uses “real,” “quality”
 7                           least                  ingredients
 8                           6/14/2020
 9                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
10                                                  and nutritious.’”
11                          ~2/5/2021               “We want to reassure parents Beech-Nut products
12                                                  are safe and nutritious…. We look forward to
13                                                  continuing to work with the FDA, in partnership
14                                                  with the Baby Food Council…”
15                          ~2/5/2021               Beech-Nut products are “safe and nutritious”
16   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
17                                                  Our testing confirmed that the averaged results for
18                                                  heavy metals in all tested Plum products gave
19                                                  concentrations that are typical for those ingredients
20                                                  – whether that’s a leafy green grown in your own
21                                                  garden or a bunch of carrots purchased at the
22                                                  farmer’s market. The results also demonstrate our
23                                                  tested products are below exposure limits set by
24                                                  certain domestic and international regulatory
25                                                  bodies.”
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 121
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 122 of 346




 1    Defendant             Date                    Representations
 2                           2/12/2018              The mission that Plum Organics promises is that it
 3                                                  will provide “little ones” with “the very best food
 4                                                  from the first bite.”
 5                           6/7/2019               The back of the Plum Organics’ pouch lets
 6                                                  customers “find out exactly what [you are]
 7                                                  getting!”
 8                           12/11/2019             “Campbell has conducted testing on every Plum
 9                                                  Organics product on the market to ensure none
10                                                  exceed acceptable levels of arsenic, lead, cadmium,
11                                                  or mercury… To date, no Plum Organics foods
12                                                  have been found to be above exposure limits set by
13                                                  available domestic and international regulatory
14                                                  bodies . . . .”
15                           Since           at     Plum Organics baby foods are “absolutely” “safe
16                           least                  to eat” and that “health and safety are always” its
17                           8/12/2020              “top priorities.”
18                                                  “We believe ingredient testing allows for better
19                                                  control of the entire product and gets us ahead of
20                                                  any potential issues before it makes its way into a
21                                                  product. It’s just like when you make a recipe at
22                                                  home – you want to know everything that’s going
23                                                  into the recipe.”
24                           2/5/2021               “Campbell has conducted testing on every Plum
25                                                  Organics product on the market to ensure none
26                                                  exceed acceptable levels of arsenic, lead, cadmium,
27                                                  or mercury.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 122
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 123 of 346




 1    Defendant             Date                    Representations
 2   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
 3                                                  standards, which are among the strictest in the
 4                                                  world.”
 5                                                  “Our rigorous standards are developed by
 6                                                  evaluating the latest food safety guidance – from
 7                                                  sources like the Food and Drug Administration,
 8                                                  Environmental Protection Agency, and
 9                                                  international health authorities. Gerber also
10                                                  partners with our farmers and our ingredient and
11                                                  packaging suppliers to control, reduce and limit
12                                                  contaminants in all our foods.”
13                           12/19/2019             Gerber “takes all concerns related to safety very
14                                                  seriously, which is why all of our foods and
15                                                  beverages meet our safety and quality standards
16                                                  and conform to all regulatory compliance
17                                                  guidelines.”
18                                                  Gerber was “also a founding member of the Baby
19                                                  Food Council,” whose objective is “reducing heavy
20                                                  metals in the products manufactured by the
21                                                  member companies to as low as reasonably
22                                                  achievable using best-in-class management
23                                                  practices.” Defendant Gerber claimed that its
24                                                  “efforts with the Council represent our
25                                                  commitment to the safety of the baby food
26                                                  category.”
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 123
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 124 of 346




 1    Defendant             Date                    Representations
 2                           Since           at     Gerber rice cereals will help support “learning
 3                           least                  ability”
 4                           9/30/2020              Gerber Clean Field Farming practices ensure that
 5                                                  its baby foods are “safe and wholesome.”
 6                           10/12/2020             Gerber Clean Field Farming Standards allows it to
 7                                                  “ensure that [our produce is] safe and wholesome
 8                                                  for baby.”
 9                          Since            at     Gerber knows that parents want “the very best for
10                          least                   your little one to ensure she reaches her full
11                          11/25/2020              potential, and so do we.”
12                                                  Gerber represents to parents that it has adopted
13                                                  “super strict” farming practices “to ensure that
14                                                  their fruit and vegetable purees are not only
15                                                  nutritious, but also wholesome and safe for even
16                                                  the littlest bodies.”
17                                                  Gerber believes “that little ones deserve the highest
18                                                  standards set just for them” guides its mission to
19                                                  “deliver the very best fruits and veggies.”
20                                                  Gerber represents that its growing standards are the
21                                                  “strictest in the world” to ensure “quality control”
22                                                  because “what you get out is what you put in.”
23                                                  Gerber’s Clean Field Farming process “ensure[s]
24                                                  our purees are not only nutritious, but also
25                                                  wholesome and safe for every tiny tummy.”
26                           ~2/4/2021              Gerber has “been working together with other
27                                                  industry members, the Environmental Defense
28     _________________________________________________________________________________________________________________________________
                                                          Page 124
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 125 of 346




 1    Defendant             Date                    Representations
 2                                                  Fund, Healthy Babies Bright Futures and Cornell
 3                                                  University” to identify “best agricultural practices”
 4                                                  and create “a voluntary industry standard to reduce
 5                                                  heavy metal levels in baby foods to the lowest
 6                                                  level possible.”
 7                                                  Gerber stated that “all of its food meets its safety
 8                                                  standards, which it says are among the strictest in
 9                                                  the world.”
10                           2/5/2021               Gerber’s standards “are among the strictest in not
11                                                  just the US, but the world… where government
12                                                  standards don’t currently exist, we develop our
13                                                  own rigorous standards.”
14   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
15                                                  standards, because your baby deserves the best.”
16                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
17                                                  brain health”
18                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
19                                                  and children’s health experts [it] trust[s]—so your
20                                                  family can trust our organic food.”
21                           11/25/2019             Nurture represented that consumers “can skip all
22                                                  these chemicals when you buy organic food”
23                           12/18/2019             Nurture’s membership in the Baby Food Council is
24                                                  an indication of its commitment to “reduce heavy
25                                                  metals in baby food products as low as reasonably
26                                                  achievable using best-in-class management
27                                                  practices.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 125
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 126 of 346




 1    Defendant             Date                    Representations
 2                           Since           at     Customers can have “peace of mind” because
 3                           least                  Nurture “source[s] high-quality organic
 4                           8/13/2020              ingredients” and has “rigorous and
 5                                                  uncompromising quality standards” so consumers
 6                                                  “can feel confident” in what they are feeding their
 7                                                  family.
 8                                                  Nurture emphasizes that it goes beyond USDA
 9                                                  organic standards because it knows that what
10                                                  children eat in the first few years of life is
11                                                  “crucial.” Nurture assures parents that it holds
12                                                  itself to “strict standards” to help children “grow
13                                                  healthy and strong” through “test[ing] and
14                                                  thoroughly analyz[ing] every batch of food.”
15                                                  Parents can “trust” its organic food because
16                                                  Nurture “partner[s] with pediatricians, dietitians,
17                                                  and children’s health experts.”
18                           2/5/2021               “We can say with the utmost confidence that all
19                                                  Happy Family Organics products are safe for
20                                                  babies and toddlers to enjoy, and we are proud to
21                                                  have best-in-class testing protocols in our
22                                                  industry.”
23                           Since           at     “We can say with the utmost confidence that all
24                           least                  Happy Family Organics products are safe for
25                           2/5/2021               babies and toddlers to enjoy and we are proud to
26                                                  have best-in-class testing protocols in our industry.
27                                                  We only sell products that have been rigorously
28     _________________________________________________________________________________________________________________________________
                                                          Page 126
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 127 of 346




 1    Defendant             Date                    Representations
 2                                                  tested and we do not have products in-market with
 3                                                  contaminant ranges outside of the limits set by the
 4                                                  FDA.”
 5            317. Through these representations, Defendants made express warranties
 6   that these foods would conform to the representations. More specifically,
 7   Defendants represented that these foods, when ingested by babies and children in
 8   the manner foreseen by Defendants, were safe and effective. Defendants also
 9   represented that these foods were safe and effective for use by individuals such as
10   Plaintiff for feeding their children.
11            318. Defendants represented that their products only contained the
12   ingredients disclosed on the label. These specific misrepresentations went beyond
13   mere puffery.
14            319. Given that the product is baby food, and children and babies are
15   particularly vulnerable, Defendants knew that the safety, contents, and purity of the
16   food being sold was especially important. Indeed, they tailored their marketing and
17   sales communications directly to this issue, preying on the purchasers’ vulnerability
18   and desperation as parents to do everything possible to feed their children healthy
19   and safe food.
20            320. The representations, as set forth above, contained, or constituted
21   affirmations of fact or promises made by the seller to the buyer which related to the
22   goods and became part of the basis of the bargain creating an express warranty that
23   the goods shall conform to the affirmations of fact or promises.
24            321. The foods ingested by Plaintiff’s infants and children did not conform
25   to the representations made by Defendants, because these foods contained toxic
26   levels of heavy metals and ingredients not safe for human ingestion and contained
27   undisclosed contaminants.
28     _________________________________________________________________________________________________________________________________
                                                          Page 127
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 128 of 346




 1            322. Plaintiff, by use of reasonable care, could not have discovered the
 2   breached warranty and realized the hidden increased risks and unreasonable dangers
 3   of allowing their children to ingest these foods.
 4            323. As a direct or proximate result of Defendants’ conduct, Plaintiff and the
 5   putative State Law Class have suffered actual damages in the purchase of these
 6   baby foods that were worth significantly less than the price paid and because they
 7   would not have purchased the product had they known of the presence of heavy
 8   metals, entitling them to compensatory and equitable damages, attorneys’ fees and
 9   costs and declaratory relief in an amount to be proven at trial.
10            324. Further, Plaintiff and the putative State Law Class shall be entitled to an
11   award of punitive damages, as is clear from the facts herein that Defendants’ actions
12   were performed with a realization of the imminence of danger and a reckless
13   disregard and complete indifference to the probable consequences of their actions.
14   By Defendants’ putting their own pecuniary interests ahead of all else, they sacrificed
15   the safety, health, and wellbeing of innocent babies, toddlers, and children.
16   Defendants also unfairly profited off the unsuspecting parents and purchasers who
17   believed they were buying healthy food for their children. The only way to prevent
18   this type of egregious indifference again is to assess punitive damages against
19   Defendants.
20
                                           COUNT THREE:
                                     BREACH OF IMPLIED WARRANTY
21                                        (As to All Defendants)
22            325. Plaintiff realleges and incorporates by reference each and every
23   allegation contained in the preceding paragraphs as if fully set forth herein.
24            326. At all relevant times, Defendants were merchants with respect to baby
25   foods.
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 128
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 129 of 346




 1            327. A warranty that Defendants’ baby food products were in merchantable
 2   condition was implied by law in the transactions when Plaintiff and the putative
 3   Class purchased Defendants’ baby food products.
 4            328. When sold, and at all times thereafter, the baby foods at issue were not
 5   reasonably fit for the ordinary purposes for which such goods are used and did not
 6   meet the expectations for the performance of the product when used in the
 7   customary, usual, and reasonably foreseeable manner. Nor were these products
 8   minimally safe for their expected purpose.
 9            329. Specifically, and unbeknownst to Plaintiff, these baby food products
10   had unsafe levels of toxic heavy metals at the time Plaintiff purchased them.
11            330. The products at issue, even if they served their purpose in serving as
12   food and sustenance for babies and children, cannot create a benefit of the bargain
13   because the heavy metals, and their dangerous effects were never bargained for.
14            331. Because of the presence of these heavy metals, these products create a
15   present economic injury to Plaintiff and the putative class as their sale should never
16   have occurred.
17            332. As a direct or proximate result of Defendants’ conduct, Plaintiff and the
18   putative Class have suffered actual damages in the purchase of these baby foods
19   that were worth significantly less than the price paid and because they would not
20   have purchased the product had they known of the presence of heavy metals,
21   entitling them to compensatory and equitable damages, attorneys’ fees and costs
22   and declaratory relief in an amount to be proven at trial.
23            333. Further, Plaintiff and the putative State Law Class shall be entitled to an
24   award of punitive damages, as is clear from the facts herein that Defendants’ actions
25   were performed with a realization of the imminence of danger and a reckless
26   disregard and complete indifference to the probable consequences of their actions.
27   By Defendants’ putting their own pecuniary interests ahead of all else, they sacrificed
28     _________________________________________________________________________________________________________________________________
                                                          Page 129
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 130 of 346




 1   the safety, health, and wellbeing of innocent babies, toddlers, and children.
 2   Defendants also unfairly profited off the unsuspecting parents and purchasers who
 3   believed they were buying healthy food for their children. The only way to prevent
 4   this type of egregious indifference again is to assess punitive damages against
 5   Defendants.
 6                                  COUNT FOUR:
 7
                     NEGLIGENT TESTING AND INSPECTION
      (As to Defendant Beech-Nut, Plum Defendants, Defendant Gerber, and Defendant
 8                                      Nurture)
 9            334. Plaintiff realleges and incorporates by reference each and every
10   allegation contained in the preceding paragraphs as if fully set forth herein.
11            335. At all relevant times, Manufacturer Defendants were manufacturers of
12   the baby food at issue and had a duty to make such tests and inspections, during and
13   after the process of manufacture, to ensure these baby foods were safe for ingestion.
14            336. Manufacturer Defendants failed to use reasonable care in making such
15   tests and inspections, and instead, oftentimes only tested the ingredients of the baby
16   food individually, never testing the finished product that was put on store shelves
17   for purchase by the Plaintiff and the putative Class.
18            337. Further, Manufacturer Defendants failed to use reasonable care in
19   making such tests and inspections by sometimes not even testing for heavy metals
20   like mercury at all in their products and/or ingredients that were then sold to
21   Plaintiff and the putative Class.
22            338. Had Manufacturer Defendants properly and effectively tested their
23   finished products, the foods that would actually be consumed by babies as young as
24   four months old, they would have been alerted to the fact that the finished products
25   contained dangerously high levels of arsenic, lead, cadmium or mercury.
26            339. By failing to exercise this reasonable care, Manufacturer Defendants
27   manufactured harmful and toxic baby foods.
28     _________________________________________________________________________________________________________________________________
                                                          Page 130
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 131 of 346




 1            340. Plaintiff’s children have experienced cellular, subcellular, or subclinical
 2   injury due to the clinically demonstrable presence of toxins in the children’s
 3   bloodstream.
 4            341. As a direct or proximate result of Manufacturer Defendants’ conduct,
 5   Plaintiff and the putative Class have incurred monitoring expenses, will incur
 6   monitoring expenses, or would incur the monitoring expenses if they could afford
 7   it. Plaintiff and the putative class are entitled to compensatory and equitable
 8   damages, medical monitoring, attorneys’ fees and costs and declaratory relief in an
 9   amount to be proven at trial.
10            342. Further, Plaintiff and the putative State Law Class shall be entitled to an
11   award of punitive damages, as is clear from the facts herein that Manufacturer
12   Defendants’ actions were performed with a realization of the imminence of danger
13   and a reckless disregard and complete indifference to the probable consequences of
14   their actions. By Manufacturer Defendants putting their own pecuniary interests
15   ahead of all else, they sacrificed the safety, health, and wellbeing of innocent babies,
16   toddlers, and children. Manufacturer Defendants also unfairly profited off the
17   unsuspecting parents and purchasers who believed they were buying healthy food for
18   their children. The only way to prevent this type of egregious indifference again is to
19   assess punitive damages against Manufacturer Defendants.
20                                   COUNT FIVE:
21
                        NEGLIGENT MISREPRESENTATION
      (As to Defendant Beech-Nut, Plum Defendants, Defendant Gerber, and Defendant
22                                      Nurture)
23            343. Plaintiff realleges and incorporates by reference each and every
24   allegation contained in the preceding paragraphs as if fully set forth herein.
25            344. Because Plaintiff reasonably relied on Manufacturer Defendants as
26   longstanding manufacturers of baby food and Manufacturer Defendants had a
27   relationship vis-à-vis consumers seeking to purchase healthy foods for their
28     _________________________________________________________________________________________________________________________________
                                                          Page 131
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 132 of 346




 1   children, Manufacturer Defendants had a duty to alert Plaintiff about what was
 2   actually contained in their products.
 3            345. Manufacturer Defendants have known for years, as indicated by the
 4   Clean Label Report in 2017, the Consumer Report in 2018, the inception of the
 5   Baby Food Council in January 2019, and the Healthy Babies Bright Futures report
 6   in October 2019 that their products contained inter alia mercury, lead, cadmium,
 7   and arsenic.
 8            346. When Manufacturer Defendants were unequivocally confronted with
 9   these facts, they had a duty to speak and inform Plaintiff and members of the
10   putative class.
11            347. Manufacturer Defendants each had a duty to disclose that their baby
12   food products were defective and unsafe in that they contained unsafe levels of
13   toxic heavy metals including arsenic, cadmium, lead, and mercury, because Plaintiff
14   relied on Manufacturer Defendants’ representations that the baby food they were
15   purchasing was safe and free from defects. Manufacturer Defendants also had a
16   duty to disclose because they: (1) Possessed exclusive knowledge of the defects; (2)
17   Intentionally concealed the presence of unsafe levels of toxic heavy metals through
18   their deceptive marketing campaign that they designed to hide the presence of these
19   hazardous substances from the State Law Class; and/or (3) Made incomplete
20   representations about the safety of their baby food products while purposefully
21   withholding material facts from the State Law Class that contradicted these
22   representations.
23            348. But instead, Manufacturer Defendants put their own profits over the
24   health and safety of children, and actively withheld the fact that these containments
25   were contained in the food, at high levels, far exceeding that allowed in regular
26   bottled water and omitted these ingredients and containments from the labels and
27   packaging of these products.
28     _________________________________________________________________________________________________________________________________
                                                          Page 132
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 133 of 346




 1            349. Decisionmakers, executives, and every employee in the marketing
 2   and/or labeling departments of these Manufacturer Defendants had the choice to
 3   expose the contaminants to Plaintiff and members of the putative class, and they all
 4   chose to ignore it.
 5            350. As set out in Section III.D, Manufacturer Defendants continued to
 6   represent their products as safe, natural, healthy, and even good for learning ability
 7   when they knew about the unsafe levels of heavy metals.
 8    Defendant             Date                    Representations
 9   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
10                          least                   natural and organic real food for babies and
11                          5/30/2017               toddlers” “with just real, simple ingredients”
12                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
13                                                  food for babes is healthy, nutritious and safe.”
14                                                  “We want to assure parents that . . . we have high
15                                                  confidence in the quality and standards we use in
16                                                  making our food.”
17                                                  “Currently, no government standard or
18                                                  recommendation exists for lead.”
19                           3/21/2018              Beech-Nut products contain “nothing else” but the
20                                                  listed ingredient
21                           3/28/2019              Beech-Nut products are for consumers who are
22                                                  “label readers” and look for “natural ingredients
23                                                  only.”
24                           Since           at     “what’s inside your baby food matters”
25                           least                  Beech-Nut “offer[s] natural and organic products”
26                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
27                                                  purees, testing for up to 255 pesticides and heavy
28     _________________________________________________________________________________________________________________________________
                                                          Page 133
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 134 of 346




 1    Defendant             Date                    Representations
 2                                                  metals (like lead, cadmium and other nasty stuff).
 3                                                  Just like you would, we send the produce back if
 4                                                  it’s not good enough.”
 5                          10/17/2019              “Our process starts with high-quality fruits and
 6                                                  vegetables that meet BNN’s own standards, which
 7                                                  in some cases are 10 times stricter than those of the
 8                                                  U.S. government. For example, we test for 255
 9                                                  common contaminants, such as lead, other heavy
10                                                  metals and pesticides, to confirm that all the
11                                                  ingredients delivered to us and used in our
12                                                  products comply with our standards. If they don’t,
13                                                  we send them back.”
14                           12/6/2019              Beech-Nut applied “rigorous testing protocols and
15                                                  heavy metal testing standards which are
16                                                  continuously reviewed and strengthened.”
17                                                  Beech-Nut encouraged the creation of the Baby
18                                                  Food Council to “conduct research and work to
19                                                  achieve a long-term reduction of heavy metals in
20                                                  the baby food supply chain” and that its current
21                                                  “top priority is to reduce heavy metals in the
22                                                  products manufactured and marketed by the
23                                                  member companies [including Defendant Beech-
24                                                  Nut] using best-in-class management practices.”
25                           Since           at     Beech-Nut “only” uses “real,” “quality”
26                           least                  ingredients
27                           6/14/2020
28     _________________________________________________________________________________________________________________________________
                                                          Page 134
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 135 of 346




 1    Defendant             Date                    Representations
 2                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
 3                                                  and nutritious.’”
 4                           ~2/5/2021              “We want to reassure parents Beech-Nut products
 5                                                  are safe and nutritious…. We look forward to
 6                                                  continuing to work with the FDA, in partnership
 7                                                  with the Baby Food Council…”
 8                           ~2/5/2021              Beech-Nut products are “safe and nutritious”
 9   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
10                                                  Our testing confirmed that the averaged results for
11                                                  heavy metals in all tested Plum products gave
12                                                  concentrations that are typical for those ingredients
13                                                  – whether that’s a leafy green grown in your own
14                                                  garden or a bunch of carrots purchased at the
15                                                  farmer’s market. The results also demonstrate our
16                                                  tested products are below exposure limits set by
17                                                  certain domestic and international regulatory
18                                                  bodies.”
19                           2/12/2018              The mission that Plum Organics promises is that it
20                                                  will provide “little ones” with “the very best food
21                                                  from the first bite.”
22                           6/7/2019               The back of the Plum Organics’ pouch lets
23                                                  customers “find out exactly what [you are]
24                                                  getting!”
25                           12/11/2019             “Campbell has conducted testing on every Plum
26                                                  Organics product on the market to ensure none
27                                                  exceed acceptable levels of arsenic, lead, cadmium,
28     _________________________________________________________________________________________________________________________________
                                                          Page 135
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 136 of 346




 1    Defendant             Date                    Representations
 2                                                  or mercury… To date, no Plum Organics foods
 3                                                  have been found to be above exposure limits set by
 4                                                  available domestic and international regulatory
 5                                                  bodies . . . .”
 6                           Since           at     Plum Organics baby foods are “absolutely” “safe
 7                           least                  to eat” and that “health and safety are always” its
 8                           8/12/2020              “top priorities.”
 9                                                  “We believe ingredient testing allows for better
10                                                  control of the entire product and gets us ahead of
11                                                  any potential issues before it makes its way into a
12                                                  product. It’s just like when you make a recipe at
13                                                  home – you want to know everything that’s going
14                                                  into the recipe.”
15                           2/5/2021               “Campbell has conducted testing on every Plum
16                                                  Organics product on the market to ensure none
17                                                  exceed acceptable levels of arsenic, lead, cadmium,
18                                                  or mercury.”
19   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
20                                                  standards, which are among the strictest in the
21                                                  world.”
22                                                  “Our rigorous standards are developed by
23                                                  evaluating the latest food safety guidance – from
24                                                  sources like the Food and Drug Administration,
25                                                  Environmental Protection Agency, and
26                                                  international health authorities. Gerber also
27                                                  partners with our farmers and our ingredient and
28     _________________________________________________________________________________________________________________________________
                                                          Page 136
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 137 of 346




 1    Defendant             Date                    Representations
 2                                                  packaging suppliers to control, reduce and limit
 3                                                  contaminants in all our foods.”
 4                           12/19/2019             Gerber “takes all concerns related to safety very
 5                                                  seriously, which is why all of our foods and
 6                                                  beverages meet our safety and quality standards
 7                                                  and conform to all regulatory compliance
 8                                                  guidelines.”
 9                                                  Gerber was “also a founding member of the Baby
10                                                  Food Council,” whose objective is “reducing heavy
11                                                  metals in the products manufactured by the
12                                                  member companies to as low as reasonably
13                                                  achievable using best-in-class management
14                                                  practices.” Defendant Gerber claimed that its
15                                                  “efforts with the Council represent our
16                                                  commitment to the safety of the baby food
17                                                  category.”
18                          Since            at     Gerber rice cereals will help support “learning
19                          least                   ability”
20                          9/30/2020               Gerber Clean Field Farming practices ensure that
21                                                  its baby foods are “safe and wholesome.”
22                           10/12/2020             Gerber Clean Field Farming Standards allows it to
23                                                  “ensure that [our produce is] safe and wholesome
24                                                  for baby.”
25                          Since            at     Gerber knows that parents want “the very best for
26                          least                   your little one to ensure she reaches her full
27                          11/25/2020              potential, and so do we.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 137
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 138 of 346




 1    Defendant             Date                    Representations
 2                                                  Gerber represents to parents that it has adopted
 3                                                  “super strict” farming practices “to ensure that
 4                                                  their fruit and vegetable purees are not only
 5                                                  nutritious, but also wholesome and safe for even
 6                                                  the littlest bodies.”
 7                                                  Gerber believes “that little ones deserve the highest
 8                                                  standards set just for them” guides its mission to
 9                                                  “deliver the very best fruits and veggies.”
10                                                  Gerber represents that its growing standards are the
11                                                  “strictest in the world” to ensure “quality control”
12                                                  because “what you get out is what you put in.”
13                                                  Gerber’s Clean Field Farming process “ensure[s]
14                                                  our purees are not only nutritious, but also
15                                                  wholesome and safe for every tiny tummy.”
16                           ~2/4/2021              Gerber has “been working together with other
17                                                  industry members, the Environmental Defense
18                                                  Fund, Healthy Babies Bright Futures and Cornell
19                                                  University” to identify “best agricultural practices”
20                                                  and create “a voluntary industry standard to reduce
21                                                  heavy metal levels in baby foods to the lowest
22                                                  level possible.”
23                                                  Gerber stated that “all of its food meets its safety
24                                                  standards, which it says are among the strictest in
25                                                  the world.”
26                           2/5/2021               Gerber’s standards “are among the strictest in not
27                                                  just the US, but the world… where government
28     _________________________________________________________________________________________________________________________________
                                                          Page 138
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 139 of 346




 1    Defendant             Date                    Representations
 2                                                  standards don’t currently exist, we develop our
 3                                                  own rigorous standards.”
 4   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
 5                                                  standards, because your baby deserves the best.”
 6                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
 7                                                  brain health”
 8                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
 9                                                  and children’s health experts [it] trust[s]—so your
10                                                  family can trust our organic food.”
11                           11/25/2019             Nurture represented that consumers “can skip all
12                                                  these chemicals when you buy organic food”
13                           12/18/2019             Nurture’s membership in the Baby Food Council is
14                                                  an indication of its commitment to “reduce heavy
15                                                  metals in baby food products as low as reasonably
16                                                  achievable using best-in-class management
17                                                  practices.”
18                          Since            at     Customers can have “peace of mind” because
19                          least                   Nurture “source[s] high-quality organic
20                          8/13/2020               ingredients” and has “rigorous and
21                                                  uncompromising quality standards” so consumers
22                                                  “can feel confident” in what they are feeding their
23                                                  family.
24                                                  Nurture emphasizes that it goes beyond USDA
25                                                  organic standards because it knows that what
26                                                  children eat in the first few years of life is
27                                                  “crucial.” Nurture assures parents that it holds
28     _________________________________________________________________________________________________________________________________
                                                          Page 139
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 140 of 346




 1    Defendant             Date                    Representations
 2                                                  itself to “strict standards” to help children “grow
 3                                                  healthy and strong” through “test[ing] and
 4                                                  thoroughly analyz[ing] every batch of food.”
 5                                                  Parents can “trust” its organic food because
 6                                                  Nurture “partner[s] with pediatricians, dietitians,
 7                                                  and children’s health experts.”
 8                           2/5/2021               “We can say with the utmost confidence that all
 9                                                  Happy Family Organics products are safe for
10                                                  babies and toddlers to enjoy, and we are proud to
11                                                  have best-in-class testing protocols in our
12                                                  industry.”
13                           Since           at     “We can say with the utmost confidence that all
14                           least                  Happy Family Organics products are safe for
15                           2/5/2021               babies and toddlers to enjoy and we are proud to
16                                                  have best-in-class testing protocols in our industry.
17                                                  We only sell products that have been rigorously
18                                                  tested and we do not have products in-market with
19                                                  contaminant ranges outside of the limits set by the
20                                                  FDA.”
21            351. Manufacturer Defendants grossed billions of dollars in revenue in the
22   sale of these products, which would have been significantly diminished if Plaintiff
23   and members of the putative class had known about the toxins contained in the baby
24   foods.
25            352. Given that the product is baby food, and children and babies are
26   particularly vulnerable, Manufacturer Defendants knew that the safety, contents,
27   and purity of the food being sold was especially important. Indeed, they tailored
28     _________________________________________________________________________________________________________________________________
                                                          Page 140
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 141 of 346




 1   their marketing and sales communications directly to this issue, preying on the
 2   purchasers’ vulnerability and desperation as parents to do everything possible to
 3   feed their children healthy and safe food.
 4            353. Plaintiff’s reliance on Manufacturer Defendants’ representations that
 5   the baby food they produced was as advertised and labeled was reasonable, because
 6   consumers expect food producers, especially food made for vulnerable, developing
 7   babies and children, not to contain heavy metals at toxic levels.
 8            354. Plaintiff’s children have experienced cellular, subcellular, or subclinical
 9   injury due to the clinically demonstrable presence of toxins in the children’s
10   bloodstream.
11            355. As a direct or proximate result of Manufacturer Defendants’ conduct,
12   Plaintiff and the putative Class have incurred monitoring expenses, will incur
13   monitoring expenses, or would incur the monitoring expenses if they could afford
14   it. Plaintiff and the putative class are entitled to compensatory and equitable
15   damages, medical monitoring, attorneys’ fees and costs and declaratory relief in an
16   amount to be proven at trial.
17            356. As a direct or proximate result of Manufacturer Defendants’ conduct,
18   Plaintiff and the putative Class also suffered actual damages from purchasing baby
19   foods that they would not have purchased without the intentional or negligent
20   misrepresentations or at least would have paid significantly less for Manufacturer
21   Defendants’ baby food products.
22            357. Further, Plaintiff and the putative Class shall be entitled to an award of
23   punitive damages, as is clear from the facts herein that Manufacturer Defendants’
24   actions were performed with a realization of the imminence of danger and a reckless
25   disregard and complete indifference to the probable consequences of their actions.
26   By Manufacturer Defendants’ putting their own pecuniary interests ahead of all else,
27   they sacrificed the safety, health, and wellbeing of innocent babies, toddlers, and
28     _________________________________________________________________________________________________________________________________
                                                          Page 141
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 142 of 346




 1   children. Manufacturer Defendants also unfairly profited off the unsuspecting parents
 2   and purchasers who believed they were buying healthy food for their children. The
 3   only way to prevent this type of egregious indifference again is to assess punitive
 4   damages against Manufacturer Defendants.
 5

 6
                                      COUNT SIX:
                               MEDICAL MONITORING
 7     (As to Defendant Beech-Nut, Plum Defendants, Defendant Gerber, and Defendant
 8
                                         Nurture)

 9                358. Plaintiff reallege and incorporate by reference each and every allegation
10   contained in the preceding paragraphs as if fully set forth herein.
11                359. Due to non-specific signs and symptoms of toxicity, as well as the fact
12   that the duration and extent of exposure is often not known, diagnosis of most toxic
13   element exposures depends on laboratory testing.159
14                360. According to scientists, laboratory testing is an important tool for
15   detecting and managing exposure to toxic heavy metals like arsenic, cadmium, lead,
16   and mercury.
17                361. Several analytical methods are available.
18                362. While the effects of lead poisoning are permanent, if caught early, there
19   are measures parents can do to prevent further exposure and reduce damage to their
20   child’s health.
21                363. Most children with any lead in their blood have no obvious immediate
22   symptoms. Blood tests are a simple and readily available way to assess a person’s
23   exposure to lead.
24

25

26   159
       Deborah E. Keil, Jennifer Berger-Ritchie, Gwendolyn A. McMillin, Testing for
27   Toxic Elements: A Focus on Arsenic, Cadmium, Lead, and Mercury, 42 LAB. MED.
     735 (Dec. 2011).
28         _________________________________________________________________________________________________________________________________
                                                              Page 142
                                                 COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 143 of 346




 1            364. According to the CDC, early identification of elevated blood lead levels
 2   is key to reducing the long-term effects of lead exposure.
 3            365. Testing provides parents and medical professionals with the necessary
 4   information to provide guidance on follow-up services.
 5            366. Medical monitoring is reasonably necessary to enable Plaintiff and the
 6   Class to obtain diagnostic testing for their exposed children to allow early detection
 7   and treatment of latent injuries or disease that may have developed or will develop
 8   as a result of exposure to toxic heavy metals in Manufacturer Defendants’ baby
 9   food products.
10            367. Plaintiff and the Class therefore seek an injunction and/or other equitable
11   relief from this Court to create a Court-supervised, Defendant-funded,
12   comprehensive medical monitoring program for exposed children of class members
13   and notification to all Class Members of the necessity and importance of medical
14   monitoring.
15
                                                    COUNT SEVEN:
16                                               UNJUST ENRICHMENT
                                                  (As to All Defendants)
17

18            368. Plaintiff reallege and incorporate by reference each and every allegation
19   contained in the preceding paragraphs as if fully set forth herein.
20            369. Manufacturer Defendants here are the leading seven producers of baby
21   foods in this country, an extremely lucrative industry.
22            370. Defendants received a benefit to the tune of tens of billions of dollars in
23   purchases of this defective, dangerous baby food.
24            371. Defendants retained these billions of dollars in revenue.
25            372. Under the circumstances and the fact that these Defendants did produce
26   and sell baby foods to Plaintiff and the putative State Law Class which contained
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 143
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 144 of 346




 1   dangerous levels of toxic, heavy metals, it is unjust and unequitable for Defendants
 2   to retain the money paid for these baby foods.
 3            373. As a direct or proximate result of Defendants’ conduct, Plaintiff and the
 4   putative State Law Class have suffered actual damages in the purchase of these
 5   baby foods that were worth significantly less than the price paid and because they
 6   would not have purchased the product had they known of the presence of heavy
 7   metals, entitling them to compensatory and equitable damages, attorneys’ fees and
 8   costs and declaratory relief in an amount to be proven at trial.
 9            374. Further, Plaintiff and the putative State Law Class shall be entitled to an
10   award of punitive damages, as is clear from the facts herein that Defendants’ actions
11   were performed with a realization of the imminence of danger and a reckless
12   disregard and complete indifference to the probable consequences of their actions.
13   By Defendants’ putting their own pecuniary interests ahead of all else, they sacrificed
14   the safety, health, and wellbeing of innocent babies, toddlers, and children.
15   Defendants also unfairly profited off the unsuspecting parents and purchasers who
16   believed they were buying healthy food for their children. The only way to prevent
17   this type of egregious indifference again is to assess punitive damages against
18   Defendants.
19                                                COUNT EIGHT:
20
                                                COMMON LAW FRAUD
                                                    (As to All Defendants)
21

22            375. Plaintiff realleges and incorporates by reference each and every
23   allegation contained in the preceding paragraphs as if fully set forth herein.
24            376. Defendants have known for years, as indicated by the Environmental
25   Defense Fund report in 2017, the Clean Label Report in 2017, the Consumer Report
26   in 2018, the inception of the Baby Food Council in January 2019, and the Healthy
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 144
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 145 of 346




 1   Babies Bright Futures report in October 2019 that their products contained inter
 2   alia mercury, lead, cadmium, and arsenic.
 3            377. Each Defendant has worked to defraud consumers by: (1) suppressing
 4   of information revealing the widespread contamination of baby food during
 5   manufacturing; (2) delaying the adoption of governmental standards for baby food
 6   manufacturers while falsely suggesting a commitment to adopt those very
 7   standards; (3) falsely suggesting that contamination of baby food products is
 8   “natural”; (4) falsely suggesting that they were committed to improving baby food
 9   safety as a way to prolong their fraud; (5) deceiving purchasers into believing that
10   baby food with heavy metals is “safe,” “healthy,” and “pure”; and (6) conceal,
11   camouflage, and prolong their ongoing food fraud.
12            378. As set out in Section III.D.3, when Defendants were unequivocally
13   confronted with these facts, they continued to falsely market their products as
14   “healthy,” “safe,” “pure,” even good for learning ability, and failed to exercise
15   reasonable care to inform Plaintiff and members of the putative class of what was
16   actually contained in the product. Defendants also expressly assured consumers
17   about extensive testing measure deployed internally to ensure their products met
18   these standards and purported governmental standards.
19    Defendant             Date                    Representation in Furtherance of Fraud
20   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
21                          least                   natural and organic real food for babies and
22                          5/30/2017               toddlers” “with just real, simple ingredients”
23                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
24                                                  food for babes is healthy, nutritious and safe.”
25                                                  “We want to assure parents that . . . we have high
26                                                  confidence in the quality and standards we use in
27                                                  making our food.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 145
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 146 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  “Currently, no government standard or
 3                                                  recommendation exists for lead.”
 4                          3/21/2018               Beech-Nut products contain “nothing else” but the
 5                                                  listed ingredient
 6                           3/28/2019              Beech-Nut products are for consumers who are
 7                                                  “label readers” and look for “natural ingredients
 8                                                  only.”
 9                           Since           at     “what’s inside your baby food matters”
10                           least                  Beech-Nut “offer[s] natural and organic products”
11                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
12                                                  purees, testing for up to 255 pesticides and heavy
13                                                  metals (like lead, cadmium and other nasty stuff).
14                                                  Just like you would, we send the produce back if
15                                                  it’s not good enough.”
16                           10/17/2019             “Our process starts with high-quality fruits and
17                                                  vegetables that meet BNN’s own standards, which
18                                                  in some cases are 10 times stricter than those of the
19                                                  U.S. government. For example, we test for 255
20                                                  common contaminants, such as lead, other heavy
21                                                  metals and pesticides, to confirm that all the
22                                                  ingredients delivered to us and used in our
23                                                  products comply with our standards. If they don’t,
24                                                  we send them back.”
25                           12/6/2019              Beech-Nut applied “rigorous testing protocols and
26                                                  heavy metal testing standards which are
27                                                  continuously reviewed and strengthened.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 146
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 147 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  Beech-Nut encouraged the creation of the Baby
 3                                                  Food Council to “conduct research and work to
 4                                                  achieve a long-term reduction of heavy metals in
 5                                                  the baby food supply chain” and that its current
 6                                                  “top priority is to reduce heavy metals in the
 7                                                  products manufactured and marketed by the
 8                                                  member companies [including Defendant Beech-
 9                                                  Nut] using best-in-class management practices.”
10                           Since           at     Beech-Nut “only” uses “real,” “quality”
11                           least                  ingredients
12                           6/14/2020
13                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
14                                                  and nutritious.’”
15                           ~2/5/2021              “We want to reassure parents Beech-Nut products
16                                                  are safe and nutritious…. We look forward to
17                                                  continuing to work with the FDA, in partnership
18                                                  with the Baby Food Council…”
19                           ~2/5/2021              Beech-Nut products are “safe and nutritious”
20   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
21                                                  Our testing confirmed that the averaged results for
22                                                  heavy metals in all tested Plum products gave
23                                                  concentrations that are typical for those ingredients
24                                                  – whether that’s a leafy green grown in your own
25                                                  garden or a bunch of carrots purchased at the
26                                                  farmer’s market. The results also demonstrate our
27                                                  tested products are below exposure limits set by
28     _________________________________________________________________________________________________________________________________
                                                          Page 147
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 148 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  certain domestic and international regulatory
 3                                                  bodies.”
 4                          2/12/2018               The mission that Plum Organics promises is that it
 5                                                  will provide “little ones” with “the very best food
 6                                                  from the first bite.”
 7                           6/7/2019               The back of the Plum Organics’ pouch lets
 8                                                  customers “find out exactly what [you are]
 9                                                  getting!”
10                           12/11/2019             “Campbell has conducted testing on every Plum
11                                                  Organics product on the market to ensure none
12                                                  exceed acceptable levels of arsenic, lead, cadmium,
13                                                  or mercury… To date, no Plum Organics foods
14                                                  have been found to be above exposure limits set by
15                                                  available domestic and international regulatory
16                                                  bodies . . . .”
17                           Since           at     Plum Organics baby foods are “absolutely” “safe
18                           least                  to eat” and that “health and safety are always” its
19                           8/12/2020              “top priorities.”
20                                                  “We believe ingredient testing allows for better
21                                                  control of the entire product and gets us ahead of
22                                                  any potential issues before it makes its way into a
23                                                  product. It’s just like when you make a recipe at
24                                                  home – you want to know everything that’s going
25                                                  into the recipe.”
26                           2/5/2021               “Campbell has conducted testing on every Plum
27                                                  Organics product on the market to ensure none
28     _________________________________________________________________________________________________________________________________
                                                          Page 148
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 149 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  exceed acceptable levels of arsenic, lead, cadmium,
 3                                                  or mercury.”
 4   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
 5                                                  standards, which are among the strictest in the
 6                                                  world.”
 7                                                  “Our rigorous standards are developed by
 8                                                  evaluating the latest food safety guidance – from
 9                                                  sources like the Food and Drug Administration,
10                                                  Environmental Protection Agency, and
11                                                  international health authorities. Gerber also
12                                                  partners with our farmers and our ingredient and
13                                                  packaging suppliers to control, reduce and limit
14                                                  contaminants in all our foods.”42F
15                           12/19/2019             Gerber “takes all concerns related to safety very
16                                                  seriously, which is why all of our foods and
17                                                  beverages meet our safety and quality standards
18                                                  and conform to all regulatory compliance
19                                                  guidelines.”
20                                                  Gerber was “also a founding member of the Baby
21                                                  Food Council,” whose objective is “reducing heavy
22                                                  metals in the products manufactured by the
23                                                  member companies to as low as reasonably
24                                                  achievable using best-in-class management
25                                                  practices.” Defendant Gerber claimed that its
26                                                  “efforts with the Council represent our
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 149
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 150 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  commitment to the safety of the baby food
 3                                                  category.”
 4                           Since           at     Gerber rice cereals will help support “learning
 5                           least                  ability”
 6                           9/30/2020              Gerber Clean Field Farming practices ensure that
 7                                                  its baby foods are “safe and wholesome.”
 8                           10/12/2020             Gerber Clean Field Farming Standards allows it to
 9                                                  “ensure that [our produce is] safe and wholesome
10                                                  for baby.”
11                           Since           at     Gerber knows that parents want “the very best for
12                           least                  your little one to ensure she reaches her full
13                           11/25/2020             potential, and so do we.”
14                                                  Gerber represents to parents that it has adopted
15                                                  “super strict” farming practices “to ensure that
16                                                  their fruit and vegetable purees are not only
17                                                  nutritious, but also wholesome and safe for even
18                                                  the littlest bodies.”
19                                                  Gerber believes “that little ones deserve the highest
20                                                  standards set just for them” guides its mission to
21                                                  “deliver the very best fruits and veggies.”
22                                                  Gerber represents that its growing standards are the
23                                                  “strictest in the world” to ensure “quality control”
24                                                  because “what you get out is what you put in.”
25                                                  Gerber’s Clean Field Farming process “ensure[s]
26                                                  our purees are not only nutritious, but also
27                                                  wholesome and safe for every tiny tummy.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 150
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 151 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           ~2/4/2021              Gerber has “been working together with other
 3                                                  industry members, the Environmental Defense
 4                                                  Fund, Healthy Babies Bright Futures and Cornell
 5                                                  University” to identify “best agricultural practices”
 6                                                  and create “a voluntary industry standard to reduce
 7                                                  heavy metal levels in baby foods to the lowest
 8                                                  level possible.”
 9                                                  Gerber stated that “all of its food meets its safety
10                                                  standards, which it says are among the strictest in
11                                                  the world.”
12                           2/5/2021               Gerber’s standards “are among the strictest in not
13                                                  just the US, but the world… where government
14                                                  standards don’t currently exist, we develop our
15                                                  own rigorous standards.”
16   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
17                                                  standards, because your baby deserves the best.”
18                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
19                                                  brain health”
20                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
21                                                  and children’s health experts [it] trust[s]—so your
22                                                  family can trust our organic food.”
23                           11/25/2019             Nurture represented that consumers “can skip all
24                                                  these chemicals when you buy organic food”
25                           12/18/2019             Nurture’s membership in the Baby Food Council is
26                                                  an indication of its commitment to “reduce heavy
27                                                  metals in baby food products as low as reasonably
28     _________________________________________________________________________________________________________________________________
                                                          Page 151
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 152 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  achievable using best-in-class management
 3                                                  practices.”
 4                           Since           at     Customers can have “peace of mind” because
 5                           least                  Nurture “source[s] high-quality organic
 6                           8/13/2020              ingredients” and has “rigorous and
 7                                                  uncompromising quality standards” so consumers
 8                                                  “can feel confident” in what they are feeding their
 9                                                  family.
10                                                  Nurture emphasizes that it goes beyond USDA
11                                                  organic standards because it knows that what
12                                                  children eat in the first few years of life is
13                                                  “crucial.” Nurture assures parents that it holds
14                                                  itself to “strict standards” to help children “grow
15                                                  healthy and strong” through “test[ing] and
16                                                  thoroughly analyz[ing] every batch of food.”
17                                                  Parents can “trust” its organic food because
18                                                  Nurture “partner[s] with pediatricians, dietitians,
19                                                  and children’s health experts.”
20                           2/5/2021               “We can say with the utmost confidence that all
21                                                  Happy Family Organics products are safe for
22                                                  babies and toddlers to enjoy, and we are proud to
23                                                  have best-in-class testing protocols in our
24                                                  industry.”
25                           Since           at     “We can say with the utmost confidence that all
26                           least                  Happy Family Organics products are safe for
27                           2/5/2021               babies and toddlers to enjoy and we are proud to
28     _________________________________________________________________________________________________________________________________
                                                          Page 152
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 153 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  have best-in-class testing protocols in our industry.
 3                                                  We only sell products that have been rigorously
 4                                                  tested and we do not have products in-market with
 5                                                  contaminant ranges outside of the limits set by the
 6                                                  FDA.”
 7            379. Knowing that consumers valued the quality and safety of the baby food
 8   products they fed their children, Defendants misrepresented the health, safety, and
 9   contents of their products and omitted information about the testing that showed
10   risky levels of toxic heavy metals.
11            380. Each Defendant engaged in false representations, fraud by omission,
12   fraud by half-truth, and/or fraudulent concealment.
13            381. Each Defendant knew these representations were false when made.
14            382. The baby food purchased by Plaintiff was, in fact, defective and unsafe,
15   because the baby food contained unsafe levels of toxic heavy metals including
16   arsenic, cadmium, lead, and mercury.
17            383. Defendants each had a duty to disclose that their baby food products
18   were defective and unsafe in that they contained unsafe levels of toxic heavy metals
19   including arsenic, cadmium, lead, and mercury, because Plaintiff relied on
20   Defendants’ representations that the baby food they were purchasing was safe and
21   free from defects. Defendants also had a duty to disclose because they: (1)
22   Possessed exclusive knowledge of the defects; (2) Intentionally concealed the
23   presence of unsafe levels of toxic heavy metals through their deceptive marketing
24   campaign that they designed to hide the presence of these hazardous substances
25   from the State Law Class; and/or (3) Made incomplete representations about the
26   safety of their baby food products while purposefully withholding material facts
27   from the State Law Class that contradicted these representations.
28     _________________________________________________________________________________________________________________________________
                                                          Page 153
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 154 of 346




 1            384. These representations were also material because they were facts that
 2   would typically be relief on by a person purchasing baby food. Given that the
 3   product is baby food, and children and babies are particularly vulnerable,
 4   Defendants knew that the safety, contents, and purity of the food being sold was
 5   especially important. Indeed, they tailored their marketing and sales
 6   communications directly to this issue, preying on the purchasers’ vulnerability and
 7   desperation as parents to do everything possible to feed their children healthy and
 8   safe food.
 9            385. Defendants exploited that vulnerability, knowing that Plaintiff and the
10   class had (and have) no way of uncovering the fraud at issue.
11            386. Plaintiff relied on Defendants’ reputation (along with their failure to
12   disclose and affirmative representations) in purchasing Defendants’ baby food
13   products.
14            387. Plaintiff and members of the putative class relied on Defendants’
15   representations that the foods were safe for consumption by babies and children.
16            388. Plaintiff’s reliance on Defendants’ representations that the baby food
17   they produced was as advertised and labeled was reasonable, because consumers
18   expect food producers, especially food made for vulnerable, developing babies and
19   children, not to contain heavy metals at toxic levels.
20            389. Plaintiff and members of the putative class, as consumers of baby food
21   for their babies and children were the exact people for whose benefit and guidance
22   the information was supplied.
23            390. Defendants each had a duty to disclose the true facts about their baby
24   food products because these facts were known and/or accessible only to Defendants
25   who had superior knowledge and access to the facts, and the facts were not known
26   to or reasonably discoverable by Plaintiff and the Class.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 154
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 155 of 346




 1            391. As a direct or proximate result of Defendants’ conduct, Plaintiff and the
 2   putative Class have suffered actual damages in the purchase of these baby foods
 3   that were worth significantly less than the price paid and because they would not
 4   have purchased the product had they known of the presence of heavy metals,
 5   entitling them to compensatory and equitable damages, attorneys’ fees and costs
 6   and declaratory relief in an amount to be proven at trial.
 7            392. Further, Plaintiff and the putative Class shall be entitled to an award of
 8   punitive damages, as is clear from the facts herein that Defendants’ conduct was
 9   knowing, intentional, with malice, demonstrated a complete lack of care, and was in
10   reckless disregard and complete indifference to the probable consequences of their
11   actions. By Defendants’ putting their own pecuniary interests ahead of all else, they
12   sacrificed the safety, health, and wellbeing of innocent babies, toddlers, and children.
13   Defendants also unfairly profited off unsuspecting parents and purchasers who
14   believed they were buying healthy food for their children. The only way to prevent
15   this type of egregious indifference again is to assess punitive damages against
16   Defendants.
17
                               COUNT NINE:
            VIOLATIONS OF COLORADO CONSUMER PROTECTION ACT
18                      COL. REV. STAT. § 6-1-101, et seq.
19                                                  (As to All Defendants)
20            393. Plaintiff realleges and incorporates by reference each and every
21   allegation contained in the preceding paragraphs as if fully set forth herein.
22            394. This claim is on behalf of the Colorado Class.
23            395. Defendants are “persons” under § 6-1-102(6) of the Colorado
24   Consumer Protection Act (“Colorado CPA”).
25            396. The Colorado Class members are “consumers” for purposes of § 6-1-
26   113(1)(a) who purchased one or more of Manufacturer Defendants’ baby food
27   products including from Defendant Safeway.
28     _________________________________________________________________________________________________________________________________
                                                          Page 155
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 156 of 346




 1            397. The Colorado CPA prohibits deceptive trade practices in the course of a
 2   person’s business. By failing to disclose and actively concealing the dangerous
 3   levels of toxic heavy metals contained in their baby foods, Defendants engaged in
 4   unfair or deceptive practices prohibited by the Colorado CPA including (1)
 5   knowingly making a false representation as to the characteristics, uses, and benefits
 6   of their baby food products that had a capacity or tendency to deceive Colorado
 7   Class members; (2) representing that the baby foods are of a particular standard,
 8   quality, and grade when Defendants knew or should have known they did not have
 9   meet those standards; (3) advertising the baby foods with the intent not to sell them
10   as advertised; (4) failing to disclose material information concerning Defendants’
11   baby food products that was known to Defendants at the time of advertisement or
12   sale with the intent to induce Colorado Class members to purchase the defective
13   baby food products..
14            398. Defendants’ activities set forth above occurred in the conduct of trade
15   or commerce.
16            399. In the course of their business, Defendants willfully failed to disclose
17   and actively concealed the dangerous levels of toxic heavy metals contained in their
18   baby foods. Defendants also engaged in unlawful trade practices by employing
19   deception; deceptive acts or practices; fraud; misrepresentations; concealment,
20   suppression, or omission of any material fact with intent that others rely upon such
21   concealment, suppression, or omission, in connection with the sale of Defendants’
22   baby food products.
23            400. As alleged above, Defendants knew of the heavy metal contamination
24   in their baby food products, while the Colorado Class was deceived by Defendants’
25   omission into believing the baby food products were safe, and the information
26   could not have reasonably been known by the consumer.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 156
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 157 of 346




 1            401. Defendants knew or should have known that their conduct violated the
 2   Colorado CPA.
 3            402. Each Defendant has worked to defraud consumers by: (1) suppressing
 4   of information revealing the widespread contamination of baby food during
 5   manufacturing; (2) delaying the adoption of governmental standards for baby food
 6   manufacturers while falsely suggesting a commitment to adopt those very
 7   standards; (3) falsely suggesting that contamination of baby food products is
 8   “natural”; (4) falsely suggesting that they were committed to improving baby food
 9   safety as a way to prolong their fraud; (5) deceiving purchasers into believing that
10   baby food with heavy metals is “safe,” “healthy,” and “pure”; and (6) conceal,
11   camouflage, and prolong their ongoing food fraud.
12            403. As set out in Section III.D.3, when Defendants were unequivocally
13   confronted with these facts, they continued to falsely market their products as
14   “healthy,” “safe,” “pure,” even good for learning ability, and failed to exercise
15   reasonable care to inform Plaintiff and members of the putative class of what was
16   actually contained in the product. Defendants also expressly assured consumers
17   about extensive testing measure deployed internally to ensure their products met
18   these standards and purported governmental standards.
19    Defendant             Date                    Representation in Furtherance of Fraud
20   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
21                          least                   natural and organic real food for babies and
22                          5/30/2017               toddlers” “with just real, simple ingredients”
23                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
24                                                  food for babes is healthy, nutritious and safe.”
25                                                  “We want to assure parents that . . . we have high
26                                                  confidence in the quality and standards we use in
27                                                  making our food.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 157
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 158 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  “Currently, no government standard or
 3                                                  recommendation exists for lead.”
 4                          3/21/2018               Beech-Nut products contain “nothing else” but the
 5                                                  listed ingredient
 6                           3/28/2019              Beech-Nut products are for consumers who are
 7                                                  “label readers” and look for “natural ingredients
 8                                                  only.”
 9                           Since           at     “what’s inside your baby food matters”
10                           least                  Beech-Nut “offer[s] natural and organic products”
11                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
12                                                  purees, testing for up to 255 pesticides and heavy
13                                                  metals (like lead, cadmium and other nasty stuff).
14                                                  Just like you would, we send the produce back if
15                                                  it’s not good enough.”
16                           10/17/2019             “Our process starts with high-quality fruits and
17                                                  vegetables that meet BNN’s own standards, which
18                                                  in some cases are 10 times stricter than those of the
19                                                  U.S. government. For example, we test for 255
20                                                  common contaminants, such as lead, other heavy
21                                                  metals and pesticides, to confirm that all the
22                                                  ingredients delivered to us and used in our
23                                                  products comply with our standards. If they don’t,
24                                                  we send them back.”
25                           12/6/2019              Beech-Nut applied “rigorous testing protocols and
26                                                  heavy metal testing standards which are
27                                                  continuously reviewed and strengthened.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 158
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 159 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  Beech-Nut encouraged the creation of the Baby
 3                                                  Food Council to “conduct research and work to
 4                                                  achieve a long-term reduction of heavy metals in
 5                                                  the baby food supply chain” and that its current
 6                                                  “top priority is to reduce heavy metals in the
 7                                                  products manufactured and marketed by the
 8                                                  member companies [including Defendant Beech-
 9                                                  Nut] using best-in-class management practices.”
10                           Since           at     Beech-Nut “only” uses “real,” “quality”
11                           least                  ingredients
12                           6/14/2020
13                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
14                                                  and nutritious.’”
15                           ~2/5/2021              “We want to reassure parents Beech-Nut products
16                                                  are safe and nutritious…. We look forward to
17                                                  continuing to work with the FDA, in partnership
18                                                  with the Baby Food Council…”
19                           ~2/5/2021              Beech-Nut products are “safe and nutritious”
20   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
21                                                  Our testing confirmed that the averaged results for
22                                                  heavy metals in all tested Plum products gave
23                                                  concentrations that are typical for those ingredients
24                                                  – whether that’s a leafy green grown in your own
25                                                  garden or a bunch of carrots purchased at the
26                                                  farmer’s market. The results also demonstrate our
27                                                  tested products are below exposure limits set by
28     _________________________________________________________________________________________________________________________________
                                                          Page 159
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 160 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  certain domestic and international regulatory
 3                                                  bodies.”
 4                           2/12/2018              The mission that Plum Organics promises is that it
 5                                                  will provide “little ones” with “the very best food
 6                                                  from the first bite.”
 7                           6/7/2019               The back of the Plum Organics’ pouch lets
 8                                                  customers “find out exactly what [you are]
 9                                                  getting!”
10                           12/11/2019             “Campbell has conducted testing on every Plum
11                                                  Organics product on the market to ensure none
12                                                  exceed acceptable levels of arsenic, lead, cadmium,
13                                                  or mercury… To date, no Plum Organics foods
14                                                  have been found to be above exposure limits set by
15                                                  available domestic and international regulatory
16                                                  bodies . . . .”
17                           Since           at     Plum Organics baby foods are “absolutely” “safe
18                           least                  to eat” and that “health and safety are always” its
19                           8/12/2020              “top priorities.”
20                                                  “We believe ingredient testing allows for better
21                                                  control of the entire product and gets us ahead of
22                                                  any potential issues before it makes its way into a
23                                                  product. It’s just like when you make a recipe at
24                                                  home – you want to know everything that’s going
25                                                  into the recipe.”
26                           2/5/2021               “Campbell has conducted testing on every Plum
27                                                  Organics product on the market to ensure none
28     _________________________________________________________________________________________________________________________________
                                                          Page 160
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 161 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  exceed acceptable levels of arsenic, lead, cadmium,
 3                                                  or mercury.”
 4   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
 5                                                  standards, which are among the strictest in the
 6                                                  world.”
 7                                                  “Our rigorous standards are developed by
 8                                                  evaluating the latest food safety guidance – from
 9                                                  sources like the Food and Drug Administration,
10                                                  Environmental Protection Agency, and
11                                                  international health authorities. Gerber also
12                                                  partners with our farmers and our ingredient and
13                                                  packaging suppliers to control, reduce and limit
14                                                  contaminants in all our foods.”
15                           12/19/2019             Gerber “takes all concerns related to safety very
16                                                  seriously, which is why all of our foods and
17                                                  beverages meet our safety and quality standards
18                                                  and conform to all regulatory compliance
19                                                  guidelines.”
20                                                  Gerber was “also a founding member of the Baby
21                                                  Food Council,” whose objective is “reducing heavy
22                                                  metals in the products manufactured by the
23                                                  member companies to as low as reasonably
24                                                  achievable using best-in-class management
25                                                  practices.” Defendant Gerber claimed that its
26                                                  “efforts with the Council represent our
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 161
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 162 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  commitment to the safety of the baby food
 3                                                  category.”
 4                           Since           at     Gerber rice cereals will help support “learning
 5                           least                  ability”
 6                           9/30/2020              Gerber Clean Field Farming practices ensure that
 7                                                  its baby foods are “safe and wholesome.”
 8                           10/12/2020             Gerber Clean Field Farming Standards allows it to
 9                                                  “ensure that [our produce is] safe and wholesome
10                                                  for baby.”
11                          Since            at     Gerber knows that parents want “the very best for
12                          least                   your little one to ensure she reaches her full
13                          11/25/2020              potential, and so do we.”
14                                                  Gerber represents to parents that it has adopted
15                                                  “super strict” farming practices “to ensure that
16                                                  their fruit and vegetable purees are not only
17                                                  nutritious, but also wholesome and safe for even
18                                                  the littlest bodies.”
19                                                  Gerber believes “that little ones deserve the highest
20                                                  standards set just for them” guides its mission to
21                                                  “deliver the very best fruits and veggies.”
22                                                  Gerber represents that its growing standards are the
23                                                  “strictest in the world” to ensure “quality control”
24                                                  because “what you get out is what you put in.”
25                                                  Gerber’s Clean Field Farming process “ensure[s]
26                                                  our purees are not only nutritious, but also
27                                                  wholesome and safe for every tiny tummy.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 162
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 163 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           ~2/4/2021              Gerber has “been working together with other
 3                                                  industry members, the Environmental Defense
 4                                                  Fund, Healthy Babies Bright Futures and Cornell
 5                                                  University” to identify “best agricultural practices”
 6                                                  and create “a voluntary industry standard to reduce
 7                                                  heavy metal levels in baby foods to the lowest
 8                                                  level possible.”
 9                                                  Gerber stated that “all of its food meets its safety
10                                                  standards, which it says are among the strictest in
11                                                  the world.”
12                           2/5/2021               Gerber’s standards “are among the strictest in not
13                                                  just the US, but the world… where government
14                                                  standards don’t currently exist, we develop our
15                                                  own rigorous standards.”
16   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
17                                                  standards, because your baby deserves the best.”
18                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
19                                                  brain health”
20                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
21                                                  and children’s health experts [it] trust[s]—so your
22                                                  family can trust our organic food.”
23                           11/25/2019             Nurture represented that consumers “can skip all
24                                                  these chemicals when you buy organic food”
25                          12/18/2019              Nurture’s membership in the Baby Food Council is
26                                                  an indication of its commitment to “reduce heavy
27                                                  metals in baby food products as low as reasonably
28     _________________________________________________________________________________________________________________________________
                                                          Page 163
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 164 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  achievable using best-in-class management
 3                                                  practices.”
 4                          Since            at     Customers can have “peace of mind” because
 5                          least                   Nurture “source[s] high-quality organic
 6                          8/13/2020               ingredients” and has “rigorous and
 7                                                  uncompromising quality standards” so consumers
 8                                                  “can feel confident” in what they are feeding their
 9                                                  family.
10                                                  Nurture emphasizes that it goes beyond USDA
11                                                  organic standards because it knows that what
12                                                  children eat in the first few years of life is
13                                                  “crucial.” Nurture assures parents that it holds
14                                                  itself to “strict standards” to help children “grow
15                                                  healthy and strong” through “test[ing] and
16                                                  thoroughly analyz[ing] every batch of food.”
17                                                  Parents can “trust” its organic food because
18                                                  Nurture “partner[s] with pediatricians, dietitians,
19                                                  and children’s health experts.”
20                           2/5/2021               “We can say with the utmost confidence that all
21                                                  Happy Family Organics products are safe for
22                                                  babies and toddlers to enjoy, and we are proud to
23                                                  have best-in-class testing protocols in our
24                                                  industry.”
25                           Since           at     “We can say with the utmost confidence that all
26                           least                  Happy Family Organics products are safe for
27                           2/5/2021               babies and toddlers to enjoy and we are proud to
28     _________________________________________________________________________________________________________________________________
                                                          Page 164
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 165 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  have best-in-class testing protocols in our industry.
 3                                                  We only sell products that have been rigorously
 4                                                  tested and we do not have products in-market with
 5                                                  contaminant ranges outside of the limits set by the
 6                                                  FDA.”
 7            404. Knowing that consumers valued the quality and safety of the baby food
 8   products they fed their children, Defendants misrepresented the health, safety, and
 9   contents of their products and omitted information about the testing that showed
10   risky levels of toxic heavy metals.
11            405. Each Defendant engaged in false representations, fraud by omission,
12   fraud by half-truth, and/or fraudulent concealment.
13            406. At the time of sale, each Defendant knew these representations were
14   false, misleading, and/or omitted material facts.
15            407. Each Defendant deliberately withheld the information about the
16   presence of toxic heavy metals in their baby food products to ensure that consumers
17   would purchase their baby foods and to induct consumers to enter into a transaction.
18            408. The baby food purchased by Plaintiff was, in fact, defective and unsafe,
19   because the baby food contained unsafe levels of toxic heavy metals including
20   arsenic, cadmium, lead, and mercury.
21            409. Defendants each had a duty to disclose that their baby food products
22   were defective and unsafe in that they contained unsafe levels of toxic heavy metals
23   including arsenic, cadmium, lead, and mercury, because Defendants: (1) Possessed
24   exclusive knowledge of the defects; (2) Intentionally concealed the presence of
25   unsafe levels of toxic heavy metals through their deceptive marketing campaign that
26   they designed to hide the presence of these hazardous substances from the Colorado
27   Class; and/or (3) Made incomplete representations about the safety of their baby
28     _________________________________________________________________________________________________________________________________
                                                          Page 165
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 166 of 346




 1   food products while purposefully withholding material facts from the Colorado
 2   Class that contradicted these representations.
 3            410. These representations were also material because they were facts that
 4   would typically be relief on by a person purchasing baby food. Given that the
 5   product is baby food, and children and babies are particularly vulnerable,
 6   Defendants knew that the safety, contents, and purity of the food being sold was
 7   especially important. Indeed, they tailored their marketing and sales
 8   communications directly to this issue, preying on the purchasers’ vulnerability and
 9   desperation as parents to do everything possible to feed their children healthy and
10   safe food.
11            411. Defendants’ unfair or deceptive acts or practices were likely to deceive
12   reasonable consumers, including the Colorado Class, about the true safety and
13   reliability of Defendants’ baby food products. Defendants intentionally and
14   knowingly misrepresented material facts regarding their baby food products with an
15   intent to mislead the Colorado Class.
16            412. The presence of unsafe levels of heavy metals in Defendants’ baby food
17   products was material to the Colorado Class. Had the Colorado Class known that
18   their baby food had these serious safety defects, they would either not have
19   purchased Defendants’ baby food, or would have paid less for them than they did.
20            413. All members of the Colorado Class suffered ascertainable loss caused
21   by Defendants’ failure to disclose material information. The Colorado Class
22   overpaid for Defendants’ baby food products and did not receive the benefit of their
23   bargain.
24            414. As a direct and proximate result of Defendants’ violations of the
25   Colorado CPA, the Colorado Class has suffered injury-in-fact and/or actual
26   damage.
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 166
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 167 of 346




 1            415. Pursuant to Colo. Rev. Stat. § 6-1-113, the Colorado Class seeks
 2   monetary relief against Defendants measured as the greater of (a) actual damages in
 3   an amount to be determined at trial and discretionary trebling of such damages, or
 4   (b) statutory damages in the amount of $500 for each Colorado Class Member.
 5            416. The Colorado Class also seeks attorneys’ fees and any other just and
 6   proper relief available under the Colorado CPA.
 7
                                        COUNT TEN:
            VIOLATIONS OF KANSAS CONSUMER PROTECTION ACT
 8                             Kan. Stat. Ann. § 50-623, et seq.
 9                                                  (As to All Defendants)
10            417. Plaintiff realleges and incorporates by reference each and every
11   allegation contained in the preceding paragraphs as if fully set forth herein.
12            418. This claim is on behalf of the Kansas Class.
13            419. Defendants are “suppliers” within the meaning of Kansas Consumer
14   Protection Act (“Kansas CPA”), Kan. Stat. Ann. § 50-624(1).
15            420. Kansas Class members are “consumers,” as defined by Kan. Stat. Ann.
16   § 50-624(b), who purchased Defendants’ baby food products.
17            421. The sale of the defective baby food products was a “consumer
18   transaction” within the meaning of Kan. Stat. Ann. § 50-624(c).
19            422. The Kansas CPA states “[n]o supplier shall engage in any deceptive act
20   or practice in connection with a consumer transaction,” KAN. STAT. ANN. § 50-
21   626(a), and that deceptive acts or practices include: (1) knowingly making
22   representations or with reason to know that “(A) Property or services have
23   sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or
24   quantities that they do not have;” and “(D) property or services are of particular
25   standard, quality, grade, style or model, if they are of another which differs
26   materially from the representation;” “(2) the willful use, in any oral or written
27   representation, of exaggeration, falsehood, innuendo or ambiguity as to a material
28     _________________________________________________________________________________________________________________________________
                                                          Page 167
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 168 of 346




 1   fact;” and “(3) the willful failure to state a material fact, or the willful concealment,
 2   suppression or omission of a material fact.” The Kansas CPA also provides that
 3   “[n]o supplier shall engage in any unconscionable act or practice in connection with
 4   a consumer transaction.” KAN. STAT. ANN. § 50-627(a).
 5            423. In the course of their business, Defendants willfully failed to disclose
 6   and actively concealed the dangerous levels of toxic heavy metals contained in their
 7   baby foods. Defendants also engaged in unlawful trade practices by employing
 8   deception; deceptive acts or practices; fraud; misrepresentations; concealment,
 9   suppression, or omission of any material fact with intent that others rely upon such
10   concealment, suppression, or omission, in connection with the sale of Defendants’
11   baby food products.
12            424. As alleged above, Defendants knew of the heavy metal contamination
13   in their baby food products, while the Kansas Class was deceived by Defendants’
14   omission into believing the baby food products were safe, and the information
15   could not have reasonably been known by the consumer.
16            425. Defendants participated in misleading, false, or deceptive acts that
17   violated the Kansas CPA. By failing to disclose and actively concealing the
18   dangerous levels of toxic heavy metals contained in their baby foods, Defendants
19   engaged in unfair or deceptive practices prohibited by the Kansas CPA including
20   (1) representing that the baby foods had characteristics, uses, benefits, and qualities
21   which they do not have; (2) representing that the baby foods are of a particular
22   standard and quality when they were not; (3) advertising the baby foods with the
23   intent not to sell them as advertised; (4) willfully using, in any oral or written
24   representation, of exaggeration, falsehood, innuendo or ambiguity as to a material
25   fact; (5) willfully failing to state a material fact, or the willfully concealing,
26   suppressing or omitting a material fact; and (6) otherwise engaging in an
27   unconscionable act or practice in connection with a consumer transaction.
28     _________________________________________________________________________________________________________________________________
                                                          Page 168
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 169 of 346




 1            426. Defendants knew or should have known that their conduct violated the
 2   Kansas CPA.
 3            427. As set out above, Defendants made material statements about the safety
 4   of their baby food products that were either false or misleading.
 5            428. Each Defendant has worked to defraud consumers by: (1) suppressing
 6   of information revealing the widespread contamination of baby food during
 7   manufacturing; (2) delaying the adoption of governmental standards for baby food
 8   manufacturers while falsely suggesting a commitment to adopt those very
 9   standards; (3) falsely suggesting that contamination of baby food products is
10   “natural”; (4) falsely suggesting that they were committed to improving baby food
11   safety as a way to prolong their fraud; (5) deceiving purchasers into believing that
12   baby food with heavy metals is “safe,” “healthy,” and “pure”; and (6) conceal,
13   camouflage, and prolong their ongoing food fraud.
14            429. As set out in Section III.D.3, when Defendants were unequivocally
15   confronted with these facts, they continued to falsely market their products as
16   “healthy,” “safe,” “pure,” even good for learning ability, and failed to exercise
17   reasonable care to inform Plaintiff and members of the putative class of what was
18   actually contained in the product. Defendants also expressly assured consumers
19   about extensive testing measure deployed internally to ensure their products met
20   these standards and purported governmental standards.
21    Defendant             Date                    Representation in Furtherance of Fraud
22   Beech-Nut              Since            at     Beech-Nut baby food is “clean food” and “classic,
23                          least                   natural and organic real food for babies and
24                          5/30/2017               toddlers” “with just real, simple ingredients”
25                           ~8/16/2018             “We want to reassure parents that Beech-Nut’s real
26                                                  food for babes is healthy, nutritious and safe.”
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 169
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 170 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  “We want to assure parents that . . . we have high
 3                                                  confidence in the quality and standards we use in
 4                                                  making our food.”
 5                                                  “Currently, no government standard or
 6                                                  recommendation exists for lead.”
 7                           3/21/2018              Beech-Nut products contain “nothing else” but the
 8                                                  listed ingredient
 9                           3/28/2019              Beech-Nut products are for consumers who are
10                                                  “label readers” and look for “natural ingredients
11                                                  only.”
12                           Since           at     “what’s inside your baby food matters”
13                           least                  Beech-Nut “offer[s] natural and organic products”
14                           7/13/2019              “In fact, we conduct over 20 rigorous tests on our
15                                                  purees, testing for up to 255 pesticides and heavy
16                                                  metals (like lead, cadmium and other nasty stuff).
17                                                  Just like you would, we send the produce back if
18                                                  it’s not good enough.”
19                           10/17/2019             “Our process starts with high-quality fruits and
20                                                  vegetables that meet BNN’s own standards, which
21                                                  in some cases are 10 times stricter than those of the
22                                                  U.S. government. For example, we test for 255
23                                                  common contaminants, such as lead, other heavy
24                                                  metals and pesticides, to confirm that all the
25                                                  ingredients delivered to us and used in our
26                                                  products comply with our standards. If they don’t,
27                                                  we send them back.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 170
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 171 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                          12/6/2019               Beech-Nut applied “rigorous testing protocols and
 3                                                  heavy metal testing standards which are
 4                                                  continuously reviewed and strengthened.”
 5                                                  Beech-Nut encouraged the creation of the Baby
 6                                                  Food Council to “conduct research and work to
 7                                                  achieve a long-term reduction of heavy metals in
 8                                                  the baby food supply chain” and that its current
 9                                                  “top priority is to reduce heavy metals in the
10                                                  products manufactured and marketed by the
11                                                  member companies [including Defendant Beech-
12                                                  Nut] using best-in-class management practices.”
13                           Since           at     Beech-Nut “only” uses “real,” “quality”
14                           least                  ingredients
15                           6/14/2020
16                           2/4/2021               Beech-Nut “assured parents its baby food is ‘safe
17                                                  and nutritious.’”
18                           ~2/5/2021              “We want to reassure parents Beech-Nut products
19                                                  are safe and nutritious…. We look forward to
20                                                  continuing to work with the FDA, in partnership
21                                                  with the Baby Food Council…”
22                           ~2/5/2021              Beech-Nut products are “safe and nutritious”
23   Gerber                 ~8/16/2018              “All of our foods meet our safety and quality
24                                                  standards, which are among the strictest in the
25                                                  world.”
26                                                  “Our rigorous standards are developed by
27                                                  evaluating the latest food safety guidance – from
28     _________________________________________________________________________________________________________________________________
                                                          Page 171
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 172 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  sources like the Food and Drug Administration,
 3                                                  Environmental Protection Agency, and
 4                                                  international health authorities. Gerber also
 5                                                  partners with our farmers and our ingredient and
 6                                                  packaging suppliers to control, reduce and limit
 7                                                  contaminants in all our foods.”
 8                           12/19/2019             Gerber “takes all concerns related to safety very
 9                                                  seriously, which is why all of our foods and
10                                                  beverages meet our safety and quality standards
11                                                  and conform to all regulatory compliance
12                                                  guidelines.”
13                                                  Gerber was “also a founding member of the Baby
14                                                  Food Council,” whose objective is “reducing heavy
15                                                  metals in the products manufactured by the
16                                                  member companies to as low as reasonably
17                                                  achievable using best-in-class management
18                                                  practices.” Defendant Gerber claimed that its
19                                                  “efforts with the Council represent our
20                                                  commitment to the safety of the baby food
21                                                  category.”
22                           Since           at     Gerber rice cereals will help support “learning
23                           least                  ability”
24                           9/30/2020              Gerber Clean Field Farming practices ensure that
25                                                  its baby foods are “safe and wholesome.”
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 172
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 173 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           10/12/2020             Gerber Clean Field Farming Standards allows it to
 3                                                  “ensure that [our produce is] safe and wholesome
 4                                                  for baby.”
 5                           Since           at     Gerber knows that parents want “the very best for
 6                           least                  your little one to ensure she reaches her full
 7                           11/25/2020             potential, and so do we.”
 8                                                  Gerber represents to parents that it has adopted
 9                                                  “super strict” farming practices “to ensure that
10                                                  their fruit and vegetable purees are not only
11                                                  nutritious, but also wholesome and safe for even
12                                                  the littlest bodies.”
13                                                  Gerber believes “that little ones deserve the highest
14                                                  standards set just for them” guides its mission to
15                                                  “deliver the very best fruits and veggies.”
16                                                  Gerber represents that its growing standards are the
17                                                  “strictest in the world” to ensure “quality control”
18                                                  because “what you get out is what you put in.”
19                                                  Gerber’s Clean Field Farming process “ensure[s]
20                                                  our purees are not only nutritious, but also
21                                                  wholesome and safe for every tiny tummy.”
22                           ~2/4/2021              Gerber has “been working together with other
23                                                  industry members, the Environmental Defense
24                                                  Fund, Healthy Babies Bright Futures and Cornell
25                                                  University” to identify “best agricultural practices”
26                                                  and create “a voluntary industry standard to reduce
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 173
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 174 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                                                  heavy metal levels in baby foods to the lowest
 3                                                  level possible.”
 4                                                  Gerber stated that “all of its food meets its safety
 5                                                  standards, which it says are among the strictest in
 6                                                  the world.”
 7                           2/5/2021               Gerber’s standards “are among the strictest in not
 8                                                  just the US, but the world… where government
 9                                                  standards don’t currently exist, we develop our
10                                                  own rigorous standards.”
11   Plum                   12/11/2017              “We believe that Plum’s products are safe to eat.
12                                                  Our testing confirmed that the averaged results for
13                                                  heavy metals in all tested Plum products gave
14                                                  concentrations that are typical for those ingredients
15                                                  – whether that’s a leafy green grown in your own
16                                                  garden or a bunch of carrots purchased at the
17                                                  farmer’s market. The results also demonstrate our
18                                                  tested products are below exposure limits set by
19                                                  certain domestic and international regulatory
20                                                  bodies.”
21                           2/12/2018              The mission that Plum Organics promises is that it
22                                                  will provide “little ones” with “the very best food
23                                                  from the first bite.”
24                           6/7/2019               The back of the Plum Organics’ pouch lets
25                                                  customers “find out exactly what [you are]
26                                                  getting!”
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 174
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 175 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           12/11/2019             “Campbell has conducted testing on every Plum
 3                                                  Organics product on the market to ensure none
 4                                                  exceed acceptable levels of arsenic, lead, cadmium,
 5                                                  or mercury… To date, no Plum Organics foods
 6                                                  have been found to be above exposure limits set by
 7                                                  available domestic and international regulatory
 8                                                  bodies . . . .”
 9                           Since           at     Plum Organics baby foods are “absolutely” “safe
10                           least                  to eat” and that “health and safety are always” its
11                           8/12/2020              “top priorities.”
12                                                  “We believe ingredient testing allows for better
13                                                  control of the entire product and gets us ahead of
14                                                  any potential issues before it makes its way into a
15                                                  product. It’s just like when you make a recipe at
16                                                  home – you want to know everything that’s going
17                                                  into the recipe.”
18                           2/5/2021               “Campbell has conducted testing on every Plum
19                                                  Organics product on the market to ensure none
20                                                  exceed acceptable levels of arsenic, lead, cadmium,
21                                                  or mercury.”
22   Nurture                7/2/2019                Nurture holds its “ingredients to the highest
23                                                  standards, because your baby deserves the best.”
24                           7/17/2019              Nurture’s Happy Baby superfood Puffs “support
25                                                  brain health”
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 175
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 176 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           8/16/2019              Nurture “partner[s] with pediatricians, dietitians,
 3                                                  and children’s health experts [it] trust[s]—so your
 4                                                  family can trust our organic food.”
 5                           11/25/2019             Nurture represented that consumers “can skip all
 6                                                  these chemicals when you buy organic food”
 7                           12/18/2019             Nurture’s membership in the Baby Food Council is
 8                                                  an indication of its commitment to “reduce heavy
 9                                                  metals in baby food products as low as reasonably
10                                                  achievable using best-in-class management
11                                                  practices.”
12                          Since            at     Customers can have “peace of mind” because
13                          least                   Nurture “source[s] high-quality organic
14                          8/13/2020               ingredients” and has “rigorous and
15                                                  uncompromising quality standards” so consumers
16                                                  “can feel confident” in what they are feeding their
17                                                  family.
18                                                  Nurture emphasizes that it goes beyond USDA
19                                                  organic standards because it knows that what
20                                                  children eat in the first few years of life is
21                                                  “crucial.” Nurture assures parents that it holds
22                                                  itself to “strict standards” to help children “grow
23                                                  healthy and strong” through “test[ing] and
24                                                  thoroughly analyz[ing] every batch of food.”
25                                                  Parents can “trust” its organic food because
26                                                  Nurture “partner[s] with pediatricians, dietitians,
27                                                  and children’s health experts.”
28     _________________________________________________________________________________________________________________________________
                                                          Page 176
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 177 of 346




 1    Defendant             Date                    Representation in Furtherance of Fraud
 2                           2/5/2021               “We can say with the utmost confidence that all
 3                                                  Happy Family Organics products are safe for
 4                                                  babies and toddlers to enjoy, and we are proud to
 5                                                  have best-in-class testing protocols in our
 6                                                  industry.”
 7                           Since           at     “We can say with the utmost confidence that all
 8                           least                  Happy Family Organics products are safe for
 9                           2/5/2021               babies and toddlers to enjoy and we are proud to
10                                                  have best-in-class testing protocols in our industry.
11                                                  We only sell products that have been rigorously
12                                                  tested and we do not have products in-market with
13                                                  contaminant ranges outside of the limits set by the
14                                                  FDA.”
15            430. Knowing that consumers valued the quality and safety of the baby food
16   products they fed their children, Defendants misrepresented the health, safety, and
17   contents of their products and omitted information about the testing that showed
18   risky levels of toxic heavy metals.
19            431. Each Defendant engaged in false representations, fraud by omission,
20   fraud by half-truth, and/or fraudulent concealment.
21            432. At the time of sale, each Defendant knew these representations were
22   false, misleading, and/or omitted material facts.
23            433. Each Defendant deliberately withheld the information about the
24   presence of toxic heavy metals in their baby food products to ensure that consumers
25   would purchase their baby foods and to induct consumers to enter into a transaction.
26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 177
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 178 of 346




 1            434. The baby food purchased by Plaintiff was, in fact, defective and unsafe,
 2   because the baby food contained unsafe levels of toxic heavy metals including
 3   arsenic, cadmium, lead, and mercury.
 4            435. Defendants each had a duty to disclose that their baby food products
 5   were defective and unsafe in that they contained unsafe levels of toxic heavy metals
 6   including arsenic, cadmium, lead, and mercury, because Defendants: (1) Possessed
 7   exclusive knowledge of the defects; (2) Intentionally concealed the presence of
 8   unsafe levels of toxic heavy metals through their deceptive marketing campaign that
 9   they designed to hide the presence of these hazardous substances from the Kansas
10   Class; and/or (3) Made incomplete representations about the safety of their baby
11   food products while purposefully withholding material facts from the Kansas Class
12   that contradicted these representations.
13            436. These representations were also material because they were facts that
14   would typically be relief on by a person purchasing baby food. Given that the
15   product is baby food, and children and babies are particularly vulnerable,
16   Defendants knew that the safety, contents, and purity of the food being sold was
17   especially important. Indeed, they tailored their marketing and sales
18   communications directly to this issue, preying on the purchasers’ vulnerability and
19   desperation as parents to do everything possible to feed their children healthy and
20   safe food.
21            437. Defendants’ unfair or deceptive acts or practices were likely to deceive
22   reasonable consumers, including the Kansas Class, about the true safety and
23   reliability of Defendants’ baby food products. Defendants intentionally and
24   knowingly misrepresented material facts regarding their baby food products with an
25   intent to mislead the Kansas Class.
26            438. The presence of unsafe levels of heavy metals in Defendants’ baby food
27   products was material to the Kansas Class. Had the Kansas Class known that their
28     _________________________________________________________________________________________________________________________________
                                                          Page 178
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 179 of 346




 1   baby food had these serious safety defects, they would either not have purchased
 2   Defendants’ baby food, or would have paid less for them than they did.
 3            439. All members of the Kansas Class suffered ascertainable loss caused by
 4   Defendants’ failure to disclose material information. The Kansas overpaid for
 5   Defendants’ baby food products and did not receive the benefit of their bargain.
 6            440. As a direct and proximate result of Defendants’ violations of the
 7   Kansas CPA, the Kansas Class has suffered injury-in-fact and/or actual damage.
 8            441. Pursuant to KAN. STAT. ANN. § 50-634, the Kansas Class seeks
 9   monetary relief against Defendant measured as the greater of (a) actual damages in
10   an amount to be determined at trial and (b) statutory damages in the amount of
11   $10,000 for each Kansas Class Member.
12            442. The Kansas Class also seeks attorneys’ fees and any other just and proper
13   relief available under the Kansas CPA.
14                                          DEMAND FOR JURY TRIAL
15            443. Plaintiff is entitled to and hereby demand a jury trial in this matter.
16                                               PRAYER FOR RELIEF
17               Wherefore, Plaintiff respectfully requests that this Court will:
18                1. Enter judgment against Defendants, jointly and severally, in such
19                     amounts as will fully and adequately compensate Plaintiff for the
20                     damages they have suffered, in an amount to be determined at trial;
21                2. Award Plaintiff punitive damages against Defendants, jointly and
22                     severally, in an amount to be determined by the jury for Defendants’
23                     violations of federal and state law;
24                3. Award Plaintiff damages and treble damages under the RICO Act;
25                4. Award Plaintiff injunctive relief that requires Manufacturer Defendants
26                     to test and inspect final baby food prior to sale and establish
27

28     _________________________________________________________________________________________________________________________________
                                                          Page 179
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 180 of 346




 1                     supervision and compliance protocols that prevent the sale of baby food
 2                     products contaminated with unsafe levels of toxic heavy metals;
 3                5. Award Plaintiff pre-judgment and post-judgment interest;
 4                6. Award Plaintiff their actual expenses of litigation, including reasonable
 5                     attorney’s fees;
 6                7. Appoint Plaintiff as class representatives;
 7                8. Appoint Plaintiff’s counsel as counsel for the class;
 8                9. Award Plaintiff such other and further relief as the Court deems just
 9                     and proper.
10

11          Dated: April 7, 2021
12

13            Respectfully submitted,
14            Attorneys for Plaintiffs
15

16            ___________________ __
              Keith A. Robinson,
17            (CSBN 126246)
              2945 Townsgate Road, Suite 200
18            Westlake Village, CA 91361
              Telephone: 310-849-3135
19            keith.robinson@karlawgroup.com
20            /s/ Ruth Anne French-Hodson
              Ruth Anne French-Hodson, pro hac vice forthcoming
21            Sharp Law, LLP
              5301 West 75th Street
22            Prairie Village, Kansas 66208
              Telephone: 913-901-0505
23            Facsimile: 913-901-0419
              rafrenchhodson@midwest-law.com
24

25

26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 180
                                             COMPLAINT – CLASS ACTION, Case No.
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 181 of 346




 1                                           DEMAND FOR JURY TRIAL
 2          Plaintiff on behalf of herself and others similarly situated demands a trial by
 3   jury for all issues so triable under the law.
 4   Dated: April 7, 2021
 5

 6                                                              Respectfully submitted,
 7
                                                                By:       /s/ Keith A. Robinson
 8                                                                        Keith A. Robinson
                                                                          Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     _________________________________________________________________________________________________________________________________
                                                          Page 181
                                             COMPLAINT – CLASS ACTION, Case No.
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 182 of 346




                 EXHIBIT A
Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 1 of 59
 Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 183 of 346




  Baby Foods Are Tainted with Dangerous Levels of
      Arsenic, Lead, Cadmium, and Mercury




                          Staff Report

     Subcommittee on Economic and Consumer Policy
          Committee on Oversight and Reform
            U.S. House of Representatives

                        February 4, 2021

                      oversight.house.gov
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 2 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 184 of 346




                                  EXECUTIVE SUMMARY

        Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
Drug Administration and the World Health Organization have declared them dangerous to
human health, particularly to babies and children, who are most vulnerable to their neurotoxic
effects. Even low levels of exposure can cause serious and often irreversible damage to brain
development.

        On November 6, 2019, following reports alleging high levels of toxic heavy metals in
baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
and test results from seven of the largest manufacturers of baby food in the United States,
including both makers of organic and conventional products:

       •       Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
               products under the brand name HappyBABY
       •       Beech-Nut Nutrition Company (Beech-Nut)
       •       Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
               name Earth’s Best Organic
       •       Gerber
       •       Campbell Soup Company (Campbell), which sells baby food products under the
               brand name Plum Organics
       •       Walmart Inc. (Walmart), which sells baby food products through its private brand
               Parent’s Choice
       •       Sprout Foods, Inc. (Sprout Organic Foods)

       Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
Subcommittee’s requests. They produced their internal testing policies, test results for
ingredients and/or finished products, and documentation about what the companies did with
ingredients and/or finished products that exceeded their internal testing limits.

       Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
Subcommittee’s investigation. The Subcommittee is greatly concerned that their lack of
cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

                                          FINDINGS

1.     According to internal company documents and test results obtained by the Subcommittee,
       commercial baby foods are tainted with significant levels of toxic heavy metals,
       including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
       permanent decreases in IQ, diminished future economic productivity, and increased risk
       of future criminal and antisocial behavior in children. Toxic heavy metals endanger
       infant neurological development and long-term brain function. Specifically, the
       Subcommittee reports that:




                                                2
Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 3 of 59
 Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 185 of 346




 ARSENIC was present in baby foods made by all responding companies.

       •      Nurture (HappyBABY) sold baby foods after tests showed they contained
              as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
              products Nurture tested before sale contained over 100 ppb inorganic
              arsenic. Nurture’s testing shows that the typical baby food product it sold
              contained 60 ppb inorganic arsenic.

       •      Hain (Earth’s Best Organic) sold finished baby food products containing
              as much as 129 ppb inorganic arsenic. Hain typically only tested its
              ingredients, not finished products. Documents show that Hain used
              ingredients testing as high as 309 ppb arsenic.

       •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
              Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
              arsenic to address product characteristics such as “crumb softness.”

       •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
              had tested over 90 ppb inorganic arsenic.

 LEAD was present in baby foods made by all responding companies.

       •      Nurture (HappyBABY) sold finished baby food products that tested as
              high as 641 ppb lead. Almost 20% of the finished baby food products that
              Nurture tested contained over 10 ppb lead.

       •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
              many ingredients with high lead content, including 483 that contained
              over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
              over 20 ppb lead.

       •      Hain (Earth’s Best Organic) used ingredients containing as much as 352
              ppb lead. Hain used many ingredients with high lead content, including
              88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

       •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
              ingredients containing over 20 ppb lead.

 CADMIUM was present in baby foods made by all responding companies.

       •      Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
              tested much higher, up to 344.55 ppb cadmium.

       •      Hain (Earth’s Best Organic) used 102 ingredients in its baby food that
              tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
              cadmium.



                                        3
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 4 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 186 of 346




             •       Sixty-five percent of Nurture (HappyBABY) finished baby food products
                     contained more than 5 ppb cadmium.

             •       Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5
                     ppb, with some containing up to 87 ppb cadmium.

      MERCURY was detected in baby food of the only responding company that tested for it.

             •       Nurture (HappyBABY) sold finished baby food products containing as
                     much as 10 ppb mercury.

             •       Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury
                     in baby food.

             •       Gerber rarely tests for mercury in its baby foods.

      These results are multiples higher than allowed under existing regulations for other
      products. For example, the Food and Drug Administration has set the maximum
      allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
      cadmium, and the Environmental Protection Agency has capped the allowable level of
      mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
      eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
      lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

2.    Internal company standards permit dangerously high levels of toxic heavy metals, and
      documents revealed that the manufacturers have often sold foods that exceeded those
      levels.

             •       Nurture (HappyBABY) sold all products tested, regardless of how much
                     toxic heavy metal the baby food contained. By company policy, Nurture’s
                     toxic heavy metal testing is not intended for consumer safety. The Food
                     and Drug Administration (FDA) has only finalized one standard—100 ppb
                     inorganic arsenic in infant rice cereal—and Nurture set its internal
                     standard for that product 15% higher than the FDA limit, at 115 ppb.

             •       Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                     additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                     like BAN 800. These standards are the highest of any responding
                     manufacturer.

             •       Hain (Earth’s Best Organic) set an internal standard of 200 ppb for
                     arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                     its internal policies, using ingredients containing 353 ppb lead and 309
                     ppb arsenic. Hain justified deviations above its ingredient testing




                                               4
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 5 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 187 of 346




                    standards based on “theoretical calculations,” even after Hain admitted to
                    FDA that its testing underestimated final product toxic heavy metal levels.

3.    The Subcommittee has grave concerns about baby food products manufactured by
      Walmart (Parent’s Choice), Sprout Organic Foods, and Campbell (Plum Organics).
      These companies refused to cooperate with the Subcommittee’s investigation. The
      Subcommittee is greatly concerned that their lack of cooperation might obscure the
      presence of even higher levels of toxic heavy metals in their baby food products,
      compared to their competitors’ products.

             •      Walmart sells Parent’s Choice and Parent’s Choice Organic products for
                    babies as young as four months.

             •      Sprout Organic Foods sells organic products for babies as young as six
                    months. It is owned by North Castle Partners, a Greenwich, Connecticut–
                    based private equity firm.

             •      Campbell sells Plum Organics products for babies as young as four
                    months.

             •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                    products has confirmed that their baby foods contain concerning levels of
                    toxic heavy metals.

4.    The Trump administration ignored a secret industry presentation to federal regulators
      revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
      received a secret slide presentation from Hain (Earth’s Best Organic), which revealed
      that:

             •      Corporate policies to test only ingredients, not final products,
                    underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                    the Hain baby foods tested, inorganic arsenic levels were higher in the
                    finished baby food than the company estimated they would be based on
                    individual ingredient testing. Inorganic arsenic was between 28% and
                    93% higher in the finished products;

             •      Many of Hain’s baby foods were tainted with high levels of inorganic
                    arsenic—half of its brown rice baby foods contained over 100 ppb
                    inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                    inorganic arsenic; and

             •      Naturally occurring toxic heavy metals may not be the only problem
                    causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                    food producers like Hain may be adding ingredients that have high levels
                    of toxic heavy metals into their products, such as vitamin/mineral pre-mix.




                                             5
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 6 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 188 of 346




      This presentation made clear that ingredient testing is inadequate, and that only final
      product testing can measure the true danger posed by baby foods.

      The Trump FDA took no new action in response. To this day, baby foods containing
      toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
      only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
      FDA has only finalized one metal standard for one narrow category of baby food, setting
      a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
      too high to protect against the neurological effects on children.

5.    The Subcommittee makes the following recommendations:

             •       Mandatory testing—Baby food manufacturers should be required by
                     FDA to test their finished products for toxic heavy metals, not just their
                     ingredients;

             •       Labeling—Manufacturers should by required by FDA to report levels of
                     toxic heavy metals on food labels;

             •       Voluntary phase-out of toxic ingredients—Manufacturers should
                     voluntarily find substitutes for ingredients that are high in toxic heavy
                     metals, or phase out products that have high amounts of ingredients that
                     frequently test high in toxic heavy metals, such as rice;

             •       FDA standards—FDA should set maximum levels of toxic heavy metals
                     permitted in baby foods. One level for each metal should apply across all
                     baby foods. And the level should be set to protect babies against the
                     neurological effects of toxic heavy metals; and

             •       Parental vigilance—Parents should avoid baby foods that contain
                     ingredients testing high in toxic heavy metals, such as rice products.
                     Instituting recommendations one through four will give parents the
                     information they need to make informed decisions to protect their babies.

6.    Baby food manufacturers hold a special position of public trust. Consumers believe that
      they would not sell products that are unsafe. Consumers also believe that the federal
      government would not knowingly permit the sale of unsafe baby food. As this staff
      report reveals, baby food manufacturers and the Trump administration’s federal
      regulators have broken the faith.




                                               6
       Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 7 of 59
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 189 of 346




                                               TABLE OF CONTENTS

I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH ......... 9
        A.      Inorganic Arsenic ................................................................................................ 10
        B.      Lead ...................................................................................................................... 11
        C.      Cadmium ............................................................................................................. 12
        D.      Mercury ............................................................................................................... 12
II.     TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
        INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. .......................... 13
        A.      Inorganic Arsenic ................................................................................................ 13
        B.      Lead ...................................................................................................................... 21
        C.      Cadmium ............................................................................................................. 29
        D.      Mercury ............................................................................................................... 32
III.    INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
        NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
        DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
        METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
        WITH HIGHER HEAVY METAL LEVELS. ............................................................. 33
        A.      Nurture (HappyBABY) sets high internal standards and regularly exceeds
                them. Nurture admits that its toxic heavy metal testing is not for safety—it
                sells all products tested, regardless of its toxic heavy metal content. FDA has
                finalized only one standard—100 ppb inorganic arsenic in infant rice
                cereal—Nurture has ignored it, setting its internal standard for that product
                at 115 ppb............................................................................................................. 33
        B.      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                ingredients like BAN 800. These standards are the highest of any responding
                manufacturer. ...................................................................................................... 37
        C.      Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                lead, and cadmium in some of its ingredients. Hain justified deviations above
                its ingredient testing standards based on “theoretical calculations,” even
                after Hain admitted to FDA that its testing underestimated final product
                toxic heavy metal levels. ..................................................................................... 39
IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
        COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION.................... 43




                                                                  7
       Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 8 of 59
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 190 of 346




        A.        Walmart (Parent’s Choice Brand) .................................................................... 43
        B.        Campbell (Plum Organics Brand)..................................................................... 44
        C.        Sprout Organic Foods......................................................................................... 46
V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
        IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
        INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
        METALS IN FINISHED BABY FOODS. .................................................................... 47
        A.        Mercury and Cadmium ...................................................................................... 48
        B.        Lead ...................................................................................................................... 49
        C.        Arsenic ................................................................................................................. 50
        D.        The Trump Administration Ignored A Secret Industry Presentation About
                  Higher Risks Of Toxic Heavy Metals In Baby Foods. ..................................... 53
        E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                  and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                  Toxic Heavy Metals in Their Finished Baby Foods. ........................................ 56
VI.     RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
        AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
        BELONG IN BABY FOOD? ......................................................................................... 57
VII.    CONCLUSION ............................................................................................................... 59




                                                                    8
      Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 9 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 191 of 346




I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH

        Children’s exposure to toxic heavy metals causes permanent decreases in IQ, diminished
future economic productivity, and increased risk of future criminal and antisocial behavior. 1

        Babies’ developing brains are “exceptionally sensitive to injury caused by toxic
chemicals, and several developmental processes have been shown to be highly vulnerable to
chemical toxicity.” 2 The fact that babies are small, have other developing organ systems, and
absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
metals. 3

        Exposure to heavy metals at this developmental stage can lead to “untreatable and
frequently permanent” brain damage, which may result in “reduced intelligence, as expressed in
terms of lost IQ points, or disruption in behavior.” 4 For example, a recent study estimates that
exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
points loss in 25.5 million children (or roughly 1.57 lost IQ points per child)—more than the
total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
brain injury (5,827,300) combined. 5 For every one IQ point lost, it is estimated that a child’s
lifetime earning capacity will be decreased by $18,000. 6

        Well-known vectors of child exposure to toxic heavy metals include lead paint in old
housing and water pollution from landfills. Over the decades, a range of federal and state laws
and regulations have been passed to protect child health through emissions standards, among
other things.

        The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
cadmium, and mercury are dangerous, particularly to infants and children. They have “no
established health benefit” and “lead to illness, impairment, and in high doses, death.”
According to FDA, “even low levels of harmful metals from individual food sources, can



         1
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        2
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        3
        Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
www.consumerreports.org/food-safety/heavy-metals-in-baby-food/).
        4
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        5
          David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
Risk Factors to Neurodevelopment of Children (Dec. 19, 2011) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460/).
         6
           Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
Value of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                       9
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 10 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 192 of 346




sometimes add up to a level of concern.” FDA cautions that infants and children are at the
greatest risk of harm from toxic heavy metal exposure. 7

       The Subcommittee on Economic and Consumer Policy’s investigation has found another
source of exposure: baby foods. According to documents obtained from baby food
manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
substantial levels in both organic and conventional baby foods. Currently, there is no federal
standard on, or warning to parents and caregivers about, these toxins.

        A.         Inorganic Arsenic

        Arsenic is ranked number one among substances present in the environment that pose the
most significant potential threat to human health, according to the Department of Health and
Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR). 8 The known
health risks of arsenic exposure include “respiratory, gastrointestinal, haematological, hepatic,
renal, skin, neurological and immunological effects, as well as damaging effects on the
central nervous system and cognitive development in children.” 9

       Studies have concluded that arsenic exposure has a “significant negative effect on
neurodevelopment in children.” 10 This negative effect is most pronounced in Full Scale IQ, and
more specifically, in verbal and performance domains as well as memory. For every 50%
increase in arsenic levels, there is an approximately “0.4 decrease in the IQ of children.” 11

       A study of Maine schoolchildren exposed to arsenic in drinking water found that children
exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
“showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
Verbal Comprehension scores.” The authors pegged 5 ppb as an important threshold. 12

        Likewise, a study of children in Spain found that increasing arsenic exposure led to a
decrease in the children’s global motor, gross motor, and fine motor function scores. Boys in
particular were more susceptible to arsenic’s neurotoxicity. 13

        7
           Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        8
        Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         9
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added).
        10
             Id.
        11
             Id.
        12
           Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        13
           Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/).




                                                       10
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 11 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 193 of 346




        B.       Lead

       Lead is number two on ATSDR’s list of substances present in the environment that pose
the most significant potential threat to human health. 14 Even small doses of lead exposure are
hazardous, particularly to children. 15 Lead is associated with a range of bad health outcomes,
including behavioral problems, decreased cognitive performance, delayed puberty, and reduced
postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young
children.” FDA acknowledges that:

        High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 16

        Lead exposure severely affects academic achievement in children. Even at low levels,
early childhood lead exposure has a negative impact on school performance. Two separate
studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
relationship between lead exposure and test scores. In the Detroit study, there was a “significant
association” between early childhood lead exposure and decreased standardized test
performance, with lead exposure strongly linked to an adverse effect on academic achievement. 17
The Chicago study found that higher blood lead concentrations were associated with lower
reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
with a 32% increase in the risk of failing reading and math. 18

         The cognitive effects of early childhood lead exposure appear to be permanent. In one
study, adults who previously had lead-associated developmental delays continued to show
persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure. 19




       14
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        15
           Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
https://pubmed.ncbi.nlm.nih.gov/20833288/).
        16
         Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        17
           Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (online at
http://mediad.publicbroadcasting.net/p/michigan/files/201302/AJPH.2012.pdf).
          18
             Anne Evens et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children in
the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
        19
           Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/).




                                                      11
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 12 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 194 of 346




       Studies have also established a significant association between lead exposure and
Attention-Deficit/Hyperactivity Disorder (ADHD). 20

         C.       Cadmium

        Cadmium is number seven on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 21 Cadmium is associated with
decreases in IQ, as well as the development of ADHD.
        A 2018 study found that cadmium exposure negatively affected children’s Full Scale IQ,
particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
IQ points than those exhibiting less cadmium exposure. 22 A 2015 study similarly found a
significant inverse relationship between early cadmium exposure and IQ. 23

        A 2018 study linked cadmium exposure to ADHD, finding that the disorder was more
common among children with the highest levels of cadmium exposure as compared to a control
group. 24

         D.       Mercury

        Mercury is number three on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 25 Studies of mercury’s effect on
childhood development have primarily been conducted by considering the mother’s exposure to
mercury while pregnant. In these instances, “pre-natal mercury exposure has been consistently
associated with adverse subsequent neuro-development.” 26 And pre-natal mercury exposure is
also related to poorer estimated IQ. 27 Beyond prenatal exposure, higher blood mercury levels at



         20
          Gabriele Donzelli et al., The Association Between Lead and Attention-Deficit/Hyperactivity Disorder:
A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
         21
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        22
           Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years Off Age: A
Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
         23
          Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4531257/).
         24
           Min-Jing Lee et al., Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
Implication of Lead, Cadmium, and Antimony (June 10, 2018) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6025252/).
         25
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
         26
          Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
        27
           Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).




                                                         12
      Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 13 of 59
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 195 of 346




“2 and 3 years of age were positively associated with autistic behaviors among preschool-age
children.” 28

II.     TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF INORGANIC
        ARSENIC, LEAD, CADMIUM, AND MERCURY.

       Internal company test results obtained by the Subcommittee confirm that all responding
baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


        A.       Inorganic Arsenic

        There is no established safe level of inorganic arsenic consumption for babies.
Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
amount of inorganic arsenic in baby food. 29 Consumer Reports suggests setting inorganic
arsenic levels as low as 3 parts per billion (ppb). 30 FDA has already set maximum inorganic
arsenic levels at 10 ppb for bottled water. 31 The Environmental Protection Agency (EPA) has
similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
and the World Health Organization (WHO). 32

        1.       Nurture (HappyBABY) sold finished baby foods after testing showed they
                 contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                 food sold by Nurture exceeded 100 ppb inorganic arsenic; on average,
                 Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

       Nurture is the only baby food manufacturer that appears to regularly tests its finished
baby food products for inorganic arsenic content (the others only test ingredients).


         28
            Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
        29
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        30
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
        31
         Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
        32
            Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       13
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 14 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 196 of 346




        According to internal company documents, Nurture sells products even after testing
confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic. 33
An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture’s own
internal goal threshold of 100 ppb.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 34




        Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
levels above 100 ppb. 35

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 36

 Product Name                        Goal                Result        Date of Test Report Disposition
                                     Threshold
 Apple & Broccoli Puffs              100                 180           11/01/17                   Sell
 Banana & Pumpkin Puffs              100                 160           10/31/17                   Sell
 Strawberry & Beet Puffs             100                 160           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Purple Carrot & Blueberry           100                 150           11/17/17                   Sell
 Puffs
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Sweet Potato & Carrot Puffs         100                 122           09/13/18                   Sell
 Apple Rice Cakes                    100                 120           02/08/17                   Sell

         33
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        34
             Id.
        35
             Id.
        36
             Id.




                                                       14
    Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 15 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 197 of 346




 Blueberry Beet Rice Cakes     100              120         02/08/17               Sell
 Purple Carrot & Blueberry     100              120         10/31/17               Sell
 Puffs
 Apple & Broccoli Puffs        100              115         10/15/18               Sell
 Strawberry & Beet Puffs       100              114         03/21/19               Sell
 Purple Carrot & Blueberry     100              112         06/05/18               Sell
 Puffs
 Apple Rice Cakes              100              110         07/28/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Strawberry & Beet Puffs       100              108         12/10/18               Sell
 Strawberry & Beet Puffs       100              108         09/21/18               Sell
 Apple & Broccoli Puffs        100              107         05/30/19               Sell
 Strawberry & Beet Puffs       100              107         05/22/19               Sell
 Strawberry & Beet Puffs       100              105         09/21/18               Sell
 Strawberry & Beet Puffs       100              104         08/22/18               Sell
 Banana & Pumpkin Puffs        100              103         04/24/19               Sell
 Sweet Potato & Carrot Puffs   100              103         04/24/19               Sell
 Banana & Pumpkin Puffs        100              101         09/21/18               Sell

       The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
was 59.54 ppb. That towers over existing and recommended standards, including FDA’s and
EPA’s water limits of 10 ppb.

       At least 89 of Nurture’s final products—over 78% of those products tested—tested at
9 ppb inorganic arsenic or above.

       For results under 9.54 ppb, Nurture did not differentiate—it marked them all as “<9.54.”
Because of this “less than” reporting format, there is no way to know if any of Nurture’s
products were free of inorganic arsenic.

Summary of Nurture’s Inorganic Arsenic Results

 180 ppb – Nurture’s product with the highest amount of inorganic arsenic: Apple &
 Broccoli Puffs.
 >100 ppb – Over 25% of the baby food products that were tested for inorganic arsenic
 had over 100 ppb inorganic arsenic.
 59.54 ppb – Average amount of inorganic arsenic in all baby food products tested for
 inorganic arsenic.
 >50 ppb – Over 50% of Nurture’s baby food products that were tested for inorganic
 arsenic contained over 50 ppb inorganic arsenic.

       2.     Hain (Earth’s Best Organic) produced finished baby foods that contained as
              much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
              with as much at 309 ppb total arsenic.



                                              15
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 16 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 198 of 346




        Hain does not regularly test finished baby food products for inorganic arsenic content. It
typically only tests ingredients. However, when Hain did test a small sample of finished product,
it found 129 ppb inorganic arsenic. 37

Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries) 38




        The Subcommittee’s review of the ingredient test results reveals that Hain routinely used
ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
arsenic. 39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
wheat flour containing 200 ppb arsenic. 40 The testing data shows that Hain used at least 24
ingredients after testing found that they contained more than 100 ppb arsenic, its already-
dangerously-high internal standard for most ingredients. 41

Hain, Raw Material Pre-Shipment Test Data History (Excerpted Entries) 42

 Lab Results        Product Description                   Status                      Arsenic        Arsenic
 Date                                                                                 Spec Limit     Result
                                                                                      (ppb)          (ppb)
 Jun/19/2019        Org Brown Rice Flour                  Deviation Approved          100            309
 Nov/26/2019        Vitamin Pre-Mix                       Deviation Approved          100            223
 Jul/10/2018        Org Whole Raisins                     Accepted                    100            200
 Sep/29/2017        Org Soft White Wheat Flour            Accepted                    200            200
 Dec/14/2017        Org Spelt Flour                       Accepted                    100            190
 Jan/8/2018         Organic Barley Malt Extract           Accepted                    100            180
 Dec/5/2017         Org Yellow Split Pea Powder           Accepted                    100            160
 Jul/13/2017        Medium Grain Whole Rice               Accepted                    200            150
 Oct/3/2017         Org Brown Rice Flour                  Accepted                    100            140
 Sep/4/2019         Org Brown Rice Flour                  Deviation Approved          100            134
 Dec/5/2017         Org Butternut Squash Puree            Accepted                    100            130
 Oct/31/2017        Org Brown Rice Flour                  Accepted                    100            130
        37
            Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        38
             Id.
          39
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        40
             Id.
        41
             Id.
        42
             Id.




                                                        16
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 17 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 199 of 346




 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         130
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         127
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         126
 Dec/13/2017        Org Blueberry Puree                  Accepted                   100         120
 Dec/27/2017        Org Barley Flour                     Accepted                   100         120
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         119
 Nov/29/2017        Org Blueberry Puree                  Accepted                   100         110
 Nov/3/2017         Org Cinnamon Powder                  Accepted                   100         110
 Jul/11/2019        Org Brown Rice Flour                 Accepted                   100         101

        3.         Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                   arsenic; Beech-Nut routinely used ingredients that exceeded 300 ppb total
                   arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                   issues like “crumb softness.”

        Beech-Nut only tested arsenic content in its ingredients, not its final product. The
Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
arsenic. 43 Test results show that Beech-Nut used at least fourteen other ingredients containing
over 300 ppb arsenic. 44 And it used at least 45 ingredients containing over 100 ppb arsenic.

Beech-Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 45

 Date                    Commodity                  Arsenic           Spec.               Acceptance
                                                    Result                                (Y/N)
                                                    (ppb)
 9/19/2018               Amylase                    913.40            N/A                 Y
 4/26/2018               Amylase                    741.10            N/A                 Y
 10/7/2017               BAN 800                    710.90            <3000               Y
 11/29/2017              Alpha Amylase              679.00            N/A                 Y
 10/12/2017              Amylase                    645.10            N/A                 Y
 8/20/2019               Sebamyl 100                583.60            N/A                 Y
 3/6/2018                Org. Rice Flour            570.00            ≤100(inorg)         Y
 6/7/2019                Enzyme                     499.30            N/A                 Y
 12/20/2017              BAN 800                    465.20            <3000               Y
 1/14/2019               Enzyme                     442.30            N/A                 Y
 10/23/2017              BAN 800                    401.40            <3000               Y

        43
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        44
             Id.
        45
             Id.




                                                       17
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 18 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 200 of 346




 2/19/2018             BAN 800                  382.00          <3000                Y
 6/12/2018             Ban 800                  353.80          <3000                Y
 5/21/2018             Org. Cumin               322.70          ≤1000                Y
 4/13/2018             Org. Rice                237.40          ≤100(inorg)          Y
 4/12/2018             Rice Flour               170.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               170.00          ≤100(inorg)          Y
 7/14/2017             Org. Cumin               168.50          ≤1000                y
 7/31/2018             rice flour               162.00          ≤100(inorg)          Y
 2/28/2018             Rice Flour               161.00          ≤100(inorg)          y
 3/30/2017             Cumin                    160.50          ≤1000                Y
 3/27/2018             Rice Flour               160.00          ≤100(inorg)          Y
 5/30/2018             Rice Flour               160.00          ≤100(inorg)          Y
 6/12/2018             Rice Flour               160.00          ≤100(inorg)          Y
 7/20/2018             Rice Flour               160.00          ≤100(inorg)          Y
 10/11/2016            Oregano                  158.10          <1000                Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 5/31/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/22/2018             Rice Flour               140.00          ≤100(inorg)          Y
 1/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 9/4/2019              Org. rice                132.30          ≤200                 Y
 11/3/2017             Org.Cumin                130.20          ≤1000                Y
 2/15/2018             Rice Flour               130.00          ≤100(inorg)          Y
 2/5/2018              Rice Flour               130.00          ≤100(inorg)          Y
 2/8/2018              Rice Flour               130.00          ≤100(inorg)          Y
 1/5/2018              Rice Flour               122.30          ≤100(inorg)          Y
 1/5/2018              Rice Flour               120.80          ≤100(inorg)          Y
 2/8/2018              Rice Flour               120.00          ≤100(inorg)          Y
 1/18/2017             Org.Rice                 110.00          ≤200                 Y
 5/8/2018              Rice Flour               110.00          ≤100(inorg)          Y
 5/17/2017             Rice                     110.00          ≤200                 Y
 2/6/2017              Vitamin Mix              106.90          <3000                Y

        The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
800 is an enzyme that reportedly “[i]ncreases crumb softness” in baked goods. 46 Amylase is an


        46
          Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
at www.novozymes.com/-/media/Project/Novozymes/Website/website/document-library/Advance-your-
business/Baking/Baking-Product-Range-for-Organic-Production.pdf).




                                                  18
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 19 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 201 of 346




enzyme that is “used in bread-making as an additive to improve the conversion of complex
sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2.” 47

        4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                   arsenic.

        Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
inorganic arsenic. 48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
67 batches that contained more than 90 ppb.

Gerber Products Company Test Results (Excerpted Entries) 49

 Year          Ingredient                                             Total Arsenic        Inorganic
                                                                      (ppb)                Arsenic (ppb)
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96


        47
             ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
        48
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        49
             Id.




                                                        19
  Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 20 of 59
    Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 202 of 346




2019   Flour Rice Long Grain Tote NGM InfG Kshr   105     96
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   95      95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124     95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124     95
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118     94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118     94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   94      94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118     94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111     94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   121     93
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   92      92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108     92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108     92
2018   Flour Rice Long Grain Tote NGM InfG Kshr   120     92



                                       20
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 21 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 203 of 346




 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91

        B.       Lead

       There is a growing consensus among health experts that lead levels in baby foods should
not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
and children consume. 50 Healthy Babies Bright Futures has called for a goal of no measurable
amount of lead in baby food. 51

        There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
maximum lead level in infant formula to 20 ppb. 52




        50
            American Academy of Pediatrics, Prevention of Childhood Lead Toxicity (May 5, 2016) (online at
https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
www.edf.org/sites/default/files/edf_lead_food_report_final.pdf); Consumer Reports, Consumer Reports Letter to
FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit Juices (Jan. 30, 2019) (online at
https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
arsenic-lead-and-cadmium-in-fruit-juices/).
        51
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        52
           World Health Organization, Lead in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
(accessed Jan. 26, 2021); European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                        21
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 22 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 204 of 346




Proposed and Existing Lead Standards

 Group or Agency               Standard

 Environmental                 1 ppb, especially for baby food
 Defense Fund
 Consumer Reports              1 ppb in fruit juices
 American Academy of           1 ppb for water fountains in schools
 Pediatrics (AAP)
 FDA                           5 ppb for bottled water
 World Health                  10 ppb provisional guideline
 Organization
 EPA                           15 ppb for drinking water (action level)
 European Union (EU)           20 ppb for “infant formulae and follow-on formulae”

 FDA                           50 ppb for juice
                               100 ppb for candy

        The Subcommittee’s investigation has found that baby food manufacturers are selling
baby food with higher levels of lead than what is allowed by existing standards for water, juice,
and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
four companies sold products or used ingredients with significant amounts of lead. Only Nurture
routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
finished products, only their ingredients. All companies, whether they test their final products or
merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
levels of lead.

        1.         Nurture (HappyBABY) sold finished baby food products after testing
                   confirmed they contained as much as 641 ppb lead, over six times its already-
                   dangerously-high internal standard.

        Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
internal limit of 100 ppb lead. 53 Nurture also sold five other products after they tested over 50
ppb lead. 54




        53
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        54
             Id.




                                                       22
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 23 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 205 of 346




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 55




         Of the 206 finished products that Nurture tested for lead, 16 products registered over
20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
lead. 56 It is not clear that even one of Nurture’s baby food products registered at or below 1 ppb
lead, which should be the upper limit for lead content according to the health experts at
Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

        2.         Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                   routinely used ingredients with high lead content, including 483 ingredients
                   that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                   lead, and 57 ingredients that contained over 20 ppb lead.

       Beech-Nut used ingredients in its baby foods that contained high lead levels. For
instance, Beech-Nut used cinnamon that contained 886.9 ppb lead. 57

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entry) 58




       Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU’s lax
standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
ppb lead, EPA’s action level for drinking water, and 483 ingredients that tested at or over 5 ppb
lead, FDA’s standard for lead in bottled water. 59




        55
             Id.
        56
             Id.
        57
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        58
             Id.
        59
             Id.




                                                       23
    Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 24 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 206 of 346




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 60

 Date              Commodity            Lead result (ppb)   Spec.      Acceptance (Y/N)

 10/19/2016        Cinnamon             886.9               ≤1000      Y

 5/21/2018         Org. Cumin           644.9               ≤1000      Y

 8/11/2017         Org. Coriander       603.5               <1000      Y

 10/11/2016        Oregano              570.4               <1000      Y

 7/14/2017         Org. Cumin           231.2               ≤1000      y

 5/31/2017         Cinnamon             203.9               ≤1000      Y

 3/30/2017         Cumin                177.7               ≤1000      Y

 11/3/2017         Org. Cumin           167.7               ≤1000      Y

 12/5/2017         Org. Cinnamon        126.2               ≤1000      Y

 11/29/2017        Alpha Amylase        114.5               <300       Y

 9/19/2018         Amylase              108.8               <300       Y

 7/11/2017         Org. Lemon           102                 ≤160       Y

 7/8/2019          Org. Cinnamon        100                 ≤1000      Y

 7/12/2019         Org. Cinnamon        100                 ≤1000      Y

 10/12/2017        Amylase              95.8                <300       Y

 4/26/2018         Amylase              91                  <300       Y

 4/12/2017         Turmeric             76.3                ≤1000      Y

 8/27/2018         Sunflower Lecithin   71.6                ≤100       Y

 8/3/2017          Org. Lemon           63.7                ≤160       Y




        60
             Id.




                                               24
   Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 25 of 59
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 207 of 346




4/11/2018    Org. Cinnamon        59             ≤1000   Y

11/2/2018    S. Potato            55.3           ≤15     Y

4/21/2017    Sunflower Lecithin   54.9           ≤100    Y

8/15/2018    Quinoa Flour         51.6           <75     Y

11/2/2018    S. Potato            50.1           ≤15     Y

10/25/2016   Lemon                47.5           ≤160    Y

1/14/2019    Enzyme               47.3           <300    Y

5/31/2018    Prune Puree          41.5           ≤40     Y - ER

11/6/2018    S. Potato            40.3           ≤15     Y

9/29/2017    Org. Turmeric        39.3           ≤1000   Y

9/13/2019    Org. Cinnamon        37.8           ≤1000   Y

8/11/2017    Org. Cinnamon        36.7           ≤1000   y

11/6/2018    S. Potato            35.2           ≤15     Y

11/2/2018    S. Potato            34.9           ≤15     Y

10/10/2018   Dehydrated Potato    32.4           <75     Y - ER

8/2/2018     Mango                32.3           ≤20     Y

11/2/2018    S. Potato            31.8           ≤15     Y

6/11/2018    Sunflower Lecithin   31.7           ≤100    Y

8/6/2018     Prune                31.1           ≤40

8/20/2019    Sebamyl 100          30.6           <300    Y

3/19/2018    Org. Prune           30             ≤40     Y

9/20/2016    Apricot              28             ≤20     Y - ER

2/13/2019    Org. Prune           27.9           ≤40     Y - ER




                                         25
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 26 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 208 of 346




 6/7/2019             Enzyme                      26.3                      <300            Y

 6/19/2018            Org. Quinoa Flour           25.3                      <75             Y - ER

 2/6/2017             Vitamin Mix                 24.6                      <10             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 2/1/2019             Blueberry                   22.7                      <25             Y

 11/6/2018            S. Potato                   22                        ≤15             Y

 3/18/2019            Org. Pears                  21.7                      <10

 6/14/2019            Sunflower Lecithin          21                        ≤100            Y

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/16/2017            Sunflower Lecithin          20                        ≤100            Y

 3/1/2019             Org. Cinnamon               20                        ≤1000           Y


        3.       Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                 lead; Hain consistently used baby food ingredients with high lead content,
                 including 88 ingredients that tested over 20 ppb lead and six ingredients that
                 tested over 200 ppb lead.

       Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
352 ppb lead. 61




          61
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         26
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 27 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 209 of 346




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62




        Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
lead levels at or over 20 ppb—the EU’s standard for lead in infant formula. Hain accepted 115
ingredients that registered at or over 15 ppb—EPA’s action level for drinking water. And at
least 27% of Hain ingredients tested at or over 5 ppb lead, FDA’s standard for lead in bottled
water. None of the test results showed an ingredient below 1 ppb lead, which should be the
upper limit for lead content according to the health experts at Consumer Reports, the
Environmental Defense Fund, and the American Academy of Pediatrics.

Hain’s Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
Above 200 ppb Lead) 63




        4.         Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                   accepted ingredients containing over 20 ppb lead.

       Gerber produced limited lead testing results. The results for its sweet potatoes and juices
demonstrated its willingness to use ingredients that contained dangerous lead levels. Gerber
used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
batches of sweet potato that tested over 20 ppb for lead, the EU’s lenient upper standard. 64




        62
             Id.
        63
             Id.
          64
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        27
    Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 28 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 210 of 346




Gerber Products Company Test Results (Excerpted Entries) 65

 Year                    Ingredient                                     Lead Level (ppb)
 2017                    Conventional                                   48
 2017                    Organic                                        35
 2017                    Organic                                        34
 2017                    Organic                                        34
 2018                    Conventional                                   34
 2019                    Conventional                                   34
 2019                    Conventional                                   34
 2018                    Organic                                        25
 2019                    Organic                                        25
 2018                    Organic                                        22
 2018                    Organic                                        22
 2018                    Organic                                        21
 2019                    Conventional                                   21

        The average amount of lead in Gerber’s tested juice concentrates was 11.2 ppb—more
than FDA’s limit for lead in bottled water. Over 83% of the juice concentrates tested showed
greater than 1 ppb lead, which is Consumer Reports’ recommended limit for fruit juices.

Gerber Products Company Test Results (Excerpted Entries) 66




        65
             Id.
        66
             Id.




                                              28
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 29 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 211 of 346




        C.       Cadmium

        Outside the context of baby food, some regulation has taken action against cadmium. For
example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
water. 67 These standards approach WHO’s 3 ppb limit for cadmium in drinking water. 68

         Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
cadmium in baby food. 69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
juices. 70 And the EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

       The Subcommittee found that baby food manufacturers sold many products with much
higher cadmium content.

Proposed and Existing Cadmium Standards

 Group or Agency             Standard
 Consumer Reports            1 ppb in all fruit juices
 World Health                3 ppb for drinking water
 Organization
 EPA                         5 ppb for drinking water
 FDA                         5 ppb for drinking water
 European Union (EU)         5-20 ppb for infant formulae

        1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                 cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

      Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
cinnamon containing 344.5 ppb cadmium. 71 That is more than 17 times higher than the EU’s lax



        67
           Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
(2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
      68
         World Health Organization, Cadmium in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
        69
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        70
            Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/); European Union,
Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
         71
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       29
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 30 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 212 of 346




upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
baby foods registered at or over 20 ppb cadmium—the EU’s lax infant formula upper limit. 72

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 73

 Date                     Commodity                    Cadmium              Spec.           Acceptance
                                                       Result (ppb)                         (Y/N)
 10/19/2016               Cinnamon                     344.50               ≤1000           Y
 4/11/2018                Org. Cinnamon                225.10               ≤1000           Y
 5/31/2017                Cinnamon                     194.30               ≤1000           Y
 6/8/2018                 Org. Garlic                  186.00               ≤1000           Y
 8/11/2017                Org.Cinnamon                 178.20               ≤1000           y
 10/11/2016               Oregano                      176.50               <1000           Y
 12/5/2017                Org. Cinnamon                163.40               ≤1000           Y
 11/29/2017               Dehydrated Potato            148.40               <90             Y - ER
 10/10/2018               Dehydrated Potato            146.00               <90             Y
 10/10/2018               Dehydrated Potato            143.50               <90             Y - ER
 7/10/2019                Spinach Puree                143.00               <180            Y
 7/2/2018                 Fresh Spinach                142.30               <180            Y
 7/8/2019                 Org. Cinnamon                140.00               ≤1000           Y
 7/12/2019                Org. Cinnamon                140.00               ≤1000           Y
 3/1/2019                 Org. Cinnamon                120.00               ≤1000           Y
 11/29/2017               Dehydrated Potato            119.60               <90             Y - ER
 9/13/2019                Org. Cinnamon                117.30               ≤1000           Y
 7/15/2019                Spinach                      117.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y

        2.         Hain (Earth’s Best Organic) used ingredients in its baby food containing up
                   to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

        Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
flour that registered at 260 ppb cadmium. 74 That is thirteen times the EU’s lax upper limit on
cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
cadmium—the EU’s lax upper limit.




        72
             Id.
        73
             Id.
          74
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        30
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 31 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 213 of 346




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 75

 Lab Results           Products Description               Status            Cadmium               Cadmium
 Date                                                                       Spec. limit           Result (ppb)
                                                                            (ppb)
 Jan/19/2018           Org Barley Flour                   Accepted          100                   260
 Jan/22/2018           IQF Org Chopped Broccoli           Accepted          100                   250
 Jan/23/2018           Org Date Paste                     Accepted          100                   220
 Nov/3/2017            Org Cinnamon Powder                Accepted          100                   200
 Aug/21/2017           Org Brown Flax Milled              Accepted          100                   190
 Jan/22/2018           Org Date Paste                     Accepted          100                   190
 Jan/18/2018           Org Yellow Papaya Puree            Accepted          100                   170
 Jan/19/2018           Org Whole Wheat Fine               Accepted          100                   160
                       Flour
 Aug/17/2017           Org Red Lentils                    Accepted          100                   130
 Jan/15/2018           Org Oat Flakes                     Accepted          100                   130
 Jun/13/2018           Org Brown Flax Milled              Accepted          100                   121
 Jan/12/2018           Org Barley Flour                   Accepted          100                   110
 Jun/25/2018           Org Oat Flour                      Accepted          100                   102
 Feb/19/2019           Org Cinnamon Powder                Deviation         100                   102
                                                          Approved

        3.         Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium, the EPA’s limit for drinking water.

         Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
that tested over 5 ppb, which is the EPA’s limit for drinking water. 76

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 77




        75
             Id.
        76
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        77
             Id.




                                                       31
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 32 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 214 of 346




        4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                   Gerber’s carrots contain cadmium in excess of 5 ppb.

       Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
the EPA’s drinking water standard. 78

Gerber Products Company Test Results (Excerpted Entries) 79




        D.         Mercury

        Outside the context of baby food, some regulation has taken action against mercury.
EPA, for example, has capped mercury in drinking water at 2 ppb. 80 Consumer advocates urge
even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
goal of no measurable amount of mercury in baby food. 81

        1.         Nurture (HappyBABY) sold finished baby food products containing as much
                   as 10 ppb mercury.

        Nurture sold a finished baby food product that contained 10 ppb mercury, and two others
that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA’s 2 ppb
standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
mercury. 82




        78
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        79
             Id.
        80
          Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
         81
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         82
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       32
       Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 33 of 59
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 215 of 346




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 83




        2.         Beech-Nut and Hain (Earth’s Best Organic) did not even test for mercury in
                   baby food; Gerber barely tests for it.

       From the documents produced to this Subcommittee, it appears that neither Beech-Nut
nor Hain tests their ingredients or their finished products for mercury.

      Gerber only tests certain ingredients for mercury. Of the test results they presented to the
Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

III.    INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
        BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
        INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
        IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

        Baby food manufacturers are free to set their own internal standards for toxic heavy metal
content of their products. They have set those standards at dangerously high levels and have
often sold foods that exceed even those levels.

        A.         Nurture (HappyBABY) sets high internal standards and regularly exceeds
                   them. Nurture admits that its toxic heavy metal testing is not for safety—it
                   sells all products tested, regardless of its toxic heavy metal content. FDA has
                   finalized only one standard—100 ppb inorganic arsenic in infant rice
                   cereal—Nurture has ignored it, setting its internal standard for that product
                   at 115 ppb.

        Nurture created internal standards but did not follow them. Nurture describes these
standards as “goal thresholds” that “are not used to make product disposition decisions and are
not a pre-condition to product release.” 84 Instead, its testing regime is limited to monitoring the
supply chain. Nurture’s thresholds are not actually used to prevent products that contain high
levels of toxic heavy metals from being sold. 85


        83
             Id.
        84
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        85
             Id.




                                                     33
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 34 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 216 of 346




        Nurture does not even claim to be testing for safety—it made clear in its letter response to
this Subcommittee that all products will be sold regardless of testing result: “our heavy metal
testing is performed as part of our monitoring program and not as a condition of product
release, all of the products that were tested were sold into commerce.” 86

       Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
Nurture tested 113 final products and sold every product tested, regardless of how much
inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
its own internal standards.

      As a result of this policy of not testing for safety, Nurture released products containing as
much as 641 ppb lead and 180 ppb inorganic arsenic. 87

        Nurture sold 29 products that were above its internal arsenic limit of 100 ppb, including
Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture’s standards “are not
used to make product disposition decisions and are not a pre-condition to product release.”
Instead, their testing regime is limited to monitoring the supply chain. 88

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 89




        86
             Id.
        87
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          88
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         89
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       34
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 35 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 217 of 346




        Further, Nurture appears to have misled the Subcommittee about its testing standards. As
seen from Nurture’s goal thresholds pictured below, Nurture conveyed to the Subcommittee that
after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
infant formula, cereals, and wet foods. 90 However, in the test results that Nurture provided to
this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

        This image is from Nurture’s December 18, 2019, response to the Subcommittee, stating
that after January of 2019, its lead threshold was 50 ppb in all baby food products: 91




        However, the chart below appears to show that after the date Nurture claims to have
moved to a 50 ppb lead standard—January 2019—Nurture was still using a “Goal Threshold” of
100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
higher standard up to nine months after it claimed to the Subcommittee to have lowered the
threshold casts serious doubt on Nurture’s candor in this matter.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



        90
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        91
             Id.
         92
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       35
   Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 36 of 59
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 218 of 346




Product Name                          Parameter Goal        Result   Unit Date of
                                                Threshold                 Test
                                                                          Report
Blueberry Beet Rice Cakes             Lead        100       <4.0     ppb   10/14/19
Stage 3 Root Vegetable and Turkey     Lead        100       <4.0     ppb   10/11/19
Apple & Broccoli Puffs                Lead        100       5.8      ppb   10/10/19
Apple Cinnamon Oat Jar                Lead        100       <4.0     ppb   10/09/19
Apple Spinach Jar                     Lead        100       <4.0     ppb   10/09/19
Kale & Spinach Puffs                  Lead        100       9.7      ppb   10/09/19
Apple Mango Beet                      Lead        100       <4.0     ppb   08/22/19
Pear Prune Jar                        Lead        100       <4.0     ppb   08/22/19
Apple Spinach Pea & Kiwi              Lead        100       43       ppb   08/22/19
Pea Spinach Teether                   Lead        100       18       ppb   08/16/19
Strawberry Yogis                      Lead        100       <4.0     ppb   08/13/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   07/25/19
Banana & Pumpkin Puffs                Lead        100       6.2      ppb   07/25/19
Apples Blueberries & Oats             Lead        100       <4.0     ppb   07/24/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/24/19
Green Beans Jar                       Lead        100       <4.0     ppb   07/24/19
Pears Mangoes & Spinach               Lead        100       <4.0     ppb   07/24/19
Carrots                               Lead        100       <4.0     ppb   07/20/19
Pea Spinach Teether                   Lead        100       23       ppb   07/11/19
Apple & Broccoli Puffs                Lead        100       11       ppb   07/11/19
Kale & Spinach Puffs                  Lead        100       11       ppb   07/11/19
Mangoes                               Lead        100       <4.0     ppb   07/03/19
Sweet Potatoes Jar                    Lead        100       <4.0     ppb   07/03/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/02/19
Harvest Vegetables & Chicken          Lead        100       <4.0     ppb   07/02/19
Apple Rice Cakes                      Lead        100       7.2      ppb   07/02/19
Blueberry Purple Carrot Greek Yogis   Lead        100       4.3      ppb   07/02/19
Apple & Broccoli Puffs                Lead        100       9.9      ppb   05/30/19
Strawberry & Beet Puffs               Lead        100       10       ppb   05/22/19
Apples & Spinach                      Lead        100       <4.0     ppb   05/15/19
Clearly Crafted Apple Guava Beet      Lead        100       <4.0     ppb   05/10/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   05/10/19
Banana & Pumpkin Puffs                Lead        100       13       ppb   04/24/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   04/24/19
Apple Pumpkin Carrots                 Lead        100       <4.0     ppb   04/12/19
Pea Spinach Teether                   Lead        100       23       ppb   04/12/19
Multi-Grain Cereal Canister           Lead        100       5.2      ppb   04/12/19
Carrots                               Lead        100       <4.0     ppb   04/11/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   04/11/19
Apple Spinach Pea & Kiwi              Lead        100       34       ppb   03/29/19
Strawberry & Beet Puffs               Lead        100       7.8      ppb   03/21/19



                                             36
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 37 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 219 of 346




 Banana & Pumpkin Puffs                        Lead            100              5.5      ppb     03/21/19
 CC Oatmeal Cereal                             Lead            100              <4.0     ppb     03/18/19
 Carrots & Peas                                Lead            100              <4.0     ppb     03/13/19
 CC Prunes                                     Lead            100              <4.0     ppb     03/13/19
 Pears & Kale Jar                              Lead            100              <4.0     ppb     03/13/19
 Vegetable & Beef Medley                       Lead            100              <4.0     ppb     03/07/19
 Banana Sweet Potato Teether                   Lead            100              12       ppb     02/19/19
 Banana & Pumpkin Puffs                        Lead            100              11       ppb     02/19/19
 Blueberry Purple Carrot Teether               Lead            100              10       ppb     02/19/19
 Mangoes                                       Lead            100              <4.0     ppb     02/13/19
 Apple Mango Beet                              Lead            100              <4.0     ppb     02/12/19
 Strawberry Banana Greek Yogis                 Lead            100              <4.0     ppb     02/12/19

        Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
internal standards 15% higher, at 115 ppb inorganic arsenic. 93

Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi 94




        B.         Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                   dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                   ingredients like BAN 800. These standards are the highest of any responding
                   manufacturer.

       Beech-Nut has set an internal specification limit (listed in the chart below as “spec.”) of
3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix. 95 As a result of

        93
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        94
             Id.
         95
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       37
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 38 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 220 of 346




adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
and 401.4 ppb arsenic. 96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
5,000 ppb for lead for certain ingredients. 97 These far surpass any existing regulatory standard in
existence and toxic heavy metal levels for any other baby food manufacturer that responded to
the Subcommittee’s inquiry.

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 98




       Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
cadmium, far surpassing its own internal limit of 90 ppb for that ingredient. 99




       96
            Id.
       97
            Id.
       98
            Id.
       99
            Id.




                                                38
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 39 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 221 of 346




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 100




         Beech-Nut’s explanation of why it accepted products over its own internal limits was that
it did so “rarely” and the ingredients were “generally restricted to a 20% variance of BNN’s
allowable limits….” 101 However, as the cadmium examples show, Beech-Nut accepted certain
ingredients in spite of their own testing results which showed that they contained over 20% more
cadmium than their already-high internal limit. Beech-Nut’s internal limit for cadmium in
dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance. 102
Beech-Nut did not offer any explanation.

        C.          Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                    lead, and cadmium in some of its ingredients. Hain justified deviations above
                    its ingredient testing standards based on “theoretical calculations,” even
                    after Hain admitted to FDA that its testing underestimated final product
                    toxic heavy metal levels.

        Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
flour and rice that contained 200 and 150 ppb arsenic. 103



        100
              Id.
        101
            Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
(Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
        102
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
          103
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        39
    Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 40 of 59
      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 222 of 346




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104

 Lab Results         Product Description          Status         Arsenic Spec     Arsenic
 Date                                                            Limit (ppb)      Result (ppb)
 Aug/3/2017          Org Kamut Flour              Accepted       200              <100
 Aug/3/2017          Org Spelt Flour              Accepted       200              <100
 Jul/6/2017          Org Yellow Split Pea         Accepted       200              <100
                     Powder
 Jul/5/2017          Org Quinoa Flour             Accepted       200              <100
 May/26/2017         Org Soft White Wheat         Accepted       200              <100
                     Flour
 Aug/1/2017          Org Fiber Oat                Accepted       200              <100

 Sep/25/2017         Org Quinoa Flour             Accepted       200              <100
 Sep/12/2017         Org Spelt Flour              Accepted       200              <100

 Aug/4/2017          Org Spelt Flour              Accepted       200              <100

 Jul/19/2017         Org Green Lentil Flour       Accepted       200              <100

 Sep/29/2017         Org Soft White Wheat         Accepted       200              200
                     Flour
 Jul/13/2017         Medium Grain Whole           Accepted       200              150
                     Rice

        Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty times
higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil flour
with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
standard for lead. 105

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 106




       104
             Id.
       105
             Id.
       106
             Id.




                                               40
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 41 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 223 of 346




        Hain used four products that surpassed its internal toxic heavy metal limits. For example,
it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. 107

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 108




       Hain justified these variations by claiming that the “theoretical” final goods will not
surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
223 ppb arsenic and 352 ppb lead. 109

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 110




         Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the final
good. 111


        107
              Id.
        108
              Id.
        109
             Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf).
        110
              Id.
        111
              Id.




                                                        41
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 42 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 224 of 346




Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112




        To calculate the estimated quantity of lead and arsenic in the finished good, Hain
considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
have roughly 85 ppb arsenic and 25 ppb lead. 113

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114




        However, it is not clear that Hain ever tested the finished good. Hain appears to have
used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
confirming the finished good was actually safe to consume.

       Hain made this decision four months after it had made a secret presentation to FDA
admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its finished


       112
             Id.
       113
             Id.
       114
             Id.




                                                42
      Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 43 of 59
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 225 of 346




products, which initially went undetected because Hain did not test its finished products. 115 Hain
made no effort to correct the problem. Note: Full discussion of Hain’s secret presentation to
FDA appears in Section V., Parts D. and E., below.

IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
        COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION

        Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee’s investigation,
despite the fact that doing so exposed their reckless disregard for the health of babies. With that
in mind, the Subcommittee questions why Walmart (Parent’s Choice), Sprout Organic Foods,
and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
produced testing results or specific testing standards and Sprout never even responded to the
Subcommittee’s repeated inquiries. The Subcommittee is greatly concerned that these
companies might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

        A.       Walmart (Parent’s Choice Brand)

        Walmart refused to produce any documents showing its internal testing policies, its
testing results, or how Walmart treats ingredients and/or products that surpass any internal
standards.

       Walmart’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 116




         115
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        116
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      43
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 44 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 226 of 346




Walmart (Parent’s Choice) Baby Food that Tested High in Toxic Heavy Metals 117




        B.          Campbell (Plum Organics Brand)

       Campbell refused to produce its testing standards and specific testing results to the
Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
products.

        Instead of producing any substantive information, Campbell provided a spreadsheet self-
declaring that every one of its products “meets criteria.” 118 Campbell declined to state what
those criteria are.

Campbell’s Product Heavy Metal Test Results (Excerpted Entries) 119




        117
          Walmart, Parent’s Choice Organic Strawberry Rice Rusks (online at www.walmart.com/ip/Parent-s-
Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
        118
             Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
        119
              Id.




                                                       44
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 45 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 227 of 346




       Campbell’s testing summary hides more than it reveals, since it does not show the levels
of heavy metals that the testing found or the levels of heavy metals that would “meet criteria.”

        The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
Campbell notes with asterisks that it has no criterion whatsoever, stating: “No specific threshold
established because no high-risk ingredients are used.” 120 However, despite Campbell having no
mercury threshold, Campbell still marked every food as “meets criteria” for mercury. 121 This
misleading framing—of meeting criteria that do not exist—raises questions about what
Campbell’s other thresholds actually are, and whether they exist.

       Campbell’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 122




        120
              Id.
        121
              Id.
        122
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      45
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 46 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 228 of 346




Plum Organics’ Foods That Tested High in Toxic Heavy Metals 123




        C.       Sprout Organic Foods

        Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
emails to executives and its general information email address, as well as numerous attempts to
reach the Sprout central office by telephone, Sprout never responded or made contact with the
Subcommittee.

        Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best. 124

        Whether due to evasion or negligence, Sprout’s failure to respond raises serious concerns
about the presence of toxic heavy metals in its baby foods, as even limited independent testing
has revealed the presence of toxic heavy metals in its products.



        123
           Plum Organics, Little Teethers, Banana with Pumpkin (online at
www.plumorganics.com/products/banana-with-pumpkin-wafers/) (accessed Jan. 26, 2021); Plum Organics, Mighty
Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar/) (accessed Jan.
26, 2021).
        124
            North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
(June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/01/North-Castle_Sprout-Press-
Release.pdf).




                                                      46
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 47 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 229 of 346




Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 125




Sprout Organic Food That Tested High in Toxic Heavy Metals 126




V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS IN
        BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET INDUSTRY
        PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
        FINISHED BABY FOODS.

        Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
baby food products. In the summer of 2019, FDA received a secret presentation from a baby

         125
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        126
            Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                      47
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 48 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 230 of 346




food manufacturer that revealed that the commercial process of preparing finished baby foods
increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
action.

        In May 2017, FDA established the Toxic Elements Working Group with the goal of
reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
that the Toxic Elements Working Group is focusing on metals “because high levels of exposure
to those metals are likely to have the most significant impact on public health,” and “can be
especially harmful to children because of concerns about effects on their neurological
development.” 127 But the working group has not resulted in new or stronger regulations to
protect babies from toxic heavy metals in their food.

        A.          Mercury and Cadmium

        FDA has acknowledged the dangers of mercury. Mercury has “no established health
benefit” and has been “shown to lead to illness, impairment, and in high doses, death.” 128 FDA
has acknowledged the added risk to babies and children, noting that it is: “paying special
attention to children because their smaller body sizes and metabolism may make them more
susceptible to the harmful effects of these metals,” including mercury. 129

        Despite these statements, FDA has taken no action to limit mercury in baby food.
Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
they are high—1,000 ppb. 130 There are no FDA protections for mercury in baby food.

        The lack of FDA action on mercury standards stands in contrast to other regulators. The
EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
the cost of attainment for industry. 131




        127
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
Doing to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
        128
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        129
              Id.
        130
            Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
animal-feed).
        131
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).




                                                     48
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 49 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 231 of 346




        Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
guideline for cadmium, and that is a limit of 5 ppb for bottled water. 132 The EU has instituted a
limit of 10-15 ppb for infant formula. 133

        B.          Lead

       FDA acknowledges that there is “no identified safe blood lead level” and that lead is
especially dangerous to children:

        Lead is especially harmful to vulnerable populations, including infants, young
        children, pregnant women and their fetuses, and others with chronic health
        conditions. High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 134

        FDA has taken action on bottled water, limiting lead to 5 ppb. 135 FDA has also taken
steps toward regulating lead content in products for older children. FDA has released guidance
recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
and 50 ppb in some juices. 136 It is not sound logic to say that water is unsafe to drink if it
contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
limit.

        Unfortunately, it appears that FDA designed these limits to be protective of industry. In
its “Supporting Document for Recommended Maximum Level for Lead in Candy,” FDA
repeatedly emphasizes achievability by industry, as opposed to safety for children:

        •           “FDA believes that sugar-based candy products can be made with lead levels
                    below” [100 ppb].”
        •           “We believe that if milk chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]
                    lead.”
        •           “We believe that, if dark chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb].”



        132
          21 C.F.R. § 165 (2019) (online at
www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
         133
             European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
(online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
        134
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        135
              Id.
        136
              Id.




                                                      49
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 50 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 232 of 346




        •        “[E]ven for high-chili-content candy and powdered snack mix products, we
                 believe that candy with appropriately sourced ingredients will not exceed [100
                 ppb] lead.”
        •        “We believe that if manufacturers source salt to minimize lead levels, finished,
                 high-salt- content powdered snack mix products will not exceed [100 ppb]
                 lead.” 137

        But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
majority of its ingredients.

        FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
Interim Reference Level is what FDA calls a calculation of “the maximum daily intake for lead
from food.” 138 Above this limit, a person or baby’s blood level would reach a “point of
concern.” FDA’s current IRL is 3 µg per day for children. This standard, though perhaps
helpful to FDA in researching and evaluating how lead affects our nation’s children, is
unworkable for parents. For this standard to be useful to a parent, they would need to know:

        •        what a µg is (it stands for a microgram);
        •        how much lead is in each product they are serving their baby;
        •        how much lead their child is exposed to through tap water; and
        •        how much lead is in their local environment, such as through lead-based paints.

        Obtaining this information is currently impossible for parents because baby food
manufacturers do not publicly provide information on the amount of lead in their products.
Given the information gaps parents face, it would be most appropriate for FDA to promulgate
clear rules for baby food manufacturers that limit the amount of lead in baby food.

        C.       Arsenic

        In the context of arsenic in baby food, there are only two FDA regulations for specific
products—an unenforceable draft guidance issued in July 2013, but never finalized,
recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
infant rice cereals at 100 ppb. 139


        137
           Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
(emphasis added).
        138
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        139
            Food and Drug Administration, Draft Guidance for Industry: Action Level for Arsenic in Apple Juice
(July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
industry-action-level-arsenic-apple-juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                       50
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 51 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 233 of 346




       The first problem with these standards is that they cover only a small sliver of the foods
babies eat.

        The second problem is that they are far too lax to be protective of babies. There is no
established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
“significant negative effect on neurodevelopment.” 140 FDA acknowledged that “Low-to-
moderate levels of inorganic arsenic appear to be associated with adverse health effects during
childhood.” 141 Children exposed to water with an arsenic concentration of just 5 ppb “showed
significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
Comprehension scores.” 142 This suggests that 5 ppb may be an important threshold, or that the
threshold of safety may fall far below that.

         Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
arsenic in baby food. 143 Consumer Reports suggests that the level of inorganic arsenic should be
set as low as 3 ppb for water and fruit juices. 144

        FDA has already set inorganic arsenic levels at 10 ppb for bottled water. 145 EPA has
similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
Health Organization. 146




Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
        140
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        141
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).
        142
            Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        143
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        144
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
        145
          Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
        146
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       51
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 52 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 234 of 346




        FDA is fully aware of the dangers that inorganic arsenic presents to young children,
stating that:

        There is growing evidence … that exposure to inorganic arsenic
        during…infancy…may increase the risk of adverse health effects, including
        impaired development during…childhood and neurodevelopmental toxicity in
        infants and young children, and that these adverse effects may persist later in life
        …. [C]hildren may likewise be particularly susceptible to neurotoxic effects of
        inorganic arsenic, e.g., as manifested in intelligence test results in children ….
        Also, children three years and younger have the highest exposure to inorganic
        arsenic because they have 2-3-fold higher intakes of food on a per body mass
        basis as compared to adults. Therefore, a child’s daily exposure to contaminants
        in food, such as inorganic arsenic in rice, could potentially be much higher than
        that of adults. 147

        Yet, in the one category of baby food for which FDA has finalized a standard—infant
rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

        Why did FDA set its level so high? Because in developing the limit, FDA was focused
on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
was not able to quantify the risks of neurological development for infants. 148 As a result, the 100
ppb limit is too high to adequately protect infants and children from the effects of inorganic
arsenic.

       The third problem is that FDA’s piecemeal approach of setting different inorganic arsenic
standards for different products is logically unsound. There can be only one safe level for
inorganic arsenic in the foods that babies consume. All finished baby food products should
accord with this safe level.

       Aside from these guidance documents for infant rice cereal and apple juice, FDA does
not regulate toxic heavy metals in other baby food products.

        One example of how this approach is failing is with FDA’s decision to release draft
guidance for apple juice, but not any other fruits juices. Based on the testing results the
Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


        147
            Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        148
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).




                                                      52
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 53 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 235 of 346




juice—which, from a safety perspective, is a distinction without a difference—Gerber
incorporated in its products juice concentrate with high arsenic levels.

        The fourth problem with FDA’s piecemeal approach is that it appears designed to be
protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
FDA considered an “achievability assessment.” The achievability assessment considered
“manufacturers’ ability to achieve hypothetical maximum limits for inorganic arsenic in infant
rice cereals….” 149 FDA considered samples taken from three time periods: 2011-2013, 2014,
and 2018. As shown below, over time, the number of samples that tested under 100 ppb
inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
this increase meant “alternate sources of rice are available to enable infant rice cereal
manufacturers to supply the market and meet the” 100 ppb level. 150 In short, FDA’s standard
reflects manufacturers’ ease of compliance, rather than babies’ safety.

        If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
nation’s children should not bear lifelong health burdens because of a manufacturer’s preference
for tainted ingredients.

        D.          The Trump Administration Ignored A Secret Industry Presentation About
                    Higher Risks Of Toxic Heavy Metals In Baby Foods.

        On August 1, 2019, the Trump administration received a secret industry presentation that
disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth’s Best
Organic) revealed the finding in a presentation to FDA entitled “FDA Testing Result
Investigation.” 151




        149
            Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice
Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        150
              Id.
         151
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).




                                                       53
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 54 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 236 of 346




       Hain revealed that half (10 of 21) of the finished rice products that Hain tested contained
100 ppb or more of inorganic arsenic—exceeding FDA’s standard for infant rice cereal. One
product contained almost 30% more, registering at 129 ppb inorganic arsenic.




        Hain’s average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
nearly matches FDA’s dangerously high 100 ppb level for inorganic arsenic for infant rice
cereal.

         Hain claims that it “revised its internal policies and testing standards to conform to
FDA’s non-binding recommendations.” 152 In 2016, FDA instituted draft guidance (which is now
final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
However, Hain has not consistently abided by those limits.

        FDA also learned that Hain’s policy to test ingredients underrepresented the levels of
toxic heavy metals in its finished baby foods. Hain’s finished products contained between 28%
and 93% more inorganic arsenic than Hain estimated they would based on Hain’s ingredient

        152
            Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9_Redacted.pdf).




                                                   54
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 55 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 237 of 346




testing method. 153 Hain found higher levels of arsenic in all finished foods tested for this FDA
presentation than were reflected in tests of individual raw ingredients. This revelation means
that every single finished good containing brown rice had more arsenic than the company’s
estimates, which were based on testing the raw ingredients.

        After seeing these results, FDA was put on notice that finished baby foods pose an even
higher risk to babies than reflected in company tests of the raw ingredients that go into those
finished products.

Final Product Data Compared to Raw Ingredient Data, From Hain’s Presentation to FDA 154




        Hain admitted to FDA in its presentation that “Brown Rice Flour testing results do not
appear to be correlated to finished good results data.” 155 They are not correlated because the
finished goods can contain as much as double the amount of arsenic as the raw ingredients.

        153
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        154
              Id.
        155
              Id.




                                                     55
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 56 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 238 of 346




        What can account for this increase in inorganic arsenic from the time the ingredients are
tested to the time the products are finished? Hain conveyed to FDA that the cause of the increase
was Hain’s use of a dangerous additive, stating: “Preliminary investigation indicates
Vitamin/Mineral Pre-Mix may be a major contributing factor.” Although this additive may only
make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
levels of inorganic arsenic in the finished baby food. 156

       Hain’s finding accords with the Subcommittee’s own. In the test results we reviewed,
Hain used vitamin pre-mix that contained 223 ppb arsenic. 157 This ingredient also contained 352
ppb lead, a matter not even addressed in the FDA presentation.

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 158




       Therefore, naturally occurring toxic heavy metals may not be the only problem causing
dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
adding ingredients that have high levels of toxic heavy metals into their products, such as
vitamin/mineral pre-mix.

         FDA did not appear to take any unplanned actions on behalf of babies’ safety after it
received Hain’s presentation. FDA did finalize a previously planned guidance, setting a limit of
100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
Hain’s vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
test finished goods.

        E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                    and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                    Toxic Heavy Metals in Their Finished Baby Foods.

       Hain (Earth’s Best Organic) revealed to FDA that its policy to test only its ingredients,
and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
Unfortunately, Hain is not alone. The majority of baby food manufacturers, including Beech-
Nut and Gerber, employ the same policy of testing only ingredients. 159 That policy recklessly

        156
              Id.
        157
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        158
              Id.
         159
             Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf) (“we do not test
finished goods”); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                       56
      Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 57 of 59
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 239 of 346




endangers babies and children and prevents the companies from even knowing the full extent of
the danger presented by their products.

        As the Hain presentation lays bare, ingredient testing does not work. Hain’s finished
baby foods had more arsenic than their ingredients 100% of the time—28-93% more inorganic
arsenic. 160 That means that only testing ingredients gives the false appearance of lower-than-
actual toxic heavy metal levels.

VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
         REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE BELONG IN
         BABY FOOD?

       Baby food manufacturers hold a special position of public trust. Consumers believe that
they would not sell unsafe products. Consumers also believe that the federal government would
not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
manufacturers and federal regulators have broken the faith.

        Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
impossible for foods containing certain ingredients, then those ingredients should not be included
in baby foods.

      One example of an ingredient that might not be suitable for baby foods is rice.
Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

         •           For Hain (Earth’s Best Organic), organic brown rice was the ingredient that tested
                     highest in inorganic arsenic—309 ppb. Indeed, the majority of Hain ingredients
                     that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                     rice flour. 161
         •           For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                     arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice). 162




2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf) (Gerber’s
policy is to “regularly test our ingredients, and periodically test… finished goods”); Hain, Testing And Release
Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
provided to the Subcommittee was raw ingredient testing.).
         160
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         161
               Id.
         162
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                         57
     Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 58 of 59
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 240 of 346




        •        A significant number of the Nurture products that exceeded 100 ppb inorganic
                 arsenic were rice products. 163
        •        Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. 164

        Further, rice and rice flour constitute a large proportion by volume of the baby foods that
contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
significant impact on the safety of the finished product.

       If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
heavy metal levels as much as possible for those ingredients, the answer is to stop including
them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

        Similar considerations must be made for other ingredients that consistently contain higher
levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
concern because they make up a low percentage of the final food product. However, those
manufacturers do not test their final food products, which is the only way to determine safety.
Manufacturers should voluntarily commit to testing all of their finished baby food products, as
opposed to just the ingredients. If they refuse, FDA should require them to do so.

        The Subcommittee recommends the following:

        •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                 routinely tests its finished baby foods, even though the industry is aware that toxic
                 heavy metals levels are higher after food processing. Baby food manufacturers
                 should be required by FDA to test their finished products for toxic heavy metals,
                 not just their ingredients.
        •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                 heavy metals on food labels.
        •        Voluntary Phase-Out of Toxic Ingredients: Manufacturers should voluntarily
                 find substitutes for ingredients that are high in toxic heavy metals, or phase out
                 products that have high amounts of ingredients that frequently test high in toxic
                 heavy metals, such as rice.
        •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                 cadmium, and mercury permitted in baby foods. One level for each metal should
                 apply across all baby foods. The level should be set to protect babies against the
                 neurological effects of toxic heavy metals.
        •        Parental Vigilance: Parents should avoid baby food products that contain
                 ingredients testing high in heavy metals, such as rice products. The
                 implementation of recommendations one through four will give parents the
                 information they need to make informed decisions to protect their babies.

        163
             Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          164
              Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        58
       Case 2:21-cv-02096-EFM-JPO Document 5-1 Filed 03/23/21 Page 59 of 59
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 241 of 346




VII.    CONCLUSION

        The Subcommittee’s investigation proves that commercial baby foods contain dangerous
levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
parents, in spite of internal company standards and test results, and without any warning labeling
whatsoever.

        Last year, the Trump administration ignored new information contained in a secret
industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
2019, FDA received a secret slide presentation from Hain, the maker of Earth’s Best Organic
baby food, which revealed that finished baby food products contain even higher levels of toxic
heavy metals than estimates based on individual ingredient test results. One heavy metal in
particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
estimated.

        The time is now for FDA to determine whether there is any safe exposure level for babies
to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
and to inform consumers through labels.




                                                59
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 242 of 346




                 EXHIBIT B
                   Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 1 of 49
                    Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 243 of 346




                                                                   What’s in my
                                                                   baby’s food?

                                                                       A national investigation finds
                                                                     95 percent of baby foods tested
                                                                    contain toxic chemicals that lower
                                                                   babies’ IQ, including arsenic and lead
                                                               Report includes safer choices for parents, manufacturers
                                                                    and retailers seeking healthy foods for infants




                   I N PA RT N E R S H I P W IT H




Healthy Babies Bright Futures | Jane Houlihan, Research Director and Charlotte Brody, National Director | October 2019
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 2 of 49
                                           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 244 of 346

ACKNOWLEDGEMENTS                                            TABLE OF CONTENTS
Authors: Jane Houlihan, MSCE, Research Director,
and Charlotte Brody, RN, National Director, Healthy         EXECUTIVE SUMMARY.................................................................................... 1
Babies Bright Futures
                                                                Promising signs of progress must accelerate to protect babies........................................................................1
Healthy Babies Bright Futures (HBBF) would like to thank        Parents can make five safer baby food choices for 80 percent less toxic metal residue..................................2
the following people and organizations for their support:
                                                                Fifteen foods account for more than half of the risk. Rice-based foods top the list. ........................................3
A network of groups and individuals around the
country made this study possible by purchasing                  Parents, baby food companies, farmers, and FDA all have a role
cereals at their local stores: Alaska Community Action          in measurably reducing babies’ exposures.........................................................................................................3
on Toxics, Campaign for Healthier Solutions, Coming
Clean, Ecology Center, Environmental Justice Health             Recommendations..............................................................................................................................................4
Alliance, Getting Ready for Baby, Learning Disabilities
Association of America, Organizacion en California de       SUMMARY: EIGHT FINDINGS FROM NEW BABY FOOD TESTS. . ................................ 6
Lideres Campesinas, Inc., and Texas Environmental
Justice Advocacy Services (T.E.J.A.S.).                         1. Toxic heavy metals were found in nearly every baby food tested. ................................................................6

We are grateful for the guidance and review provided            2. Babies are exposed daily, with impacts to health...........................................................................................6
by Tom Neltner, Environmental Defense Fund; Maricel
                                                                3. Few safety standards exist.............................................................................................................................6
Maffini, independent consultant; Dr. Margaret Karagas,
Dartmouth; and Dr. Bruce Lanphear, Simon Fraser                 4. Recommended limits are often exceeded......................................................................................................7
University.
                                                                5. Popular baby foods estimated to pose the greatest risk are among the many foods
Special thanks to Sam Schlesinger for providing the                that lack specific limits for heavy metals. .....................................................................................................7
Spanish translations of this study and accompanying
materials.
                                                                6. Additional baby food tests by HBBF detected another neurotoxic contaminant—perchlorate. ....................8
                                                                7. Exposures and impacts add up, increasing urgency for action. ....................................................................8
The study was made possible by grants from The Leon
Lowenstein Foundation and The John Merck Fund.                  8. Actions needed by FDA and baby food companies go beyond heavy metals................................................8

The opinions expressed in this report are those of
HBBF and do not necessarily reflect the views of            WHAT PARENTS CAN DO................................................................................ 10
the supporters and reviewers listed above. HBBF is
responsible for any errors of fact or interpretation        HEALTH RISKS: THE SCIENTIFIC EVIDENCE...................................................... 13
contained in this report.
                                                                Arsenic..............................................................................................................................................................13

Report design: Winking Fish
                                                                Lead..................................................................................................................................................................13
                                                                Cadmium...........................................................................................................................................................14
© October 2019 by Healthy Babies Bright Futures
and Virginia Organizing. All rights reserved.                   Mercury.............................................................................................................................................................14


                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | I I
Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 3 of 49
 Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 245 of 346
               SAFETY STANDARDS .. ................................................................................... 15
                    FDA’s proposed guidance for arsenic in infant rice cereal remains unfinalized
                    despite promises to complete in 2018. ...........................................................................................................15

                    FDA’s proposed guidance for arsenic in apple juice remains unfinalized
                    despite promises to complete in 2018. ...........................................................................................................16

                    Promising progress at FDA...............................................................................................................................16

               REFERENCES............................................................................................... 17

               APPENDIX A: LABORATORY TEST RESULTS FOR HEAVY METALS......................... 19

               APPENDIX B: RECENT SCIENCE ON THE IMPACT OF HEAVY METALS
               TO CHILDREN’S BRAIN DEVELOPMENT.. ........................................................... 29

               APPENDIX C: LABORATORY ANALYSIS – SUMMARY OF METHODS
               FOR HEAVY METALS TESTING........................................................................ 32

               APPENDIX D: LABORATORY TEST RESULTS FOR PERCHLORATE........................... 34

               APPENDIX E: RESULTS OF IQ ANALYSIS: 15 FOODS ACCOUNT
               FOR OVER HALF OF TOTAL IQ LOSS FROM CHILDREN’S EXPOSURES
               TO ARSENIC AND LEAD IN BABY FOOD . . ........................................................... 36

               APPENDIX F: DATA AND CALCULATIONS—AVERAGE HEAVY METALS LEVELS
               FOR HIGHER-RISK FOODS AND SAFER ALTERNATIVES....................................... 42




               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | I I I
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 4 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 246 of 346

What’s in my Baby’s Food?
Our findings show what parents, baby food companies and FDA should do
to get toxic heavy metals out of babies’ diets

EXECUTIVE SUMMARY

Parents shop for baby food                                      PROMISING SIGNS OF PROGRESS MUST
expecting the nutrition, convenience                            ACCELERATE TO PROTECT BABIES.
and baby-tested flavors of store-                                                                                                                    TEST RESULTS: 168 BABY FOODS
                                                                The government, parents and baby food companies are paying
bought brands. But nearly every                                 attention. In 2017 the U.S. Food and Drug Administration
jar, pouch and canister also offers                             charged a team of top agency scientists with “reducing                               95 percent of baby foods tested
something unexpected for a baby’s                               exposures… to the greatest extent possible” by prioritizing                          contained one or more
                                                                and modernizing FDA’s approaches (FDA 2018a,b). In early                             toxic heavy metals
mealtime—traces of heavy metals,                                2019 leading baby food companies supported by non-profit
                                                                                                                                                     1 in 4 baby foods contained all 4 toxic heavy
including arsenic and lead.                                     organizations, including HBBF, formed a new Baby Food
                                                                                                                                                     metals assessed by our testing lab,
                                                                Council that is “seeking to reduce heavy metals in the
                                                                                                                                                     including arsenic and lead.
The problem, uncovered nearly a decade ago, is far from         companies’ products to as low as reasonably achievable
solved. New tests of 168 baby foods commissioned by             using best-in-class management practices” (BFC 2019). And
Healthy Babies Bright Futures (HBBF) found toxic heavy          since 2011 public health advocates have regularly tested                             How many baby foods had multiple
metals in 95 percent of containers tested. One in four baby     baby foods and educated parents on issues ranging from                               heavy metals in a single container?
foods contained all four metals assessed by our testing         arsenic and lead in fruit juice (CR 2011,2019a) to arsenic in                        4 metals   26% of baby foods
lab—arsenic, lead, cadmium, and mercury. Even in the            infant rice cereal (HBBF 2017a, CR 2012) and heavy metals in
                                                                                                                                                     3 metals   40%
trace amounts found in food, these contaminants can alter       a range of baby foods (CR 2018, EDF 2017a, Gardener 2018).
the developing brain and erode a child’s IQ. The impacts                                                                                             2 metals   21%
add up with each meal or snack a baby eats.                     Children are better off for the efforts: Current arsenic
                                                                                                                                                     1 metal    8%
                                                                contamination levels in rice cereal and juice are 37 and 63
Fresh research continues to confirm widespread exposures        percent lower, respectively, than amounts measured a decade                          0 metals   5% (9 foods)
and troubling risks for babies, including cancer and lifelong   ago because of companies’ success in reducing metals levels
deficits in intelligence from exposures to these common         in their food ingredients to comply with draft FDA guidance.                         In how many baby foods was each
food contaminants. Despite the risks, with few exceptions       They have shifted growing and processing methods, switched                           heavy metal found?
there are no specific limits for toxic heavy metals in baby     plant varieties, and sourced from cleaner fields.
food.                                                                                                                                                Arsenic    73% of baby foods
                                                                Despite the gains, 19 of every 20 baby foods tested had                              Lead       94%
                                                                detectable levels of one or more heavy metals, according
                                                                to new tests detailed in this study. Only a dramatically                             Cadmium    75%
                                                                accelerated pace at FDA and the fruition of the new Baby                             Mercury    32%
                                                                Food Council’s pursuit of industry-wide change will be
                                                                enough to finally solve the problem.


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1
                                      Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 5 of 49
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 247 of 346
                                                       PARENTS CAN MAKE FIVE SAFER                                                            at elevated levels
                                                       BABY FOOD CHOICES FOR 80 PERCENT LESS                                                  in fields polluted
WHAT’S NEW                                             TOXIC METAL RESIDUE.                                                                   by pesticides,
ABOUT THIS STUDY?                                                                                                                             contaminated
                                                       In the meantime, HBBF’s new tests help parents navigate                                fertilizer, airborne
                                                       the baby food aisle. We found that simple changes can                                  contaminants
Reports of heavy metals in baby food
                                                       significantly lower a baby’s exposures to heavy metal                                  and industrial
span nearly a decade. HBBF’s study                     contamination. Parents shopping for baby food can choose                               operations. Food
advances this work in 4 ways:                          five types of safer items, all readily available, over more                            crops uptake these
                                                       contaminated foods (see table below). The safer choices                                metals naturally.
Many brands tested: We report on tests of a            contain 80 percent less arsenic, lead and other toxic heavy                            Leafy greens and
wider variety of brands than past studies - 61         metals, on average, than the riskier picks.                                            root crops like
brands, from big names to niche brands.                                                                                                       carrots and sweet potatoes retain more than most other
                                                       Notably, parents can’t shop their way out of these                                     types of fruits and vegetables. How the food is processed
First-ever look at IQ loss for babies: We include      exposures by choosing organic foods or by switching from                               may also affect the levels. Organic standards do not
a new study HBBF commissioned from Abt                 store-bought brands to homemade purees. Heavy metals                                   address these contaminants, and foods beyond the baby
Associates to quantify for the first time the health   are naturally occurring in soil and water and are found                                food aisle are equally affected.
impacts posed by heavy metals in baby food. This
work gives first-ever estimates of the population-
wide decline in IQ from children’s exposures to        Our tests show that simple actions for 5 foods can help lower your babies’ exposures
lead and arsenic in food, from birth to 24 months      to arsenic, lead and other toxic heavy metals
of age. It also gives food-by-food rankings to
show the 15 foods commonly consumed by
                                                                                  Higher risk foods for heavy                                                                                   Toxic heavy
babies and young children that drive more
                                                                                  metal exposure                                       Safer alternative                                        metal level
than half of the risk (see Findings section of this
report).
                                                        Snacks                    Puff snacks (rice)                                   Rice-free snacks                                         93% less
Optimized actions for parents: We streamline
advice for parents to cover foods posing the            Teething                  Teething biscuits and rice rusks                     Other soothing foods for teething—                       91% less
greatest risk to babies, based on the newly             Foods                                                                          frozen banana or chilled cucumber
released IQ loss findings (Abt 2019b). This allows
parents to focus on five actions estimated to
                                                        Cereal                    Infant rice cereal                                   Other infant cereals like multi-grain                    84% less
provide the greatest benefit for babies’ brains.
                                                                                                                                       and oatmeal

New data on industrial pollutants and additive
risks: We also include new data for the industrial      Drinks                    Fruit juice                                          Tap water                                                68% less
chemical perchlorate in baby food. It adds to the
risk of IQ loss posed by heavy metals, increasing       Fruits &                  Carrots and sweet potatoes                           Variety: A variety of fruits and veggies                 Up to 73% less
the urgency for actions to lower the levels of          Veggies                                                                        that includes carrots, sweet potatoes,
neurotoxic contaminants in baby food.                                                                                                  and other choices

                                                       Source: HBBF analysis of tests of 168 baby foods by Brooks Applied Labs, Bothell Washington and FDA market basket data, 2014-2017. Exposures reductions consider
                                                       average total heavy metal levels in each food (inorganic arsenic, lead, cadmium, mercury) except for cereal, which considers inorganic arsenic only.



                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 6 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 248 of 346
FIFTEEN FOODS ACCOUNT FOR MORE THAN HALF                        PARENTS, BABY FOOD COMPANIES, FARMERS, AND                                           88 percent of baby foods we tested have
OF THE RISK. RICE-BASED FOODS TOP THE LIST.                     FDA ALL HAVE A ROLE IN MEASURABLY REDUCING                                           no enforceable federal safety limit for arsenic, lead
                                                                BABIES’ EXPOSURES.                                                                   and other heavy metals
Our research substantiates the widespread presence of
toxic heavy metals in baby foods found in prior studies,        A number of baby food companies are setting their own
                                                                                                                                                                                                            160




                                                                                                                                                     Number of baby foods tested for heavy metals by HBBF
almost no enforceable limits or guidelines on what’s            standards in the absence of enforceable federal limits or
allowed, and the common occurrence of arsenic and lead          guidance. As these initiatives advance, packaged baby
                                                                                                                                                                                                                   148 baby foods
in excess of recommended levels to protect children’s           foods may be increasingly likely to have lower amounts of                                                                                          No federal
health (Table 1, page 12).                                      heavy metals than homemade varieties.                                                                                                              standard
                                                                                                                                                                                                            120
                                                                                                                                                                                                                   for heavy metals
Although many foods are contaminated, a few stand out: 15       Our findings raise concerns, but on the spectrum from                                                                                              exist for these
                                                                                                                                                                                                                   HBBF-tested
foods consumed by children under 2 years of age account for     worry to action, parents can choose to act. While no                                                                                               baby foods
55 percent of the risk to babies’ brains, according to a new    amount of heavy metals is considered safe, less is better,                                                                                   80
study commissioned by HBBF and detailed in this report          and parents can lower their babies’ exposures by serving a
(see Findings section and Appendix E). These include apple      variety of foods and by following the five safer choices for                                                                                                                    20 baby foods
                                                                                                                                                                                                                                                Tested baby foods
and grape juice, oat ring cereal, macaroni and cheese, puff     baby foods provided above.                                                                                                                                                      with federal standard
snacks and 10 other foods.                                                                                                                                                                                   40
                                                                                                                                                                                                                                                or guidance for
                                                                Many factors can influence a child’s IQ, from nutrition and                                                                                                                     heavy metals
But topping the list are rice-based foods—infant rice cereal,   genetics to environmental toxins like heavy metals (e.g.,
rice dishes and rice-based snacks. These popular baby           Makharia 2016). And many sources ratchet up children’s
                                                                                                                                                                                                              0
foods are not only high in inorganic arsenic, the most toxic    exposures to heavy metals, from drinking water and old                                                                                            Includes 10 different types   Includes apple juice and
form of arsenic, but also are nearly always contaminated        plastic toys to lead in dust from chipping paint and soil                                                                                         of baby food, including       other fruit juices, Infant
                                                                                                                                                                                                                  fruits & veggies, meats and   rice cereals
with all four toxic metals. The new study, completed by the     tracked into the house. But among these factors and                                                                                               meals, snacks, and others
nationally recognized toxicology and economic research          sources, heavy metals in food constitute both a significant
firm Abt Associates, estimates that lead and arsenic in         and a solvable problem. The government, companies
rice-based foods account for one-fifth of the more than         and parents can all act — and are, in many cases, already
11 million IQ points children lose from birth to 24 months      acting — to measurably lower levels in food and to lessen
of age from all dietary sources. This concentrated risk         exposures for babies.
underscores the need for swift action from FDA and baby
food companies to reduce arsenic levels in rice-based
foods.




                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3
                                           Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 7 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 249 of 346
RECOMMENDATIONS                                                  We found no evidence to suggest that any brand has
                                                                 reduced heavy metals levels in rice to amounts comparable
Baby food companies                                              to those found in other types of grains, despite at least 10
Our research shows that baby food companies need to              years of significant public attention to the issue that has
take additional steps to reduce heavy metals in their            included widespread consumer alerts and a proposed
products. This action is especially important for foods          federal action level (Consumer Reports 2012 and 2014,
posing the greatest risk to baby’s development, with             HBBF 2017, FDA 2016). Four of seven infant rice cereals
arsenic in rice topping the list, based on a new analysis        tested in this study contained inorganic arsenic in excess of
of children’s IQ loss from lead and arsenic in baby food         FDA’s action level.
detailed in this study.

To reduce arsenic levels, solutions suggested by FDA and
other experts include sourcing rice from fields with lower       FDA
arsenic levels in soil, growing it with natural soil additives   FDA should establish and finalize health-protective
that reduce arsenic uptake by the roots, growing rice            standards for heavy metals, prioritizing foods that offer
strains less prone to arsenic uptake, altering irrigation        the greatest opportunity to reduce exposure, considering
practices, preparing rice with excess water that is poured       additive effects of the multiple metals detected in foods,
off, and blending it with lower arsenic grains in multi-grain    and explicitly protecting against neurodevelopmental
products.                                                        impacts.

                                                                 FDA should implement a proactive testing program for
                                                                 heavy metals in foods consumed by babies and toddlers,
                                                                 similar to the Consumer Product Safety Commission’s
                                                                 program for children’s toys (CPSC 2019).                                             Parents
                                                                                                                                                      HBBF encourages parents to follow our simple actions
                                                                 Because inorganic arsenic in rice is a top source of                                 for five foods to lower children’s exposures to toxic heavy
                                                                 neurodevelopmental risk for children, FDA should act                                 metals, shown in the Executive Summary and in the report
                                                                 immediately to establish a health-based limit for this                               section entitled “What parents can do.” The safer choices
                                                                 chemical in infant rice cereal and other rice-based foods.                           we list contain 80 percent less arsenic, lead and other toxic
                                                                 In setting its 2016 proposed action level, the agency did                            heavy metals, on average, than the riskier foods.
                                                                 not consider IQ loss or other forms of neurological impact,
                                                                 allowed cancer risks far outside of protective limits, and
                                                                 failed to account for children who have unusually high
                                                                 exposures to arsenic in rice (HBBF 2016). Rapid action by
                                                                 FDA to set a protective level will protect children from high
                                                                 levels of arsenic in rice.




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4
                                       Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 8 of 49
                                        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 250 of 346

                         BABY FOOD PURCHASED FOR THE STUDY: STORES, BRANDS, AND FOOD TYPES
                   We shipped to the testing lab 168 baby food containers, including 61
                                                          brands
                                                             Brooks Appliedand       13 diﬀerent                food       types.
              We selected 168 individual containers of 13 different food types under 61 baby food brand names. Testing for 4 toxic heavy metals—arsenic, lead, cadmium, and mercury—
                                          was performed at                  Labs in Bothell, Washington. Only 9 of 168 samples had no detected toxic metals.




     4                                                                                                                13
 toxic heavy                                                                                               types of baby food                     Puﬀs and other snacks                         Teething biscuits,                   Infant rice cereal   Infant cereal: multi-
metals tested                                                                                                                                                                                  including rice rusks                                       and non-rice grains




 168
 containers                                                                                                              Fruit                             Vegetables                      Mixed fruits & veggies                       Meat (jars)         Meals (veggies,
                                                                                                                                                                                                                                                          grains, pasta, meat
                                                                                                                                                                                                                                                               combos)

   61
 baby food
  brands                                                                          14 metropolitan areas and 15 retail chains where food were purchased:
                                    and 50 other brands
                                                                                  Supermarkets, dollarInfant formula
                                                                                                       stores,                   Apple juice
                                                                                                                baby stores, superstores             100% fruit juice                                                                Other drinks for
                                                                                                                                                                                                                                     toddlers/babies



                                                                          Gambell AK
                                                                          Shopper: Alaska Community
                                                                          Action on Toxics




  13
                                                                                     ANICA
                                                                                     Native Store           Minneapolis               Detroit                        Cincinnati                     Portland ME
                                                                                                            Shopper: Healthy Babies   Shopper:                       Shopper: Healthy Babies        Shopper: Learning Disabilities
                                                                                                            Bright Futures            Ecology Center                 Bright Futures                 Association of America



 types of                                   Portland
                                                                                                                                                                                                    Albany
                                                                                                                                                                                                    Shopper: Clean and
                                                                                                                                                                                                    Healthy New York
baby14food
                                            Shopper: Healthy Babies
       metropolitan areas                   Bright Futures
       and 17 retailers from whom
       the foods were purchased:
                                            San Diego                                                                                                                                               Washington DC
       • supermarkets                                                                                                                                                                               Shopper: Healthy Babies
                                            Shopper: Campaign for
                                                                                                                                                                                                    Bright Futures
       • dollar stores                      Healthier Solutions and
                                            Organizacion en California
       • baby stores                        de Lideres Campesinas, Inc.

       • superstores
                                                                                                                                                                                          Charlottesville VA
                                                                                          Boulder                                                                                         Shopper: Healthy Babies
                                                              Shopper: Healthy Babies Bright Futures                                                                                      Bright Futures



                                                   Online retailers                                                                                Houston
                                                                                                             Dallas
                                                                                                                                                Shopper: T.E.J.A.S
                                                                                               Shopper: Texas Environmental Justice                                               Columbia SC
                                                                                                   Advocacy Services (T.E.J.A.S.)                                                 Shopper: Learning Disabilities
                                                                                                                                                                                  Association of America:




                                                                              W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 5
                                                   DRAFT | Healthy Babies Bright Futures | Houlihan 2019
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 9 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 251 of 346

SUMMARY: EIGHT FINDINGS FROM NEW BABY FOOD TESTS

HBBF and a national, volunteer network of seven other non-     2. BABIES ARE EXPOSED DAILY, WITH IMPACTS
profit organizations purchased baby food from stores in 14     TO HEALTH.
metropolitan areas across the country. We purchased foods
from 15 retail chains - supermarkets, dollar stores, baby      The four heavy metals we found in baby food have a
stores, superstores - and two online-only retailers.           unique significance: All are developmental neurotoxins
                                                               (e.g., Grandjean and Landrigan 2006, Sanders 2015). They
We commissioned a nationally recognized laboratory with        can harm a baby’s developing brain and nervous system,
expertise in heavy metal analysis, Brooks Applied Labs         both in utero and after birth, for impacts that include the
(BAL) near Seattle Washington, to test for four toxic heavy    permanent loss of intellectual capacity and behavioral
metals—arsenic, lead, cadmium and mercury—in the               problems like attention-deficit hyperactivity disorder
168 baby food containers included in this study. We also       (ADHD). All four metals are linked to IQ loss from exposures
commissioned this lab to test 25 of those foods, those with    early in life. The scientific evidence spans decades and
the highest arsenic levels, for the specific form of arsenic   continues to build: at least 23 studies published in the past
most toxic to people, inorganic arsenic.                       seven years confirm these four heavy metals’ impacts to a
                                                               child’s healthy development (Appendix B). These metals                               Baby food:
We commissioned a second laboratory, Southwest Research        are so prevalent in foods eaten by babies and toddlers that                          Cases of excessive heavy
Institute, to test 25 of those foods for an additional         every child could be exposed daily to all three of the most
neurotoxic contaminant called perchlorate, to further          common heavy metals detected in food - lead, arsenic,
                                                                                                                                                    metal contamination,
illustrate the need for standards that consider the wide       and cadmium - based on an analysis of federal surveys of                             but few safety standards
range of neurotoxins in food. Test results, analytical         children’s dietary patterns and heavy metals levels in food
methods and quality control procedures are in Appendices       (Abt 2019b).                                                                         Four of seven rice cereals tested:
A, C and D. HBBF’s analysis of test results shows:
                                                                                                                                                    Contain inorganic arsenic in excess of FDA’s
                                                                                                                                                    proposed limit of 100 ppb.
                                                               3. FEW SAFETY STANDARDS EXIST.
1. TOXIC HEAVY METALS WERE FOUND IN NEARLY                                                                                                          88 percent of foods tested:
EVERY BABY FOOD TESTED.                                        For 88 percent of baby foods tested by HBBF—148 of 168
                                                                                                                                                    Lack any federal standards or guidance on
                                                               baby foods—FDA has failed to set enforceable limits or issue
                                                                                                                                                    maximum safe levels of toxic heavy metals like
Ninety-five percent of baby foods tested were contaminated     guidance on maximum safe amounts. In 2016 FDA proposed
                                                                                                                                                    arsenic and lead.
with one or more of four toxic heavy metals—arsenic, lead,     limiting inorganic arsenic in infant rice cereal to 100 ppb
cadmium and mercury. All but nine of 168 baby foods            (FDA 2016). Inorganic arsenic exceeded this amount in four
contained at least one metal; most contained more than         of the seven infant rice cereals tested by HBBF (Appendix A).
one. One in four foods had detectable levels of all four       FDA has also proposed limiting inorganic arsenic in apple
metals, in the same baby food container. We tested a wider     juice and has issued guidance for limiting lead in fruit juice,
range of foods than FDA includes in their annual market        but has failed to set specific limits for metals in any other
basket studies, but our results are consistent with the        type of baby food (FDA 2013,2014).
agencies’ findings. In 2017 FDA detected one or more of
these four metals in 33 of 39 types of baby food tested (FDA
2019c).



                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 6
                                        Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 10 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 252 of 346
4. RECOMMENDED LIMITS ARE OFTEN EXCEEDED.                       Results of IQ analysis: 15 foods account for 55% of total IQ loss from children’s dietary exposures
                                                                to arsenic and lead in baby food
Arsenic exceeded FDA’s guidance level in four of seven
infant rice cereals tested. In the absence of protective                                                                                     Percent of total harm (fraction of
                                                                                                                                             total IQ points lost for children under           Primary toxic metal
federal standards for other baby foods, public health
                                                                  Food consumed by child age 0 - 24 months                                   2, from lead and arsenic in food)                 of concern
organizations have recommended limits and urged their
adoption by companies and FDA. Eighty-three percent              Rice dishes, including with beans & veggies                                 10.0%                                             Arsenic
of baby foods tested had more lead than the 1-ppb limit          Milk, whole*                                                                8.4%                                              Arsenic
endorsed by public health advocates (EDF 2017). Recent
                                                                 Rice, white and brown                                                       7.0%                                              Arsenic
FDA tests also found heavy metals in baby food above
safe limits, including maximum allowable amounts for             Apple juice                                                                 6.1%                                              Arsenic
children established by the European Food Safety Authority       Infant formula*                                                             5.3%                                              Lead
and the U.S. Agency for Toxic Substances and Disease             Fruit juice blend (100% juice)                                              4.1%                                              Arsenic
Registry (Spungen 2019). Table 1 (page 12) shows other
exceedances.                                                     Infant rice cereal                                                          2.7%                                              Arsenic
                                                                 Grape juice                                                                 2.0%                                              Lead and arsenic
                                                                 Cheerios and other oat ring cereals                                         1.6%                                              Arsenic
5. POPULAR BABY FOODS ESTIMATED TO POSE
                                                                 Sweet potato (baby food)                                                    1.6%                                              Lead and arsenic
THE GREATEST RISK ARE AMONG THE MANY FOODS
THAT LACK SPECIFIC LIMITS FOR HEAVY METALS.                      Soft cereal bars and oatmeal cookies                                        1.4%                                              Arsenic
                                                                 Macaroni and cheese                                                         1.4%                                              Lead and arsenic
HBBF commissioned a new analysis from Abt Associates,
                                                                 Puffs and teething biscuits                                                 1.3%                                              Lead and arsenic
a nationally recognized toxicology and economic research
group, to accompany our laboratory tests. The work               Bottled drinking water                                                      1.2%                                              Arsenic
included an assessment of IQ loss attributed to lead and         Fruit yogurt                                                                1.2%                                              Lead
arsenic in baby food and provided food-by-food rankings
                                                                *Note: Milk and infant formula appear on the list not because of high metals levels — arsenic and lead concentrations are relatively low in both compared to some other
to show which foods are driving the bulk of the risk. Abt’s     types of baby food, according to HBBF and FDA tests — but because American children drink so much of them. These are nutritious foods, and there is no action needed
analysis estimates that children age 0 to 24 months lose        by parents to change what they serve their children.
more than 11 million IQ points from exposure to arsenic         Source: HBBF-commissioned analysis of federal data in national surveys of food contamination and consumption (see Appendix E and Abt 2019b for details).
and lead in food. Just 15 foods consumed by these children
account for 55 percent of the total estimated IQ loss. Heavy
metals in 10 of these foods are unregulated, lacking any FDA    by parents to change what they serve their children. But                               Two results stand out from the IQ analysis. First, during
guidance or regulation to limit the levels. Abt’s analysis is   FDA action to set limits in milk and formula for arsenic and                           the first two years of life, American children lose four times
described in Appendix E. The analysis considers all foods       lead—and cadmium as well, which is often detected—would                                more IQ points from arsenic contamination in food than
consumed by children under 2, from store-bought and             create benefits extending to millions of children.                                     from lead contamination. Second, rice-based foods—
homemade foods for babies to the wider range of packaged                                                                                               including infant rice cereal, rice dishes and rice-based
and homemade foods that toddlers eat.                           Similarly, bottled water appears on the list not because high                          snacks—contribute nearly one-fifth of the total estimated
                                                                metals levels are common, but because so many children                                 IQ loss. These results show a crucial need for swift action
Milk and infant formula appear on the list of 15 foods          drink it. Bottled water is no safer than filtered tap water and                        from FDA and baby food companies to dramatically reduce
not because of high metals levels—arsenic and lead              generates plastic waste that is easily avoided by choosing                             arsenic levels in rice-based foods.
concentrations are relatively low in both compared to some      tap water.
other types of baby food, according to HBBF and FDA tests—
but because American children drink so much of them.
These are nutritious foods, and there is no action needed


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 7
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 11 of 49
                                           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 253 of 346
6. ADDITIONAL BABY FOOD TESTS BY                                                                                                                      yet available to assess the IQ drop expected with each
HBBF DETECTED ANOTHER NEUROTOXIC                                                                                                                      successive exposure for a child. Those data are urgently
CONTAMINANT—PERCHLORATE.
                                                                      New tests by HBBF find                                                          needed. And other neurotoxic pollutants in food would add
                                                                      perchlorate contamination                                                       to the cumulative impacts, each time a child eats.
HBBF’s tests uncovered one additional neurotoxin in food. We          in 19 of 25 baby foods
sent new containers of 25 of the foods tested for heavy metals                                                                                        For parents, the answer is not switching to homemade
to a separate laboratory, to be analyzed for a neurotoxic             Number of baby foods with perchlorate, of total                                 purees instead of store-bought baby foods. Federal data
pollutant called perchlorate. The lab detected it in 19 of 25         tested (and maximum level found):                                               shows that baby food sometimes has higher levels and
foods tested (Appendix D and SWRI 2019). All 19 foods with                                                                                            sometimes lower levels of heavy metals, compared to
detectable perchlorate also contained heavy metals, and 12            Infant rice cereal:             2 of 5 - 7.1 ppb                                comparable fresh or processed foods purchased outside
contained all four heavy metals included in our tests.                Other infant cereals:           9 of 9 - 7.8 ppb                                the baby food aisle. For example, peaches and green
                                                                                                                                                      beans from the baby food aisle are less likely to contain
                                                                      Infant formula:                 2 of 3 - 11.4 ppb
Perchlorate disrupts thyroid functions crucial to brain                                                                                               detectable levels of lead than canned versions of these
development and has been linked to IQ loss among                      Fruits & vegetables:            4 of 4 - 19.8 ppb                               foods, while carrot and sweet potato baby foods have
children born to mothers with thyroid dysfunction, who                Snacks:                         2 of 4 - 4.6 ppb                                higher lead detection rates than their peeled, fresh
are more vulnerable to perchlorate toxicity (Taylor 2014).                                                                                            counterparts (EDF 2019b).
It is a rocket fuel component used since the Cold War. In             See Appendix D for details. “ppb” = parts per billion, or micrograms
2005 FDA approved its use as an antistatic in plastic food            per kilogram.                                                                   In most cases it’s not the amount of a particular
packaging, and in 2016 expanded the approval to cover dry                                                                                             contaminant in baby food that causes concern. Our tests
food handling equipment. Perchlorate is also a degradation                                                                                            show that most metals are at low levels and by themselves
product of hypochlorite used to disinfect food processing                                                                                             in any given food raise little concern. It’s babies’ daily
equipment. Levels in children’s food increased dramatically      a wide range of breakfast cereals, grains and beans are                              exposures to the many neurotoxins in baby foods that
from 2005 to 2012 (Abt 2016, EDF 2017b).                         contaminated with the pesticide glyphosate (Roundup).                                drive the urgency for action. When FDA and baby food
                                                                 All of these pollutants and pesticides are neurotoxic                                companies address one contaminant in one type of food,
Our tests did not find the high spikes seen previously (EDF      or linked to babies being born small (from mothers’                                  children benefit. But truly protecting children necessitates
2017b), but our results suggest a prevalence that could pose     exposures), with resulting risks for lower IQ and other                              addressing the many contaminants that collectively harm a
risks during pregnancy and infancy. The results support          neurological or behavioral impacts (e.g., Flensborg-                                 child’s healthy development. HBBF supports the FDA’s and
the need for FDA to ban all food uses, especially given that     Madsen 2017, Parvez 2018, Gillam 2017, FOE 2019, EWG                                 baby food companies’ efforts to continually lower the levels
perchlorate adds to neurodevelopmental risks already             2019 and 2020, CSFPP 2017).                                                          of heavy metals and other neurotoxic contaminants in all
imposed by the heavy metal contamination in baby food.                                                                                                baby foods. Specific recommendations include:



                                                                 8. ACTIONS NEEDED BY FDA AND BABY FOOD                                               FDA:
7. EXPOSURES AND IMPACTS ADD UP,                                 COMPANIES GO BEYOND HEAVY METALS.                                                    HBBF agrees with the mission of FDA’s Toxic Elements
INCREASING URGENCY FOR ACTION.                                                                                                                        Working Group to reduce exposures to the greatest extent
                                                                 Exposures and impacts add up. The new analysis of                                    possible. We urge the agency to:
Heavy metals and perchlorate are not the only food               children’s IQ loss (Abt 2019b) provides a starting point
contaminants raising the specter of IQ loss and other            for understanding these combined impacts. It considers                               •   Set health-protective standards for heavy metals,
neurodevelopmental deficits for babies. Among recent             one health impact—IQ loss—associated with 2 metals in                                    prioritizing foods that offer FDA the greatest opportunity
examples, apples and spinach are often tainted with              food, arsenic and lead. Mercury in baby food would also                                  to reduce exposure, considering additive effects of
organophosphate pesticides, cheeses including mac                contribute to IQ loss, and preliminary data suggests that                                the multiple metals detected in foods, and explicitly
‘n’ cheese powder contain phthalate plasticizers, and            cadmium would as well; for these metals, data were not                                   protecting against neurodevelopmental impacts.




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 8
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 12 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 254 of 346
•   Strengthen and finalize standards for arsenic in apple      Baby food companies:                                                                 the Environmental Defense Fund. All companies that
    juice and infant rice cereal, and expand the range of       HBBF is a member of the Baby Food Council and supports its                           source ingredients, manage the upstream supply chain,
    foods covered. HBBF supports recommendations for            goal to reduce heavy metals in baby food to levels as low as                         and nationally market foods for children six to 24 months
    a 3-ppb inorganic arsenic standard and 1-ppb lead           reasonably achievable. Other companies can join this effort,                         of age in the United States are welcome to participate
    standard that apply to all fruit juice, and a health-       as described below from the organization’s charter:                                  in the Council. Since its creation, Healthy Babies Bright
    protective standard for arsenic in infant rice cereal and                                                                                        Futures has joined the Council as a member and the
    all other rice-based foods.                                 The Baby Food Council is a group of infant and toddler                               American Academy of Pediatrics and the Food and Drug
                                                                food companies, supported by key stakeholders, seeking                               Administration have agreed to serve as technical advisors
•   Implement a proactive testing program for heavy metals      to reduce heavy metals in the companies’ products to                                 to the effort. For more information, contact Randy Worobo
    in foods consumed by babies and toddlers, similar to        as low as reasonably achievable usage best-in-class                                  of Cornell University at rww8@cornell.edu.
    the Consumer Product Safety Commission’s program for        management practices. The Council was created in
    children’s toys (CPSC 2019).                                January 2019 in partnership with Cornell University and                                                         – The Baby Food Council, 2019

•   Ensure lead is not present in food contact materials
    where it could get into food.

•   Establish a goal of no measurable amounts of cadmium,
    lead, mercury, and inorganic arsenic in baby and                     HBBF urges all baby food companies to establish
    children’s food, in recognition of the absence of a known
    safe level of exposure, and work with manufacturers to               a goal of no measurable amounts of cadmium,
    achieve steady progress.
                                                                         lead, mercury, and inorganic arsenic in baby and
                                                                         children’s food, in recognition of the absence of a
                                                                         known safe level of exposure, and to achieve steady
                                                                         progress toward that goal.




                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 9
                                        Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 13 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 255 of 346
                                                                                                                                                          0          20         40     60       80      100

WHAT PARENTS CAN DO                                                                                                                                       ➊ SNACKS

THE SAFER FOOD CHOICES OUTLINED HERE HAVE 80 PERCENT LOWER HEAVY METAL LEVELS,                                                                                Puﬀ snacks (rice)
ON AVERAGE, THAN THE HIGHER RISK FOODS.                                                                                                                       98 ppb Rice cereal
                                                                                                                                                              Infant
                                                                                                                                                              85 ppb
An abundance of online advice instructs parents on ways to reduce children’s exposures to heavy metals in foods. HBBF has
streamlined those tips down to simple actions that cover five foods posing high risks to babies’ neurological development,
based on Abt’s new analysis (Abt 2019b). This allows parents to focus on changes that are estimated to provide the greatest                                     Rice-free             93% less
benefit for babies’ brains.                                                                                                                                     baby  snacks
                                                                                                                                                                     Other Infant
                                                                                                                                                                7.1 ppb               toxicless
                                                                                                                                                                                      84%   heavy metals
                                                                                                                                                                     Cereals
Note: For each pair of foods shown, concentrations shown and the comparative term “less toxic metals” are based on the average                                       14 ppb           Arsenic (inorganic)
of the sum of four metals (inorganic arsenic, lead, cadmium and mercury) for the available samples of each food, unless noted
                                                                                                                                                          0          20         40     60       80      100
otherwise. Averages were computed using data from the current study combined with data from FDA’s market basket study (the
                                                                                                                                                          0          20         40     60       80      100
Total Diet Study, FDA 2014-2017). The abbreviation “ppb” refers to parts per billion.
                                                                                                                                                          ➋ TEETHING FOODS
➊      Puffs and other snacks made with rice flour
       contain arsenic, lead and cadmium at relatively high
levels compared to other baby foods. Parents can reduce
                                                                   ➋     Teething biscuits and rice rusks often contain
                                                                         arsenic, lead, and cadmium. They also lack
                                                                   nutrients and can cause tooth decay. Doctors and
                                                                                                                                                              Infant Rice
                                                                                                                                                              Teething    cereal
                                                                                                                                                                        biscuits
                                                                                                                                                              85rice
                                                                                                                                                              &   ppbrusks
children’s exposures by choosing rice-free packaged snacks         dentists recommend other solutions for baby teething                                        Puﬀ snacks (rice)
                                                                                                                                                              64
                                                                                                                                                               98 ppb
                                                                                                                                                                  ppb
instead, which have 93 percent less toxic metal residues,          pain (Colgate 2020, AAP 2020). Options include a frozen
on average. Multi-grain snacks that include rice would also        banana, a peeled and chilled cucumber, a clean, cold
have lower levels than snacks containing rice as the only          wet washcloth or spoon. Healthcare professionals advise
                                                                                                                                                                Other  soothing
                                                                                                                                                                    Other Infant
grain. Other alternatives come from Consumer Reports,              parents to stay with their baby to watch for any choking.                                                          84% less
                                                                                                                                                                                           less
which recommends snacks that are rich in nutrients and
                                                                                                                                                                foods for
                                                                                                                                                                    Cereals           91%
                                                                                                                                                                Rice-free             Arsenic
                                                                                                                                                                teething
                                                                                                                                                                baby14snacks
                                                                                                                                                                       ppb            toxic less
                                                                                                                                                                                      93%      (inorganic)
                                                                                                                                                                                             heavy   metals
low in metals, and that can be prepared and served to be
appropriate for young children (such as soft-cooked, diced
or mashed): apples, applesauce (unsweetened), bananas,
                                                                   ➌      Infant rice cereal is the top source of arsenic in
                                                                          infant’s diets. HBBF’s 2017 study of infant cereals
                                                                   found that non-rice and multi-grain varieties on grocery
                                                                                                                                                                6.0 ppb
                                                                                                                                                                7.1 ppb               toxic heavy metals
                                                                                                                                                          0          20         40     60       80      100
                                                                                                                                                          0          20         40     60       80      100
barley with diced vegetables, beans, cheese, grapes (cut           shelves nationwide—including oatmeal, corn, barley,
                                                                                                                                                          0          20         40     60       80      100
lengthwise), hard-boiled eggs, peaches, and yogurt (CR             quinoa, and others—contain 84 percent less inorganic
2018). A caveat for non-rice snacks—HBBF tests showed              arsenic than leading brands of infant rice cereal, on average.
lower metals levels in non-rice snacks, including crackers,        Federal data shows 64 percent less total heavy metals,
                                                                                                                                                          ➌ CEREAL                                                 Carr
                                                                                                                                                              Teething biscuits
                                                                                                                                                              Fruit                                                28 p
bars and yogurt snacks, but federal data shows relatively          on average, in infant non-rice cereals compared to rice                                    & riceJuice
                                                                                                                                                                     rusks
high arsenic in a popular snack we did not test: oat ring          varieties. The alternates include reliable and affordable                                  8.2 ppb
                                                                                                                                                              64 ppb
cereals like Cheerios (FDA 2019c). We recommend avoiding           choices for parents seeking to reduce infants’ exposures to                                Infant Rice cereal
                                                                                                                                                              85 ppb                                               Swe
this choice for snacks.                                            arsenic (HBBF 2017a).
                                                                                                                                                                                                                   19 p
                                                                                                                                                                 Other soothing
                                                                                                                                                              Tapfoods
                                                                                                                                                                   Water for          91% less
                                                                                                                                                                                      68%
   Rice is a leading source of arsenic exposure for young children. Parents can serve other grains like oats, wheat and                                       2.6teething
                                                                                                                                                                  ppb                                              Othe
                                                                                                                                                                                      toxic heavy metals
   barley instead of rice to help cut their family’s exposures. Cooking rice in extra water that is poured off before serving                                 (typical)Other Infant
                                                                                                                                                                 6.0 ppb                                           Vegg
                                                                                                                                                                                      84% less
   can cut the arsenic levels by up to 60 percent, according to FDA studies (FDA 2016). The lowest arsenic levels are found                                            Cereals                                     7.4 pp
                                                                                                                                                                       14 ppb         Arsenic (inorganic)
   in basmati rice grown in California, India, and Pakistan. White rice has less arsenic than brown rice. Rice from Arkansas,
                                                                                                                                                          0          20
                                                                                                                                                                     2          40
                                                                                                                                                                                4      60
                                                                                                                                                                                       6        80
                                                                                                                                                                                                8       100
                                                                                                                                                                                                        10     0
   Louisiana, Texas, or simply “U.S.” has the highest levels, according to testing by Consumer Reports (CR 2014).
                                                                                                                                                          0           20        40     60       80       100

                                                                                                                                                                                                                   Carr
                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 0       Fruit Juice                                          28 p
                                                                                                                                                              8.2 ppb
                 6.0 ppb
 )                                                      Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 14 of 49
                                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 256 of 346
           0          20           40         60          80        100
     100
           ➍ DRINKS
                                                                                ➍       Apple, pear, grape and other fruit juices contain
                                                                                        traces of lead and arsenic. Levels aren’t as high as in
                                                                                 some other
                                                                               Carrot   (Babyfoods,
                                                                                                Food)but toddlers drink juice often, so it’s a
               Fruit Juice                                                     28top
                                                                                   ppbexposure source. Tap water is a better drink for thirsty
               8.2 ppb                                                           toddlers. Another alternative is whole or pureed fruits
                                                                                 (like applesauce), which offer more fiber and nutrients than
                                                                               Sweet
                                                                                 juice. Potato    (BabyAcademy
                                                                                        The American    Food) of Pediatrics warns parents
                                                                               19ofppb
                                                                                    juice’s high caloric and sugar content. It advises no fruit
               Tap Water                                                         juice for children under 1 year of age, and half a cup or less
                                             68% less
               2.6 ppb                                                           daily for children under 3. AAP recommends that if fruit
                                             toxic heavy metals               Other Fruits &                   Up to 73% less
               (typical)                                                         juice is(Baby
                                                                              Veggies     given, Food)
                                                                                                 it should be offered as part of a meal, not
                                                                                                               toxic heavy metals
etals                                                                         7.4diluted
                                                                                   ppb with water and sipped over time, because of tooth
                                                                                 decay risks (AAP 2017b, Heyman 2017).
           0              2        4          6           8         10    0            5           10           15           20            25           30

     100

           ➎ FRUITS & VEGGIES                                                   ➎     Carrots and sweet potatoes are a great source of
                                                                                      Vitamin A and other nutrients your baby needs. But
                                                                                they also contain higher levels of lead and cadmium than
               Carrot (Baby Food)                                               other fruits and vegetables, on average. Yet they are an
               28 ppb
                                                                                important part of a child’s diet, and a common baby food
                                                                                ingredient. Variety is the solution: parents can serve these
                                                                                vegetables along with other fruits and vegetables during the
               Sweet Potato (Baby Food)
               19 ppb                                                           week, for benefits without the excess risk.



etals          Other Fruits &                Up to 73% less
               Veggies (Baby Food)           toxic heavy metals
               7.4 ppb

     10    0          5       10        15         20          25    30




                                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 1
                                                                                                                                   Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 15 of 49
                                                                                                                                     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 257 of 346
Table 1: Three take-aways:
Our research substantiated the widespread presence of four toxic heavy metals in baby foods, almost no enforceable federal standards to limit what’s
allowed, and the common occurrence of arsenic and lead in excess of recommended levels to protect children’s health.


What did                                                    1. Widespread detections of toxic heavy metals
                                                    95 percent of baby foods tested were contaminated with one or more toxic heavy metals,
                                                                                                                                                                                            2. Few enforceable limits for baby food
                                                                                                                                                                                            For 10 of 13 baby food types tested, there is no FDA guidance
                                                                                                                                                                                                                                                                                                                          3. Gaps in protecting babies’ health
                                                                                                                                                                                                                                                                                                 83% of baby foods tested had more lead than the 1-ppb limit endorsed by public health advocates.
our tests of 168                                              including arsenic and lead. No food type was free of contamination.                                                                        on safe limits for toxic heavy metals.                                                               Arsenic exceeded FDA’s guidance level in 4 of 7 infant rice cereals tested.
                                                                          Our tests found four toxic heavy metals in baby food                                                    Has FDA issued a safe limit for toxic heavy metals in the baby foods we tested?                                                  Did our test results exceed recommended safe limits for baby food?
baby foods find?                                                                             ( = detected)                                                                                  Limits endorsed by health organizations are also shown.                                                                               ( = safe level exceeded in HBBF tests)
                                                        Arsenic                        Lead                      Cadmium                        Mercury                 Arsenic (inorganic)                    Lead                        Cadmium                     Mercury                         Arsenic                           Lead                         Cadmium                  Mercury
               Puffs and other snacks                                                                                                                                             No                             No                            No                         No
                                                    19 of 21 foods                21 of 21 foods               19 of 21 foods                14 of 21 foods                                                1 ppb (EDF)                                                                             No limit exists             All 21 foods exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.
                     Teething biscuits,                                                                                                                                           No                             No                            No                         No
                   including rice rusks             10 of 10 foods                10 of 10 foods               10 of 10 foods                10 of 10 foods                                                1 ppb (EDF)                                                                             No limit exists             All 10 foods exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                     ppb limit.
                          Infant formula                                                                                                                                          No                             No                            No                         No
                                                  8 of 13 containers           13 of 13 containers           8 of 13 containers            1 of 13 containers                                              1 ppb (EDF)                                                                             No limit exists              12 of 13 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
                       Infant rice cereal                                                                                                                                   Yes - limits:                        No                            No                         No
                                                     7 of 7 cereals               7 of 7 cereals                7 of 7 cereals               7 of 7 cereals               100 ppb (FDA)                    1 ppb (EDF)                                                                          7 cereals tested. 4            All 7 cereals exceed 1              No limit exists
                                                                                                                                                                          25 ppb (HBBF)                                                                                                         exceed FDA limit. 7                   ppb limit.
                                                                                                                                                                                                                                                                                                exceed HBBF limit.
                 Infant cereal - multi &                                                                                                                                          No                             No                            No                         No
                 single non-rice grains            11 of 11 cereals              10 of 11 cereals             11 of 11 cereals              2 of 11 cereals                                                1 ppb (EDF)                                                                             No limit exists            9 of 11 cereals exceed 1             No limit exists
                                                                                                                                                                                                                                                                                                                                     ppb limit.
               Meals (veggies, grains,                                                                                                                                            No                             No                            No                         No
                pasta, meat combos)                  7 of 10 foods                10 of 10 foods               10 of 10 foods                2 of 10 foods                                                 1 ppb (EDF)                                                                             No limit exists             All 10 meals exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.                                          No limit has been set
                                  Veggies                                                                                                                                         No                             No                            No                         No                                                                                                              for mercury in baby
                                                                                                                                                                                                                                                                                                                                                                                           food, but levels are
                                                 25 of 38 containers           38 of 38 containers          34 of 38 containers            9 of 38 containers                                              1 ppb (EDF)                                                                             No limit exists              33 of 38 containers                No limit exists          low compared to
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.                                        amounts in canned
                                     Fruits                                                                                                                                       No                             No                            No                         No                                                                                                                 tuna and other
                                                                                                                                                                                                                                                                                                                                                                                                seafood.
                                                  8 of 16 containers           10 of 16 containers           5 of 16 containers            3 of 16 containers                                              1 ppb (EDF)                                                                             No limit exists               8 of 16 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
             Mixed fruits and veggies                                                                                                                                             No                             No                            No                         No
                                                 10 of 14 containers           14 of 14 containers          12 of 14 containers            3 of 14 containers                                              1 ppb (EDF)                                                                             No limit exists              11 of 14 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
                              Meat (jars)                                                                                                                                         No                             No                            No                         No
                                                       1 of 6 jars                  5 of 6 jars                   1 of 6 jars                  1 of 6 jars                                                 1 ppb (EDF)                                                                             No limit exists            2 of 6 jars exceed 1 ppb             No limit exists
                                                                                                                                                                                                                                                                                                                                        limit.
                              Apple juice                                                                       None found                    None found                    Yes - limits:                  Yes - limits:                       No                         No                                                                                              «
                                                      3 of 4 juices                4 of 4 juices                0 of 4 juices                 0 of 4 juices                10 ppb (FDA)                   50 ppb (FDA)                     1 ppb (CR)                                        4 juices tested. 0 exceed       4 juices tested. 0 exceed        4 juices tested. 0 exceed
                                                                                                                                                                            3 ppb (CR)                    1 ppb (AAP)                                                                          FDA’s 10 ppb limit. 2           FDA’s 50 ppb limit. 1                 1 ppb limit.
                                                                                                                                                                                                                                                                                               exceed a 3 ppb limit.            exceeds 1 ppb limit.
       Juice - 100% fruit, non-apple                                                                                                          None found                          No                       Yes - limits:                       No                         No                                                                                              «
                                                      4 of 5 juices                4 of 5 juices                2 of 5 juices                 0 of 5 juices                  3 ppb (CR)                   50 ppb (FDA)                     1 ppb (CR)                                        5 juices tested. 2 exceed       5 juices tested. 0 exceed        5 juices tested. 0 exceed
                                                                                                                                                                                                          1 ppb (AAP)                                                                               3 ppb limit.               FDA’s 50 ppb limit. 3                 1 ppb limit.
                                                                                                                                                                                                                                                                                                                                 exceed AAP limit.
                      Other drinks for                                                                                                        None found                           No                           No                  No                                    No
                   babies and toddlers               3 of 5 drinks                 4 of 5 drinks                2 of 5 drinks                 0 of 5 drinks           W h a t 's i n m y B a b y 's Fo o d ?1 ppb
                                                                                                                                                                                                               | h(EDF)
                                                                                                                                                                                                                   ealthybabyfood.org | 12                                                         No limit exists             2 of 5 drinks exceed 1              No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.

Information on safety standards and recommended limits can be found in these references: FDA – 100 ppb arsenic in infant rice cereal (FDA 2016); HBBF (Healthy Babies Bright Futures) – 25 ppb arsenic in infant rice cereal (HBBF 2017a,b); FDA – 10 ppb arsenic in apple juice (FDA 2013); CR (Consumer Reports) – 3 ppb arsenic in apple and other fruit juice (CR 2019a,b);
FDA – 50 ppb limit for lead in fruit juice (FDA 2004); CR and EDF (Environmental Defense Fund) – endorsement of AAP (American Academy of Pediatrics) 1-ppb lead-in-water limit to apply to fruit juice (CR 2019a,b; AAP 2017a); EDF – goal of 1 ppb for lead in baby food (EDF 2017a).




                                                                                                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 2
                                       Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 16 of 49
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 258 of 346

HEALTH RISKS: THE SCIENTIFIC EVIDENCE

Fresh research continues to confirm widespread exposures     ARSENIC                                                                                levels cause lower academic achievement, attention
and troubling risks for babies exposed to the four heavy                                                                                            deficits and behavior problems. No safe level of exposure
metals included in this study, including at least 23 peer-   Arsenic widely contaminates food and drinking water from                               has been identified.
reviewed studies published in the past seven years           its long-time use as a pesticide and an additive in animal
revealing IQ loss, attention deficits, and other learning    feed, from its release at mining and industrial operations,                            Evidence of lead’s toxicity spans decades. Among recent
and behavioral impacts among children who are exposed        and from natural sources. Arsenic causes bladder, lung                                 studies are two that included 80,000 Detroit and Chicago
through food and other sources (Appendix B). Three of the    and skin cancer and also harms the developing brain and                                school children, 3rd grade through middle school, whose
metals, arsenic, lead and cadmium, are also potent human     nervous system. In the peer-reviewed scientific literature, at                         standardized math and reading tests were correlated to
carcinogens.                                                 least 13 studies link arsenic to IQ loss for children exposed                          their blood lead levels measured at birth or early childhood.
                                                             in utero or during the first few years of life (Rodriguez-                             “Early childhood lead exposure is associated with poorer
Widespread exposure to toxic heavy metals shifts the         Barranco 2013).                                                                        achievement… even at very low blood lead levels,” concluded
population-wide IQ curve down. It nudges more children                                                                                              one of the research teams (Zhang 2013, Evens 2015).
into special education, and ratchets down the IQ of the      Among evidence supporting arsenic’s ability to harm the
most creative and intellectually gifted children. For an     brain is a 2014 assessment of nearly 300 third to fifth graders                        Lead widely contaminates food from its long-time use as
individual child, the harm appears to be permanent (e.g.,    in Maine, finding an average loss of 5-6 IQ points among                               a pesticide, its presence in food processing equipment (in
Grandjean and Landrigan 2014, Wasserman 2007 and 2016,       those who drank well water contaminated with arsenic at or                             older brass, bronze, plastic, and coated materials), and
Hamadani 2011).                                              above 5 parts per billion. This level is common in some parts                          its presence at elevated levels in soil, either natural or
                                                             of the U.S. and is lower than the legal limit in public water                          accumulated from industrial pollution. In October 2018
Instead of overt poisoning, the low, daily exposures         supplies (10 parts per billion) (Wasserman 2014). Studies                              FDA cut in half its maximum daily intake limit for lead in
children face from heavy metals in food and other sources    find lasting impacts when children are exposed to arsenic                              children’s food. An estimated 2.2 million children six years
create “subclinical decrements in brain function” with       early in life, including persistent IQ deficits in children two                        or younger exceed the new intake limit (EDF 2019a).
impacts on a global scale. Scientists write that the         years after their polluted drinking water was replaced,
exposures “diminish quality of life, reduce academic         cognitive deficits among school-age children exposed
achievement, and disturb behaviour, with profound            early in life, and neurological problems in adults who were
consequences for the welfare and productivity of entire      exposed to arsenic-poisoned milk as infants (Wasserman                                    Beyond Food:
societies” (Grandjean and Landrigan 2014).                   2007 and 2016, Hamadani 2011, Tanaka 2010). There is no
                                                             evidence that the harm caused by arsenic is reversible.
                                                                                                                                                       Other sources of lead exposure
                                                                                                                                                       For many children the biggest source of lead
                                                                                                                                                       exposure is not food, but lead paint in homes built
                                                             LEAD                                                                                      before 1978. Lead from chipping and peeling paint
                                                                                                                                                       builds up in house dust and sticks to children’s
                                                             Over the past 40 years lead has been restricted in children’s                             hands. It also flakes off of a home’s exterior to
                                                             toys and phased out of gasoline, pesticides, paint, and food                              contaminate soil in the yard.
                                                             contact surfaces, including lead solder from cans. But lead
                                                             that lingers in homes, soil, and water remains a festering                                To learn if you have lead paint, have your home
                                                             problem. The toxic metal continues to contaminate the                                     inspected by a licensed lead inspector. You can also
                                                             blood of nearly every child tested. Although exposures are                                use a simple test kit sold at many hardware stores.
                                                             lower now than in the past, lead-induced brain damage still                               Learn more: https://www.epa.gov/lead/protect-
                                                             accounts for an estimated 23 million IQ points lost among                                 your-family-exposures-lead
                                                             children under five (Bellinger 2012). Even very low exposure


                                                             W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 3
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 17 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 259 of 346
CADMIUM                                                            MERCURY

Cadmium is a heavy metal linked to neurotoxicity and               Mercury is a global pollutant released from coal-fired
cancer, and to kidney, bone and heart damage. It has many          power plants, mining operations and other sources. It
industrial uses and is a common contaminant in food and            contaminates the biosphere and the food chain. Seafood
the environment. It lacks the name recognition of arsenic          is the dominant source of mercury exposure for children
and lead, but may deserve an equal share of attention from         and adults. It contains a particularly toxic form of mercury
parents, companies, and regulators, since it also displays a       called methylmercury that increases risk for cardiovascular
troubling ability to cause harm at low levels of exposure.         disease for adults and poor performance on tests of vision,
                                                                   intelligence, and memory for children exposed in utero.
A 2015 review of recent scientific literature identified 16
studies on the neurotoxic impacts of cadmium on children.          Evidence that the developing brain is particularly sensitive
Among these is research by Harvard scientists reporting a          to mercury extends back decades, covering two mass
tripling of risk for learning disabilities and special education   poisonings and major longitudinal studies of lower
among children with higher cadmium exposures, at levels            exposures from seafood, among other research (NAS
common among U.S. children and previously thought to be            2000). Recently, scientists found a four-fold higher risk
safe (Ciesielski 2012).                                            for IQ scores under 80, the clinical cut-off for borderline
                                                                   intellectual disability, among school-age children exposed
A 2019 study by FDA found that cadmium in food exceeds             to high levels of mercury in utero (Jacobsen 2015).
amounts safe for children: In its 2014-2016 market basket
tests, FDA detected cadmium in 65 percent of nearly 3000           Although mercury was detected in 32 percent of the 168
food samples tested, and estimated that children’s average         baby foods tested in this study, levels were far lower than
exposures exceed safe limits established by both the               typical amounts in tuna and other seafood. FDA and EPA’s
European Food Safety Authority and the U.S. Agency for Toxic       joint advisory gives safer seafood choices for pregnant
Substances and Disease Registry (Spungen 2019).                    women and young children (EPA and FDA 2019). A number
                                                                   of NGOs have published more conservative advice to
                                                                   protect women who eat seafood frequently (EWG 2014,
                                                                   MBASW 2020). Mercury levels in canned tuna exceed
                                                                   the legal limit under California’s Proposition 65, but an
                                                                   attempt to require the law’s mandated warnings on canned
                                                                   tuna failed in 2006 when an appeals court found that the
                                                                   California law was preempted by the FDA/EPA seafood
                                                                   advisory (Kone 2006).




                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 4
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 18 of 49
                                           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 260 of 346

SAFETY STANDARDS

The four toxic metals covered in this study—
                                                                 FDA also tests a variety of foods on store shelves in their                            FDA’S PROPOSED GUIDANCE FOR ARSENIC
arsenic, lead, cadmium and mercury—were                          Total Diet Study market basket program, focusing on foods                              IN INFANT RICE CEREAL REMAINS UNFINALIZED
regulated decades ago in sources as wide-                        that are commonly eaten or likely to have high levels of                               DESPITE PROMISES TO COMPLETE IN 2018.
ranging as drinking water, gasoline and                          metals (FDA 2019c). FDA’s compliance program conducts
                                                                 occasional testing programs that target select, high-risk                              FDA’s 2016 proposed limit for inorganic arsenic in infant rice
children’s toys.
                                                                 foods. These data have helped FDA prioritize its work to                               cereal—its 100 parts-per-billion “action level”—falls short of
                                                                 reduce heavy metals levels in baby food.                                               what is needed to protect children. In proposing the level,
Regulations have also eliminated lead from food contact                                                                                                 FDA did not consider IQ loss or other forms of neurological
surfaces, including lead solder from food cans (Bolger           In 2016 FDA proposed limiting inorganic arsenic in infant                              impact, allowed cancer risks far outside of protective limits,
1996). But they remain without an enforceable limit or           rice cereal to 100 ppb (FDA 2016). Inorganic arsenic                                   and failed to account for children who have unusually high
guideline in nearly every type of baby food, despite being       exceeded this amount in four of the seven infant rice cereals                          exposures to arsenic in rice (HBBF 2016, HBBF 2017a).
widely acknowledged as toxic during a child’s development        tested by HBBF.
and prevalent in popular baby and toddler foods.                                                                                                        And if the agency finalizes the action level, it will serve only as
                                                                 FDA has also proposed limiting inorganic arsenic in apple                              guidance to the infant cereal industry, not as a standard that
All four metals are neurotoxic. Three—arsenic, lead and          juice and has issued guidance for limiting lead in fruit juice                         FDA is required to enforce. Instead, FDA can choose whether
mercury—have been shown to permanently reduce                    (FDA 2004, 2013), but has failed to set limits for metals in                           or not to enforce an action level, at its own discretion.
children’s IQ. Three are also human carcinogens, arsenic,        any other type of baby food.
cadmium and lead.                                                                                                                                       HBBF has advocated that FDA finalize a more protective
                                                                 Despite FDA’s many areas of authority and its recent                                   standard that protects against neurological harm during
FDA can use its testing programs, recall authority, and          emphasis on reducing exposures to heavy metals, for 88                                 development and that applies to all rice-based foods eaten
guidance to industry, among other tools, to characterize         percent of baby foods tested by HBBF—148 of 168 baby                                   by babies and pregnant women. HBBF has also called on
and control heavy metal levels in food. The agency tests         foods—FDA has failed to set enforceable limits or issue                                cereal companies to reduce levels to 25 ppb, an amount
a fraction of imported food in their Import Program,             guidance on maximum safe amounts.                                                      typical of levels in multi-grain cereals (HBBF 2017a,b).
prioritizing food likely to pose risks to consumers, including
those with high heavy metals levels. Federal law gives           And none of the agency’s existing guidance considers the                               Altogether, six of 30 rice-based baby foods tested by HBBF
FDA the authority to require a recall of food it deems to        additive neurological impacts of multiple metals in baby                               contained inorganic arsenic above the 100-ppb limit
be adulterated, that “bears or contains any poisonous or         food.                                                                                  proposed for infant rice cereal—four infant rice cereals and
deleterious substance which may render it injurious to                                                                                                  two puff snacks (Appendix A).
health,” including heavy metals. In the past three years
FDA has issued recalls for eight foods with excessive lead
or arsenic, none of which were baby foods (FDA 2019d). In
September 2019 the agency issued an import alert for lead
and arsenic in grape and pear juice concentrates, advising
their inspectors to target these products for testing (FDA
2019e).




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 5
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 19 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 261 of 346
FDA’S PROPOSED GUIDANCE FOR ARSENIC                              PROMISING PROGRESS AT FDA
IN APPLE JUICE REMAINS UNFINALIZED DESPITE
PROMISES TO COMPLETE IN 2018.                                    In April 2017 FDA’s Center for Food Safety and Applied
                                                                 Nutrition (CFSAN) announced it had established a Toxic
In 2013 FDA proposed limiting inorganic arsenic in apple         Elements Working Group to modernize safety standards
juice to 10 ppb, the federal government’s standard for           for the toxic metal mixtures Americans are exposed to,
arsenic in drinking water (FDA 2013). This limit still has not   including in food. The working group is charged with
been finalized. Consumer Reports, a long-time advocate           charged with “achiev[ing] the public health goal of reducing
for reducing toxic metals in food, has argued for a more         exposure… to the greatest extent possible” (FDA 2017,
protective limit of 3 ppb, and for inclusion of other high-      2018a,b).
arsenic juices, like grape and pear juice (CR 2019a,b).
                                                                 Although FDA has not yet introduced new standards as a
Arsenic in juice exceeded CR’s recommended limit of 3 ppb        result of the initiative, it has made progress. It has lowered
in two of nine juices tested by HBBF, a white grape juice and    the maximum allowed daily lead intake for children from
an apple juice.                                                  6 to 3 micrograms per day (ug/day) and set a cap of 12.5
                                                                 ug/day for women who are pregnant or nursing. These
FDA has also issued guidance to limit lead in fruit juice        new “Interim Reference Levels” are a critical first step for
(FDA 2004). This level, 50 ppb, is 3.3 times higher than the     lowering allowable lead levels in food (FDA 2019b). FDA
federal drinking-water action level, 10 times more than the      has also launched new research to understand children’s
FDA’s bottled-water standard, and 50 times higher than the       exposures to combinations of metals, and the impacts of
American Academy of Pediatrics’ recommended lead-in-             these mixtures on the developing brain and nervous system
water limit for school drinking fountains.                       (e.g., Spungen 2019). The agency missed its commitment
                                                                 to finalize the arsenic guidelines for infant rice cereal and
Experts at Consumer Reports and the Environmental                apple juice by the end of 2018.
Defense Fund back a far lower limit, arguing for a 1-ppb
cap to match the American Academy of Pediatrics’                 Heavy metal mixtures like those found in baby food
recommended maximum for lead in school drinking                  pose risks to the developing brain. Setting protective,
fountains (CR 2019a,b; AAP 2017).                                health-based limits for these contaminants presents an
                                                                 opportunity to make a significant difference in children’s
While none of the fruit juices tested by HBBF topped FDA’s       health.
50-ppb limit, four of nine juices contained more lead than
the recommended 1 ppb cap, with a maximum of over 11
ppb in a white grape juice marketed for toddlers. At these
levels, the many children who regularly drink juice are
getting too much lead. Eighty percent of American families
with toddlers and babies serve juice to children. Three-
quarters of those families serve it daily; their children face
the highest risks (CR 2019b).




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 6
                                                     Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 20 of 49
                                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 262 of 346

REFERENCES
Abt E, Spungen J, Pouillot R, Gamalo-Siebers M, Wirtz M. 2016. Update             CR 2019b (Consumer Reports). Letter from Jean Halloran, CR’s Director                  EWG 2020 (Environmental Working Group). Glyphosate: The cancer-causing
on dietary intake of perchlorate and iodine from U.S. food and drug               of Food Policy Initiatives and James E. Rogers, Ph.D., CR’s Director of                chemical found in children’s cereal. https://www.ewg.org/key-issues/toxics/
administration’s total diet study: 2008-2012. J Expo Sci Environ Epidemiol.       Food Safety Research and Testing, to The Honorable Scott Gottlieb, M.D.,               glyphosate.AAP 2020 (American Academy of Pediatrics). A Pediatric Guide
2018 Jan;28(1):21-30. doi: 10.1038/jes.2016.78. Epub 2016 Dec 14.                 Commissioner, U.S. Food and Drug Administration. January 30 2019. http://              to Children’s Oral Health. https://www.aap.org/en-us/advocacy-and-policy/
                                                                                  article.images.consumerreports.org/prod/content/dam/CRO%20Images%20                    aap-health-initiatives/Oral-Health/Documents/OralHealthFCpagesF2_2_1.
Abt 2019a (Abt Associates). Results of NHANES/TDS Lead Analysis using             2019/Health/01January/Consumer%20Reports%20Letter%20to%20FDA%20                        pdf.
Xue et al. (2010) Method (revised). Study commissioned by Environmental           on%20Heavy%20Metals%20in%20Juices%201-30-19.
Defense Fund (EDF). EDF summary: http://blogs.edf.org/health/2018/10/25/                                                                                                 EWG 2019 (Environmental Working Group). Glyphosate Contamination
fda-reduces-limit-lead-childrens-food/. Abt summary: http://blogs.edf.org/        CR 2018 (Consumer Reports). Heavy Metals in Baby Food: What You Need                   in Food Goes Far Beyond Oat Products. https://www.ewg.org/news-and-
health/files/2019/01/Abt-Lead-in-Food-Exposure-Analysis-FDA-TDS-2014-             to Know. Consumer Reports’ testing shows concerning levels of arsenic,                 analysis/2019/02/glyphosate-contamination-food-goes-far-beyond-oat-
2016-Xue-LOD-revised-1-7-19.pdf/.                                                 cadmium, and lead in many popular baby and toddler foods. https://www.                 products.
                                                                                  consumerreports.org/food-safety/heavy-metals-in-baby-food/.
Abt 2019b (Abt Associates). Results of NHANES/TDS Analysis of IQ loss                                                                                                    EWG 2014 (Environmental Working Group). EWG’s Consumer Guide to
analysis from children’s exposures to lead and arsenic in baby food. Study        CR 2014 (Consumer Reports). How much arsenic is in your rice? Consumer                 Seafood. https://www.ewg.org/research/ewgs-good-seafood-guide.
commissioned by Healthy Babies Bright Futures.                                    Reports’ new data and guidelines are important for everyone but especially
                                                                                  for gluten avoiders. Consumer Reports Magazine, Nov 2014. https://www.                 FDA 2019a (U.S. Food and Drug Administration). Arsenic in Food and Dietary
AAP 2020 (American Academy of Pediatrics). A pediatric guide to children’s        consumerreports.org/cro/magazine/2015/01/how-much-arsenic-is-in-                       Supplements. https://www.fda.gov/food/metals/arsenic-food-and-dietary-
oral health. Flip chart. https://www.aap.org/en-us/advocacy-and-policy/aap-       yourrice/index.htm.                                                                    supplements.
health-initiatives/Oral-Health/Documents/OralHealthFCpagesF2_2_1.pdf.
                                                                                  CR 2012 (Consumer Reports). Arsenic in your food: Our findings show a real             FDA 2019b (U.S. Food and Drug Administration). Lead in Food, Foodwares,
AAP 2017a (American Academy of Pediatrics). Council on Environmental              need for federal standards for this toxin. Consumer Reports Magazine, Nov              and Dietary Supplements. FDA Monitoring and Testing of Lead in Food,
Health. Prevention of Childhood Lead Toxicity. Pediatrics. 2017 Aug;140(2).       2012. https://www.consumerreports.org/cro/magazine/2012/11/arsenic-                    including Dietary Supplements and Foodwares. https://www.fda.gov/food/
http://pediatrics.aappublications.org/content/140/2/e20171490.long.               inyour-food/index.htm.                                                                 metals/lead-food-foodwares-and-dietary-supplements.

AAP 2017b (American Academy of Pediatrics). Bright Futures: Promoting             CR 2011 (Consumer Reports). Consumer Reports tests juices for arsenic and              FDA 2019c (U.S. Food and Drug Administration). Total Diet Study. Center for
Healthy Nutrition. Hagan JF, Shaw JS, Duncan PM, eds. https://brightfutures.      lead. Nov 30 2011. https://www.consumerreports.org/cro/news/2011/11/                   Food Safety and Nutrition. https://www.fda.gov/food/science-research-food/
aap.org/Bright%20Futures%20Documents/BF4_HealthyNutrition.pdf.                    consumer-reports-tests-juices-for-arsenic-and-lead/index.htm.                          total-diet-study.

Bellinger DC 2012. A strategy for comparing the contributions of                  CSFPP 2017 (Coalition for Safer Food Processing and Packaging). Testing                FDA 2019d (U.S. Food and Drug Administration). Recalls, Market Withdrawals,
environmental chemicals and other risk factors to neurodevelopment of             Finds Industrial Chemical Phthalates in Cheese. https://kleanupkraft.org/              & Safety Alerts. https://www.fda.gov/safety/recalls-market-withdrawals-
children. Environ Health Perspect 2012; 120: 501–07.                              data-summary.pdf.                                                                      safety-alerts.

BFC 2019 (Baby Food Council). Baby Food Council website. www.                     EDF 2019a (Environmental Defense Fund). Too much cadmium and lead in                   FDA 2019e (U.S. Food and Drug Administration). Import Alert 20-05. Detention
babyfoodcouncil.org.                                                              kids’ food according to estimates by FDA. May 7 2019. http://blogs.edf.org/            Without Physical Examination and Surveillance of Fruit Juices and Fruit Juice
                                                                                  health/2019/05/07/cadmium-and-lead-kids-food-fda-study/.                               Concentrates Due to Heavy Metal Contamination. https://www.accessdata.
Bolger PM, Yess NJ, Gunderson EL, Troxell TC, Carrington CD.                                                                                                             fda.gov/cms_ia/importalert_56.html.
1996. Identification and reduction of sources of dietary lead in the              EDF 2019b (Environmental Defense Fund). Latest federal data on lead in food
United States. Food Additives & Contaminants. 13:1, 53-60, DOI:                   suggests progress made in 2016 was fleeting. Author: Tom Neltner. http://              FDA 2018a (U.S. Food and Drug Administration). Statement by Dr. Susan
10.1080/02652039609374380.                                                        blogs.edf.org/health/2019/10/03/latest-federal-data-lead-food-progress-                Mayne on FDA efforts to reduce consumer exposure to arsenic in rice. April 17
                                                                                  fleeting/.                                                                             2018. https://www.fda.gov/news-events/press-announcements/statement-
Ciesielski T, Weuve J, Bellinger DC, Schwartz J, Lanphear B, Wright RO.                                                                                                  dr-susan-mayne-fda-efforts-reduce-consumer-exposure-arsenic-rice.
Cadmium exposure and neurodevelopmental outcomes in U.S. children.                EDF 2017a (Environmental Defense Fund). Lead in food: A hidden health
Environ Health Perspect. 2012 May;120(5):758-63. doi: 10.1289/ehp.1104152.        threat. FDA and industry can and must do better. June 15, 2017. https://www.           FDA 2018b (U.S. Food and Drug Administration). What FDA is Doing to
                                                                                  edf.org/health/lead-food-hidden-health-threat.                                         Protect Consumers from Toxic Metals in Foods. https://www.fda.gov/food/
Colgate 2020. Teething biscuits to soothe your baby? https://www.colgate.                                                                                                conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-
com/en-us/oral-health/life-stages/infant-kids/teething-biscuits-to-soothe-        EDF 2017b (Environmental Defense Fund). FDA finds more perchlorate in                  metals-foods.
your-baby-1116.                                                                   more food, especially bologna, salami and rice cereal. http://blogs.edf.org/
                                                                                  health/2017/01/09/fda-finds-more-perchlorate-in-more-food/.                            FDA 2018c (U.S. Food and Drug Administration). International Cooperation
CPSC 2019 (Consumer Product Safety Commission). Testing and certification.                                                                                               on Food Safety. https://www.fda.gov/food/international-interagency-
What requirements apply to my product? https://www.cpsc.gov/Business--            EPA and FDA 2019 (U.S. Environmental Protection Agency and U.S. Food and               coordination/international-cooperation-food-safety.
Manufacturing/Testing-Certification/.                                             Drug Administration). EPA-FDA Advice about Eating Fish and Shellfish. July
                                                                                  2019. https://www.epa.gov/fish-tech/epa-fda-advice-about-eating-fish-and-              FDA 2017 (U.S. Food and Drug Administration). Constituent Update: FDA
CR 2019a (Consumer Reports). Arsenic and Lead Are in Your Fruit Juice: What       shellfish.                                                                             Working to Protect Consumers from Toxic Metals in Foods. https://www.fda.
You Need to Know. CR finds concerning levels of heavy metals in almost half                                                                                              gov/food/cfsan-constituent-updates/fda-working-protect-consumers-toxic-
of tested juices. Here’s how to protect yourself and your family. January 2019.   Evens A, Hryhorczuk D, Lanphear BP, Rankin KM, Lewis DA, Forst L, Rosenberg            metals-foods.
https://www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-         D. 2015. The impact of low-level lead toxicity on school performance among
fruit-juice-what-you-need-to-know/.                                               children in the Chicago Public Schools: a population-based retrospective               FDA 2016 (U.S. Food and Drug Administration). FDA proposes limit for
                                                                                  cohort study. Environ Health. 2015 Apr 7;14:21. doi: 10.1186/s12940-015-               inorganic arsenic in infant rice cereal. FDA news release. April 1, 2016. https://
                                                                                  0008-9.                                                                                www.fda.gov/news-events/press-announcements/fda-proposes-limit-
                                                                                                                                                                         inorganic-arsenic-infant-rice-cereal.



                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 7
                                                    Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 21 of 49
                                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 263 of 346
FDA 2013 (U.S. Food and Drug Administration). Draft Guidance for Industry:        HBBF et al. 2016 (Healthy Babies Bright Futures). Comments on the FDA’s                Spungen JH 2019. Children’s exposures to lead and cadmium: FDA total diet
Action Level for Arsenic in Apple Juice. Docket Number: FDA-2012-D-0322.          Proposed Action Level for Arsenic in Infant Rice Cereal. Docket: Inorganic             study 2014-16, Food Additives & Contaminants: Part A, 36:6, 893-903, DOI:
July 2013. https://www.fda.gov/regulatory-information/search-fda-guidance-        Arsenic in Rice Cereals for Infants: Action Level; Draft Guidance for Industry;        10.1080/19440049.2019.1595170.
documents/draft-guidance-industry-action-level-arsenic-apple-juice.               Supporting Document for Action Level for Inorganic Arsenic in Rice Cereals
                                                                                  for Infants; Arsenic in Rice and Rice Products Risk Assessment: Report;                SWRI 2019 (Southwest Research Institute). LC/MS/MS Analysis for
FDA 2004 (U.S. Food and Drug Administration). Guidance for Industry: Juice        Availability. Docket No. FDA-2016-D-1099. July 19 2016.                                Perchlorate. Available at www.healthybabyfood.org.
Hazard Analysis Critical Control Point Hazards and Controls Guidance, First
Edition. Docket Number: FDA-2013-S-0610. March 2004. https://www.fda.gov/         Heyman MB, Abrams SA. 2017. Fruit Juice in Infants, Children, and                      Tanaka H, Tsukuma H, Oshima A. Long-term prospective study of 6104
regulatory-information/search-fda-guidance-documents/guidance-industry-           Adolescents: Current Recommendations. American Academy of Pediatrics.                  survivors of arsenic poisoning during infancy due to contaminated milk
juice-hazard-analysis-critical-control-point-hazards-and-controls-guidance-       Section on Gastroenterology, Hepatology, and Nutrition, Committee                      powder in 1955. J Epidemiol 2010; 20: 439–4.
first.                                                                            on Nutrition. Pediatrics. 2017 Jun;139(6). pii: e20170967. doi: 10.1542/
                                                                                  peds.2017-0967.                                                                        Taylor, PN et al. 2014. Maternal perchlorate levels in women with borderline
Flensborg-Madsen T, Mortensen EL. 2017. Birth Weight and Intelligence in                                                                                                 thyroid function during pregnancy and the cognitive development of
Young Adulthood and Midlife. Pediatrics. June 2017, Vol 139 / Issue 6.            Jacobson JL, Muckle G, Ayotte P, Dewailly É, Jacobson SW. 2015. Relation of            their offspring: data from the Controlled Antenatal Thyroid Study. J Clin
                                                                                  prenatal methylmercury exposure from environmental sources to childhood                Endocrinol Metab. (http://www.ncbi.nlm.nih.gov/pubmed/25057878) 99, no.
FOE 2019 (Friends of the Earth). Toxic Secret. Pesticides Uncovered In Store      IQ. Environ Health Perspect 123:827–833; http://dx.doi.org/10.1289/                    11 (Nov 2014): 4291-8.
Brand Cereal, Beans, Produce. https://foe.org/food-testing-results/.              ehp.1408554.
                                                                                                                                                                         Wasserman GA, Liu X, Parvez F, Factor-Litvak P, Kline J, Siddique AB,
Gardener H, Bowen J, Callan SP. Lead and cadmium contamination in a large         Kone M 2006. Warning on tuna cans is rejected. Los Angeles Times. May 13               Shahriar H, Uddin MN, van Geen A, Mey JL, Balac O, Graziano JH. 2016.
sample of United States infant formulas and baby foods. Sci Total Environ.        2006. https://www.latimes.com/archives/la-xpm-2006-may-13-me-tuna13-                   Child Intelligence and Reductions in Water Arsenic and Manganese: A
2019 Feb 15;651(Pt 1):822-827. doi: 10.1016/j.scitotenv.2018.09.026.              story.html.                                                                            Two-Year Follow-up Study in Bangladesh. Environ Health Perspect. 2016
                                                                                                                                                                         Jul;124(7):1114-20.
Gillam C. 2017. Moms Exposed To Monsanto Weed Killer Means Bad                    Makharia A, Nagarajan A, Mishra A, Peddisetty S, Chahal D, and Singh Y. Effect
Outcomes For Babies. Huffington Post. April 4 2017. https://www.huffpost.         of environmental factors on intelligence quotient of children. Ind Psychiatry          Wasserman GA, Liu X, Loiacono NJ, Kline J, Factor-Litvak P, van Geen A, Mey
com/entry/moms-exposed-to-monsanto-weed-killer-means-bad-                         J. 2016 Jul-Dec; 25(2): 189–194.                                                       JL, Levy D, Abramson R, Schwartz A, Graziano JH. 2014. A cross-sectional
outcomes_b_58e3f715e4b02ef7e0e6e172.                                                                                                                                     study of well water arsenic and child IQ in Maine schoolchildren. Environ
                                                                                  MBASW 2020 (Monterey Bay Aquarium Seafood Watch). Seafood                              Health. 2014 Apr 1;13(1):23.
Grandjean P, Landrigan PJ. 2014. Neurobehavioural effects of developmental        Recommendations. https://www.seafoodwatch.org/seafood-
toxicity. Lancet Neurol. 2014 Mar;13(3):330-8.                                    recommendations.                                                                       Wasserman GA, Liu X, Parvez F, et al. 2007. Water arsenic exposure and
                                                                                                                                                                         intellectual function in 6-year-old children in Araihazar, Bangladesh. Environ
Grandjean P and Landrigan PJ. 2006. Developmental neurotoxicity of                NAS 2000 (National Academy of Sciences). Toxicological Effects of                      Health Perspect 2007; 115: 285–89.
industrial chemicals. Lancet. 2006 Dec 16;368(9553):2167-78.                      Methylmercury. National Research Council. National Academy Press,
                                                                                  Washington DC.                                                                         Wasserman GA, Liu X, Parvez F, Ahsan H, Factor-Litvak P, van Geen A,
Hamadani JD, Tofail F, Nermell B, et al. 2011. Critical windows of exposure for                                                                                          Slavkovich V, LoIacono NJ, Cheng Z, Hussain I, Momotaj H, Graziano JH.2004.
arsenic-associated impairment of cognitive function in pre-school girls and       Parvez S, Gerona RR, Proctor C, Friesen M, Ashby JL, Reiter JL, Lui Z,                 Water arsenic exposure and children’s intellectual function in Araihazar,
boys: a population-based cohort study. Int J Epidemiol 2011; 40: 1593–604.        Winchester PD. 2018. Glyphosate exposure in pregnancy and shortened                    Bangladesh. Environmental Health Perspectives, 2004 Sep;112(13):1329-33.
                                                                                  gestational length: a prospective Indiana birth cohort study. Environ Health.
HBBF 2017a (Healthy Babies Bright Futures). Arsenic in 9 Brands of                2018; 17: 23.                                                                          Zhang N, Baker WH, Tufts M, Raymond RE, Salihu H, Elliott MR. 2013. Early
Infant Cereal. A national survey of arsenic contamination in 105 cereals                                                                                                 Childhood Lead Exposure and Academic Achievement: Evidence From Detroit
from leading brands. Including best choices for parents, manufacturers            Rodríguez-Barranco M, Lacasaña M, Aguilar-Garduño C, Alguacil J, Gil F,             Public Schools, 2008–2010. Am J Public Health. 2013 Mar; 103(3): e72–e77.
and retailers seeking healthy options for infants. December 2017. www.            González-Alzaga B, Rojas-García A. 2013. Association of arsenic, cadmium
healthybabycereal.org.                                                            and manganese exposure with neurodevelopment and behavioural disorders
                                                                                  in children: a systematic review and meta-analysis. Sci Total Environ. 2013
HBBF 2017b (Healthy Babies Bright Futures). Change.org petition: Tell             Jun 1;454-455:562-77.
Gerber: Get the Arsenic Out of Babies’ Cereal!. https://www.change.org/p/
tell-gerber-get-the-arsenic-out-of-babies-cereal.                                 Sanders AP, Henn BC, Wright RO. 2015. Perinatal and Childhood Exposure
                                                                                  to Cadmium, Manganese, and Metal Mixtures and Effects on Cognition and
                                                                                  Behavior: A Review of Recent Literature. Curr Environ Health Rep. 2015 Sep;
                                                                                  2(3): 284–294. doi: 10.1007/s40572-015-0058-8.




                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 8
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 22 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 264 of 346

APPENDIX A: LABORATORY TEST RESULTS FOR HEAVY METALS

Results for analysis of heavy metals in a variety of baby foods are listed below. Foods were tested for total recoverable arsenic; speciated arsenic (total inorganic arsenic is shown below); and
total recoverable lead, cadmium, and mercury. Testing was commissioned by HBBF and performed by Brooks Applied Labs in Bothell, Washington in 2019. Appendix C provides a summary of
analytical methods.

The qualifier “<” indicates that the concentration was below the method detection limit, while The symbol “*” indicates test results that are estimated, that fall between the limit of detection
and the limit of quantification. The qualifier “--” indicates that the analysis was not performed.

About estimated values: The table below shows results for all target analytes detected by the lab’s instruments. Estimated values shown with the qualifier “*” have greater uncertainty than
other results. The starred (*) values are the lab’s best estimates of concentration, but the actual amounts may be higher or lower than these best estimates. These estimated test results are near
the test’s detection limit. They are higher than the detection limit but lower than the test’s quantitation limit. In contrast, test results above the quantification limit don’t carry the J qualifier -
they have lower uncertainty and are not considered to be estimates. The laboratory’s detailed reports that accompany this study give detection and quantification limits for each individual test
result shown below.

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Infant cereal: rice
 Beech-Nut              Rice Single Grain Baby Cereal - Stage 1, from about    Cereal - rice              117                86                3.5               5.4       0.582     Charlottesville, VA   Wegmans
                        4 months
 BioKinetics            BioKinetics Brown Rice Organic Sprouted Whole          Cereal - rice              353                144               3.1 *             31.7      2.32      Washington, DC        amazon.com
                        Grain Baby Cereal
 Earth’s Best           Whole Grain Rice Cereal                                Cereal - rice              138                113               22.5              14.7      2.41      San Diego, CA         99 Cents Only Stores
 Earth’s Best           Whole Grain Rice Cereal                                Cereal - rice              126                107               17.8              13.4      2.19      Portland, ME          Hannaford
 Gerber                 Rice Single Grain Cereal                               Cereal - rice              106                74                3.9               11.1      1.79      Gambell, AK           ANICA Native Store
 Healthy Times          Organic Brown Rice Cereal - 4+ months                  Cereal - rice              153                133               67.4              12.1      1.53      Washington, DC        amazon.com
 Kitchdee Organic       Baby Cereal Rice and Lentil - 6+ months                Cereal - rice              79.3               78                10.9              13.1      4.06      Washington, DC        amazon.com
 Infant cereal: multi- and single non-rice grain
 Gerber                 MultiGrain Cereal - Sitter 2nd Foods                   Cereal - mixed and         37                 31                5.3               26.2      0.367 *   Detroit, MI           Meijer
                                                                               multi-grain
 HappyBABY              Oats & Quinoa Baby Cereal Organic Whole Grains         Cereal - mixed and         10.2               --                0.9 *             12.4      < 0.14    Minneapolis, MN       Target
                        with Iron - Sitting baby                               multi-grain
 Beech-Nut              Oatmeal Whole Grain Baby Cereal - Stage 1, from        Cereal - oatmeal           23.8               --                2.2               13        < 0.139   Portland, OR          Fred Meyer
                        about 4 months
 Earth’s Best           Whole Grain Oatmeal Cereal                             Cereal - oatmeal           29.5               27                2*                20.1      < 0.277   Portland, ME          Hannaford
 Gerber                 Oatmeal Single Grain Cereal                            Cereal - oatmeal           26.9               --                3*                13        < 0.281   Washington, DC        Safeway
 HappyBABY              Oatmeal Baby Cereal, Clearly Crafted - Organic         Cereal - oatmeal           6.3 *              --                < 0.5             10        < 0.14    Albany, NY            buybuyBABY
                        Whole Grains - for sitting baby
 Harvest Hill           Instant Oatmeal, Maple & Brown Sugar                   Cereal - oatmeal           13.5               --                8.1               5.8       < 0.14    Houston, TX           Dollar Tree
 Cream of Wheat         Cream of Wheat Instant Original Flavor                 Cereal - other             19.5               --                21.8              36.7      < 0.14    San Diego, CA         99 Cents Only Stores
                                                                               single-grain



                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 9
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 23 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 265 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                              Arsenic                                       Mercury
                                                                                                           Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Gerber                 Barley Single Grain Cereal- Supported Sitter 1st        Cereal - other             10.6 *             --                3*                13.7      < 0.279   Detroit, MI           Meijer
                        Foods                                                   single-grain
 Gerber                 Whole Wheat Whole Grain Cereal - Sitter 2nd Foods       Cereal - other             40.6               39                5.5               50.8      < 0.14    Cincinnati, OH        Kroger
                                                                                single-grain
 NurturMe               Organic Quinoa Cereals - Quinoa + Sweet Potato +        Cereal - other             35.9               26                39.8              20.3      0.389 *   San Diego, CA         99 Cents Only Stores
                        Raisin                                                  single-grain
 Infant formula
 365 organic (Whole     Organic Milk Based Powder Infant Formula with           Formula                    4.1 *              --                2.7               0.7 *     < 0.139   Boulder, CO           Whole Foods Market
 Foods)                 Iron
 Baby’s Only Organic    Organic Non-GMO Dairy Toddler Formula                   Formula                    3.8 *              --                1.6 *             < 0.5     < 0.139   Boulder, CO           Whole Foods Market
 Earth’s Best           Organic Sensitivity - DHR/ARA Infant Formula with       Formula                    < 4.4              --                1.6 *             1.4 *     < 0.278   Portland, ME          Hannaford
                        Iron Organic Milk-Based Powder
 Enfamil                ProSobee Soy Infant Formula, Milk-Free Lactose-         Formula                    6.2 *              --                7.8               6.9       < 0.14    Columbia, SC          Publix
                        Free Powder with Iron
 Enfamil                Infant - Infant Formula Milk-Based with Iron - 0-12     Formula                    < 2.2              --                2                 0.7 *     < 0.138   Charlottesville, VA   Wegmans
                        months
 Gerber                 Good Start Gentle HM-O and Probiotics Infant            Formula                    5.2 *              --                0.9 *             < 0.5     < 0.14    Cincinnati, OH        Kroger
                        Formula with iron; Milk Based Powder - Stage 1,
                        birth to 12 months
 HappyBABY              Organic Infant Formula with Iron, Milk Based            Formula                    < 4.5              --                3.7               < 1.1     < 0.286   Washington, DC        amazon.com
                        Powder - 0-12 months
 Meijer                 Meijer Baby, Infant Formula - Milk-Based Powder         Formula                    < 4.4              --                2.3 *             3.1 *     0.417 *   Detroit, MI           Meijer
                        with Iron - Birth - 12 months
 Parent’s Choice        Organic Infant With Iron Milk-Based Powder - Stage      Formula                    3.2 *              --                3.9               0.7 *     < 0.134   Charlottesville, VA   Walmart
 (Walmart)              1 through 12 months
 Plum Organics          Gentle Organic Infant Formula with Iron, Milk-          Formula                    4.6 *              --                4.7               < 1.1     < 0.278   Washington, DC        amazon.com
                        Based Powder - 0-12 months †
 Similac                Similac Advance OptiGRO Powder - Milk-Based             Formula                    4.6 *              --                2                 < 0.5     < 0.139   Gambell, AK           ANICA Native Store
 Simple Truth Organic   Infant Formula with Iron, Organic Milk-Based            Formula                    3.6 *              --                2.7               0.6 *     < 0.135   Portland, OR          Fred Meyer
 (Kroger)               Powder
 up & up (Target)       Infant - Infant Formula with Iron, Milk-Based           Formula                    < 2.2              --                1.5 *             3.1       < 0.138   Minneapolis, MN       Target
                        Powder, DHA and Dual Prebiotics
 Vegetable - single, carrot
 Beech-Nut              Classics Sweet Carrots - 2                              Veggie - single -          < 2.1              --                27.2              6.8       0.15 *    Washington, DC        Safeway
                                                                                carrot
 Beech-Nut              Classics Sweet Carrots - Stage 2                        Veggie - single -          < 2.2              --                23.5              8         0.212 *   Portland, ME          Hannaford
                                                                                carrot
 Beech-Nut              Organics Just Carrots - Stage 1                         Veggie - single -          2.8 *              --                1.3 *             1.4 *     0.142 *   Minneapolis, MN       Target
                                                                                carrot



                                                                           W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 0
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 24 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 266 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Earth’s Best           Carrots Organic Baby Food - 2, 6 months +              Veggie - single -          4.1 *              --                1.1 *             < 0.5     0.224 *   Boulder, CO           Whole Foods Market
                                                                               carrot
 Earth’s Best           Carrots Organic Baby Food 2 - 6 months+                Veggie - single -          3.5 *              --                1.6 *             5.2       0.24 *    Columbia, SC          Publix
                                                                               carrot
 Earth’s Best           First Carrots Organic Baby Food - 1, 4 months+         Veggie - single -          5.2 *              --                1.6 *             4.4       0.222 *   Charlottesville, VA   Wegmans
                                                                               carrot
 Gerber                 Diced Carrots Veggie Pick-Ups™                         Veggie - single -          < 2.2              --                11.8              27.7      0.223 *   Washington, DC        Safeway
                                                                               carrot
 Gerber                 Carrot - Sitter 2nd food                               Veggie - single -          < 2.2              --                9.4               31.4      0.214 *   Minneapolis, MN       Target
                                                                               carrot
 Gerber                 Carrot - Supported Sitter 1st Foods                    Veggie - single -          < 2.2              --                11                42.2      0.248 *   Columbia, SC          Publix
                                                                               carrot
 Meijer                 True Goodness Organic Carrots Baby Food                Veggie - single -          < 2.2              --                1.4 v             7.7       < 0.141   Detroit, MI           Meijer
                                                                               carrot
 O Organics             Organic Carrots Baby Food - 2                          Veggie - single -          3.3 *              --                1.9               5.2       < 0.14    Washington, DC        Safeway
 (Albertson/Safeway)                                                           carrot
 Parent’s Choice        Carrot - Stage 2, 6+ months                            Veggie - single -          <2                 --                2.3               11.2      < 0.128   Charlottesville, VA   Walmart
 (Walmart)                                                                     carrot
 Vegetable - single, sweet potato
 Beech-Nut              Naturals Just Sweet Potatoes - Stage 1, from about     Veggie - single -          2.4 *              --                14.1              4         < 0.136   Albany, NY            buybuyBABY
                        4 months                                               sweet potato
 Beech-Nut              Organics Just Sweet Potatoes - Stage 1, from about     Veggie - single -          3.8 *              --                7.3               2.7       < 0.142   Cincinnati, OH        Kroger
                        4 months                                               sweet potato
 Beech-Nut              Classics Sweet Potatoes - Stage 2, from about 6        Veggie - single -          2.8 *              --                24.1              3.4       < 0.138   Portland, OR          Fred Meyer
                        months                                                 sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food - 1, 4 months +       Veggie - single -          3.3 *              --                14.7              4.6       < 0.136   Boulder, CO           Whole Foods Market
                                                                               sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food 2 - from about        Veggie - single -          3.1 *              --                12.9              3         < 0.136   Portland, OR          Fred Meyer
                        6 months                                               sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food 2 - 6 months+         Veggie - single -          4.3 *              --                6.9               1.6 *     < 0.138   Columbia, SC          Publix
                                                                               sweet potato
 Gerber                 Sweet Potato Supported Sitter 1st Foods Tub            Veggie - single -          2.4 *              --                20.3              4.7       < 0.139   Washington, DC        Safeway
                                                                               sweet potato
 Gerber                 Sweet Potato - Sitter 2nd Food                         Veggie - single -          3.9 *              --                29.3              5.8       < 0.138   Minneapolis, MN       Target
                                                                               sweet potato
 Gerber                 Sweet Potato - Supported Sitter 1st Foods              Veggie - single -          6.9                --                14.6              3.5       < 0.138   Cincinnati, OH        Kroger
                                                                               sweet potato
 HappyBABY              Organics Sweet Potatoes - Stage 1                      Veggie - single -          5.8 *              --                1.5 *             1*        < 0.142   Portland, ME          Hannaford
                                                                               sweet potato




                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 1
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 25 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 267 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 HappyBABY              Organics Sweet Potatoes - Stage 1                      Veggie - single -          6*                 --                2.2               0.8 *     < 0.14    Detroit, MI           Meijer
                                                                               sweet potato
 HappyBABY              Sweet Potatoes - Stage 1                               Veggie - single -          27.5               29**              2                 1.6 *     < 0.141   Columbia, SC          Publix
                                                                               sweet potato
 Meijer                 Meijer Baby Sweet Potatoes - 2nd Stage                 Veggie - single -          11.9               --                1.3 *             0.8 *     < 0.14    Portland, ME          Hannaford
                                                                               sweet potato
 Meijer                 True Goodness Organic Sweet Potatoes Baby Food         Veggie - single -          2.6 *              --                0.8 *             0.6 *     < 0.14    Detroit, MI           Meijer
                        - Stage 2                                              sweet potato
 Parent’s Choice        Sweet Potato - Stage 1, 4-6 months                     Veggie - single -          4.3 *              --                4.3               1.4 *     < 0.141   Charlottesville, VA   Walmart
 (Walmart)                                                                     sweet potato
 Plum Organics          Just Sweet Potato Organic Baby Food - 1, 4 months      Veggie - single -          3.1 *              --                5.6               2.3       < 0.142   Boulder, CO           Whole Foods Market
                        & up                                                   sweet potato
 Plum Organics          Just Sweet Potato Organic Baby Food - 1, 4 months      Veggie - single -          2.3 *              --                14                2.7       < 0.14    Washington, DC        Safeway
                        & up                                                   sweet potato
 Vegetable - single (other than carrot, sweet potato)
 Beech-Nut              Classics Sweat Peas - Stage 2                          Veggie - single -          6.3 *              --                1.1 *             1.6 *     < 0.138   Portland, ME          Hannaford
                                                                               other
 Beech-Nut              Beechnut Naturals Just Butternut Squash - Stage 1      Veggie - single -          < 2.2              --                1.3 *             1.2 *     < 0.139   Detroit, MI           Meijer
                                                                               other
 Beech-Nut              Organic Just Pumpkin - Stage 1, from about 4           Veggie - single -          2.6 *              --                4                 1.1 *     < 0.139   Portland, OR          Fred Meyer
                        months                                                 other
 Earth’s Best           Winter Squash Organic Baby Food - 2, 6 months +        Veggie - single -          < 2.2              --                0.8 *             < 0.5     < 0.137   Cincinnati, OH        Kroger
                                                                               other
 Earth’s Best           First Peas Organic Baby Food 1 - 4 months+             Veggie - single -          5.9 *              --                3.8               < 0.5     < 0.14    Columbia, SC          Publix
                                                                               other
 Gerber                 Pea - Sitter 2nd foods                                 Veggie - single -          < 2.2              --                0.7 *             < 0.5     < 0.14    Gambell, AK           ANICA Native Store
                                                                               other
 Gerber                 Green Bean - Sitter 2nd Food                           Veggie - single -          < 2.1              --                0.8 *             2.8       < 0.135   Minneapolis, MN       Target
                                                                               other
 Gerber                 Green Bean - Supported Sitter 1st Foods                Veggie - single -          < 2.2              --                0.7 *             0.6 *     < 0.142   Cincinnati, OH        Kroger
                                                                               other
 Parent’s Choice        Organic Butternut Squash Vegetable Puree - Stage       Veggie - single -          < 2.2              --                4.2               0.9 *     < 0.138   Charlottesville, VA   Walmart
 (Walmart)              2, 6+ months                                           other




                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 2
                                             Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 26 of 49
                                               Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 268 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                   Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Fruit - single
 Applesnax               Applesauce with Cinnamon                                Fruit - single -           < 2.1              --                1.7               < 0.5     < 0.134   Dallas, TX            Dollar Tree
                                                                                 apple
 Beech-Nut               Organic Just Apples - Stage 1, from about 4 months      Fruit - single -           <2                 --                < 0.5             < 0.5     < 0.126   Charlottesville, VA   Wegmans
                                                                                 apple
 Earth’s Best            Apples Organic Baby Food 2 - from about 6 months        Fruit - single -           6.5                --                1.5 *             < 0.5     < 0.141   Portland, OR          Fred Meyer
                                                                                 apple
 Mott’s                  Mott’s Applesauce Apple                                 Fruit - single -           < 2.2              --                < 0.5             < 0.5     < 0.139   San Diego, CA         Family Dollar
                                                                                 apple
 Seneca                  Cinnamon Apple Sauce                                    Fruit - single -           5.6 *              --                3.7               0.7 *     < 0.138   San Diego, CA         99 Cents Only Stores
                                                                                 apple
 Beech-Nut               Naturals Bananas - Stage 1, from about 4 months         Fruit - single -           < 2.1              --                < 0.5             < 0.5     < 0.136   Albany, NY            buybuyBABY
                                                                                 banana
 Gerber                  Banana - Sitter 2nd Foods                               Fruit - single -           < 2.1              --                < 0.5             < 0.5     < 0.135   Gambell, AK           ANICA Native Store
                                                                                 banana
 Meijer                  Meijer Baby Bananas - 2nd Stage                         Fruit - single -           < 2.2              --                < 0.5             < 0.5     < 0.138   Detroit, MI           Meijer
                                                                                 banana
 Gerber                  Peach - Sitter 2nd Foods                                Fruit - single - other     7.3                --                2.4               2.1       0.142 *   Gambell, AK           ANICA Native Store
 Orchard Naturals        Mandarin Oranges in Light Syrup                         Fruit - single - other     < 2.2              --                < 0.5             < 0.5     < 0.139   Houston, TX           Dollar Tree
 Plum Organics           Just peaches - organic baby food - for 4+ months        Fruit - single - other     7.2                --                0.9 *             < 0.5     < 0.139   Albany, NY            buybuyBABY
                         (stage 1)
 Earth’s Best            First pears - 1, 4 months+                              Fruit - single - pear      4.3 *              --                1.2 *             1.5 *     < 0.135   Houston, TX           99 Cents Only Stores
 Gerber                  Pear - Sitter 2nd foods                                 Fruit - single - pear      4.2 *              --                1.1 *             2.5       0.169 *   Gambell, AK           ANICA Native Store
 HappyBABY               Organic Pears - Stage 1                                 Fruit - single - pear      7.4                --                1*                0.8 *     < 0.138   Boulder, CO           Whole Foods Market
 HappyBABY               Clearly Crafted Prunes Organic Baby Food, 1, 4+         Fruit - single -           < 2.1              --                2                 < 0.5     < 0.136   Charlottesville, VA   Wegmans
                         months                                                  prune
 Sprout                  Prunes Organic Baby Food - 1 starting solids            Fruit - single -           3.9 *              --                6.1               < 0.5     0.245 *   Albany, NY            buybuyBABY
                                                                                 prune
 Fruit & Veggie, Mixed
 Beech-Nut               Naturals Beets, Pear & Pomegranate - 2                  Fruit and veggie -         < 2.2              --                0.9 *             4.7       < 0.139   Washington, DC        Safeway
                                                                                 mixed
 Gerber                  Organic Mango Apple Carrot Kale - Sitter 2nd foods      Fruit and veggie -         3.3 *              --                1.1 *             11.4      0.212 *   Gambell, AK           ANICA Native Store
                                                                                 mixed
 Gerber                  Carrot Pear Blackberry - Sitter 2nd Foods               Fruit and veggie -         2.7 *              --                3.6               18.2      < 0.141   Washington, DC        gerber.com
                                                                                 mixed
 Gerber                  Organic Apple Blueberry Spinach - Sitter 2nd Food       Fruit and veggie -         5*                 --                1.5 *             1.8       < 0.141   Houston, TX           99 Cents Only Stores
                                                                                 mixed




                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 3
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 27 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 269 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                            Arsenic                                       Mercury
                                                                                                         Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                  Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 HappyBABY              Simple Combos Apples, Spinach & Kale - 2              Fruit and veggie -         3*                 --                4.3               4.9       0.182 *   Portland, ME          Hannaford
                                                                              mixed
 O Organics             Organic Apple, Sweet Potato & Carrot Baby Food        Fruit and veggie -         2.6 *              --                0.7 *             1.1 *     < 0.142   Washington, DC        Safeway
 (Albertson/Safeway)                                                          mixed
 Plum Organics          Just Prunes Organic Baby Food - 1, 4 months & up      Fruit and veggie -         7.6                --                2.5               < 0.5     0.194 *   Boulder, CO           Whole Foods Market
                                                                              mixed
 Sprout                 Carrot Apple Mango Organic Baby Food - 2, 6           Fruit and veggie -         6.1                --                2.1               15.1      < 0.131   Charlottesville, VA   Wegmans
                        months & up                                           mixed
 up & up (Target)       Apple and Carrot Baby Food, Fruit + Vegetable         Fruit and veggie -         < 2.3              --                0.7 *             < 0.6     < 0.146   Minneapolis, MN       Target
                        Blend, 6+ months                                      mixed
 Gerber                 Apple Sweet Potato with Cinnamon - Toddler 12+        Fruit and veggie -         < 2.2              --                3.1               0.7 *     < 0.139   Houston, TX           99 Cents Only Stores
                        months                                                mixed
 Plum Organics          Pumpkin Banana Papaya Cardomom - 6 months             Fruit and veggie -         2.4 *              --                1.4 *             2.4       < 0.139   San Diego, CA         99 Cents Only Stores
                        and up                                                mixed
 Beech-Nut              Classics Mixed Vegetables - Stage 2                   Veggie - mixed             < 2.2              --                17.9              8.6       < 0.139   Portland, ME          Hannaford
 Earth’s Best           Spinach and Potato Organic Baby Food - 2, 6+          Veggie - mixed             6.4                --                1.4 *             3         < 0.13    Charlottesville, VA   Wegmans
                        months
 Gerber                 Carrot Sweet Potato Pea - Sitter 2nd Foods            Veggie - mixed             2.4 *              --                6.7               2.1       < 0.137   Gambell, AK           ANICA Native Store
 Juice - 100% apple
 365 organic (Whole     100% Juice - Apple from Concentrate                   Juice - 100% fruit         2.5 *              --                0.7 *             < 0.5     < 0.13    Boulder, CO           Whole Foods Market
 Foods)
 Gerber                 Apple Juice from Concentrate - Toddler 12+ months Juice - 100% fruit             3.1 *              --                2.1               < 0.5     < 0.137   Portland, ME          Hannaford
 Juicy Juice            Juicy Juice 100% Juice - Apple                        Juice - 100% fruit         3.6 *              --                1*                < 0.5     < 0.14    Dallas, TX            Dollar Tree
 Kidgets                Toddler Apple Juice from Concentrate                  Juice - 100% fruit         < 2.2              --                0.6 *             < 0.5     < 0.141   San Diego, CA         Family Dollar
 Juice - 100% fruit juice, non-apple or mixed
 Apple & Eve            Elmo’s Punch - 100% Juice Organics                    Juice - 100% fruit         < 2.1              --                < 0.5             < 0.5     < 0.137   Boulder, CO           Whole Foods Market
 Gerber                 Apple Prune Juice from Concentrate - Toddler 12+      Juice - 100% fruit         5.6 *              --                3.3               < 0.5     < 0.136   Cincinnati, OH        Kroger
                        months
 Gerber                 Variety Pack Juices from Concentrate - White Grape    Juice - 100% fruit         9.9                --                11.1              < 0.5     < 0.135   Portland, OR          Fred Meyer
 Gerber                 Pear Juice from Concentrate 100% Juice - Toddler      Juice - 100% fruit         4*                 --                1.1 *             0.9 *     < 0.136   Charlottesville, VA   Wegmans
                        12+ months
 Juicy Juice            100% Juice Fruit Punch                                Juice - 100% fruit         2.5 *              --                0.6 *             0.6 *     < 0.139   San Diego, CA         Family Dollar
 Drinks - not 100% fruit juice
 Good2Grow              Fortified Water - Orange Mango                        Drink - not 100%           < 2.1              --                1.8               < 0.5     < 0.136   Dallas, TX            99 Cents Only Stores
                                                                              fruit




                                                                         W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 4
                                            Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 28 of 49
                                              Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 270 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)


                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                     Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Orgain                 Kids Protein Organic Nutrituional Shake Vanilla          Drink - not 100%           3.9 *              --                0.6 *             < 0.5     < 0.14    Charlottesville, VA   Wegmans
                        Flavor - Ages 1 to 13                                    fruit
 Pediasure              Grow & Gain Chocolate Shake                              Drink - not 100%           3*                 --                1.3 *             2         < 0.136   Portland, ME          Hannaford
                                                                                 fruit
 Repone                 Suero/Electrolyte Solution with Zinc Fruit Flavor        Drink - not 100%           < 2.2              --                < 0.5             < 0.5     < 0.139   San Diego, CA         Family Dollar
                                                                                 fruit
 Yoo-hoo                Yoo-hoo Chocolate Drink                                  Drink - not 100%           2.6 *              --                0.8 *             1.1 *     < 0.134   Houston, TX           Dollar Tree
                                                                                 fruit
 Meals, including fruits & veggies with grains
 Deluxe Pasta           Macaroni & cheese, Original Flavor                       Meal                       6.7                --                7                 25        < 0.14    Houston, TX           Dollar Tree
 Earth’s Best           Chicken and Brown Rice Organic Baby Food - 2, 6+         Meal                       34.4               13                18.3              1.9       0.232 *   Washington, DC        amazon.com
                        months
 Earth’s Best           Organic Turkey Quinoa Apple Sweet Potato                 Meal                       < 2.2              --                1.9               1.9       < 0.139   Columbia, SC          Publix
                        Homestyle Meal Puree
 Earth’s Best           Organic Chicken Pot Pie Homestyle Meal Puree             Meal                       < 2.2              --                1.2 *             2.1       < 0.139   Columbia, SC          Publix
 Gerber                 Mashed Potatoes & Gravy with Roasted Chicken             Meal                       < 2.2              --                2.4               17.5      < 0.139   Portland, ME          Hannaford
                        and a Side of Carrots - Toddler
 Gerber                 Chicken Rice Dinner - Sitter 2nd Foods                   Meal                       19.1               --                2.3 *             8.9       < 0.236   Washington, DC        gerber.com
 Gerber                 Turkey Rice Dinner - Sitter 2nd Foods                    Meal                       6.2 *              --                5.2               3.4       < 0.139   Washington, DC        gerber.com
 Happy Tot              Love My Veggies Bowl - Cheese & Spinach Ravioli          Meal                       4.8 *              --                8.5               19.6      0.148 *   Columbia, SC          Publix
                        with Organic Marinara Sauce - for tots and tykes
 Kraft                  Macaroni & Cheese Dinner, Original Flavor                Meal                       8.1                --                2                 38.6      < 0.139   Houston, TX           Dollar Tree
 Sprout                 Garden Vegetables Brown Rice with Turkey - for 8         Meal                       7.2                --                1.6 *             2.5       < 0.138   Albany, NY            buybuyBABY
                        months & up, Stage 3
 Earth’s Best           Organic Sweet Potato Cinnamon Flax & Oat -               Fruit and veggie -         < 2.2              --                4.4               4.3       < 0.138   Albany, NY            buybuyBABY
                        Wholesome Breakfast Puree - 2, for 6+ months             with grain/meat/
                                                                                 dairy/legume
 HappyBABY              Apples, Sweet Potatoes & Granola Clearly Crafted         Fruit and veggie -         3.6 *              --                5.2               1.5 *     < 0.142   Washington, DC        Safeway
                        Organic Baby Food - 2                                    with grain/meat/
                                                                                 dairy/legume
 Parent’s Choice        Organic Strawberry Carrot and Quinoa Fruit & Veg         Fruit and veggie -         2.5 *              --                3.6               1.8       < 0.125   Charlottesville, VA   Walmart
 (Walmart)              Puree - Stage 2, 6+ months                               with grain/meat/
                                                                                 dairy/legume
 Plum Organics          Apple, Raisin & Quinoa Organic Baby Food - 2 †           Fruit and veggie -         5.6 *              --                2.2               1.9       0.145 *   Washington, DC        Safeway
                                                                                 with grain/meat/
                                                                                 dairy/legume
 Sprout                 Butternut Chickpea Quinoa & Dates Organic Baby           Fruit and veggie -         2.3 *              --                0.8 *             < 0.5     < 0.137   Columbia, SC          Publix
                        Food                                                     with grain/meat/
                                                                                 dairy/legume




                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 5
                                             Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 29 of 49
                                               Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 271 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                              Arsenic                                       Mercury
                                                                                                           Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Meat
 Beech-Nut              Classics Chicken & Chicken Broth - 1                    Meat                       < 2.2              --                < 0.5             < 0.5     < 0.137   Washington, DC        Safeway
 Beech-Nut              Classics Turkey and Turkey Broth - Stage One            Meat                       <2                 --                1*                < 0.5     < 0.128   Charlottesville, VA   Wegmans
 Gerber                 Lil’ Sticks Chicken Sticks - Toddler                    Meat                       < 2.2              --                3.5               2.3       < 0.138   Washington, DC        Safeway
 Gerber                 Beef and Gravy 2nd foods                                Meat                       < 2.1              --                2.1               < 0.5     0.251 *   Columbia, SC          Publix
 Gerber                 Ham and Gravy 2nd foods                                 Meat                       < 2.2              --                1*                < 0.5     < 0.141   Columbia, SC          Publix
 O Organics             Strained Organic Turkey and Turkey Gravy Baby           Meat                       2.7 *              --                1*                < 0.5     < 0.137   Washington, DC        Safeway
 (Albertson/Safeway)    Food - 2
 Snacks - Puffs
 Comforts (Kroger)      Blueberry Little Puffs Cereal Snack                     Snack - rice puffs         83.3               61                8.5               36.9      0.835     Cincinnati, OH        Kroger
 Earth’s Best           Sesame Street Organic Peanut Butter Baked Corn          Snack - puffs,             < 4.4              --                1.3 *             26        < 0.278   Washington, DC        amazon.com
                        Puffs                                                   non-rice
 HappyBABY              Superfood Puffs - Apple & Broccoli Organic Grain        Snack - rice puffs         266                83                8.2               11        2.16      Albany, NY            buybuyBABY
                        Snack - for crawling baby
 HappyBABY              Superfood Puffs Organic Grain Snack - Sweet             Snack - rice puffs         295                91                3.7               12.2      1.94      Washington, DC        amazon.com
                        Potato & Carrot
 Gerber                 Puffs Banana Cereal Snack - Crawler 8+ months           Snack - rice puffs         44.5               --                9.2               16        0.376 *   Houston, TX           99 Cents Only Stores
 O Organics             Organic Puffs - Apple Strawberry                        Snack - rice puffs         309                133               7.5               15.2      3.29      Washington, DC        Safeway
 (Albertson/Safeway)
 Simple Truth Organic   Whole Grain Puffs Broccoli & Spinach                    Snack - rice puffs         307                126               9.8               13.5      3.68      Cincinnati, OH        Kroger
 (Kroger)
 Sprout                 Organic Quinoa Puffs Baby Cereal Snack - Apple          Snack - puffs,             107                47                39.3              41.5      1.31      Washington, DC        amazon.com
                        Kale                                                    contains rice
 Snacks - Teething biscuits & rice rusks/cakes
 Baby Mum-Mum           Banana Rice Rusks                                       Snack - teething           104                53                5.2               2.3       1.72      Cincinnati, OH        Kroger
                                                                                biscuits & rice
                                                                                rusks/cakes
 HappyBABY              Organic Rice Cakes Puffed Rice Snack - Apple            Snack - teething           455                47                1.7               5.4       3.18      Boulder, CO           Whole Foods Market
                                                                                biscuits & rice
                                                                                rusks/cakes
 Meijer                 Apple Rice Rusks Baked Rice Snack                       Snack - teething           50.2               --                3.2 *             3.9       1.99      Detroit, MI           Meijer
                                                                                biscuits & rice
                                                                                rusks/cakes
 Parent’s Choice        Organic Strawberry Rice Rusks - Stage 2, 6+ months      Snack - teething           108                66                26.9              2.4       2.05      Charlottesville, VA   Walmart
 (Walmart)                                                                      biscuits & rice
                                                                                rusks/cakes
 Simple Truth Organic   Mini Rice Cakes Apple - 7+ months                       Snack - teething           65.9               --                8.7               0.8 *     1.1       Cincinnati, OH        Kroger
 (Kroger)                                                                       biscuits & rice
                                                                                rusks/cakes



                                                                           W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 6
                                              Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 30 of 49
                                                Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 272 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                     Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Cuétara                Animalitos Galleta Crackers (Animal Crackers)***         Snack - teething           4.1 *              --                6.4               25.5      < 0.139   San Diego, CA         99 Cents Only Stores
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 Gerber                 Teether Wheels - Apple Harvest - Crawlers                Snack - teething           51.5               --                2.1 *             3.8       0.588 *   Washington, DC        Safeway
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 HappyBABY              Organic Teethers Blueberry & Purple Carrot -             Snack - teething           67                 --                6                 8.2       2.26      Charlottesville, VA   Wegmans
                        Sitting baby                                             biscuits & rice
                                                                                 rusks/cakes
 Lil’ Dutch Maid        Saltine Crackers***                                      Snack - teething           10.1               --                1.5 *             19.1      < 0.138   San Diego, CA         99 Cents Only Stores
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 Meijer                 True Goodness Organic Teethers Baked Rice Snack          Snack - teething           65                 36                3.9               6.7       2.41      Detroit, MI           Meijer
                        - Vegetable                                              biscuits & rice
                                                                                 rusks/cakes
 Nosh!                  Baby Munchables Organic Teething Wafers -                Snack - teething           110                62                6.6               3.1 *     3.44      Detroit, MI           Meijer
                        Banana & Mango                                           biscuits & rice
                                                                                 rusks/cakes
 Plum Organics          Little Teethers Organic Multigrain Teething Wafers -     Snack - teething           49.9               --                1.4 *             6.3       0.726     Columbia, SC          Publix
                        Banana with Pumpkin - Baby Crawler                       biscuits & rice
                                                                                 rusks/cakes
 Snacks - Other (yogurt, biscuits, bars)
 Beech-Nut              Breakfast On-the-Go Yogurt, Banana & Mixed Berry         Snack - other              < 2.2              --                0.7 *             < 0.5     < 0.139   Charlottesville, VA   Wegmans
                        Blend - Stage 4 from about 12 months
 Earth’s Best           Sesame Street Organic Fruit Yogurt Smoothie -            Snack - other              4.4 *              --                2.5               < 0.5     < 0.135   Portland, OR          Fred Meyer
                        Apple Blueberry
 Earth’s Best           Sunny Days Snack Bars - Sweet Potato Carrot              Snack - other              13.9               --                3.8               10.5      0.161 *   Boulder, CO           Whole Foods Market
 Ella’s Kitchen         Organic Nibbly Fingers - Apples and Strawberries,        Snack - other              27                 --                3                 7.8       0.216 *   Boulder, CO           Whole Foods Market
                        1+
 Gerber                 Yogurt Blends Stawberry Snack - Crawler 8+               Snack - other              < 2.1              --                1*                < 0.5     < 0.135   Gambell, AK           ANICA Native Store
                        months
 Gerber                 Fruit & Veggie Melts - Truly Tropical Blend - Freeze-    Snack - other              22.6               --                12.2              26.8      0.455     Albany, NY            buybuyBABY
                        Dried Fruit & Vegetable Snack - Crawler, 8+ months
 Gerber                 Arrowroot Biscuits - Crawler 10+ months                  Snack - other              13.1               --                12.5              25.9      < 0.279   Washington, DC        walmart.com
 Little Duck Organics   100% Pressed Fruit Snacks + Probiotics -                 Snack - other              13.6               --                15                1*        < 0.138   Albany, NY            buybuyBABY
                        Pomegranate, Blueberry & Acai
 Nostalgia              Marias Cookies Galletas                                  Snack - other              3.8 *              --                6.6               22        0.14 *    San Diego, CA         99 Cents Only Stores
 Parent’s Choice        Little Hearts Strawberry Yogurt Cereal Snack -           Snack - other              56.1               --                5.2               26.1      0.941     Charlottesville, VA   Walmart
 (Walmart)              Stage 3, 9+ months
 Plum Organics          Mighty Morning Bar - Blueberry Lemon - Tots: 15          Snack - other              40 ‡               39                3.4               24.3      < 0.137   Cincinnati, OH        Kroger
                        months & up


                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 7
                                               Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 31 of 49
                                                 Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 273 of 346
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                                 Arsenic                                       Mercury
                                                                                                              Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                     Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 SOBISK                    Breakfast Biscuits - Golden Oats                        Snack - other              9                  --                60.1              9.6       0.143 *   Dallas, TX            Dollar Tree
 Sprout                    Organic Crispy Chews Red Fruit Beet & Berry with        Snack - other              19.2               --                7.7               1.2 *     0.185 *   Charlottesville, VA   Wegmans
                           Crispy Brown Rice Toddler Fruit Snack
 Supplement
 Gerber                    Soothe Probiotic Colic Drops                            Supplement                 4.4 *              --                < 0.5             < 0.5     < 0.139   Washington, DC        walmart.com


 Notes
 The symbol “<” indicates no detection, with a test result less than the indicated limit of detection.
 The symbol “*” indicates test results that are estimated, between the limit of detection and the limit of quantitation.
 The symbol “--” indicates that no test was performed.
 ** Total arsenic value is higher than inorganic arsenic value but falls within the allowable and expected analytical error. For example, this ratio of inorganic to total arsenic of 105% falls within the FDA method for
 arsenic speciation in rice, which allows this ratio to range from 65 – 135%.
 *** This food was purchased from a dollar store and is not marketed specifically as a baby food. Because dollar stores carry so few standard baby foods, this food is purchased by parents as an alternative, according
 to information from HBBF’s local partner participating in this study.
 †
     Food is no longer manufactured.
 ‡
     This value is the average of 3 tests of total arsenic (44, 37, and 39 ppb). The original homogenized bar was tested twice, and homogenate of a second, separate bar from the same box was tested once..




                                                                              W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 8
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 32 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 274 of 346

APPENDIX B: RECENT SCIENCE ON THE IMPACT OF HEAVY METALS TO CHILDREN’S BRAIN DEVELOPMENT

The table below details 23 recent studies on the impact of arsenic, cadmium, lead and mercury on the development of children’s brains. Evidence in the scientific literature spans decades; the
studies below are a sampling of publications over the past seven years.




 Study
 number     Study                What did the study find?
 Metals combinations: Recent studies of children’s exposures to toxic-metal combinations and impacts to the developing brain
 1          Grandjean and        In this update to their 2006 systematic review, the authors added six chemicals to their earlier review of the science on the toxicity to the developing brain and nervous system of
            Landrigan 2014       lead, methylmercury, polychlorinated biphenyls, arsenic, and toluene. The authors provide an estimate of 24 million IQ points lost from combined exposures to lead and mercury.
 2          Freire 2018          In a study of the cognitive development of 302 Spanish 4 and 5 year old children, researchers found lower scores on pre-school neurodevelopmental tests among children who had
                                 been exposed to higher levels of arsenic and mercury during pregnancy, as measured in the placenta at birth. The study also found a synergistic effect between arsenic and lead
                                 indicated by lower general cognitive scores.
 3          Kim 2018             A study of 140 Korean 1- and 2-year-olds and their mothers compared the chemicals in pregnant women’s blood or urine, or in breast milk after delivery, with standard pre-school
                                 tests of neurodevelopmental performance. The mothers’ blood lead levels were inversely associated with psychomotor development in their children. Pregnant women with
                                 higher levels of a combination of heavy metals in their blood also had children with more behavior problems.
 4          Pan 2018             Researchers tested the blood and urine of 530 children ages 9-11 living near an industrialized area and 264 from another town in the same city in South China as a reference.
                                 A significant decrease in IQ scores was identified in children from the industrialized town, who had statistically higher geometric mean concentrations of lead, cadmium, and
                                 mercury. Blood lead had a significant negative association by itself, and the additive impact of all four metals raised concerns.
 5          Lucchini 2019        Scientists studied the effect of co-exposures to socio-economic stressors and arsenic, cadmium, lead, mercury and other metals in schoolchildren in Taranto, Italy. Biomonitoring
                                 and an analysis of the distance between the residence of 299 children ages 6 to 12 and point sources of industrial emissions were done along with tests of children’s cognitive
                                 functions. The researchers found that metal levels in the children’s blood and urine had a negative cognitive impact. Lead exposure was shown to have a neurocognitive effect even
                                 at very low levels of blood lead concentration for children of low socio-economic status.
 Arsenic: Recent studies of children’s exposures to arsenic and impacts to the developing brain
 6          Rodríguez-Barranco   This meta-analysis details 13 articles reporting “a significant negative effect on neurodevelopment and behavioural disorders” from arsenic exposure during pregnancy and early
            2013                 childhood.
 7          Wasserman 2014       Columbia University researchers report on their assessment of 272 third to fifth graders in Maine who lived in homes with well water. The study found an average loss of 5-6 IQ
                                 points among those who drank well water contaminated with arsenic at or above 5 parts per billion. This level is common in some parts of the U.S. and is lower than the legal limit
                                 in public water supplies (10 parts per billion).
 8          Tsuji 2015           This 2015 literature review identifies 24 studies linking low-level arsenic exposure to neurological harm in children.
 9          Signes-Pastor 2019   This study focused on the impact of arsenic exposure from food. The urine of 400 4- and 5-year-olds was tested for arsenic. The children took tests that measure neuropsychological
                                 development. Children with higher arsenic levels performed worse on tests of motor function. Boys showed diminished working memory with higher arsenic exposures.
 Cadmium: Recent studies of children’s exposures to cadmium and impacts to the developing brain
 10         Sanders 2015         This review of recent scientific literature found 16 studies on cadmium’s neurotoxic impacts to children. In these studies, lower IQ scores and more learning disorders and special
                                 education needs were correlated to higher cadmium levels in children.
 11         Gustin 2018          A study of 1500 mother and child pairs in Bangladesh associated prenatal and childhood cadmium exposure with lower intelligence in boys. In girls, there were indications of
                                 altered behavior for both prenatal and childhood exposure.
 12         Lee 2018             A study of 76 children with ADHD and 46 control children found cadmium levels negatively correlated with Full Scale Intelligence Quotient.
 13         Al Osman 2019        This scientific review references studies that link children’s cadmium exposure to IQ loss and other health endpoints, including kidney disease, osteoporosis, cardiovascular
                                 disease, stunted growth, and pediatric cancer.




                                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 9
                                                    Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 33 of 49
                                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 275 of 346
APPENDIX B: Recent Science on the Impact of Heavy Metals oo Children’s Brain Development (continued)

 Study
 number       Study                      What did the study find?
 Lead: Recent studies of children’s exposures to lead and impacts to the developing brain
 14           NTP 2012                   The National Institutes of Health’s National Toxicology Program evaluation of the toxicity of low-level lead exposure concludes that such exposures are responsible for intellectual
                                         deficits, diminished academic abilities, attention deficits, and problem behaviors, including impulsivity, aggression, and hyperactivity in children.
 15           Zhang 2013                 An analysis of the blood lead tests recorded before the age of 6 and the standardized test scores in grades 3, 5 and 8 of 21,281 students in the Detroit Public Schools found that
                                         early childhood lead exposure was negatively associated with academic achievement in elementary and junior high school.
 16           Evens 2015                 The study compared Chicago’s birth registry, the blood lead registry and the scores on 3rd grade iSAT tests for 58,650 children. After adjusting for poverty, race/ethnicity, gender,
                                         maternal education and very low birth weight or preterm birth, the study concluded “Early childhood lead exposure is associated with poorer achievement on standardized
                                         reading and math tests in the third grade, even at very low blood lead levels.”
 17           Liu 2014                   A study of 1341 children in the Jiangsu province of China compared blood lead at ages 3 to 5 with behavioral problems at age 6 and found a significant association. The authors
                                         report that the risk of clinical-level behavioral problems increased with blood lead concentration.
 18           Lewis 2018                 This study’s 278 study participants were drawn from a large longitudinal study in Cleveland, Ohio that is examining the developmental effects of prenatal cocaine exposure.
                                         The children’s blood was tested for lead at age 4, and their language skills were assessed at 4, 6, 10 and 12 years of age. The researchers found that lead exposure harmed both
                                         receptive and expressive language skills. Prenatal drug exposure was not related to the effects of lead on language skills.
 19           Donzelli 2019              A systematic review of studies on the relationship between lead exposure and the diagnosis of ADHD identified 17 studies reporting an association between lead and ADHD.
 Mercury: Recent studies of children’s exposures to mercury and impacts to the developing brain
 20           Karagas 2012               A review of the literature on the health effects of low-level exposure to methylmercury concentrated on studies that include measurement of this toxic chemical in blood and hair
                                         of pregnant women and their children. The consistent finding in the researchers’ review of the science on neurocognitive and behavior outcomes was the connection between
                                         prenatal mercury levels and psychomotor function, memory, verbal skills cognition in 7- to 14-year-old children.
 21           Jacobson 2015              A 2015 study in Environmental Health Perspectives compared the IQs of 282 school-age children with the levels of mercury in umbilical cord blood taken at birth. The researchers
                                         found that prenatal mercury levels were associated with lower scores on school-age IQ tests.
 22           Ryu 2017                   A study of 458 mother child pairs in Korea found that blood mercury levels during late pregnancy and early childhood were associated with more autistic behaviors in children at 5
                                         years of age, as assessed using the Social Responsiveness Scale.
 23           Bellinger 2019             To derive an estimate of the global burden of intellectual disability from prenatal exposure to mercury, scientists conducted a meta-analysis of the available science and
                                         determined a dose-effect relationship of IQ reductions to increases in maternal hair mercury levels.


REFERENCES
Al Osman M, Yang F, Massey IY. Exposure routes and health effects of heavy metals on children. Biometals. 2019 Aug;32(4):563-573. doi: 10.1007/s10534-019-00193-5.
Bellinger DC, Devleesschauwer B, O’Leary K, Gibb HJ. 2019. Global burden of intellectual disability resulting from prenatal exposure to methylmercury, 2015. Environ Res. 2019 Mar;170:416-421. doi: 10.1016/j.envres.2018.12.042.

Donzelli G, Carducci A, Llopis-Gonzalez A, Verani M, Llopis-Morales A, Cioni L, Morales-Suárez-Varela M. 2019. The Association between Lead and Attention-Deficit/Hyperactivity Disorder: A Systematic Review. Int J Environ Res Public Health. 2019
Jan 29;16(3). pii: E382. doi: 10.3390/ijerph16030382.
Evens A, Hryhorczuk D, Lanphear BP, Rankin KM, Lewis DA, Forst L, Rosenberg D. 2015. The impact of low-level lead toxicity on school performance among children in the Chicago Public Schools: a population-based retrospective cohort study.
Environ Health. 2015 Apr 7;14:21. doi: 10.1186/s12940-015-0008-9.
Freire C, Amaya E, Gil F, Fernández MF, Murcia M, Llop S, Andiarena A, Aurrekoetxea J, Bustamante M, Guxens M, Ezama E, Fernández-Tardón G, Olea N; INMA Project. 2018. Prenatal co-exposure to neurotoxic metals and neurodevelopment in
preschool children: The Environment and Childhood (INMA) Project. Sci Total Environ. 2018 Apr 15;621:340-351. doi: 10.1016/j.scitotenv.2017.11.273.

Grandjean P, Landrigan PJ. 2014. Neurobehavioural effects of developmental toxicity. Lancet Neurol. 2014 Mar;13(3):330-8. doi: 10.1016/S1474-4422(13)70278-3.
Gustin K, Tofail F, Vahter M, Kippler M. Cadmium exposure and cognitive abilities and behavior at 10 years of age: A prospective cohort study. Environ Int. 2018 Apr;113:259-268. doi: 10.1016/j.envint.2018.02.020.
Jacobson JL, Muckle G, Ayotte P, Dewailly É, Jacobson SW. Relation of Prenatal Methylmercury Exposure from Environmental Sources to Childhood IQ. Environ Health Perspect. 2015 Aug;123(8):827-33. doi: 10.1289/ehp.1408554. Epub 2015 Mar 10.
Karagas MR, Choi AL, Oken E, Horvat M, Schoeny R, Kamai E, Cowell W, Grandjean P, Korrick S. Evidence on the human health effects of low-level methylmercury exposure. 2012. Environ Health Perspect. 2012 Jun;120(6):799-806. doi: 10.1289/
ehp.1104494.




                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 0
                                                    Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 34 of 49
                                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 276 of 346
APPENDIX B: Recent Science on the Impact of Heavy Metals oo Children’s Brain Development (continued)


Kim S, Eom S, Kim HJ, Lee JJ, Choi G, Choi S, Kim S, Kim SY, Cho G, Kim YD, Suh E, Kim SK, Kim S, Kim GH, Moon HB, Park J, Kim S, Choi K, Eun SH1. 2018. Association between maternal exposure to major phthalates, heavy metals, and persistent
organic pollutants, and the neurodevelopmental performances of their children at 1 to 2 years of age- CHECK cohort study. Sci Total Environ. 2018 May 15;624:377-384. doi: 10.1016/j.scitotenv.2017.12.058.
Lee MJ, Chou MC, Chou WJ, Huang CW, Kuo HC, Lee SY, Wang LJ. Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder: Implication of Lead, Cadmium, and Antimony. Int J Environ Res Public Health. 2018 Jun 10;15(6).
Lewis BA, Minnes S, Min MO, Short EJ, Wu M,Lang A, Ph D, Weishampel P, Singer LT. 2018.Blood Lead Levels and Longitudinal Language Outcomes in Children from 4–12 years. J Commun Disord. 2018 Jan-Feb; 71: 85–96.
Liu J, Liu X, Wang W, McCauley L, Pinto-Martin J, Wang Y, Li L, Yan C, and Rogan WJ. 2014. Blood Lead Levels and children’s Behavioral and Emotional Problems: A Cohort Study. JAMA Pediatr. 2014 Aug 1; 168(8): 737–745.
Lucchini RG, Guazzetti S, Renzetti S, Conversano M, Cagna G, Fedrighi C, Giorgino A, Peli M, Placidi D, Zoni S, Forte G, Majorani C, Pino A, Senofonte O, Petrucci F, Alimonti A. 2019. Neurocognitive impact of metal exposure and social stressors among
schoolchildren in Taranto, Italy. Environ Health. 2019 Jul 19;18(1):67. doi: 10.1186/s12940-019-0505-3.
NTP 2012 (National Toxicology Program). Health Effects of Low-Level Lead. NTP Monograph. June 2012. ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealtheffectslowlevellead_newissn_508.pdf.
Pan S, Lin L, Zeng F, Zhang J, Dong G, Yang B, Jing Y, Chen S, Zhang G, Yu Z, Sheng G, Ma H. 2018. Effects of lead, cadmium, arsenic, and mercury co-exposure on children’s intelligence quotient in an industrialized area of southern China. Environ
Pollut. 2018 Apr;235:47-54. doi: 10.1016/j.envpol.2017.12.044.
Rodríguez-Barranco M, Lacasaña M, Aguilar-Garduño C, Alguacil J, Gil F, González-Alzaga B, Rojas-García A. 2013. Association of arsenic, cadmium and manganese exposure with neurodevelopment and behavioural disorders in children: a
systematic review and meta-analysis. Sci Total Environ. 2013 Jun 1;454-455:562-77.
Ryu J, Ha EH, Kim BN, Ha M, Kim Y, Park H, Hong YC, Kim KN. Associations of prenatal and early childhood mercury exposure with autistic behaviors at 5years of age: The Mothers and Children’s Environmental Health (MOCEH) study. Sci Total
Environ. 2017 Dec 15;605-606:251-257. doi: 10.1016/j.scitotenv.2017.06.227.
Sanders AP, Henn BC, Wright RO. Perinatal and Childhood Exposure to Cadmium, Manganese, and Metal Mixtures and Effects on Cognition and Behavior: A Review of Recent Literature. Curr Environ Health Rep. 2015 Sep; 2(3): 284–294. doi: 10.1007/
s40572-015-0058-8.
Signes-Pastor AJ, Vioque J, Navarrete-Muñoz EM, Carey M, García-Villarino M, Fernández-Somoano A, Tardón A, Santa-Marina L, Irizar A, Casas M, Guxens M, Llop S, Soler-Blasco R, García-de-la-Hera M, Karagas MR, Meharg AA. Inorganic arsenic
exposure and neuropsychological development of children of 4-5 years of age living in Spain. Environ Res. 2019 Jul;174:135-142. doi: 10.1016/j.envres.2019.04.028.
Tsuji JS, Garry MR, Perez V, Chang ET. 2015. Low-level arsenic exposure and developmental neurotoxicity in children: A systematic review and risk assessment.Toxicology. 2015 Nov 4;337:91-107. doi: 10.1016/j.tox.2015.09.002.
Wasserman GA, Liu X, Loiacono NJ, Kline J, Factor-Litvak P, van Geen A, Mey JL, Levy D, Abramson R, Schwartz A, Graziano JH. 2014. A cross-sectional study of well water arsenic and child IQ in Maine schoolchildren. Environ Health. 2014 Apr
1;13(1):23.
Zhang N, Baker WH, Tufts M, Raymond RE, Salihu H, Elliott MR. 2013. Early Childhood Lead Exposure and Academic Achievement: Evidence From Detroit Public Schools, 2008–2010. Am J Public Health. 2013 Mar; 103(3): e72–e77.




                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 1
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 35 of 49
                                           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 277 of 346

APPENDIX C: LABORATORY ANALYSIS – SUMMARY OF METHODS FOR HEAVY METALS TESTING

BACKGROUND                                                      SAMPLE PREPARATION                                                                     quadrupole mass spectrometry (ICP-QQQ-MS). The
                                                                                                                                                       ICPQQQ-MS method uses advanced interference removal
HBBF commissioned a national laboratory recognized for          Baby food receipt and storage: BAL received 168 baby                                   techniques to ensure accuracy of the sample results. This
its expertise in heavy metals analysis, Brooks Applied Labs     food containers in April and May 2019. BAL logged in                                   technology allows for the removal of polyatomic and
(BAL) near Seattle Washington (http://brooksapplied.com/),      samples for the analysis of total recoverable arsenic [As],                            doubly-charged ions that can interfere with an isotope.
to test 168 containers of baby food for total recoverable       cadmium [Cd], lead [Pb], and mercury [Hg].                                             This is a critical step for arsenic analysis, since arsenic
arsenic, lead, cadmium, and mercury; and speciated arsenic                                                                                             is a monoisotopic element. For more information, visit
for a subset of samples.                                        BAL received and stored all samples according to                                       the Interference Reduction Technology section on BAL’s
                                                                BAL Standard Operating Procedures (SOPs) and                                           website, brooksapplied.com.
BAL is accredited through the National Environmental            EPA methodology. Samples were stored at ambient
Accreditation Program (NELAC), the Department of                temperature, maintaining the shipping temperature of
Defense (DOD), and the International Organization               the samples. Once containers were opened and aliquots                                  TOTAL MERCURY ANALYSIS BY EPA METHOD 1631
for Standardization (ISO). It has also earned state             obtained for testing, samples were frozen.
accreditations for a variety of metals analyses, including                                                                                             BAL prepared samples for Hg analysis using the AOAC
arsenic and mercury. It uses the most current microwave         Sample homogenization: Any foods which were                                            2015.01, modified method, as described above. BAL
digestion and ICP-MS technologies, and specializes in heavy     heterogeneous (e.g., snack bars) were thoroughly                                       analyzed sample preparations with stannous chloride
metals testing (including arsenic, lead, cadmium, and           homogenized prior to sample digestion. All equipment                                   (SnCl2) reduction, single gold amalgamation, and cold
mercury). BAL’s clients include local governments, industry,    used for the homogenization process was pre-cleaned                                    vapor atomic fluorescence spectroscopy (CVAFS) detection
the federal government, and engineering consulting firms.       beforehand and subject to routine testing to ensure the                                using a Brooks Rand Instruments MERX-T CVAFS Mercury
                                                                accuracy of sample data.                                                               Automated-Analyzer. The laboratory then blank corrected
BAL specializes in low-level metal analysis, including                                                                                                 the Hg results as described in the relevant BAL SOP and
analysis in food. It has tested a wide range of baby foods.     Sample digestion: BAL prepared samples by the addition                                 evaluated results using adjusted reporting limits to account
Its sensitive methods can detect heavy metals in a wide         of hydrogen peroxide (H2O2) and concentrated nitric acid                               for sample aliquot size.
range of baby food types, including grains, dairy, fruits and   (HNO3) to a microwave digestion vessel, via method AOAC
vegetables, and meat.                                           2015.01, modified. BAL digested samples at a precise
                                                                pressure and temperature in a controlled microwave                                     ARSENIC SPECIATION ANALYSIS
For the heavy metals analyses used in this study, BAL is        digestion program.
accredited according to the ISO 17025 standard. BAL’s                                                                                                  Sample digestion: BAL digested baby food samples
methods are comparable to FDA methods (FDA 2012,2015),                                                                                                 for arsenic speciation using a solution of trifluoroacetic
with two notable differences: 1) The extraction acid            TOTAL METALS ANALYSIS BY AOAC 2015.01, MOD.                                            acid (TFA). The TFA digestion method typically induces
used by BAL gives optimum results specifically for the                                                                                                 conversion of As(V) to As(III) in the samples and matrix
food type being analyzed, according to tests of a range         BAL developed method AOAC 2015.01, Mod (Heavy Metals                                   spikes and induces conversion of As(III) to As(V) in the
of acids and other solvents; and 2) BAL achieves a lower        in Food: Inductively Coupled Plasma-Mass Spectrometry)                                 blank spikes. (This is also a characteristic of FDA’s method.)
limit of quantification (LOQ) for the analysis of inorganic     for analysis of total recoverable metals. The method                                   Therefore, the accurate measurement resulting from this
arsenic than FDA. Other major analytical techniques             was accepted as a First Action Method by the consensus                                 method is total inorganic arsenic (the sum of As(V) and
are comparable: for example, both BAL and FDA rely on           standards developing organization AOAC, placing it in                                  As(III)), rather than results from individual valence states.
chromatography methods to separate arsenic species, and         AOAC’s process leading to formal method adoption.
ICP-MS methods to detect heavy metals.                                                                                                                 Analysis of arsenic speciation: Extracts from digestion
                                                                BAL analyzed total recoverable As, Cd, and Pb according                                were analyzed for total inorganic arsenic [InorgAs] (sum
                                                                to this method, using inductively coupled plasma triple                                of As(III) and As(V)), monomethylarsonic acid [MMAs], and


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 2
                                       Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 36 of 49
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 278 of 346
dimethylarsinic acid [DMAs] using ion chromatography         REFERENCES
inductively coupled plasma collision reaction cell
                                                             FDA 2015 (U.S. Food and Drug Administration). Elemental Analysis Manual
mass spectrometry (IC-ICP-CRC-MS). This method uses          (EAM) for Food and Related Products, EAM 4.7. Inductively Coupled Plasma-
chromatography to separate the different arsenic species     Mass Spectrometric Determination of Arsenic, Cadmium, Chromium, Lead,
                                                             Mercury, and Other Elements in Food Using Microwave Assisted Digestion.
and ICP-CRC-MS to detect the arsenic. The CRC is an          https://www.fda.gov/food/laboratory-methods-food/elemental-analysis-
interference reduction technology to remove polyatomic       manual-eam-food-and-related-products.

ions that can interfere with arsenic.                        FDA 2012 (U.S. Food and Drug Administration). Elemental Analysis Manual
                                                             (EAM) for Food and Related Products, EAM 4.11. Arsenic Speciation in
                                                             Rice and Rice Products Using High Performance Liquid Chromatography-
                                                             Inductively Coupled Plasma-Mass Spectrometric Determination. https://
                                                             www.fda.gov/food/laboratory-methods-food/elemental-analysis-manual-
                                                             eam-food-and-related-products.
QA/QC AND CERTIFICATION

Quality Assurance and Quality Control: All analyses were
conducted in accordance with BAL’s Standard Operating
Procedures. Each preparation batch also included four
method blanks (BLKs), a laboratory fortified blank (BS), a
certified reference material (SRM), a laboratory duplicate
(DUP), and a matrix spike/matrix spike duplicate (MS/
MSD) set. Post-preparation spikes (PS) were also included
in the arsenic speciation batches. The sample results
were reviewed and evaluated in relation to the QA/QC
samples worked up at the same time. The BS recoveries,
SRM recoveries, PS recoveries, and method blanks were
evaluated against method criteria to ensure data quality.

BAL certification: BAL is ISO certified for elemental
analyses (including arsenic, lead, cadmium, and mercury)
and arsenic speciation analysis in food.




                                                             W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 3
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 37 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 279 of 346

APPENDIX D: LABORATORY TEST RESULTS FOR PERCHLORATE

Results for analysis of perchlorate in a limited number of baby foods are listed below. Testing was commissioned by HBBF and performed by Southwest Research Institute, San Antonio, TX. The
detailed laboratory report (SWRI 2019) is provided under “Resources” in HBBF’s online version of this heavy metals study, at healthybabyfood.org.

Twenty-five foods were tested for perchlorate, with containers purchased from supermarkets near Washington DC and from online retailers. These 25 foods were also included in the heavy
metals testing described in this report, but perchlorate testing was performed using food samples extracted from a separate container. The table below also lists the number of heavy metals
detected in each of these foods, from Appendix A, to provide information on the full range of neurotoxic contaminants covered in this study and detected in the foods chosen for testing. This
limited perchlorate testing is intended to spur further testing and research on perchlorate in baby food. It is not necessarily representative of perchlorate levels across the baby food market, but
instead provides a snapshot of levels in containers of these 25 foods.

The qualifier “<” indicates that the perchlorate concentration was below the method detection limit, while “(*)” indicates that the arsenic concentration was near the method detection limit
and was estimated.

                                                                                                                                                                                           Number of heavy
                                                                                                                                                                                           metals detected in
 Brand                       Food                                                                                                     Food type                        Perchlorate (ppb)      this food**
 Healthy Times               Organic Brown Rice Cereal - 4+ months                                                                    Cereal - rice                           7.1                  4
 Gerber                      Rice Single Grain Cereal                                                                                 Cereal - rice                           4.6                  4
 BioKinetics                 BioKinetics Brown Rice Organic Sprouted Whole Grain Baby Cereal                                          Cereal - rice                          < 3.2                 4
 Beech-Nut                   Rice Single Grain Baby Cereal - Stage 1, from about 4 months                                             Cereal - rice                          < 3.2                 4
 Earth’s Best                Whole Grain Rice Cereal                                                                                  Cereal - rice                          < 3.2                 4
 Gerber                      Oatmeal Single Grain Cereal                                                                              Cereal - oatmeal                        7.7                  3
 Beech-Nut                   Oatmeal Whole Grain Baby Cereal - Stage 1, from about 4 months                                           Cereal - oatmeal                        4.2                  3
 Earth’s Best                Whole Grain Oatmeal Cereal                                                                               Cereal - oatmeal                       2.7 *                 3
 HappyBABY                   Oatmeal Baby Cereal, Clearly Crafted - Organic Whole Grains - for sitting baby                           Cereal - oatmeal                       1.6 *                 2
 Gerber                      MultiGrain Cereal - Sitter 2nd Foods                                                                     Cereal - mixed and multi-grain          8.7                  4
 HappyBABY                   Oats & Quinoa Baby Cereal Organic Whole Grains with Iron - Sitting baby                                  Cereal - mixed and multi-grain         2.4 *                 3
 Gerber                      Whole Wheat Whole Grain Cereal - Sitter 2nd Foods                                                        Cereal - other single-grain             4.2                  3
 NurturMe                    Organic Quinoa Cereals - Quinoa + Sweet Potato + Raisin                                                  Cereal - other single-grain             3.5                  4
 Gerber                      Barley Single Grain Cereal- Supported Sitter 1st Foods                                                   Cereal - other single-grain             3.3                  3
 Similac                     Similac Advance OptiGRO Powder - Milk-Based                                                              Formula                                11.4                  2
 Earth’s Best                Organic Sensitivity - DHR/ARA Infant Formula with Iron Organic Milk-Based Powder                         Formula                                1.5 *                 2
 Enfamil                     ProSobee Soy Infant Formula, Milk-Free Lactose-Free Powder with Iron                                     Formula                                < 3.2                 3
 Earth’s Best                Spinach and Potato Organic Baby Food - 2, 6+ months                                                      Veggie - mixed                         19.8                  3
 Beech-Nut                   Organics Just Carrots - Stage 1                                                                          Veggie - single - carrot                2.3                  4
 Parent’s Choice (Walmart)   Carrot - Stage 2, 6+ months                                                                              Veggie - single - carrot              0.64 *                 2
 HappyBABY                   Simple Combos Apples, Spinach & Kale - 2                                                                 Fruit and vegetable - mixed             3.7                  4




                                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 4
                                                 Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 38 of 49
                                                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 280 of 346
APPENDIX D: Laboratory Test Results for Perchlorate (continued)
                                                                                                                                                                                                        Number of heavy
                                                                                                                                                                                                        metals detected in
 Brand                            Food                                                                                                          Food type                           Perchlorate (ppb)      this food**
 Plum Organics                    Mighty Morning Bar - Blueberry Lemon - Tots: 15 months & up                                                   Snack - bar                              1.8 (J)                3
 HappyBABY                        Superfood Puffs - Apple & Broccoli Organic Grain Snack - for crawling baby                                    Snack - puffs                             < 3.2                 4
 Baby Mum-Mum                     Banana Rice Rusks                                                                                             Snack - rice rusks and rice cakes          4.6                  4
 HappyBABY                        Organic Rice Cakes Puffed Rice Snack - Apple                                                                  Snack - rice rusks and rice cakes         < 3.2                 4


 Notes
 The symbol “<” indicates no detection, with a test result less than the indicated limit of detection.
 The symbol “*” indicates test results that are estimated, between the limit of detection and the limit of quantification.
 ** Heavy metal test data can be found in Appendix A. Perchlorate and metals tests used food from separate containers for each food, not a single container.




REFERENCES
SWRI 2019 (Southwest Research Institute). LC/MS/MS Analysis for Perchlorate. Available at www.healthybabyfood.org.




                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 5
                                          Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 39 of 49
                                            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 281 of 346

APPENDIX E: RESULTS OF IQ ANALYSIS: 15 FOODS ACCOUNT FOR OVER HALF OF TOTAL IQ LOSS
FROM CHILDREN’S EXPOSURES TO ARSENIC AND LEAD IN BABY FOOD

Healthy Babies Bright Futures (HBBF) commissioned a              analyzes the prepared foods for levels of the contaminants                             Estimating children’s intake of lead and arsenic: Abt
new study from Abt Associates (Abt) to quantify the health       of interest. This process yields nationally representative                             matched mean values for each TDS food with each food
impacts posed by multiple heavy metals in baby food. This        estimates of contaminant levels in approximately 280 kinds                             consumed in the WWEIA dataset according to the mapping
work gives first-ever estimates of the population-wide           of food and beverages. Abt used TDS arsenic and lead data                              file. The intake of arsenic and lead for each food consumed
decline in IQ from children’s exposures to lead and arsenic      to represent contaminant levels in the foods babies eat.                               was calculated as the product of the concentration of each
in food, from birth to 24 months of age. It also gives the 15                                                                                           metal and the mass of each food consumed during the
baby foods that collectively account for 55 percent of the                                                                                              survey’s period of record.
total IQ loss from these exposures.
                                                                 ESTIMATING CHILDREN’S INTAKE                                                           Criteria for inclusion of surveyed children: Abt included
                                                                 OF ARSENIC AND LEAD                                                                    in the analysis all children with two days of dietary data
                                                                                                                                                        from WWEIA, and used the mean lead/arsenic consumption
DATA USED IN IQ LOSS ANALYSIS                                    Steps and assumptions in estimating children’s arsenic and                             value between the two days to represent each child’s
                                                                 lead intake include:                                                                   average daily lead/arsenic intake.
The analysis relies on two data sources published by the
federal government:                                              Mapping the food intake and concentration datasets: A
                                                                 mapping file1 pairs TDS foods with similar foods included
Foods babies eat: What We Eat in America (WWEIA)                 in the WWEIA dataset. The mapping file covers 2014-2016                                ESTIMATING INORGANIC ARSENIC
data – 24-hour food recall data collected as part of The         TDS data cycles; Abt used all three of these years of data                             CONCENTRATIONS
National Health and Nutrition Examination Survey                 to represent the lead and arsenic levels in foods children
(NHANES) – contains dietary intake measurements for              eat. For WWEIA, FDA’s mapping file covers 2003-2014. Abt                               FDA tests TDS foods for total arsenic, as opposed to
the U.S. population, including babies. Dietary data are          used a subset of those years, WWEIA data cycles from 2009-                             inorganic arsenic. Inorganic arsenic is the form considered
collected for up to two days for each respondent, including      2014, to represent the foods children eat. The earlier years                           in studies of arsenic exposure and IQ loss, and for which
food type and quantity consumed. NHANES is run by the            of WWEIA data covered in FDA’s mapping file (2003-2008)                                concentration-response functions have been developed.
CDC’s National Center for Health Statistics (NCHS) and           were considered less representative of children’s current                              Studies indicate that inorganic arsenic is more toxic than
was designed to collect information on the health and            eating habits than the more recent data, and were therefore                            other forms (Abt 2017). Therefore, it was necessary to scale
nutritional status of the U.S. civilian, non-institutionalized   excluded from the analysis.                                                            the total arsenic consumed by children to represent the
population through in-home interviews and physical                                                                                                      portion that was inorganic. In the absence of more specific
examinations. Abt used this data to represent babies’ daily      Method used to account for arsenic and lead levels                                     information, Abt assumed that 70 percent of total arsenic
food intake in this analysis.                                    below detection limits: Abt performed the Xue et al. (2010)                            consumed in food was comprised of inorganic arsenic, as
                                                                 method for summarizing values of TDS data that fall below                              was done by the European Food Safety Authority in their
Arsenic and lead levels in baby food: FDA’s Total Diet           the limit of detection (LOD), assigning half the LOD to values                         2014 report entitled “Dietary exposure to inorganic arsenic
Study (TDS), an ongoing FDA program, collects information        below the LOD if there was at least one detection among                                in the European population” (EFSA 2014). In certain cases,
on levels of various contaminants, including arsenic             the many samples taken of each particular food; otherwise                              exceptions to the application of this rule were made using
and lead, that occur in food and beverages commonly              a value of 0 was assigned.                                                             information about the arsenic makeup of particular foods
consumed by the U.S. population. FDA buys these foods as                                                                                                as specified in Cubadda et al. (2017).
a consumer would, prepares them as directed, and then



                                                                 1 provided by FDA to Abt (via personal correspondence)



                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 6
                                           Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 40 of 49
                                             Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 282 of 346
Using this information, Abt assumed:                           ESTIMATING IQ LOSS FROM LEAD                                                           for the year of each child’s age in the WWEIA data, which
                                                                                                                                                      is represented by their personal blood lead level with the
•   95% of total arsenic is inorganic in beverages, and 100%
                                                               Abt used the following steps to estimate IQ loss from lead                             added contribution from food (as described above).
    of total arsenic is inorganic in bottled water.
                                                               intake:
•   80% of total arsenic is inorganic in fruit.                                                                                                       5. Used the Crump et al. (2013) concentration-response
•   60% of total arsenic is inorganic in rice.                 1. Calculated baseline concurrent childhood lead uptake                                function to estimate the lifetime IQ loss due to the
                                                               for each year of age from 0 to 7. Other sources of lead were                           difference in lifetime blood lead level based on the
•   95% of total arsenic is inorganic in wheat.
                                                               accounted for by using U.S. Environmental Protection                                   contribution of lead in food using the following equation:
•   5% of total arsenic is inorganic in fish and shellfish,    Agency’s (EPA’s) default levels for air, drinking water, and
    including New England clam chowder and tuna                soil/dust lead exposure, as outlined in the agency’s User’s
    casserole.                                                 Guide for the Integrated Exposure Uptake Biokinetic model
•   90% of total arsenic is inorganic in vegetables.           for Lead in Children (IEUBK), excluding the contribution
                                                               from food (EPA 2007). These estimates were input into
                                                               approximation equations from EPA’s IEUBK model that were                               where:
In addition, Abt assumed the following inorganic arsenic       derived by Zartarian et al. (2017) to convert this baseline                            Beta = -3.25
compositions based on independent testing from data            lead uptake to blood lead level (without food intake).
provided by HBBF, from laboratory results presented in                                                                                                PbB1 = Baseline lifetime blood lead level without food
HBBF (2017):                                                   2. Estimated the lead consumption from WWEIA’s                                         PbB2 = Baseline lifetime blood lead level including food
                                                               contribution to the child’s blood lead level by converting                             contribution
•   61% of total arsenic is inorganic in infant rice cereal.
                                                               lead consumption to lead uptake (assuming 50% lead
•   53% of total arsenic is inorganic in infant multi-grain    uptake from dietary ingestion), and the same estimation
    and non-rice cereals.                                      equations of EPA’s IEUBK model described in Step 1 to
                                                               convert the baseline lead uptake estimated above plus the                              ESTIMATING IQ LOSS FROM INORGANIC ARSENIC
Abt also assumed the following inorganic arsenic               additional lead uptake from food to blood lead level (with
compositions based on testing performed by FDA, from           food intake).                                                                          Abt used the following steps to estimate IQ loss as a result
analysis of data from FDA (2014) provided by EDF (2018):                                                                                              of inorganic arsenic intake:
                                                               3. Assumed each child’s daily lead intake from food was
•   73% of total arsenic is inorganic in grape juice.
                                                               equal to their survey-specific lead intake for the entire                              1. Assumed each child’s inorganic arsenic intake was equal
•   59% of total arsenic is inorganic in oat ring cereal.      year of their age in the WWEIA data, and equal to the                                  to their personal inorganic arsenic intake for the entire of
•   56% of total arsenic is inorganic in teething biscuits.    population-wide mean lead intake from food for every other                             their current age, and equal to the population-wide mean
                                                               year of life.. For example, the estimated mean lead intake                             inorganic arsenic intake for every other year of life specific
                                                               for a child when they were one year old (assuming they                                 to that year of life and the study population. For example,
All other foods not specifically mentioned were assumed        are not one year old in the WWEIA data) is represented by                              the mean inorganic arsenic intake for a child when they
to have 70% of total arsenic as inorganic arsenic, per EFSA    calculating the mean lead intake of all one-year-olds in the                           were one year old (assuming they are not one year old in
(2014).                                                        dataset.                                                                               the WWEIA data) is represented by calculating the mean
                                                                                                                                                      inorganic arsenic intake of all one-year-olds in the dataset.
                                                               4. Calculated lifetime blood lead without food by taking
                                                               the average of the baseline concurrent blood lead levels for                           2. Calculated lifetime inorganic arsenic consumption from
                                                               each year of life as estimated by the Zartarian et al. (2017)                          food by taking the average of the mean inorganic arsenic
                                                               IEUBK estimation equations (in Step 1). Calculated lifetime                            consumption figures from the dataset for each year of life,
                                                               blood lead with food by taking the average of the mean                                 except for the year of each child’s age in the WWEIA data,
                                                               value of blood leads with both other sources of lead and                               which is represented by their personal mean daily inorganic
                                                               food in the data (from step 2) for each year of life, except                           arsenic intake (as described above).



                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 7
                                         Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 41 of 49
                                           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 283 of 346
3. Used a concentration-response function based on a study        ESTIMATING TOTAL LIFETIME IQ LOSS FROM LEAD                                            These two IQ losses for each food were then added together
by Wasserman et al. (2004), as described in Abt 2017, to          AND ARSENIC IN FOODS BABIES EAT                                                        to estimate the total IQ loss from each food due to both lead
estimate lifetime IQ loss based on arsenic drinking water                                                                                                and arsenic combined.
concentration:                                                    Total IQ loss from food was estimated as the sum of the
                                                                  lifetime IQ loss due to lead consumption from food with
                                                                  the lifetime IQ loss due to inorganic arsenic consumption
                                                                  from food.                                                                             ESTIMATING POPULATION-WIDE TOTAL LIFETIME
where:                                                                                                                                                   IQ LOSS DUE TO LEAD, ARSENIC, AND LEAD AND
                                                                                                                                                         ARSENIC COMBINED
Beta = 0.44
ΔAsDW = Change in arsenic drinking water concentration            DEFINING THE CONTRIBUTION OF EACH FOOD                                                 Total IQ loss due to lead, arsenic, and lead and arsenic
                                                                  TO IQ LOSS                                                                             combined were calculated by multiplying each child’s
                                                                                                                                                         estimated lifetime IQ loss from each of these sources by the
4. Converted lifetime inorganic arsenic consumption               Total IQ loss was estimated for each food from the TDS                                 corresponding survey weight, and summed together for all
from food (from Step 2) to an approximate drinking                based on lead consumption alone, arsenic consumption                                   children aged zero to less than two in the survey data.
water concentration by assuming that each child in the            alone, and lead consumption and arsenic consumption
Wasserman et al. (2004) consumes 1 Liter of water per day,        combined. It was necessary to calculate the lifetime IQ loss
as was done by CalEPA when deriving a chronic Reference           for each instance that a food was consumed individually,
Exposure Level for inorganic arsenic consumption in               since the method for calculating lead uptake is specific                               LIMITATIONS
2008 (CalEPA, 2008). This was necessary to match the              to age. Thus, an instance of food consumption of the
concentration-response function in Step 3.                        same food in the same amount could be responsible for                                  A baseline level of inorganic arsenic could not be estimated;
                                                                  two different magnitudes of IQ loss due to lead if the two                             it was necessary for us to use a linear concentration-
Because the Wasserman et al. (2004) concentration-response        children who consumed the food were of different ages.                                 response function relating inorganic arsenic to IQ loss.
function for IQ loss is linear, the approximate equivalent                                                                                               Thus, Abt was unable to provide a range of results related
drinking water concentration calculated in Step 4 represents      Lifetime IQ loss from lead was calculated for each instance                            to the many concentration response functions presented
the change in arsenic drinking water concentration used           of food consumption using the IQ Loss equation as above.                               in Abt’s previous arsenic analysis (Abt 2017). There is a
in the equation in Step 3. In other words, the IQ loss for a      However, PbB2 was assumed equal to baseline lifetime                                   great deal of uncertainty in the inorganic arsenic dose
population with any background level of arsenic exposure          blood lead level plus the additional blood lead from the                               conversions, and it should be noted that Abt is assuming
using the Wasserman et al. (2004) function will always            consumption of that one food for the current year of                                   that the linear extrapolation holds for different population
be equal to the change in arsenic concentration from the          their life. All other years of blood lead averaged into the                            and lower doses compared to the original studies.
calculation in Step 4 multiplied by the beta. This differs from   lifetime blood lead equation for PbB2 are assumed equal                                Estimates of IQ loss from lead in food are considered to be
the lead analysis, where the background exposure from             to the baseline. Each of these incremental IQ losses due to                            lower-bound estimates, from Abt’s experience applying
other sources matters due to the log transformation of lead       each instance of a particular food being consumed were                                 a range of accepted concentration-response functions
in the concentration-response function.                           multiplied by their respective survey weight, and summed                               from other studies. HBBF recommends that future work to
                                                                  to estimate the total IQ loss attributable to each food across                         estimate IQ loss from heavy metals in food include a full
                                                                  the population of children.                                                            range of accepted functions, for a more comprehensive view
                                                                                                                                                         of potential health impacts for children.
                                                                  Lifetime IQ loss from arsenic was calculated using the
                                                                  concentration response function above for each food
                                                                  consumption instance, but was then multiplied by the
                                                                  survey weight, and summed to estimate the total IQ loss
                                                                  attributable to each food across the population of children.




                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 8
                                              Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 42 of 49
                                                Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 284 of 346
INTERPRETATION OF RESULTS: LIFETIME                                      RESULTS OF THE ANALYSIS
CONSUMPTION AND IQ LOSS
                                                                         Results are detailed in Abt 2019b. Abt estimates more than
Results are presented in Abt (2019b) for children under the              11 million IQ points lost among children ages 0-24 months
age of two. The results reflect lifetime consumption / IQ                from exposure to arsenic and lead in food. The table below
loss, and are focused on the group of children in the WWEIA              shows the top 15 foods contributing to IQ loss for those
data who are ages 0 to 2 at the time of the survey.                      children, from an analysis of all WWEIA foods that are
                                                                         matched to TDS foods.




                                                                          Of these foods:
                               Percent of total                           Rank for potency
                               harm (fraction of                          (considering
                               total IQ points lost                       average IQ points             Food name from
                               for children under                         lost per child eating         FDA's Total Diet Study
 Food consumed by child        2, from lead and       Primary toxic       the food; 1=highest,          (TDS) - source of As/Pb          Food name(s) from What We Eat in America survey (WWEIA)*, source of data on food
 age 0 - 24 months             arsenic in food)       metal of concern    15=lowest)                    concentration data               types and amounts that children eat

 Rice dishes, including with   10.0%                  Arsenic             1                             Fried rice, meatless,            SPANISH RICE; RICE W/ BEANS; FLAVORED RICE&PASTA MIXTURE (INCL RICE-A-RONI);
 beans & veggies                                                                                        from Chinese carry-out           and other rice dishes

 Milk, whole                   8.4%                   Arsenic             7                             Milk, whole, fluid               MILK, COW'S, FLUID, WHOLE

 Rice, white and brown         7.0%                   Arsenic             6                             Rice, white, enriched,           Rice, white, cooked, fat not added in cooking; Rice, white, cooked, fat added in cooking,
                                                                                                        cooked                           made with oil; RICE, WHITE, COOKED, REGULAR, NO FAT ADD IN COOKING

 Apple juice                   6.1%                   Arsenic             10                            Apple juice, bottled; BF,        APPLE JUICE; APPLE JUICE, BABY
                                                                                                        juice, apple

 Infant formula                5.3%                   Lead                4                             BF, Infant formula, milk-        ENFAMIL LIPIL, W/ IRON, INFANT FORMULA, PREP FROM PDR; SIMILAC ADVANCE, W/
                                                                                                        based, iron fortified RTF        IRON, INFANT FORMULA, PREP FROM PDR; Similac Advance, infant formula, prepared
                                                                                                                                         from powder, made with baby water; and other infant formulas

 Fruit juice blend (100%       4.1%                   Arsenic             8                             Fruit juice blend (100%          FRUIT JUICE BLEND, 100% JUICE
 juice)                                                                                                 juice), canned/bottled

 Infant rice cereal            2.7%                   Arsenic             3                             BF, cereal, rice, dry,           RICE CEREAL, BABY, DRY, INSTANT
                                                                                                        prepared w/ water

 Grape juice                   2.0%                   Lead and arsenic    5                             Grape juice, frozen              GRAPE JUICE
                                                                                                        conc, reconstituted; BF,
                                                                                                        juice, grape

 Cheerios and other oat        1.6%                   Arsenic             12                            Oat ring cereal                  CHEERIOS; HONEY NUT CHEERIOS
 ring cereals

 Sweet potato (baby food)      1.6%                   Lead and arsenic    2                             BF, sweet potatoes               SWEETPOTATOES, BABY, STRAINED; SWEETPOTATOES, BABY, JUNIOR

 Soft cereal bars and          1.4%                   Arsenic             11                            Granola bar, w/ raisins          Kellogg's Nutri-Grain Cereal Bar; COOKIE, OATMEAL; COOKIE, OATMEAL, W/ RAISINS OR
 oatmeal cookies                                                                                                                         DATES




                                                                         W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 9
                                                    Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 43 of 49
                                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 285 of 346

                                                                                  Of these foods:
                                  Percent of total                                Rank for potency
                                  harm (fraction of                               (considering
                                  total IQ points lost                            average IQ points             Food name from
                                  for children under                              lost per child eating         FDA's Total Diet Study
 Food consumed by child           2, from lead and            Primary toxic       the food; 1=highest,          (TDS) - source of As/Pb          Food name(s) from What We Eat in America survey (WWEIA)*, source of data on food
 age 0 - 24 months                arsenic in food)            metal of concern    15=lowest)                    concentration data               types and amounts that children eat

 Macaroni and cheese              1.4%                        Lead and arsenic    13                            Macaroni and cheese,             Macaroni or noodles with cheese, made from packaged mix; MACARONI OR NOODLES W/
                                                                                                                prepared from box mix            CHEESE; MACARONI/NOODLES W/ CHEESE, MADE FROM DRY MIX

 Puffs and teething biscuits      1.3%                        Lead and arsenic    9                             BF, teething biscuits            GERBER FINGER FOODS, PUFFS, BABY FOOD; Cookie, teething, baby; Cookie, fruit, baby
                                                                                                                                                 food; Finger Foods, Puffs, baby food

 Bottled drinking water           1.2%                        Arsenic             15                            Bottled drinking water           WATER, BOTTLED, UNSWEETENED; Water, baby, bottled, unsweetened
                                                                                                                (mineral/spring), not
                                                                                                                carbonated or flavored

 Fruit yogurt                     1.2%                        Lead                14                            Yogurt, lowfat, fruit-           YOGURT, FRUIT VARIETY, WHOLE MILK; YOGURT, FRUIT VARIETY, LOWFAT MILK
                                                                                                                flavored



 Notes

 * What We Eat in America (WWEIA) dataset: Many foods are matched to a single TDS food in Abt’s calculation method (per FDA’s mapping file). Foods shown above are those most commonly consumed by children
 0-24 mo, from among the WWEIA foods matched to each listed TDS food.
 Results shown above for IQ loss and potency ranking correspond to children from 0-24 months old
 BF = baby food, in TDS food names




REFERENCES
Abt 2017 (Abt Associates). Effects of Inorganic Arsenic in Infant Rice Cereal    Crump KS, Van Landingham C, Bowers TS, Cahoy D, Chandalia JK. A                        FDA 2014 (U.S. Food and Drug Administration). Study of lead levels in infant
on Children’s Neurodevelopment. Prepared for Healthy Babies Bright               statistical reevaluation of the data used in the Lanphear et al. (2005)                and toddler food. Data received by Environmental Defense Fund (EDF) via
Futures. https://www.healthybabycereals.org/sites/healthybabycereals.org/        pooled-analysis that related low levels of blood lead to intellectual deficits in      a Freedom of Information Act request (see EDF 2018 for details and link to
files/2017-12/AbtAssociates_2017_EffectsOfInorganicArsenicInInfantRice           children. Crit Rev Toxicol. 2013 Oct;43(9):785-99.                                     data).
CerealOnChildren%27sNeurodevelopment.pdf.
                                                                                 Cubadda F, Jackson BP, Cottingham KL, Van Horne YO, Kurzius-Spencer M.                 HBBF 2017 (Healthy Babies Bright Futures). Arsenic in 9 Brands of Infant
Abt 2019a (Abt Associates). Results of NHANES/TDS Lead Analysis using            2017. Human exposure to dietary inorganic arsenic and other arsenic species:           Cereal. A national survey of arsenic contamination in 105 cereals from
Xue et al. (2010) Method (revised). Study commissioned by Environmental          State of knowledge, gaps and uncertainties. Sci Total Environ. 2017 Feb                leading brands. Including best choices for parents, manufacturers and
Defense Fund (EDF). EDF summary: http://blogs.edf.org/health/2018/10/25/         1;579:1228-1239.                                                                       retailers seeking healthy options for infants. December 2017. www.
fda-reduces-limit-lead-childrens-food/. Abt summary: http://blogs.edf.org/                                                                                              healthybabycereal.org.
health/files/2019/01/Abt-Lead-in-Food-Exposure-Analysis-FDA-TDS-2014-            EFSA 2014 (European Food Safety Authority). Dietary exposure to inorganic
2016-Xue-LOD-revised-1-7-19.pdf/.                                                arsenic in the European population. Scientific Report of ESFA. Parma, Italy.           Wasserman GA, Liu X, Parvez F, Ahsan H, Factor-Litvak P, van Geen A, ... &
                                                                                 EFSA Journal 2014;12(3):3597. https://efsa.onlinelibrary.wiley.com/doi/                Momotaj H. 2004. Water arsenic exposure and children’s intellectual function
Abt 2019b (Abt Associates). Results of NHANES/TDS Analysis of IQ loss            epdf/10.2903/j.efsa.2014.3597.                                                         in Araihazar, Bangladesh. Environmental Health Perspectives, 112(13), 1329-
analysis from children’s exposures to lead and arsenic in baby food. Study                                                                                              1333.
commissioned by Healthy Babies Bright Futures.                                   EDF 2018 (Environmental Defense Fund). For children’s food, heavy metals
                                                                                 require more attention and better standards. June 12 2018. http://blogs.edf.           Xue, J., Zartarian, V., Wang, S.-W., Liu, S. V., & Georgopoulos, P. (2010).
California Environmental Protection Agency (CalEPA). (2008). Inorganic           org/health/2018/06/12/childrens-food-heavy-metals/.                                    Probabilistic modeling of dietary arsenic exposure and dose and evaluation
Arsenic Reference Exposure Levels. Appendix D1. Office of Environmental Health                                                                                          with 2003-2004 NHANES data. Environmental Health Perspectives, 118(3),
Hazard Assessment. Retrieved from: https://oehha.ca.gov/media/downloads/         EPA 2007 (U.S. Environmental Protection Agency). User’s Guide: Integrated              345.
crnr/appendixd1final.pdf (updated July 2014)                                     Exposure Uptake Biokinetic model for Lead in Children. EPA 9275 7-41. May
                                                                                 2007.                                                                                  Zartarian V, Xue J, Tornero-Velez R, Brown J. 2017. Children’s Lead Exposure:
                                                                                                                                                                        A Multimedia Modeling Analysis to Guide Public Health Decision-Making.
                                                                                                                                                                        Environ Health Perspect. 2017 Sep 12;125(9):097009.




                                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 0
                                        Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 44 of 49
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 286 of 346
ADDENDUM - REVISIONS TO FDA’S MAPPING FILE                     •    WWEIA matched food: CORN SOUP, CREAM OF,
                                                                    PREPARED W/ WATER
In calculations described above, Abt assumed the               •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
following matches that differed from the FDA’s                      foods: TDS food #1: Corn, fresh/frozen, boiled); and TDS
original mapping file, to provide more representative               food #2: Milk, whole, fluid
concentration estimates where inexact FDA matches
yielded inappropriate estimates. In these cases, high
arsenic levels in clam chowder from the TDS dataset            •    WWEIA matched foods: MUSHROOM SOUP, CREAM
were inconsistent with arsenic levels typical for the               OF, PREP W/ MILK; MUSHROOM SOUP, CREAM OF,
matched foods from WWEIA listed below.                              PREPARED W/ WATER; MUSHROOM SOUP, NFS
                                                               •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
TDS food from FDA mapping file: Clam chowder, New                   foods: TDS food #1: Mushrooms, raw; and TDS food #2:
England, canned, cond, prepared w/ whole milk                       Milk, whole, fluid

•   WWEIA matched foods: CHICKEN NOODLE SOUP,
    CREAM OF; CHICKEN SOUP, CREAM OF, PREPARED W/              •    WWEIA matched food: CHEDDAR CHEESE SOUP
    WATER; CHICKEN/TURKEY SOUP, CM OF, CAN, RED SOD,           •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
    W/ MILK; CHICKEN SOUP, CREAM OF, NS AS TO MILK OR               foods: TDS food #1: Cheese, cheddar, natural (sharp/
    WATER                                                           mild); TDS food #2: Milk, whole, fluid
•   Revised TDS food: Assume 50/50 mixture of these 2
    TDS foods: TDS food #1: Soup, chicken noodle, canned,
    cond, prepared w/ water; and TDS food #2: Milk, whole,     •    WWEIA matched food: WHITE SAUCE, MILK SAUCE
    fluid                                                      •    Revised TDS food: Milk, whole, fluid


•   WWEIA matched foods: POTATO SOUP, CREAM OF, W/
    MILK; POTATO SOUP, NS AS TO MADE W/MILK OR WATER;
    POTATO & CHEESE SOUP
•   Revised TDS food: Assume 50/50 mixture of these 2 TDS
    foods: TDS food #1: Potato, boiled (w/out peel); and TDS
    food #2: Milk, whole, fluid




                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 1
                                                  Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 45 of 49
                                                    Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 287 of 346

APPENDIX F: DATA AND CALCULATIONS—AVERAGE HEAVY METALS LEVELS
FOR HIGHER-RISK FOODS AND SAFER ALTERNATIVES

The table below summarizes test results from HBBF and FDA for foods highlighted in this report’s charts on higher-risk baby foods and safer alternatives. The tables are the basis of the finding
in our study that the safer food choices we list contain 80 percent less arsenic, lead and other toxic heavy metals, on average, than the higher-risk foods. That number is calculated as the
average reduction for the 5 food categories shown on the Executive Summary chart entitled “What Parents Can Do.” The foods shown on that chart, and the average total heavy metals levels
that are the basis of that calculation, are indicated in the table below.




                                                                                                                                                                            Source of inorganic arsenic level,
                                                                                                                                                                            and average ratio of inorganic to
                                                                                                          Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                   This food's
                                                                                                                                                                                                 Calculated -     data is shown
                                                                                                                                                                            Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                             of inorganic to   of inorganic to    choices food     for ratio of
                                                                            Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                 Food                                 samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Infant rice cereal (dry, white and brown rice)
 HBBF 2019 Baby Food Study (see        Infant rice cereal (dry, white and   7               18.44         14.50         2.13         153.19         105.00         140.07         0.77                                             HBBF 2019 Baby
 Appendix A of this document)          brown rice)                                                                                                                                                                                 Food study
 HBBF 2017 Arsenic in Infant Cereal    Infant rice cereal (dry, white and   42                                                                       85.00                        0.61                                  X          HBBF 2017
 Study (HBBF 2017)                     brown rice)
 FDA testing, 2013 and 2014 (FDA       Infant rice cereal (dry, white and   76                                                                      103.00
 2016, Abt 2017)                       brown rice)
 Other cereals (dry)
 HBBF 2019 Baby Food Study (see        Other cereals (non-rice)             11              8.35          20.18         0.14          23.07          12.23          40.91                           0.53                           HBBF 2017
 Appendix A of this document)
 HBBF 2017 Arsenic in Infant Cereal    Other cereals (non-rice)             63                                                                       14.00                        0.53                                  X          HBBF 2017
 Study (HBBF 2017)
 Infant rice cereal (dry, prepared)
 FDA's Total Diet Study 2014-2017      BF, cereal, rice, dry, prepared      14              0.50           3.10         0.17          26.60          16.83          20.60                           0.63                X          HBBF 2017 and
 (FDA 2019)                            with water                                                                                                                                                                                  this study (see
                                                                                                                                                                                                                                   Note 6)
 Other cereals (dry, prepared)
 FDA's Total Diet Study 2014-2017      BF, cereal, oatmeal, dry,            14              0.00           3.20         0.00          3.60            1.91           5.11                           0.53                           HBBF 2017
 (FDA 2019)                            prepared with water
 FDA's Total Diet Study 2014-2017      BF, cereal, mixed, dry, prepared     14              0.88           7.30         0.00          6.50            3.45          11.63                           0.53                           HBBF 2017
 (FDA 2019)                            with water
 FDA's Total Diet Study 2014-2017      BF, cereal, oatmeal with fruit,      14              0.00           3.30         0.00          4.00            2.12           5.42                           0.53                           HBBF 2017
 (FDA 2019)                            prepared with water
 FDA's Total Diet Study 2014-2017      Average of the 3 TDS Other           14              0.29           4.60         0.00          4.70            2.49           7.38                                               X
 (FDA 2019)                            Cereals above




                                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 2
                                                        Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 46 of 49
                                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 288 of 346
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                            Source of inorganic arsenic level,
                                                                                                                                                                            and average ratio of inorganic to
                                                                                                          Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                   This food's
                                                                                                                                                                                                 Calculated -     data is shown
                                                                                                                                                                            Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                             of inorganic to   of inorganic to    choices food     for ratio of
                                                                            Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                    Food                              samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Carrot, baby food
 HBBF 2019 Baby Food Study (see           Carrots, baby food                12              7.84          12.62         0.17          2.20            1.98          22.62                           0.90                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, carrots                       14              8.70          19.00         0.00          1.50            1.35          29.05                           0.90                           Cubadda 2016
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           26              8.51          17.58         0.04          1.66            1.49          27.62                                               X
 Sweet potato, baby food
 HBBF 2019 Baby Food Study (see           Sweet potato, baby food           17              10.35          2.62         0.07          5.67            5.10          18.14                           0.90                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, sweet                         14              13.70          3.60         0.00          1.90            1.71          19.01                           0.90                           Cubadda 2016
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           31              12.73          3.32         0.02          2.99            2.69          18.76                                               X
 Other fruits and vegetables, baby food
 HBBF 2019 Baby Food Study (see           Other fruits and vegetables,      39              2.27           2.41         0.09          3.13            2.66           7.42                           0.85                X          Cubadda 2016
 Appendix A of this document)             baby food (excludes carrots and                                                                                                                                                          (see Note 7)
                                          sweet potatoes)
 Fruit juice
 HBBF 2019 Baby Food Study (see                                             9               2.31           0.36         0.07          3.71            0.83           3.56                           0.95                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, juice, apple                  14              0.25           0.00         0.00          3.30            3.14           3.39
 (FDA 2019)
 FDA's Total Diet Study 2014-2017         BF, juice, grape                  14              2.70           0.00         0.00          13.60          12.92          15.62
 (FDA 2019)
 FDA's Total Diet Study 2014-2017         BF, juice, pear                   14              1.30           0.75         0.00          4.70            4.47           6.52
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           51              1.48           0.26         0.00          6.97            6.44           8.18                                               X
 Alternative to fruit juice - Tap water
 HBBF's Lead in Water Testing             Tap water                         743             2.00           0.09          NT           0.50            0.50           2.59                           1.00                X          Cubadda 2016
 Program (HBBF 2019)                                                                                                                                                                                                               (see Note 8)
 Puffs (rice)
 HBBF 2019 Baby Food Study (see                                             7               12.31         20.90         1.94         201.69          81.00         116.16         0.44                                             EDF 2018 and
 Appendix A of this document)                                                                                                                                                                                                      HBBF 2019 Baby
                                                                                                                                                                                                                                   Food Study (see
                                                                                                                                                                                                                                   Note 9)
 FDA testing, 2013 and 2014 (EDF                                            31              19.10         19.30         0.00         119.00          54.90          93.30         0.58                                             EDF 2018 (see
 2018)                                                                                                                                                                                                                             Note 10)
 HBBF and FDA studies listed above        Sample-weighted average           38              17.85         19.59         0.36         134.23          59.71          97.51                                               X




                                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 3
                                                      Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 47 of 49
                                                        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 289 of 346
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                              Source of inorganic arsenic level,
                                                                                                                                                                              and average ratio of inorganic to
                                                                                                            Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                     This food's
                                                                                                                                                                                                   Calculated -     data is shown
                                                                                                                                                                              Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                               of inorganic to   of inorganic to    choices food     for ratio of
                                                                              Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                     Food                               samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Teething biscuits (rice) and rice rusks
 HBBF 2019 Baby Food Study (see            Teething biscuits and rice rusks   10              6.57           4.29         1.95          68.68          41.80          54.61         0.47                                             EDF 2018 and
 Appendix A of this document)                                                                                                                                                                                                        HBBF 2019 Baby
                                                                                                                                                                                                                                     Food Study (see
                                                                                                                                                                                                                                     Note 11)
 FDA testing, 2013 and 2014 (EDF           Teething biscuits and rice rusks   27              12.00          9.20         0.00          84.80          46.40          67.60         0.54                                             EDF 2018 (see
 2018)                                                                                                                                                                                                                               Note 12)
 HBBF and FDA studies listed above         Sample-weighted average                            10.53          7.87         0.53          80.44          45.16          64.09                                               X
 Alternatives to teething biscuits
 FDA's Total Diet Study 2014-2017          Banana, raw                        14              0.00           0.00         0.00          0.00            0.00           0.00
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Cucumber, peeled, raw              14              0.00           1.23         0.00          11.95          10.76          11.99                           0.90                           Cubadda 2016
 (FDA 2019)
 FDA studies listed above                  Sample-weighted average            28              0.00           0.62         0.00          5.98            5.38           5.99                                               X
 Non-rice snacks and teethers
 HBBF 2019 Baby Food Study (see            Non-rice snacks and teethers       10              8.90          14.20         0.20          15.30          10.71          34.01                           0.70                           EFSA 2014
 Appendix A of this document)              (biscuits, cookies, teethers)
 Other snacks recommended as alternatives to rice-based snacks
 FDA's Total Diet Study 2014-2017          Apple (red), raw (with peel)       14              0.53           0.00         0.00          2.10            1.68           2.21                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Applesauce: Applesauce,            14              0.00           0.00         0.00          0.59            0.47           0.47                           0.80                           Cubadda 2016
 (FDA 2019)                                bottled
 FDA's Total Diet Study 2014-2017          Bananas                            14              0.00           0.00         0.00          0.00            0.00           0.00                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Barley with diced veggies: No
 (FDA 2019)                                data available
 FDA's Total Diet Study 2014-2017          Beans: White beans, dry, boiled    14              0.00           2.60         0.00          0.97            0.68           3.28                           0.70                           EFSA 2014
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Cheese: Cheese, cheddar,           14              0.59           0.22         0.00          0.00            0.00           0.81                           0.70                           EFSA 2014
 (FDA 2019)                                natural (sharp/mild)
 FDA's Total Diet Study 2014-2017          Grapes: Grapes (red/green), raw    14              2.94           0.47         0.00          3.99            3.19           6.60                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Hard-boiled egg                    14              0.00           0.00         0.00          0.72            0.50           0.50                           0.70                           EFSA 2014
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Peaches: Peach, raw/frozen         14              0.00           0.54         0.00          4.39            3.51           4.05                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Yogurt: Yogurt, lowfat, fruit-     14              2.65           0.00         0.00          0.00            0.00           2.65                           0.70                           EFSA 2014
 (FDA 2019)                                flavored




                                                                                     W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 4
                                                    Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 48 of 49
                                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 290 of 346
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                                 Source of inorganic arsenic level,
                                                                                                                                                                                 and average ratio of inorganic to
                                                                                                              Metal concentration, parts per billion (ppb)                                  total arsenic
                                                                                                                                                                                                                        This food's
                                                                                                                                                                                                      Calculated -     data is shown
                                                                                                                                                                                Measured - ratio    Assumed ratio        in safer-      Reference
                                                                                                                                                                                 of inorganic to    of inorganic to    choices food     for ratio of
                                                                              Number of                                                 Arsenic,        Arsenic,       Total    total arsenic is    total arsenic is   charts in this   inorganic to
 Study                                   Food                                 samples           Lead       Cadmium        Mercury        total         inorganic       metals     shown below        shown below           study        total arsenic
 FDA's Total Diet Study 2014-2017        Average for the snacks listed        126               0.75           0.43         0.00          1.42            0.00           1.17
 (FDA 2019)                              above
 FDA's Total Diet Study 2014-2017        Average for snacks listed above                        1.49           1.68         0.02          2.68            1.89           5.07                                                X
 (FDA 2019) and HBBF 2019 Baby           and the non-rice snacks from
 Food Study                              this study


 Notes
 * Sample-weighted averages account for the 3 idividual samples that comprise each TDS composite sample.
 1. NT = not tested
 2. "HBBF 2019 Baby Food Study" refers to this study; individual sample data are shown in Appendix A.
 3. Zero is shown for metals levels from FDA’s Total Diet Study for results that fall below the limit of quantitation. For mercury, a zero may also indicate that the test was not conducted.
 4. Average inorganic arsenic is calculated from average total arsenic value in cases where HBBF lacked access to data for individual samples.
 5. Calculations of average levels for FDA TDS data are calculated using the Xue (2010) method for treatment of results below the quantitation limit.
 6. Ratio of inorganic to total arsenic is the sample-weighted average of data from HBBF 2017 and this study.
 7. From Cubadda 2017: Inorganic arsenic is 90% total for vegetables, 80% total for fruit. 85% is used here.
 8. Metals levels shown are averages from HBBF tap water testing from over 700 homes in 43 states.
 9. Inorganic arsenic for one puffs sample was not measured, and was instead calculated from the change FDA 2013-14 study ratio (EDF 2018).
 10. Averages are derived from sample data available at EDF 2018.
 11. Inorganic arsenic for 4 samples were not measured, and were instead calculated from the FDA 2013-14 study ratio (EDF 2018).
 12. Averages are derived from sample data available at EDF 2018.



REFERENCES
Abt 2017 (Abt Associates). Effects of Inorganic Arsenic in Infant Rice Cereal on Children’s Neurodevelopment. Prepared for Healthy Babies Bright Futures. https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-12/
AbtAssociates_2017_EffectsOfInorganicArsenicInInfantRiceCerealOnChildren%27sNeurodevelopment.pdf.

Cubadda F, Jackson BP, Cottingham KL, Van Horne YO, Kurzius-Spencer M. 2017. Human exposure to dietary inorganic arsenic and other arsenic species: State of knowledge, gaps and uncertainties. Sci Total Environ. 2017 Feb 1;579:1228-1239.

EDF 2018 (Environmental Defense Fund). For children’s food, heavy metals require more attention and better standards. (Including FDA 2013 and 2014 baby food data available for download, obtained via Freedom of Information Act request.) http://
blogs.edf.org/health/2018/06/12/childrens-food-heavy-metals/.

EFSA 2014 (European Food Safety Authority). Dietary exposure to inorganic arsenic in the European population. Scientific Report of ESFA. Parma, Italy. EFSA Journal 2014;12(3):3597. https://efsa.onlinelibrary.wiley.com/doi/epdf/10.2903/j.
efsa.2014.3597.

FDA 2019 (U.S. Food and Drug Administration). Total Diet Study. Center for Food Safety and Nutrition. https://www.fda.gov/food/science-research-food/total-diet-study.

FDA 2016 (U.S. Food and Drug Administration). Arsenic in Rice and Rice Products Risk Assessment Report. March 2016. http://www.fda.gov/downloads/Food/FoodScienceResearch/RiskSafetyAssessment/UCM486543.pdf.

HBBF 2019 (Healthy Babies Bright Futures). National drinking water testing program. Unpublished data from ICP/MS elements testing by Virginia Tech of tap water from over 700 homes nationwide. https://hbbf.org/lead-drinking-water.

HBBF 2017 (Healthy Babies Bright Futures). Arsenic in 9 Brands of Infant Cereal. A national survey of arsenic contamination in 105 cereals from leading brands. Including best choices for parents, manufacturers and retailers seeking healthy options
for infants. December 2017. www.healthybabycereal.org.

Xue, J., Zartarian, V., Wang, S.-W., Liu, S. V., & Georgopoulos, P. 2010. Probabilistic modeling of dietary arsenic exposure and dose and evaluation with 2003-2004 NHANES data. Environmental Health Perspectives, 118(3),345.




                                                                                       W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 5
Case 2:21-cv-02096-EFM-JPO Document 5-2 Filed 03/23/21 Page 49 of 49
  Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 291 of 346




                  Healthy Babies Bright Futures (HBBF) is an alliance of
                 scientists, nonprofit organizations and donors working
                to create and support initiatives that measurably reduce
                 exposures to neurotoxic chemicals in the first thousand
                                  days of development.

                  Our efforts are inspired and supported by science and
                data, and designed to help restore the chance for a full life
                 to children who would otherwise face brain-diminishing
                     exposures to toxic chemicals beginning in utero.

                                  Learn more at hbbf.org




                                       VERSION R6 • MARCH 2020
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 292 of 346




                 EXHIBIT C
                                      Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 1 of 6
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 293 of 346




Baby Food: A Puree of Plasticizers and Heavy Metals

Introduction                                                            farming practices and fear of dangerous chemicals reaching the
                                                                        food supply5. On the other side of the spectrum, some parents
There is nothing in the world more vulnerable and sensitive to the
                                                                        have started to make purees with fruits and vegetables in their
harsh environment than a baby. Though they may appear
                                                                        own kitchens. This eliminates the worries of harmful preservatives,
complete on the outside, on the inside their immune system and
                                                                        dyes, and possible food allergies from a baby’s diet6. However, it
brain functions are still developing. The events immediately
                                                                        can be costly and time consuming to prepare. Conventional
following birth all the way to three years old can affect a child’s
                                                                        store-bought baby food is a cheaper or more convenient option,
health and well-being for the rest of his or her life1. The immune
                                                                        but can still hold dangers of its own. Imported baby food and
system is all of the cells and proteins in the body that fight off
                                                                        formulas might pose serious health risks when not reviewed by the
infections within the body2. Brain functions are essential to control
                                                                        FDA7. This means they may be tainted with additives that are
body movements, learn about the outside world, and to
                                                                        prohibited by FDA standards or are not meeting FDA food safety
communicate3. These unique sensitivities need to be protected,
                                                                        guidelines7.
especially in terms of nutrition and what enters a baby’s body.
Parents are given the important responsibility of introducing the
first outside foods to their baby in the form of “baby food.” Baby      Increase in Attention to Heavy
food can come in many types: cereals, jars, pouches, formulas,
drinks, and snacks4. While many parents still feed their babies         Metals
conventional baby food, there is an increasing shift to organic baby    Being a parent to a baby is stressful enough without worrying if
food and hand-making baby food in the home. In fact, the market         the food you are feeding is contaminated with heavy metals.
for organic baby food in North America is projected to become           However, guidelines regarding heavy metal content and food
increasingly popular in the next four years due to concerns about       safety in baby foods didn’t always exist. The first regulation made
                                                                        specifically for baby foods was the Infant Formula Act of 1980 that
                                                                        ensured the quality of formulas produced and the nutritional
“The events immediately                                                 value8. Another major milestone for baby food safety was in the
                                                                        1990s when President Clinton signed the Food Quality Inspection
following birth all the way to                                          Act9. This unique act required the EPA to disclose all food
three years old can affect a                                            exposures to pesticides and ensure that baby and infant food was
                                                                        safe and free of these residues9. Following this act, many pesticides
child’s health and well-being for                                       have been banned in food production and their residues

the rest of his or her life1.”
                                                                        substantially lessened9. Now, in the modern age, food safety
                                                                        quality for babies and infants is still a problem. An organization
                                                                                                                                                    clean
                                                                                                                                                    label
                                                                                                                                                    PROJECT "
Created August 10, 2020

                                                                                                                                                1   Clean. Pure. Science.
                                      Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 2 of 6
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 294 of 346


“The Healthy Babies Bright Futures behavioral issues. For children, long term effects of the lead
                                   exposure has led to lower IQ levels as well as a variety of cognitive
2019 of 168 baby foods revealed    and behavioral issues .                                   12




that 95% of baby foods contained
                                   Health Risks Associated with
at least one heavy metals, and 25%
                                   Dietary and Heavy Metal Exposure
contained all four.”
                                   in Children
                                                                       Children and babies are vulnerable to bodily harm caused by
called the Healthy Babies Bright Futures released a study in 2019      exposure to heavy metals. These effects can appear in many forms
that shocked the world and terrified parents. Their investigation of   depending on the length of time and potency of exposure. The “big
168 different baby foods found that 95% contained at least one         four” of heavy metals are lead, arsenic, cadmium, and mercury. The
heavy metal10. The Healthy Babies Bright Futures 2019 of 168 baby      impact of heavy metal exposure on children differs from adults
foods revealed that 95% of baby foods contained at least one           because children are still developing. Lead exposure affects
heavy metals, and 25% contained all four. Even scarier, they found     children by impairing their cognitive and mental capabilities,
that one in four baby foods contained all four heavy metals:           kidney damage, and anemia13. Arsenic exposure, commonly
arsenic, lead, mercury, and cadmium10. Healthy Babies Bright           caused by contaminated water, has been linked to long-term
Futures urged parents to push for more FDA regulations in regards      effects such as cancers, cardiovascular disease, and impaired
to the production of foods for infants and babies. Many Americans      cognitive ability14. Cadmium, which is difficult for the body to
do not yet understand the dangers of heavy metal exposure and
the long-term effect. In 2014, after switching from the Detroit
water system to receiving water from the Flint River, residents of     “Mercury is highly toxic to all
Flint, Michigan were poisoned with lead-contaminants coming
through their taps11. This horrible crisis was the result of poor
                                                                       systems of the body, but a
water testing and quality control systems11. For 18 months, the
complaints from residents of rashes, hair loss, and skin irritations
                                                                       child’s central nervous system
were discredited. The long-term effects of the Flint, Michigan lead    is most vulnerable to mercury
exposure has been reduced IQ and a variety of cognitive and
                                                                       poisoning16.”
“The long-term effects of the
                                                                       eliminate, can cause impaired immunity and motor skills in
Flint, Michigan lead exposure                                          children15. As the children grow into adults with continued

has been reduced IQ and a                                              exposure, the results can develop into kidney toxicity and
                                                                       osteoprosis15. The last heavy metal, mercury, can be the most
variety of cognitive and                                               dangerous and highly toxic16. Mercury is highly toxic to all systems       clean
behavioral issues.”
                                                                       of the body, but a child’s central nervous system is most vulnerable
                                                                       to mercury poisoning16, the impacts of which are likely to be
                                                                                                                                                  label
                                                                                                                                                  PROJECT "
                                                                                                                                              2   Clean. Pure. Science.
                                         Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 3 of 6
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 295 of 346

permanent. No safe level of Mercury is known to exist16. In the past,
heavy metals were used in our daily lives and the adverse effects
                                                                             “Over 250 million pounds of
were not known. Since then, these elements are extremely                     glyphosate is used each year on
regulated for public health and safety reasons.
                                                                             crops19 such as corn, soybeans,
Health Risks Associated with                                                 oats, as well as various fruits,
Pesticide and Plasticizer Exposure                                           nuts, and veggies20.”
in Children
Heavy metals are not the only contaminant in foods that have been            However, even with the severity of the side effects, the FDA does not
known to cause long-term health defects. Pesticides are used to control      have regulations in place to protect consumers, only
and eliminate pests and weeds which could carry diseases from crops17.       recommendations24. Another high-risk threat to consumers is plasticizers
However, pesticide use can also cause residues to linger within the          which are components added to plastics to make them more flexible
crops and enter the body through the human consumption of                    and increase their overall strength25. Sometimes, food and beverages
agricultural products. An example is glyphosate, which is used as a          come into contact and are contaminated with plasticizers; either in the
major herbicide with the tradename Roundup. While very effective at          production process or through their packaging26. Plasticizers have been
controlling weeds, exposure to residues found in foods have been             linked to endocrine disruption and the formation of cancers27.
linked to the development of cancers, kidney and liver damage, and
reproductive issues18. Eating just one tomato contaminated with
glyphosate residues is unlikely to cause immediate affects; instead, it is
                                                                             How Our Study Was Conducted
                                                                             Clean Label Project conducted a study of over 530 baby and
the constant consumption of contaminated foods which compounds
                                                                             toddler food products such as formulas, cereals, jars, pouches,
the negative impact over time. Many foods can be contaminated with
                                                                             juices, drinks, and snacks. These products were chosen because
glyphosate. Over 250 million pounds of glyphosate is used each year on
                                                                             they were the most commonly purchased by consumers. Both
crops19 such as corn, soybeans, oats, as well as various fruits, nuts, and
veggies20. There are also many other pesticides, herbicides, and
insecticides out there that can leave residues. According the World          Methodology
Health Organization, “Insecticides tend to be more toxic to humans
than herbicides21,” meaning that not all pesticides were created equal        Contaminant        Instrumentation       Test Method       LOD/LOQ
and they have varying levels of toxicity.
                                                                              Heavy Metals            ICP-MS             EPA 6020         ≤ 4 ppb
                                                                               (Total Arsenic,                           modified
On the other end of the spectrum are acrylamides and plasticizers.            Cadmium, Lead,
Acrylamides are a chemical compound that forms during high                     and Mercury)
temperature cooking such as baking and frying as the byproduct of               Pesticides           LC-MSMS          AOAC 2007.01        ≤ 10 ppb
sugars and amino acids that were already present in the foods22.                                                        modified
Unfortunately, acrylamides do have negative health risks. Organizations
such as the US National Toxicity Program and the EPA list acrylamides as
                                                                                Acrylamide           LC-MSMS             EA_AC02          ≤ 40 ppb          clean
reasonably likely to be a carcinogen, or cancer-causing substance23.             BPA/BPS             LC-MSMS             EA_BP02          ≤ 40 ppb          label
                                                                                                                                                            PROJECT "
                                                                                                                                                        3   Clean. Pure. Science.
                                      Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 4 of 6
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 296 of 346
the conventional and organic products were chosen for the study.          pesticides runoff into the water source, industrial waste, and oil
Instead of requesting product from the various companies to test,         pollution28. Soil can also be a source of contamination through
Clean Label Project follows the consumer chain of custody; which          pesticide use, oil spills, construction, and erosion29. The use of leaded
means purchasing samples in the same way that the consumer                paints and leaded gasoline have increased the lead content in today’s
buys their baby foods: in the grocery store and online                    soil29. Processes such as industrial farming and fracking/mining can
marketplaces. By doing this, the results are more accurate and            also contaminate the surrounding water and soil. Industrial farming
authentic as to what is in spoonfuls at highchairs across the             involves the large-scale use of fertilizer, pesticides, and other
country. The main points the study focused on was heavy metal             chemicals to grow primarily one crop in a short amount of time30. The
content, acrylamide content, and presence of plasticizers.

                                                                           “The use of leaded paints and leaded
Overview of the Findings
The results of the baby food study were shocking. Heavy metal              gasoline have increased the lead
content was concerning in the products tested. Lead was detectable
in 36% of the products. Cadmium, also found in batteries, was
                                                                           content in today’s soil29.”
detected in 58% of the products. Soy-based formulas contained 7
times the amount of cadmium as compared to other formulas. Among          chemicals used in these industrial practices can seep into the soil and
all of the products tested, arsenic was detected in 65% of them.          cause contamination. Fracking is a process where millions on gallons
However, arsenic was found in nearly 80% of all formulas tested. Even     of water are pumped into air pockets within the earth to extract
more surprising, certified organic products contained 2 times more        natural gas or oil31. These high-pressure systems can also force
arsenic than the conventional products tested. A plasticizer called BPA   contaminated water through unpredictable fissures through the
was found in 60% of the products claiming to be “BPA-free.” The last      Earth’s crust into the human and agricultural water supplies32. Finally,
finding, acrylamides, were found in only 10% of the products tested.      the soil can already have naturally occurring heavy metals within it
                                                                          because these metals are part of the earth’s crust with varying levels

How Did Heavy Metals and                                                  around the world33.


Pesticides Get into Baby Food and                                         What Should a Concerned
Formulas?                                                                 Consumer Do?
So how did these harmful chemicals and metals get into the baby
                                                                          1. If a consumer is concerned about the safety of the food he/she is
food in the first place? There are actually several ways this happens.
                                                                          feeding his/her baby, it is always best to ask questions. Going to the
The first and most prevalent is water and soil contamination. Water is
                                                                          company’s website can give insight to their current testing protocols
extremely susceptible to contamination which can happen through
                                                                          and their food safety programs. If something is not listed on the
                                                                          website but is important to you, contact the company and ask them to
“A plasticizer called BPA was found                                       test for it or add it to their procedures.

in 60% of the products claiming to                                        2. Look for verifications and certifications. Clean Label Project is a
                                                                                                                                                          clean
be “BPA-free.”                                                            great source because their certifications are backed by laboratory
                                                                          results and studies.
                                                                                                                                                          label
                                                                                                                                                          PROJECT "
                                                                                                                                                      4   Clean. Pure. Science.
                                         Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 5 of 6
                                          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 297 of 346
3. Talk to your pediatrician about what brands are best for your baby to       20). Retrieved on July 15, 2020, from https://www.business-
ensure all nutrition needs are met and that you are introducing                wire.com/news/home/20200120005436/en/North-America-Orga
something safe into your baby’s diet.                                          nic-Baby-Food-Market-Expected

                                                                               6
                                                                                Skelton, Bethany. (2017, October 11). Homemade vs.
What Should a Concerned Brand Do?                                              Store-Bought Baby Food. Retrieved on June 15, 2020, from
1. Given the statistics of contaminated baby food it is justly that a          https://riseandshine.childrensnational.org/home-
brand should be concerned about the safety of the products they                made-vs-store-bought-baby-food/
produce. A brand should trust their products but still test for heavy
metals, pesticide residues, acrylamides, and plasticizers to ensure that       7
                                                                                Fuchs, George. (2018, May 11). Imported infant formula not
their product is safe and wholesome.                                           reviewed by FDA may pose health risks. Retrieved on July 16,
                                                                               2020, from https://www.aappublications.org/news/2018/
2. Consider Clean Label Project as a certifier. CLP offers certificates that   05/11/nutrition051118
verify the safety of the product and the purity of the contents. Also, it is
a great marketing tool that shows parents that you care about the              8
                                                                                North Dakota State University. (n.d.) Milestones in U.S. Food Law.
quality and safety of your products.                                           Retrieved on July 16, 2020, from https://www.ag.ndsu.edu/food-
                                                                               law/overview/history/milestones
3. Stay up to date on regulations regarding food production for babies
and infants. If new regulations are made, the production practices             9
                                                                                Lunder, Sonya. (2016, August 3). In 20 Years Since Landmark Law,
should be changed accordingly to accommodate.                                  Pesticides in Baby Food Drop Dramatically. Retrieved on July 16,
                                                                               2020, from https://www.ewg.org/enviroblog/2016/08/20-years-

References                                                                     landmark-law-pesticides-baby-food-drop-dramatically
1
 Health Link BC. (2020, June). Your Child’s Development from Birth             10
                                                                                 Jackson, Sarah. (2019, October 17). 95 percent of baby foods tested
to Three Years. Retrieved on July 15, 2020, from https://www.health-
                                                                               contain toxic metals, new report says. Retrieved on July 16, 2020,
linkbc.ca/healthlinkbc-files/child-development-birth-3-years
                                                                               from https://www.nbcnews.com/health/kids-health/new-
                                                                               report-95-percent-baby-foods-tested-contain-toxic-metals-n1068306
2
 How Your Baby’s Immune System Develops. (2019, June).
Retrieved on July 15, 2020, from https://www.pregnancybirthba-
                                                                                Denchak, Melissa. (2018, November 8). Flint Water Crisis: Every-
                                                                               11
by.org.au/how-your-babys-immune-system-develops
                                                                               thing You Need to Know. Retrieved on July 16, 2020, from
                                                                               https://www.nrdc.org/stories/flint-water-crisis-every-
3
 CDC. (2020, March 5). Early Brain Development and Health.
                                                                               thing-you-need-know
Retrieved on July 15, 2020, from https://www.cdc.gov-
/ncbddd/childdevelopment/early-brain-development.html                          12
                                                                                 Raphelson, Samantha. (2017, October 31). Flint Residents
4
 Baby Food. (n.d.). Retrieved on July 15, 2020, from https://www.-
                                                                               Confront Long-Term Health Issues After Lead Exposure. Retrieved
gerber.com/product-category/baby-food
                                                                               on July 17, 2020, from https://www.npr.org/2017/10/31/
5
 North America Organic Baby Food Market Expected to Reach a
                                                                               561155244/flint-residents-confront-long-term-health-issues-af-              clean
Value of $3.32 Billion by 2024 with a CAGR of 9.6%. (2020, January
                                                                               ter-lead-exposure
                                                                                                                                                           label
                                                                                                                                                           PROJECT "
                                                                                                                                                       5   Clean. Pure. Science.
                                      Case 2:21-cv-02096-EFM-JPO Document 5-3 Filed 03/23/21 Page 6 of 6
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 298 of 346
13
  WHO. (2019, August 23). Lead poisoning and health. Retrieved          Cancer Risk. Retrieved on July 18, 2020, from https://www.can-
on July 17, 2020, from https://www.who.int/news-room/-                  cer.org/cancer/cancer-causes/acrylamide.html
fact-sheets/detail/lead-poisoning-and-health
                                                                         FDA. (2019, September 27). Acrylamide. Retrieved on July 18,
                                                                        24

14
  WHO. (2018, February 5). Arsenic. Retrieved on July 17, 2020,         2020, from https://www.fda.gov/food/chemicals/acrylamide
from https://www.who.int/news-room/fact-sheets/detail/arsenic
                                                                        25
                                                                          Godwin, Allen. (2000). Plasticizers. Retrieved on July 18, 2020,
 Schoeters, Greet. (2006, October). Cadmium and children:
15
                                                                        from https://www.sciencedirect.com/topics/chemistry/plasticizer
exposure and health effects. Retrieved on July 17, 2020, from
https://pubmed.ncbi.nlm.nih.gov/17000570/                                CDC. (2017, April 7). Phthalates Factsheet. Retrieved on July 18,
                                                                        26

                                                                        2020, from https://www.cdc.gov/biomonitoring/Phthalates_Fact-
 Bose-O’Reilly, Stephan. (2010, September). Mercury Exposure
16
                                                                        Sheet.html
and Children’s Health. Retrieved on July 17, 2020, from https://w-
ww.ncbi.nlm.nih.gov/pmc/articles/PMC3096006/                            27
                                                                          Phthalates. (n.d.). Retrieved on July 18, 2020, from https://tox-
                                                                        town.nlm.nih.gov/chemicals-and-contaminants/phthalates
17
  EPA. (n.d.). Why We Use Pesticides. Retrieved on July 17, 2020,
from https://www.epa.gov/safepestcontrol/why-we-use-pesticides           Denchak, Mellissa. (2018, May 14). Water Pollution: Everything
                                                                        28

                                                                        You Need to Know. Retrieved on July 18, 2020, from https://ww-
 Herbicides and Your Health. (n.d.). Retrieved on July 17, 2020, from
18
                                                                        w.nrdc.org/stories/water-pollution-everything-you-need-know
https://www.webmd.com/cancer/herbicide-glyphosate-cancer#1
                                                                         Soil Science Society of America. (n.d.). Soil Contaminants.
                                                                        29

 Temkin, Alexis. (2018, August 15). Breakfast with a Dose of
19
                                                                        Retrieved on July 19, 2020, from https://www.-
Roundup? Retrieved on July 17, 2020, from https://ww-                   soils.org/about-soils/contaminants
w.ewg.org/childrenshealth/glyphosateincereal/
                                                                         Union of Concerned Scientists. (2008, August 24). The Hidden Costs
                                                                        30

 Gillam, Carey. (2016, May 4). Not Just for Corn and Soy: A Look at
20
                                                                        of Industrial Agriculture. Retrieved on July 19, 2020, from https://ww-
Glyphosate Use in Food Crops. Retrieved on July 18, 2020, from          w.ucsusa.org/resources/hidden-costs-industrial-agriculture
https://usrtk.org/pesticides/not-just-for-corn-and-soy-a-look-at-
glyphosate-use-in-food-crops/                                            IPAA. (n.d.) Hydraulic Fracturing. Retrieved on July 19, 2020, from
                                                                        31

                                                                        https://www.ipaa.org/fracking/
21
  WHO. (2018, February 19). Pesticide residues in food. Retrieved
on July 18, 2020, from https://www.who.int/news-room/-                  32
                                                                          Estabrook, Barry. (2011, May 20). Fracking with our food: how
fact-sheets/detail/pesticide-residues-in-food                           gas drilling affects farming. Retrieved on July 19, 2020, from
                                                                        https://grist.org/natural-gas/2011-05-19-frack-
22
  FDA. (2019, September 25). Acrylamide Questions and Answers.          ing-with-our-food-how-gas-drilling-affects-farming/
Retrieved on July 18, 2020, from https://www.fda.gov/food/chem-
icals/acrylamide-questions-and-answers                                   Tchounwou, Paul. (2014, August 26). Heavy Metals Toxicity and
                                                                        33
                                                                                                                                                      clean
23
     American Cancer Society. (2019, February 11). Acrylamide and
                                                                        the Environment. Retrieved on July 19, 2020, from https://ww-
                                                                        w.ncbi.nlm.nih.gov/pmc/articles/PMC4144270/                                   label
                                                                                                                                                      PROJECT "
                                                                                                                                                  6   Clean. Pure. Science.
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 299 of 346




                 EXHIBIT D
     Case 2:21-cv-02096-EFM-JPO Document 5-4 Filed 03/23/21 Page 1 of 6


           .....
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 300 of 346




Bee~h:Nut®                                                                           DEC 1 2 2019


December 6, 2019


Dear Mr. Raja Krishnamoorthi
Chairman Subcommittee on Economic and Consumer Policy

The following is the response of Beech-Nut Nutrition Company (BNN) to the Subcommittee's
request for documents and information dated November 6, 2019 (the "Request"). As set forth in
the Request, our responses and production pertain to the period July 1, 2017 through the present
unless otherwise indicated. Certain Trade Secret and/or Confidential Commercial Information
being provided has been designated as such and BNN respectfully requests that the
Subcommittee maintain its confidentiality throughout this process.

We share the Subcommittee's concern for maintaining a safe food supply and we appreciate you
reaching out to us to learn more about our actions, industry best practices and commitments in
the area of heavy metals.

First, we want to confirm that the products that we provide are healthy, nutritious and safe - and
we proudly stand behind them. As we prepare food for infants and toddlers, our focus is on
industry best practices to help ensure safety and quality.

Regarding yout letter and request, we have a shared goal of minimizing naturally occurring
heavy metals in our products. We also recognize that heavy metals are an environmental
contaminant found in nearly all soil and present in all foods, not just baby foods. We recognize
the risk of heavy metal consumption in infants. We apply rigorous testing protocols and heavy-
metal testing standards which are continuously reviewed and strengthened.

Contaminant testing has been part of our food safety policy since the 1970's. Our current
standard for pesticide residue is I/10th the level of pesticides allowed by EPA regulations. We
were the first baby food company to remove sugar and salt from its baby food in 1979.

We have been testing ingredients for heavy metals since the I980's. At the time, there was no
FDA requirement or maximum allowable level this continues as of today. We understood then,
as now, that different fruits and vegetables naturally uptake from the soil heavy metals at
different rates. Additionally, heavy metal levels in fruits and vegetables can also be impacted by
the environments/regions in which the foods are grown. Controlling those heavy metal levels at
the ingredient level before manufacturing them into food has been a core part of our food safety
program.

We established internal standards for all fruits, vegetables and grains in the 1.980's by using
historical testing data and the FDA 's Total Diet Study. We implemented our own testing
program at that time with the use of an Inductively Coupled Plasma Mass Spectrometer (or ICP-

Page J 1
       Case 2:21-cv-02096-EFM-JPO Document 5-4 Filed 03/23/21 Page 2 of 6
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 301 of 346




MS for short). Through the following decades, this technology has improved, increasing in
sensitivity and enhancing our ability to detect reliably the levels of heavy metals in foods, which
has enabled us to lower the allowable levels under our internal standards.

In 2015, we were contacted by FDA to discuss inorganic arsenic (the harmful form of arsenic) in
infant rice cereal. The FDA proposed a level of I 00 ppb of inorganic arsenic in all rice cereal
products. Since the April 1, 2016 draft guidance proposal by FDA (to limit the inorganic arsenic
in infant rice cereal to I 00 ppb) we have been in compliance as verified through our ingredient
testing program and confirmed in the recent Healthy Babies Bright Futures Report (the "HBBF
Report"),

In 2015 the Food Safety Modernization Act's (FSMA) Preventive Controls for Human Food
(PCHF),was published by the FDA. 1 It requires that companies identify all hazards in food
ingredients. In 2016 our newly developed Food Safety Plan identified heavy metals as a hazard
that required supply chain preventive controls. Overwhelmingly, the risk we identified was due
to ingredients being contaminated in the ground. No risk of ingredients being contaminated
during manufacturing was identified. Therefore, we have focused our efforts on ingredient
testing before manufacturing and try to source materials from regions that have historically
experienced lower heavy metal levels. While the compliance date for the PCHF rules was
September 17, 2017, we have been testing for heavy metals, establishing limits and verifying
compliance to our limits for over 30 years.

 In October of2018 we encouraged Cornell University to establish a coalition of academia, baby
food companies, governmental and non-governmental organizations("NGO"), including Health
Babies Bright Futures, to conduct research and work to achieve a long-term reduction of heavy
metals in the baby food supply chain.

Shortly thereafter, The Baby Food Council (BFC) was formed in January of2019. Its top priority
is to reduce heavy metals in the products manufactured and marketed by the member companies
using best-in-class management practices. The council members meet monthly with our non- "
governmental organization and regulatory agencies to discuss past actions and set the agenda for
future research and testing.

Early efforts of the BFC have focused on identifying foods and ingredients that have the highest
potential to contribute to heavy metal exposure in infants and toddlers. The BFC will be
identifying and evaluating best practices that can be used to lower heavy metal levels in foods.
Recognizing that heavy metals are widely present in ground soil which exposes all food to
potential contamination, this work will initially focus primarily on the impact of the soil, water
and growing conditions.

One of the key aspects of the BFC's mission has been to work with NGOs to help guide and
focus our work. We have been working with Healthy Babies Bright Futures, the author of the
Report you reference in your letter. We would like to draw your attention to key aspects of the

'https://www.fda.gov/food/food-safety-modernlzatlon-act-fsma/fsma-final-rule-preventive-controls-human-food

Page   I2
       Case 2:21-cv-02096-EFM-JPO Document 5-4 Filed 03/23/21 Page 3 of 6


                ....
       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 302 of 346

            ,
&el:Nuf
HBBF Report that may have been overlooked in some of the media coverage, as well as actions
taken by the BFC that have been proactive on these issues:

                • Heavy metals are in the soil and water and become part of crops as they grow -
                  these substances cannot be avoided by making foods at home or by switching to
                  organic products.
                • While more progress is needed, baby food companies and FDA have been
                  working to establish limits and to reduce heavy metals - achieving significant
                  reductions in levels of inorganic arsenic in rice-based foods and juices. The Baby
                  Food Council members support finalizing the FDA proposed guidance limiting
                  inorganic arsenic in these food categories and supports the development of
                  additional guidance limits, where supported by the scientific evidence.
                • FDA conducts routine testing of foods and beverages for heavy metals to inform
                  regulatory and public health efforts - and recently improved their testing methods.
                  One of the Council's related objectives is to conduct a proficiency study to
                  facilitate consistent evaluation of data collected across the supply chain and by
                  regulators.
                • The HBBF Report provides some advice on how to limit the exposure to heavy
                  metals for consumers such as eating a wide variety of foods. The Baby Food
                  Council and the American Academy of Pediatricians endorse this advice and are
                  committed to helping educate consumers more on this point.
                • In general, the levels of heavy metals in the HBBF Report were low but we all
                  want to do more to drive levels even lower.
                • The Baby Food Council members are Campbell's Soup Company, Beech-Nut
                  Nutrition, Environmental Defense Fund, Gerber Products Company, The Hain
                  Celestial Group, Happy Family Organics, Healthy Babies Bright Future with FDA
                  and Cornell University serving as advisors.


In addition, we adhere to the Codex Alimentarius Code of Practice for the Prevention and
Reduction of Lead Contamination and the Code of Practice for the Prevention and Reduction of
Arsenic Contamination in Rice.

You have forwarded eight specific documentation requests regarding our testing and policies
around heavy metals in our food products. Below is a description of the documents and
procedures you will receive, and any explanations needed for these requests.

   1. "All policies and procedures regarding testing baby food products for the presence of
      contaminants, including maximum levels of each of those contaminants that you allow
      In your products, and the actions your company takes If testing reveals that those levels
      are exceeded in a product;"
                a. As noted, we conduct raw ingredient testing as part of our Food Safety Plan's
                   Preventive Controls program, We will provide testing results of those ingredients
                   with our internal maximum levels for each of those contaminants from Jan I,
                   2017 through the most recent data collected.



Page   I3
                 ...
       Case 2:21-cv-02096-EFM-JPO Document 5-4 Filed 03/23/21 Page 4 of 6
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 303 of 346

             ,
Bee~h:Xuf
              b. We will also provide the Hazard Analysis from our Food Safety Plan, SOP on our
                   heavy metal testing program, SOP on how to test for heavy metals and how we set
                   limits.
   2.    "A spreadsheet specifying for each baby food product: A: the maximum allowable level
         of each contaminant in that product and B: the dates of all detection tests, specifying the
         contaminants for which the test was searching."
              a. We will provide a spreadsheet reflecting the raw ingredient testing data and limits
                   from Jan 1, 20 I 7 through present completed by our internal lab. We will also
                   include all other ingredient testing data from independent third-party labs in the
                   form of scanned certificates of analysis that we are able to locate based on a
                   reasonably diligent search. Certain supplier information that we consider to be
                   Trade Secret and/or Confidential Commercial Information has been redacted. As
                   noted, we do not test finished goods.
   3.     "For each test Identified in response to Request 2(b) that indicated the presence of a
         contaminant, the test report and a description of what your company did with the food
         (i.e. sell, dispose, recoil etc.)"
              a. The disposition of the raw material will be included with the spreadsheet along
                   with our process for granting exceptional releases to materials that may be outside
                   of limits. Those releases are rarely granted and based on exceptional
                   circumstances and are generally restricted to a 20% variance ofBNN's allowable
                   limits due to the repeatability of the method and equipment used.
   4.    "All documents related to specific positive test results for the presence of contaminants
         in your company's baby food products, Including documents related to deciding what to
         do with the specific product that tested positive (e.g. whether to conduct a recall)"
              a. Please see our responses to Requests## 2 and 3, above. Also, testing "positive"
                   is not in itself a reason to reject or recaIJ a food as aIJ limits for heavy metals are
                   above zero due to their proliferation in the environment.
   5.    "A list of all baby food products your company recalled due to the presence of
         contaminants"
              a. We have not recalled any baby food or Beech-Nut products during the time period
                   specified in the Request.
   6.    "All changes your company made, if any to its policies on testing for:
                         i. "Inorganic arsenic in infant rice cereal as a result of the FDA 2016 draft
                            guidance entitled, Inorganic Arsenic In rice Cereals for Infants: Action
                            Level Guidance for Industry:"
                                1. Included will be specifications showing when we changed our
                                     testing policies and limits based on the FDA draft guidance.
                                2. Due to many third party and internal labs being unable to test for
                                     inorganic arsenic in early 2016, we originally set our specification
                                     at 120 ppb total arsenic but on Sept 9/15/16 an approved lab was
                                     validated for the inorganic arsenic testing and we changed our
                                     specifications to I 00 ppb inorganic arsenic.
                        II. "Inorganic arsenic In apple juices as result of FDA's 2013 draft guidance
                            entitled Guidance for Industry Arsenic in Apple Juice Action Level"

Page    14
     Case 2:21-cv-02096-EFM-JPO Document 5-4 Filed 03/23/21 Page 5 of 6


               ...
     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 304 of 346

           ,
Bee~h:Nuf
                             1. We do not make apple juices.
                     iii. "Lead In fruit juice as o result of FDA's 2004 guidance entitled, Guidance
                      for Industry: Juice Hazard Analysis Critical Control Point Hazards and
                       Controls Guidance, First Edition:"
                           1. We do not make fruit juices.
   7. "All documents related to the negative neurological effects on babies of contaminants"
          a. We will provide you all the research infonnation we have collected on the risks of
              heavy metals on infant development that was used in our risk assessment and
              hazard analysis when we created our Food Safety Plan.
          b. We have not done any primary research on this topic nor tested any of its food for
              its effects on the neurological development on infants. All research collected was
              published by other entities not related to or funded by BNN.
   8. "A description of whether you support FDA promptly:"
          a. Finalizing draft guidelines for inorganic arsenic In apple juice.
          b. Finalizing draft guidelines for Inorganic arsenic In infant rice cereal,
          c. Issue guidelines for heavy metals In all baby foods.
          d. Considering neurological harms In setting guidelines.

We support all scientific and risk-based standards for heavy metals in all foods. We have adopted
the FDA' s draft guidelines for infant rice cereal and anticipate we would do the same for any
other risk-based guidance or rule that was established.

This is an environmental contamination issue. Therefore, we along with the members of the
Baby Food Council, recognize that addressing the issue at the soil level will take time and that a
measurable reduction over time is a good goal and valuable starting point for the industry. There
are many questions and gaps in research knowledge on this issue that need to be resolved so we
can continue to work towards achieving the lowest levels possible.

Funding of studies through the USDA would be one way to close the knowledge gaps and lower
the levels and risks to infants. It would also help speed up the implementation ofreal solutions.
We are committed to helping find solutions and believe the creation of the Baby Food Council
and persistently working closely with FDA and other NGOs, such as Healthy Babies Bright
Futures, are ways we can ensure we are taking the right steps to resolve this issue.

We appreciate you contacting us understanding its importance to parents who want to provide
their children with safe and nutritious food. We share this goal and are willing to work with any
agency or organization who can help in this process.

Best Rega ds;


 ~~
Mark S. driguez
President nd CEO, Beech-Nut Nutrition Company




Page I 5
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 305 of 346
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 306 of 346




                 EXHIBIT E
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 1 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 307 of 346




                      Response to Subcommittee Request to Nurture, Inc., December 18, 2019

           General Information Regarding Nurture & Scope of Response

                  We set forth below the questions in your November 6, 2019 letter followed by our
          response, to the best of our knowledge based on our search of Nurture’s records, with additional
          detail provided as appropriate.

                  At the outset, we believe it is critical that the Committee’s questions and our responses
          below be understood in the proper regulatory context. Currently, the FDA does not require baby
          food manufacturers to establish “maximum levels” for heavy metals (see Request Nos. 1-2) or to
          conduct heavy metal “detection tests” (see Request No. 2), though many in the industry, like
          Nurture, have voluntarily done so. Given this framework, it follows that there are also no federal
          guidelines concerning recalls of such products specifically in response to heavy metal
          contamination (Request Nos. 3-5).1 The FDA’s guidance to industry instead reflects the reality
          that a generally-applicable rule limiting heavy metal content in baby foods is simply not possible
          given the chronic, i.e. non-acute, characterization of heavy metal toxicity, the naturally-occurring
          etymology of heavy metal presence in many foods, both inter- and intra-lot variability in
          concentration levels, and the lack of reliable, product-specific consumption data.

                  Nurture, for its part, is nevertheless continuously working with its suppliers and co-
          manufacturers to go beyond federal requirements, adhere to the “as low as reasonably practical”
          principle, and drive heavy metal levels further downward. We engage in significant supply chain
          monitoring and improvement efforts, which includes independent screening by Nurture for heavy
          metals, among other initiatives. Nurture makes these efforts even though its contract
          manufacturers often assume responsibility for ingredient sourcing and compliance with FDA
          manufacturing regulations generally. Nurture also has goal threshold levels for heavy metal
          content that we have set for ourselves as part of our commitment to reduce heavy metals.

                  More specifically, our efforts to further reduce heavy metal exposures have recently
          prioritized our infant rice cereal products, which we evaluate against the level articulated in
          FDA’s draft guidance of 100 ppb for inorganic arsenic, published in 2016.2 Since that time, we
          have made considerable progress in this regard, as we now have adjusted our supply chain so
          that our current testing for our infant rice cereal products is consistently below the draft FDA
          level. Additionally, for lead, our prior 100 ppb goal threshold, which was based on a global
          standard for all Danone subsidiaries, was recently updated to 50 ppb and is based on FDA’s new
          Interim Reference Level of 3 mcg Pb/day for children, which was previously 6 mcg Pb/day.3

                 Overall, contrary to some statements in the October, 2019 Healthy Babies report and
          other media accounts, we are aware of no survey or study finding that Nurture’s products, or
          1
            21 C.F.R. § 106.150 broadly requires notification of recalls where infant formulas regulated pursuant to 21 C.F.R.
          § 106.1 “[m]ay be otherwise adulterated or misbranded.”
          2
            Note that pursuant to Cal. OEHHA regulations, 27 CCR § 25501.1, 80ppb of inorganic arsenic in white rice and
          170 ppb in brown rice should be treated as naturally-occurring, further underscoring the conservative nature of
          Nurture’s 100ppb goal for arsenic.
          3
            Lead in Food, Foodwares, and Dietary Supplements, FDA, https://www.fda.gov/food/metals/lead-food-
          foodwares-and-dietary-supplements (last updated Feb. 19, 2019).


                                                                    1

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 2 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 308 of 346




          products with similar concentrations of naturally-occurring heavy metals, 4 have been shown to
          “alter the developing brain and erode a child’s IQ”5 or otherwise increase risks to consumers or
          their children from heavy metals.6 To the extent the Healthy Babies report encourages reduced
          infant formula consumption or calls into question a scientific consensus in favor of promoting
          plant-based foods to babies generally, it may in fact be doing the public a disservice.

                 Furthermore, we believe our approach is better than, or at least consistent with, that taken
          by others in our industry. Indeed, we joined the Baby Food Council, which was created this year
          with the objective to reduce heavy metals in baby food products as low as reasonably achievable
          using best-in-class management practices. This Council includes the leading baby food
          manufacturers as well as the Environmental Defense Fund (EDF).7

                  Finally, Nurture has made a good faith effort to provide documents responsive to this
          inquiry. Please do not hesitate to contact us if we can provide any additional information or
          clarifications regarding the information provided. With that background, we will now turn to
          your specific questions.

               1. All policies and procedures regarding testing baby food products for the presence of
                  contaminants, including the maximum levels of each of those contaminants that you allow
                  in your products, and the actions your company takes if testing reveals that those
                  maximum levels are exceeded in a product

                  We conduct heavy metal testing in order to evaluate our supply chain and make
          adjustments, if necessary, to ensure we are receiving the quality ingredients we expect. This data
          is a part of our continuous improvement efforts based on what is achievable in the marketplace.
          To evaluate the data, we rely on internal global goal levels and work with suppliers and co-
          manufacturers to address results that exceed our goals so we can drive levels downward.

          4
            Like the natural ingredients from which they are derived, Nurture’s products contain arsenic, lead, cadmium, and
          mercury resulting inescapably and almost entirely, if not completely so, from omnipresent environmental pollution.
          Heavy metal exposure to Nurture consumers is comparable to or below exposures from dietary alternatives such as
          raw fruits, vegetables, juices, and other healthy plant-based foods. See Potter v. Firestone Tire & Rubber Co., 6 Cal.
          4th 965, 989 (1993) (“A carcinogenic or other toxic ingestion or exposure, without more, does not provide a basis
          for fearing future physical injury or illness which the law is prepared to recognize as reasonable . . . nearly
          everybody is exposed to carcinogens which appear naturally in all types of foods.) (citing Ames & Gold, Too Many
          Rodent Carcinogens: Mitogenesis Increases Mutagenesis (1990) 249 Science 970, 971, fn. 10).
          5
            Jane Houlihan & Charlotte Brody, What's in My Baby's Food: A National Investigation Finds 95 Percent of Baby
          Foods Tested Contain Toxic Chemicals that Lower Babies' IQ, Including Arsenic and Lead, HEALTHY BABIES
          BRIGHT FUTURES, Oct. 15, 2019, at 1.
          6
            Heavy metal levels found in Nurture products are within relevant safety thresholds and are low enough not to
          require a warning under the conservative standards established by California’s Office of Environmental Health
          Hazard Assessment for purposes of California Proposition 65, pursuant to which a warning may be required if
          exposures to reproductive toxicants exceed an amount 1,000 times below the level at which no reproductive harm is
          observed. As further illustration, Nurture’s formula products, for example, uniformly test below the EPA’s 15 ppb
          action level for lead in drinking water.
          7
            Early efforts of the Council have focused on identifying those foods and ingredients with the highest potential to
          contribute to heavy metal exposure in young children. The Council will also be identifying and evaluating best
          practices that can be used to lower heavy metal levels in these foods. Recognizing that heavy metals are widely
          present in the environment and can get into food, this work will initially focus on the impact of the environment and
          growing conditions but will also extend to other aspects of the supply chain including handling and processing.


                                                                    2

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 3 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 309 of 346




                  All of our specific goal thresholds for the referenced contaminants8 are set forth in the
          chart below.

          Product Type                Contaminant            Analytical Matrix             Goal              Unit
                                                                                           Threshold
          Infant Formula    Cadmium                          As Sold                       10                ppb
          Infant Formula    Inorganic                        As Sold                       75                ppb
                            Arsenic
          Infant Formula    Lead                             As Sold                       50                ppb
          Cereals           Cadmium                          As Consumed                   50                ppb
          Cereals with <75% Inorganic                        As Sold                       100               ppb
          Rice              Arsenic
          Cereals with >75% Inorganic                        As Sold                       115               ppb
          Rice              Arsenic
          Cereals           Lead                             As Consumed                   50*               ppb
          Cereals           Mercury                          As Consumed                   10                ppb
          Wet Foods         Cadmium                          As Consumed                   50                ppb
          Wet Foods         Inorganic                        As Sold                       100               ppb
                            Arsenic
          Wet Foods         Lead                             As Consumed                   50*               ppb
          Wet Foods         Mercury                          As Consumed                   10                ppb
                                                          *Threshold lowered from 100ppb to 50ppb in January, 2019.
                 Importantly, as noted above and consistent with applicable regulations, these goal
          thresholds are not used to make product disposition decisions and are not a pre-condition to
          product release. Instead, we perform routine testing for contaminants to monitor the supply
          chain and promote improvements.

               2. A spreadsheet specifying for each baby food product:
                      a. The maximum allowable level of each contaminant in that product; and
                      b. The dates of all detection tests, specifying the contaminant(s) for which the test
                         was searching

                 The attached spreadsheet provides a summary of all relevant contaminant testing in baby
          foods (products for children aged 0-9 months) from January 1, 2017 to October 27, 2019.

               3. For each test identified in response to Request 2(b) that indicated the presence of a
                  contaminant, the test report and a description of what your company did with the food
                  (i.e., sell, dispose, recall, etc.)


          8
           Nurture’s goal threshold, like the FDA’s Draft Guidance, is specific to inorganic arsenic. See Inorganic Arsenic in
          Rice Cereals for Infants, FDA, https://www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-
          guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants (last updated Sept. 16, 2018).


                                                                   3

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 4 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 310 of 346




                 The second sheet in the attached spreadsheet provides a summary of all test results in
          excess of our goal levels. As discussed above, nearly all foods will test positive for the presence
          of heavy metals. Further, Nurture’s testing is performed for supply chain monitoring and
          improvement purposes and not as a condition to product release.

                  Excluding the recently introduced goal level for inorganic arsenic, only two outlier
          results have been obtained for the products in question, all of which were for products made by a
          contract manufacturer, not Nurture. Our responses to each were as follows:

                         First, an outlier result, which was for lead in Multi-Grain Cereal, was obtained by
                   Nurture after we had already switched to a new manufacturer. Testing of the new
                   manufacturer’s production runs resulted in consistently below-goal results.

                          Second, an outlier lead result was obtained for Blueberry Purple Carrot Greek
                   Yogis. In response, we tested batch retention samples from an earlier and later
                   production date, which did not replicate the high lead results. As a confirmed outlier, no
                   further action was taken.

                  In sum, we believe these two results were historical anomalies which had already been
          corrected by changes in the supply chain. Nevertheless, we include them in the chart for
          completeness.

                  Finally, as mentioned above, when FDA reduced its reference intake level for lead in
          food intended for children from 6 mcg Pb/day to 3 mcg Pb/day, Nurture began a process to
          reduce its own lead goal threshold from 100pbb to 50ppb. Nearly all products, including all
          infant formulas, were already well below that level. For one product, the Pea Spanish Teether,
          which tested at 55 ppb in December of 2018, we had to engage with spinach powder suppliers to
          implement lower ingredient limits for lead. Through those efforts, we were able to lower the lead
          levels in the product significantly.

               4. All documents related to specific positive test results for the presence of contaminants in
                  your company’s baby food products, including documents related to deciding what to do
                  with the specific product that tested positive (e.g., whether to conduct a recall)

                  As noted earlier, our heavy metal testing is performed as part of our monitoring program
          and not as a condition to product release, all of the products that were tested were sold into
          commerce. We are providing copies of the analytical reports for these results, and do not have
          any further documents regarding this data.

               5. A list of all baby food products your company recalled due to the presence of
                  contaminants

                   We have not conducted any product recall due to the presence of contaminants.




                                                                  4

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 5 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 311 of 346




               6. All changes your company made, if any, to its policies and procedures on testing for:

                       a. Inorganic arsenic in infant rice cereal as a result of Food and Drug
                          Administration’s (FDA) 2016 draft guidance entitled, Inorganic Arsenic in rice
                          Cereals for Infants: Action Level guidance for Industry

                   We discontinued a brown rice baby cereal, in part based on FDA’s draft guidance and
          uncertainty about whether we could consistently source brown rice that met FDA’s draft
          guidance levels. We also undertook an evaluation of our other rice-based products and
          undertook reformulation efforts. In 2018, we worked with our supplier of rice cakes to reduce
          the amount of brown rice in the recipe to consistently meet FDA’s draft guidance level. This
          year, we have been working with the supplier of our Puff products to similarly reduce the
          amount of brown rice in the recipe to consistently meet FDA’s draft guidance level. The final
          formula from these efforts is scheduled for its first production in December 2019. Both Nurture
          and the manufacturer of the product have had discussions with FDA on these products and our
          efforts to reformulate to consistently be below FDA’s draft guidance level.

                       b. Inorganic arsenic in apple juice as a result of FDA’s 2013 draft guidance
                          entitled, Guidance for Industry Arsenic in Apple Juice: Action Level; and

                 This draft guidance is not directly applicable to Nurture because we do not sell juice
          products.

                       c. Lead in fruit juice as a result of FDA’s 2004 guidance entitled, Guidance for
                          Industry: Juice Hazard Analysis Critical Control Point Hazards and Controls
                          Guidance, First Edition

                 This guidance is not directly applicable to Nurture because we do not sell juice products,
          although this guidance is used industry-wide as a reference.

               7. All documents related to the negative neurological effects on babies of contaminants

                  We did not locate any relevant documents to this request. We have never commissioned
          or directly participated in any studies related to potential neurological effects of these
          contaminants.

               8. A description of whether you support FDA promptly:
                     a. Finalizing draft guidelines for inorganic arsenic in apple juice

                   Nurture has no position as such guidelines do not directly impact our business.

                       b. Finalizing draft guidelines for inorganic arsenic in infant rice cereal

                Nurture supports FDA finalizing guidelines for inorganic arsenic in infant rice cereal.
          FDA’s issuance of the draft guidance empowered us in our discussions with suppliers and co-



                                                                  5

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
                  Case 2:21-cv-02096-EFM-JPO Document 5-5 Filed 03/23/21 Page 6 of 6
                   Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 312 of 346




          manufacturers, and facilitated collaboration in the supply chain to address sourcing and
          formulation issues. We are confident that our supply chain for rice is well-controlled to ensure
          all of our infant rice cereal products are compliant with FDA’s draft guidance, and support
          finalizing this guidance.

                       c. Issuing guidelines for heavy metals in all baby foods and
                       d. Considering neurological harms in setting guidelines

                  Our goal is to provide healthy, organic foods for the families who depend on us, and we
          would gladly participate in the development of guidelines for heavy metals in the categories of
          baby foods we offer. We joined the Baby Food Council, which was created with the objective to
          reduce heavy metals in baby food products as low as reasonably achievable using best-in-class
          management practices. Nurture recognizes the importance of decreasing the levels of heavy
          metals in baby food, and we support guidelines based on sound science, informed by the health
          needs of babies and reputable research on potential for neurological harm, as well as what is
          feasible in the supply chain using best-practice management strategies.




                                                                  6

Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)(4).
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 313 of 346




                 EXHIBIT F
        Case 2:21-cv-02096-EFM-JPO Document 5-6 Filed 03/23/21 Page 1 of 3
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 314 of 346

                                                                                                                                               Mayer Brown LLP
MAYER I BROWN                                                                                                                                1999 K Street, N.W.
                                                                                                                                     Washington, DC 20006-1 101
                                                                                                                                        United States of America

                                                                                                                                              T + 1 202 263 3000
                                                                                                                                              F: +1 202 263 3300
                                                                                                                                                  mayerbrown.com
December 11, 2019

BY COURIER                                                                                            DEC 1 6 2019


Subcommittee on Economic and Consumer Policy
Committee on Oversight and Reform
2157 Rayburn House Office Building
Washington, DC 20515

Re:       Response to Request for Information

DearMr. -

We write on behalf of our client, The Hain Celestial Group, Inc. (''Hain"), to respond to the
Subcommittee's November 6, 2019 request for information regarding I-Iain's baby food products.

Hain is a member of the Baby Food Council ("Council"), a group of companies organized by
Cornell University and the Environmental Defense Fund. The Council's mission is supported by
the U.S. Department of Agriculture, the Food and Drug Administration ("FDA"), and other
stakeholders, including Healthy Babies Bright Futures, the organization that authored the report
that prompted the Subcommittee's request. Like all of the Council' s member companies, Hain is
committed to producing safe, nutritious, high-quality baby food products. Moreover, Hain
supports the FDA finalizing guidance limiting inorganic arsenic in baby food products, and it
supports the development of additional guidance limits as supp011ed by the scientific evidence.

Heavy metals occur natmally in the environment, but their prevalence varies widely depending
on food types and sources. Hain supports the Council ' s efforts to identify foods and ingredients.
with the highest potential to contribute to heavy metal exposure in children, as well as its effo1is
to develop effective mitigation strategies. Hain further supp01is the Council' s decision to focus
initially on environmental factors, including grov.ring conditions and fanning techniques,
understanding that the Council will also assess ways to improve manufacturing and handling
processes.

Hain is committed to reducing heavy metals in its baby food products using best-in-class
management practices. To that end, Hain has taken, and will continue to take, proactive steps to
reduce the presence of heavy metals in its baby food products. By way of example, when the
FDA issued draft guidance in March 2016 regarding arsenic levels in rice and rice products, Hain
revised its internal policies and testing standards to conform to the FDA's non-binding
recommendations. In an effort further to reduce arsenic levels in its tice cereals, Hain is
currently testing a new formu lation of its rice-cereal product. Validation testing of the new
formulation is ongoing, but I-Iain's testing to date suggests that the new fonnulation will


                Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
                 Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                               and Taul! & Chequer Advogados (a Brazilian partnership).
73 5700608. 1
           Case 2:21-cv-02096-EFM-JPO Document 5-6 Filed 03/23/21 Page 2 of 3
            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 315 of 346
~fayer Brown LLP



    December 11, 2019
    Page2

    meaningfully reduce arsenic levels. Hain expects to complete validation testing by January 2020
    and, if it is successful, to introduce the new formulation to the marketplace.               ·

    Hain is pleased to provide you with the enclosed CD, which contains documents responsive to
    the Subcommittee's requests, as modified by agreement during our November 21, 2019 ·
    discussion, as well as the attached index. Because this letter and the enclosed documents contain
    confidential business infonnation, we respectfully request that the Subcommittee maintain them
    in confidence to the greatest extent possible.

    Please do not hesitate to contact me if you have any follow up questions or requests.




    Enclosure




     735700608. l
           Case 2:21-cv-02096-EFM-JPO Document 5-6 Filed 03/23/21
                                                          '\
                                                                  Page 3 of 3
            Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 316 of 346
.
Mayer Brown LLP



    December 11, 2019
    Page 3


                            Attachment A: Index to Document Production




    1.       Policies and Procedures Regarding Baby Food Product Testing

             Hain-000001--000028                                                /




    2.       Specifications and Test Results

             Hain-000029--000114

    3.       Rice Cereal Validation Report and Deviation Reports

             Hain-000115--000152

    4.       All Documents Relating to Positive Test Results

             NIA
    s.       List of Recalled Products

             NIA
    6.       Implementation of FDA Draft Guidance for Rice Cereal

             Hain-000153--000166

    7.       Scientific Research on Impact

             Hain-000167--000685

     8.      Description of Position on FDA Activity

             NIA




     7)5700603.1
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 317 of 346




                 EXHIBIT G
            Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 1 of 10
             Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 318 of 346


                                                                                                       Gerber Products Company
                                                                                                       1812 N Moore Street,
                                                                                                       Arlington, VA 22209
                                                                                                       William Partyka
                                                                                                       Chief Executive Officer
    Gerber.                                                                                            Email:




December 19, 2019

Dear Chairman Krishnamoorthi,

Thank you for your letter of November 6, 2019 in which you request information on the presence of
certain contaminants in baby food products. As the CEO of Gerber Products Company1, I want to assure
you that Gerber's top priority is the health and safety of children above everything else. For over 90 years
this commitment is one of the reasons Gerber is the trusted leader in Infant Nutrition. We take your
inquiry seriously and will cooperate fully with the Committee's request.

The potential for certain contaminants to be present in foods is well documented and, while progress has
been made in reducing the level of contaminants, to date there is no known way to completely eliminate
the risk. Because heavy metals occur in the environment, it is possible that trace amounts may get into
fruits, vegetables and grains as part of the normal growing process. For this reason, Gerber takes a
comprehensive and multifaceted approach to minimizing contaminants in foods and ingredients to the
lowest levels reasonably achievable also referred to as ALARA (as low as reasonably achievable). Our
approach is informed and guided by the food safety expertise of the Nestle Research Center (NRC}, the
largest private food and nutrition research center in the world. NRC's network includes upwards of 4,800
scientists and researchers including a dedicated food safety and quality network with partners from
industry, scientific institutions and academia across the globe.

A first step in our approach is understanding the foods ch ildren eat through our Feeding Infants and
Toddlers Study {FITS) the largest and most comprehensive dietary intake study focused on infants,
toddlers and pre-schoolers in the United States. From this study, conducted in 2002, 2008 and most
recently in 2016, we have a database of food and nutrient intakes for approximately 10,000 children
between the ages of birth to forty-eight months. FITS informs our product design, services and education
leading to healthier food options that promote adequate nutrient intake as well as the development of
healthy eating habits for young children. FITS has resulted in over 50 peer-reviewed publications and is
widely referenced by nutrition and feeding experts and organizations including the American Academy of
Pediatrics and the Institute of Medicine2• Most recently we have used FITS data to evaluate the



1 Gerber   Products Company d/b/a Nestle Infant Nutrition

2 American Academy of Pediatrics Committee on Nutrition. Kleinman RE, Greer FR, Ed. Pediatric Nutrition. 8th edition, ltaca, IL


Institute of Medicine. 2006. WIC Food Packages: Time for a Change. Washington, DC: The National Academies Press.

Lott M, Callahan E, Welker Ouffy E, Story M, Daniels S. Healthy Beverage Consumption in Early Childhood: Recommendations from
Key National Health and Nutrition Organization s. Technical Scientific Report . Durham, NC: Healthy Eating Research, 2019.
          Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 2 of 10
           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 319 of 346




                                                                                                                                                  Gerber.


predominant fruits and vegetables consumed by infants and young children and the format they were
consumed as - either commercial baby food or non-baby food formats. These data were analyzed in the
context of evaluating and prioritizing the contaminant risk posed by fruits and vegetables in the diet of
young children. The accompanying publication presented a call-to-action and methodology to assess the
important balance between contaminant risk and nutrition3. It is worth noting that those foods associated
with a healthy diet - fruits, vegetables and grains - are the same foods often associated with the presence
of heavy metals.

A second step in our approach is our in-depth knowledge of which ingredients and foods have the
potential for presence of heavy metals and other contaminants. Nestle maintains a global sourcing and
contaminant management strategy that identifies food ingredients and crops at risk for the presence of
heavy metals and other contaminants, including emerging contaminants. We identify areas of risk through
published data, food safety assessments by government organizations and through our own extensive
monitoring and testing of crops globally. To facilitate management of these identified and emerging
contaminant risks, Nestle establishes global contaminant guidance levels for many substances across our
baby food product categories. These contaminant guidance levels are based on an evaluation of the latest
food safety science and regulatory guidance - from sources like the Food and Drug Administration,
Environmental Protection Agency, the European Food Safety Authority, the World Health Organization as
well as the published scientific literature. Our guidance levels also take into consideration what is
achievable and known about current agricultural practices and mitigation strategies.

Finally, we incorporate our product design, sourcing and supplier strategies, as well as testing
requirements into our approach. Given the scope of what we purchase this is a major undertaking. During
any given year, we purchase just under 200,000 tons of nine fruits and vegetables from dozens of U.S.
growers and suppliers. This is in addition to the many other minor fruits and vegetables we purchase in
smaller volumes. For grains, we purchase over 30,000 tons of rice, oat and wheat ingredients from several
millers across North America. These materials are used to produce over 71,000 metric tons of infant
cereals and baby food purees and almost 8,000 metric tons of juice. Given these volumes, having a robust
grower and supplier program as well as controlling and monitoring contaminants upstream in the supply
chain is necessary to ensure a consistent source of supply and forms the foundation for our continuous
improvement programs.

With the above overview as context, our answers to the questions posed are provided below.

1. All policies and procedures regarding testing baby food products for the presence of contaminants,
   including the maximum levels of each of those contaminants that you allow in your products, and
   the actions your company takes if testing reveals that those maximum levels are exceeded in a
   product;


Perez-Escamilla R, Segura-Perez S, Lott M, on behalf of the RWJF HER Expert Panel on Best Practices for Promoting Healthy Nutrition, Feeding
Patterns, and Weight Status for Infants and Toddlers from Birth to 24 Months. Feeding Guidelines for Infants and Young Toddlers: A Responsive
Parenting Approach. Durham, NC: Healthy Eating Research, 2019.

3
  Callen C, Bhatia J, Czerkies L, Klish W, Gray G. Challenges and Considerations When Balancing the Risk of Cont aminants with t he Benefits of
Fruits and Vegetables for Infants and Toddlers. Nutrients 20 18, 10,1S72.
                                                     -2-
                          Nestle Infant Nutrition -Confidential Business Information
         Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 3 of 10
          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 320 of 346




Nestle has established contaminant guidance levels for all baby food product categories globally. These
guidance levels are based on an evaluation of the latest food safety and regulatory guidance - from
sources like the Food and Drug Administration, Environmental Protection Agency, the European Food
Safety Authority and the World Health Organization. Guidance levels also take into consideration what is
achievable given current and evolving agricultural practices. This concept is often referred to as ALARA
or "as low as reasonably achievable".

Presented below is a comparison of Nestle contaminant guidance levels for heavy metals compared to
the U.S. Food and Drug Administration (FDA) guidance. Other sources of information are considered in
setting our contaminant guidance levels, therefore, we are also providing a comparison of FDA and
European Union contaminant limits. Values are reported in parts per billion (ppb).

 Product Category        FDA Guidance or Limits                                 Nestle Global Contaminant Guidance Levels for
                                                                                finished food products
                         Inorganic      Lead        Cadmium        Mercury      Inorganic    Lead      Cadmium Mercury
                         Arsenic                                                Arsenic
 Apple Juice             10 ppb         50 ppb      NAt            NAt          10 ppb       40 ppb    40 ppb  10 ppb

 Other juices            NAt            50 ppb      NAt            NAt           15 ppb         40 ppb     40 ppb          10 ppb
 Fruit/vegetable         NAt            50 ppb      NAt            NAt           20 ppb         40 ppb     40 ppb          10 ppb
 purees
 Infant rice cerea l     100 ppb        NAt         NAt            NAt           100 ppb        40 ppb     40 ppb          10 ppb

 Infant   cereals,       NAt            NAt         NAt            NAt           100 ppbt      40 ppb      40 ppb          10 ppb
 non-rice
  Grain           based NAt            NAt        NAt           NAt             100 ppb      50 ppb     40 ppb          10 ppb
  snacks
NAt • FDA conducts testing of foods and can take enforcement action if a food is deemed to be adulterated with high levels of lead,
cadmium, arsenic or mercury.
:1:total arsenic.


 Product Category         FDA Guidance or Limits                               European Union Limits
                          Inorganic Lead       Cadmium             Mercury     Inorganic  Leadt      Cadmiumt              Mercury
                          Arsenic                                              Arsenic
 Apple Juice              10 ppb        50 ppb      NAt            NAt         NAt            40 ppb       40 ppb          NAt
 Other juices             NAt           50 ppb      NAt            NAt         NAt            40 ppb       40 ppb          NAt
 Fruit  /vegetable        NAt           50 ppb      NAt            NAt         NAt            40 ppb       40 ppb          NAt
 purees
 Infant rice cereal       100 ppb       NAt         NAt            NAt         100 ppb        40 ppb       40 ppb          NAt

 Infant       cereals,    NAt           NAt         NAt            NAt         NAt            40 ppb       40 ppb          NAt
 non-rice
 Grain based snacks       NAt           NAt         NAt            NAt         NAt            40 ppb       40 ppb          NAt
NAt • FDA conducts testing of foods, and can take enforcement action 1f a food 1s deemed to be adulterated w ith high levels of lead,
cadmium arsenic or mercury
lEU limits are for processed cerea l based foods for infants and baby foods
Note: Both the US FDA and the EU have established limits for mercury in fish. Other foods have not been shown to represent a
potential risk for increased exposure to mercury.


                                                            . 3-
                          Nestle Infant Nutrit ion -Confident ial Business Information
       Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 4 of 10
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 321 of 346




As evidenced from the charts above, Nestle's contaminant guidance levels for heavy metals are equivalent
to or stricter than regulatory guidance in both the U.Sand the European Union (EU). Many of our guidance
levels are established in the absence of regulatory requirements. We use these guidance levels to monitor
the contaminant levels in our ingredients and foods and to identify areas of concern with the goal of
im plementing corrective actions and continuous improvement plans.

Our growers and suppliers are key partners in helping to maintain our high-quality standards and continual
drive for improvement. Some of these improvements have a long-time horizon since they often are
required to correspond to annual growing seasons. Improvements in agricultural practices, sourcing and
production techniques may take months to years to see their full potential. We are able to invest the
needed time because many of our Gerber growers have been growing for Gerber for multiple generations.
The relationships we have with our growers is a source of pride for Gerber and we are happy to extend
an invitation and encourage interested Committee members to visit one or more of our Gerber growers
and to see Gerber agricultural sourcing practices in action.

Our Gerber team works directly with our growers to advise on soil testing prior to planting, developing
best-in-class crop rotation practices, minimizing pesticide use and identifying optimal application timing
to minimize pesticide residues on crops at harvest, and finally optimizing harvest, storage and
transportation conditions. Gerber also hosts annual Grower meetings where we bring our growers
together to discuss best practices and share the latest techniques for growing safe produce.

Our gold standard is to be able to trace our produce to the farms and fields where they are grown. These
programs are the foundation for continuous improvement and offer the opportunity to control and
monitor contaminants upstream in the supply chain. We find our growers are inspired by our mission to
do "Anything for Baby" and work diligently to comply with our strict standards.

In order to meet changing consumer needs, we are constantly evaluating new crops and ingredients.
Sometimes these can be sourced from our current growers and suppliers. More often, these new
ingredients are sourced from growers or suppliers that are new to Gerber. Before any new crop or
ingredient is used in a Gerber product, the ingredient, as well as the grower or supplier, must go through
an extensive review and on-boarding process. For the grower or supplier, this entails an extensive
assessment process to ensure the supplier or grower has the capabilities necessary to deliver crops and
ingredients that consistently comply with Nestle requirements. We offer advice and assistance to
suppliers who may need additional help in meeting Nestle standards. For the crop or ingredient, this
includes a preliminary assessment by our food safety team to determine inherent or suspected risks such
as anti-nutritional factors and contaminants. Finally, prior to use, each new material goes through a
rigorous testing process to confirm the nutritional profile and contaminants profile relative to Nestle
contaminant guidance levels.

In addition to shaping our growing practices, supplier specifications, and supplier selection, our
contaminant guidance levels inform product formulation, design and testing requirements. We regularly
test our ingredients, and periodically test our finished foods. The majority of our contaminant testing is
focused on incoming ingredients, to ensure ingredients meet our requirements before they enter our
                                               - 4-
                   Nestle Infant Nutrit ion -Confi dential Busi ness Information
         Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 5 of 10
          Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 322 of 346




                                                                                                            Gerber.


manufacturing facility. Finished product testing is considered as a verification activity and is done less
frequently. The majority of our analytical testing is conducted by the Nestle Quality Assurance Center
(NQAC) located in Dublin, Ohio. NQAC is an ISO-accredited laboratory, meaning they follow international
standards for analytical reliability. They use the latest technologies, validated methods, and provide some
of the lowest detection limits relative to other highly respected laboratories in the U.S. While NQAC is a
Nestle facility, they also conduct analytical testing for other companies and institutions.

Analytical results are reviewed by our internal technical team to determine compliance with Nestle
contaminant guidance levels. If any test result exceeds our established guidance levels, a food safety
assessment and root cause analysis is conducted to determine the appropriate actions to be taken. These
actions may include rejection of the material, approval to use the material as intended, or approval to use
the material under specified and limited conditions. Materials that exceed a regulatory requirement, such
as lead in juice, would be unconditionally rejected.

2.   A spreadsheet specifying for each baby food product:
     a. the maximum allowable level of each contaminant in that product; and
     b. the dates of all detection tests, specifying the contaminant(s) for which the test was searching;

Nestle has established contaminant guidance levels across all baby food product categories. These
guidance levels inform product design, grower and supplier selection and testing protocols. These
contaminant guidance levels are established based on an evaluation of the latest food safety and
regulatory guidance - from sources like the Food and Drug Administration, Environmental Protection
Agency, the European Food Safety Authority and the World Health Organization. They also take into
consideration what is achievable with the agricultural practices of the market. A summary of our
contaminant guidance levels is provided in response to question number one above.

Regarding test results, the following are provided in the accompanying Appendix:

     o   2017/2018/2019 test results for arsenic in rice flour used for infant rice cereal
     o   2017/2018/2019 test results for lead and arsenic in juice concentrates used to make our finished
         juice products
     o   2017/ 2018/2019 test results for lead and cadmium in sweet potatoes and carrots-two vegetable
         crops recognized for their potential risk for low levels of heavy metals.
     o   2017/2018/2019 test results for other fruits and vegetables commonly consumed by young
         children

A short summary of the results is below:

Rice Flour for Infant rice cereal

Inorganic arsenic is controlled in the incoming rice ingredient to ensure the finished infant rice cereal
complies with the FDA proposed 100 ppb inorganic arsenic limit for infant rice cereal. Gerber works closely
with our supplier based in Arkansas. Our supplier tests rice at the field level to identify rice that will meet
Gerber requirements beginning with preliminary testing after harvest. Testing is conducted two more
                                                -5-
                    Nestle Infant Nutrition - Confidential Business Information
       Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 6 of 10
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 323 of 346

                                                                                                                 r~
                                                                                                                 r:tl
                                                                                                                 Gerber.


times throughout the milling process to ensure each rice cereal batch will be compliant with the FDA
proposed guidance level. Through these efforts, we have achieved significant reductions in levels of
inorganic arsenic in rice-based foods.


                                                                 2 Year Trend
                                                        (Individua l Results)
            l bO
            140

            120

            100

             80

             hO
             40
                                ,-..
                   r-..
                   rl
                          r--
                                5
                                       r-..
                                       rl
                                               00
                                               0
                                                    ....
                                                    "'   "'
                                                         .....   "'--,0 :c
                                                                 oi:
                                                                 0N
                                                                              ~ C....    C
                   0      0            0            0    0              C
                                                                              ~.
                                                                               ~
                                                                                    0    0

                   -- -- -- -- -- -- --                                             ~ "·

                                                                                    -- ----
                                       N
                   N
                        " ""    N              N
                                               ..,, N
                                                       ~                ..,
                                                                        "-
                                                                        N

                   "'                  ~               ,..       ::.-
                                                       "' "'.... ,-., ::::-
                                                    "' ..,..                  ::.-
                                                                        ..... <, ~ "
                   .,.. "' a,
                   -- --" -- -- -- --"' -- -- -- -
                   N       N    N              N    N            N
                                                                              ::::- .,,, "'
                                       N
                                               ...;                     C,               ..r




Juice Concentrates

All test results for juice concentrate ingredients (pear, apple, white grape) supported manufacture of
finished products compliant with the FDA proposed lead guidance limit for apple juice. Testing is
conducted on the juice concentrate ingredients. These ingredients are reconstituted with water to make
single strength juice products. The water used to make our juice is treated with reverse osmosis to ensure
the water source does not contribute to heavy metal levels in finished juice. Results reported are on the
concentrate ingredient. Arsenic is reported as either total arsenic, inorganic arsenic or both. Inorganic
arsenic is a subset of total arsenic. To determine the level equivalent to single strength juice from the
data provided: divide the value by the Brix in concentrate and then multiply by the Brix for single strength
juice.
         For example:
         40ppb lead..;- 68 Brix concentrate =0.588 ppb
         0.588ppb X 16 Brix in single strength juice= 9.4 ppb in single strength juice.

           Juice Type                         Brix                                      Brix
                                              Single Strength Juice                     Concentrate ingredient
           Apple                              11.5                                      70

           White Grape                        16                                        68




                                                                       -6-
                          Nestle Infant Nutrition - Confidential Business Information
       Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 7 of 10
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 324 of 346



                                                                                                        (::~
                                                                                                         ,i}'
                                                                                                         Gerber.


Carrots and sweet potatoes

Carrots and sweet potatoes are root crops recognized to be a potential risk for heavy metals, specifically
cadmium and lead. Data from 2017, 2018, and 2019 were consistent with Nestle contaminant guidance
levels with two exceptions - one result from 2018 for cadmium in carrots and one result from 2017 for a
slightly elevated lead level in sweet potatoes. As mentioned elsewhere in this response, the Gerber team
works with our growers and suppliers, helping them to institute the practices necessary to ensure our
guidance levels are met. All other data on carrots and sweet potatoes were consistent with Nestle
contaminant guidance levels.

As additional background, Gerber has had soil standards in place for carrots since 2007. This includes soil
testing for lead and cadmium prior to planting carrots at each growing season. Our growing history with
carrots suggests that soil testing can be a useful tool for predicting the level of heavy metals in peeled
root vegetables.

As part of our continuous improvement program for sweet potatoes, we changed our sourcing practices
in 2018. Prior to 2018, we did not have the capability to establish a correlation between soil test results
for lead and cadmium and levels in peeled sweet potatoes. The change implemented in 2018 improved
our ability to trace to the field level and, as a result, we initiated a soil testing program with standards
similar to those instituted for carrots. This was based on the theory that these heavy metal limits in soil
should result in sweet potatoes consistent with Nestle guideline levels. Our first year of data indicates
that uptake of heavy metals from soils by vegetables is species specific and, as a result, the standard used
for soil testing for carrots may not be transferrable to sweet potatoes. A study to better understand heavy
metal translocation in sweet potatoes is being implemented during the 2019 growing season which will
inform best practices for further reductions in heavy metal levels.

Other fruits and vegetables

Nestle maintains a global sourcing and contaminant management strategy that identifies food ingredients
and crops at risk for the presence of heavy metals and other contaminants, including emerging
contaminants. Risks are identified through published data, food safety assessments by government
organizations and through our own extensive monitoring and testing of crops globally. This data is
evaluated by our experts at the Nestle Research Center who assign a risk level for each potential
contaminant monitored by Nestle according to a specific crop or ingredient. Once sufficient data exists to
support that an ingredient is not likely to be a source of a contaminant, it is designated as "low risk" and
testing is reduced or eliminated. This is the case for heavy metals in many fruits and vegetables and is
why we have relatively few data points on peas and green beans among other ingredients.

3. For each test identified in response to 2(b) that indicated the presence of a contaminant, the test
   report and a description of what your company did with the food (i.e. sell, dispose, recall, etc.)

Trace amounts of many elements occur naturally in the environment. They are in the water and soil - so
it is possible they can get into fruits, vegetables and grains as they grow. The mere presence of heavy


                                               -7-
                   Nestle Infant Nutrition - Confidential Business Information
        Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 8 of 10
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 325 of 346




                                                                                                         Gerber.


metals is not an indication that the product is unsafe. All test results provided in response to question 2b
represent ingredients used in our production.

4. All documents related to specific positive test results for the presence of contaminants in your
   company's baby food products, including documents related to deciding what to do with the
   specific products that tested positive (e.g. whether to conduct a recall);

Trace amounts of many elements occur naturally in the environment. They are in the water and soil - so
it is possible they can get into fruits, vegetables and grains as they grow. The mere presence of heavy
metals is not an indication that the product is unsafe-therefore reca lls are not based solely on detection
of a heavy metal in a food product.

Nestle has established contaminant guidance levels for all baby food product categories. These guidance
levels are based on an evaluation of the latest food safety and regulatory guidance - from sources like the
Food and Drug Administration, Environmental Protection Agency, the European Food Safety Authority
and the World Health Organization.

This response provides details on Nestle contaminant guidance levels and analytical results for certain
contaminants, namely the heavy metals, in Gerber ingredients. Our supplier, grower and raw material
sourcing programs are designed to control for heavy metals throughout the supply chain starting at the
field level. Contaminant levels may also vary based on growing conditions and other environmental
factors. If any test result indicates an ingredient may result in a product exceeding our established
guidance levels, we conduct a food safety assessment as well as a root cause analysis to determine the
appropriate actions to be taken. These actions may include rejection of the material, approval to use the
material as intended, or approval to use the material under specified and limited conditions. Materials
that exceed a regulatory requirement, such as lead in juice, would be unconditionally rejected.

5. A list of all baby food products your company recalled due to the presence of contaminants;

There have been no recalls of Gerber products due to elevated levels of heavy metals.

6. All changes your company made, if any, to its policies and procedures on testing for:
   a. Inorganic arsenic in infant rice cereal as a result of the FDA 2016 draft guidance entitles,
        Inorganic Arsenic in rice Cereals for Infants: Action Level Guidance for Industry;

Prior to the publication of the FDA proposed guidance limit for inorganic arsenic in infant rice cereal,
Gerber was actively working on a sourcing program to procure US grown rice flour with a lower inorganic
arsenic. At the time of the 2016 FDA publication, Gerber was producing infant rice cereal in compliance
with the FDA proposed limit of 100 ppb inorganic arsenic. We work closely with our rice supplier to ensure
all rice flour received for the manufacture of infant rice cereal meets or is below the FDA proposed limit.
Preliminary testing begins after harvest to identify rice that will comply with Nestle standards. Testing is
conducted two more times throughout the milling process to ensure each rice cereal batch will be
compliant with the FDA guidance level. Through these efforts, we have achieved significant reductions in
levels of arsenic in rice-based foods.
                                              - 8-
                   Nestle Infant Nutrition -Confi dential Business Inform ation
          Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 9 of 10
           Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 326 of 346




                                                                                                          Gerber.



Since weather and growing conditions have an impact on inorganic arsenic levels in rice, Gerber has also
invested in research with the University of Arkansas to identify growing practices that may reduce the
uptake of inorganic arsenic from the soil. This research conducted between 2012 and 2015 resulted in
adoption of irrigation strategies that can reduce arsenic uptake close to rice harvest while maintaining
yields.

     b. Inorganic arsenic in apple juice as a result of FDA's 2013 draft guidance entitled, Guidance for
          Industry Arsenic in Apple Juice: Action level; and lead in fruit juice as a result of FDA's 2004
          guidance entitled, Guidance for Industry: Juice Hazard Analysis Critical Control Point Hazards
          and Controls Guidance, First Edition;

Gerber has had processes in place for many years to ensure levels of heavy metals are as low as possible.
As part of this plan, we have strict guidance limits for contaminants in juices, make our juice only from
healthy, clean, mature and undamaged fruit, and ensure every batch of concentrate is tested prior to use
in making juice.

Gerber is committed to meeting the FDA draft guidance limiting inorganic arsenic in apple juice. We
require our apple juice to meet the lOppb inorganic arsenic level proposed by FDA and the lead level
specified in the Juice HACCP guidance. Compliance is managed though testing on every batch of juice
concentrate prior to making our juice. We also use water treated with reverse osmosis, a type of
purification process. This ensures the water does not contribute to heavy metal content in the finished
juice product.

7.   All documents related to the negative neurological effects on babies of contaminants; and


We are not aware of any confirmed reports of infants or children becoming sick from lead or arsenic in
baby foods. We take all concerns related to safety very seriously, which is why all of our foods and
beverages meet our safety and quality standards and conform to all regulatory compliance guidelines.

8.   A description of whether you support FDA promptly:
     a.   finalizing draft guidelines for inorganic arsenic in apple juice;
     b. finalizing draft guidelines for inorganic arsenic in infant rice cereal;
     c.   issuing guidelines for heavy metals in all baby foods;
     d. considering neurological harms in setting guidelines


Gerber prioritizes the safety, health, and well-being of babies. We have publically supported FDA finalizing
the draft guidance for inorganic arsenic in apple juice and infant rice cereal. We are also supportive of FDA
considering proposed guidelines for heavy metals in additional foods based on the scientific evidence for
health risks, including neurological risks as applicable, at current levels of exposure.




                                               -9 -
                     Nestle Infant Nutrition -Confidential Business Information
      Case 2:21-cv-02096-EFM-JPO Document 5-7 Filed 03/23/21 Page 10 of 10
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 327 of 346




                                                                                                           Gerber.


In addition to the Nestle internal programs and procedures to manage contaminants described above,
Gerber is also a founding member of the Baby Food Council, which is comprised of leading companies and
academic, government, and NGO partners and advisors. The Council was created in January of 2019 with
the objective of reducing heavy metals in the products manufactured by the member companies to as low
as reasonably achievable using best-in-class management practices.

Early efforts of the Council have focused on identifying those foods and ingredients with the highest
potential to contribute to heavy metal exposure in young children. We will also be identifying and
evaluating best practices that can be used to further lower heavy metal levels in these foods. Recognizing
that heavy metals are widely present in the environment and can get into food, this work will initially
focus on the impact of the environment and growing conditions but will also extend to other aspects of
the supply chain including handling and processing. Our efforts with the Council represent our
commitment to the safety of the baby food category.

I trust this letter addresses your request. Please let me know if we can be of any further help to you in this
investigation.



        Sincerely,


                     .,-:1/-'?
          ~               /, ~
                     1:,,,,...._

         C-,/
        William Partyka, CEO




                                               - 10-
                     Nestle Infant Nutrition -Confidential Bw,iness Information
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 328 of 346




                 EXHIBIT H
       Case 2:21-cv-02096-EFM-JPO Document 5-8 Filed 03/23/21 Page 1 of 4
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 329 of 346



1099 NEW YORK AVENUE, NW SUITE 900 WASHINGTON, DC 20001-4412
                                                                   .J E N N E R & B LO C K         LLP




                                                                   Thomas J. Perrelli
December 11, 2019-                                                 Tel 202/639-6004
                                                                   tperrelli@jenner.com


The Honorable Raja Krishnamoorthi, Chairman
Subcommittee on Economic and Consumer Policy
Committee on Oversight and Reform
United States House of Representatives
Washington, D.C. 20515-6216

Confidential/Includes Confidential Business Information

Re:       Response to Letter Dated November 6, 2019

Dear Chairman Krishnamoorthi:

       I write in response to the Subcommittee's November 6, 2019 letter addressed to Adam
Ciongoli requesting that Campbell Soup Company ("Campbell") provide certain documents and
information as part of the Subcommittee's investigation into the occurrence of certain materials
in baby foods. Campbell, through its Plum Organics brand, is committed to its mission of
serving babies the very best food from the first bite. Accordingly, Campbell supports the
Subcommittee's efforts to ensure that the foods we feed our babies are safe and nourishing.

       Campbell provides responses to the Subcommittee's requests below and in the documents
accompanying this letter. This response and the documents Campbell is producing today contain
confidential business information and are marked as such. Campbell requests that the
Committee treat these materials accordingly.

          Background

        Founded in 1869, Campbell Soup Company is headquartered in Camden, New Jersey.
Campbell makes a range of high-quality soups, simple meals, beverages, and snacks. Campbell
has distributed Plum Organics baby foods since it acquired the brand in 2013. As the
Subcommittee is aware, the U.S. Food and Drug Administration ("FDA") does not regulate or
provide guidelines concerning heavy metals in baby foods other than certain cereals and juices,
as well as baby formula. Heavy metals occur naturally in the environment, including in soil and
water. These naturally occurring substances will, accordingly, often be present in foods to some
extent, whether grown in the backyard or procured from a farmers' market or supermarket.

       In October 2017, a group called the Clean Label Project made claims about the presence
of heavy metals in many brands of baby food, including Plum Organics. Although the report


CHICAGO   LONDON   LOS ANGELES    NEW YORK    WASHINGTON, DC       WWW.JENNER.COM
       Case 2:21-cv-02096-EFM-JPO Document 5-8 Filed 03/23/21 Page 2 of 4
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 330 of 346


December 11, 2019
Page 2




was neither peer reviewed nor supported by publicly available data, Campbell took its findings
seriously and responded by doing its own testing.

        Given the lack of specific FDA guidance on baby food, Campbell used standards from
California's Proposition 65, the European Union, and the World Health Organization-along
with general guidance from the FDA on lead not specific to baby foods-to develop a testing
protocol for evaluating whether heavy metals in Plum Organics' products exceeded levels that
independent authorities had determined to be acceptable. For instance, Campbell adopted the
Proposition 65 "safe harbor" daily intake level for arsenic-that is, the level under which the
substance is deemed to pose no significant risk and thus is free from regulation-of 10
micrograms per day. Standards were similarly derived from the previously identified sources for
other heavy metals. Campbell tested each of the Plum Organics foods featured in the Clean
Label Project report and confirmed that none of the products exceeded the levels discussed
above.

        Nevertheless, when a group called Healthy Babies Bright Futures released a report earlier
this year that again made claims about a handful of Plum Organics' products, Campbell
undertook another round of testing. The results were consistent with the previous rounds: Each
product was well within levels deemed acceptable by independent authorities.

       Request No. 1

        Campbell is committed to the safety of Plum Organics' products. That is why it takes a
multi-level approach to ensuring the safety of its supply chain. With specific respect to heavy
metals, Campbell has also conducted finished-product and ingredient testing.

        Campbell co-manufactures its Plum Organics baby food products. That means that
Campbell contracts with suppliers, some of which contract with many baby food companies, to
manufacture and package Plum Organics' products. In the case of dry foods, suppliers procure
ingredients themselves; with respect to Plum's wide range of pouch products, Campbell
specifically directs the co-manufacturers as to which sources they must use for their ingredients.

       In either case, Campbell requires that the co-manufacturers of Plum Organics' products
adhere to strict standards for ingredients. For instance, under Campbell's Supply Base
Requirements and Expectation Manual-standards to which suppliers and co-manufacturers
agree and against which they are periodically audited-co-manufacturers must obtain heavy
metals warranties from suppliers for their ingredients and certain packaging materials.
Campbell's Supply Base Requirements and Expectations 126[B].

       Campbell itself also tests Plum Organics' products for heavy metals. Indeed, Campbell
has conducted testing on every Plum Organics product on the market to ensure none exceed




                                                2
        Case 2:21-cv-02096-EFM-JPO Document 5-8 Filed 03/23/21 Page 3 of 4
         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 331 of 346


December 11, 2019
Page 3




acceptable levels of arsenic, lead, cadmium, or mercury. 1 This testing has occurred in waves,
most recently in September 2019, when Campbell reexamined the Plum Organics foods featured
in the Healthy Babies Bright Futures report. Moreover, currently, all new products added to the
Plum Organics line are subjected to finished-product testing. In addition, Campbell follows a
policy of testing new ingredients before introducing them to the supply chain for Plum Organics'
baby food pouches. That screening includes testing for heavy metals.

         Request No. 2

      A spreadsheet with information regarding Campbell testing of its Plum Organics products
accompanies this letter.

         Requests Nos. 3, 4, and 5

        To date, no Plum Organics foods have been found to be above exposure limits set by
available domestic and international regulatory bodies, which, as noted above, Campbell used as
reference points in the absence of relevant FDA guidance. Campbell has thus never needed to
recall a baby food product due to the presence of heavy metals.

         Request No. 6

      Request No. 6 asks about FDA guidance concerning rice cereal and certain kinds of juice.
Plum Organics does not sell either rice cereal or juice.

        Request No. 7

        A reasonable search has produced no additional relevant documents beyond those that
gave rise to this inquiry and related public materials.

        Request No. 8

       Plum Organics does not manufacture rice cereal or juice and thus does not take a position
on the FDA's consideration of guidelines for those products. Campbell does support the FDA
developing clear and specific guidance for baby food manufacturers on appropriate levels of
heavy metals, based on scientific consensus. We look forward to working with the
Subcommittee and the FDA on these issues.



1
  The only product that Campbell has not tested is baby formula, which Campbell has discontinued, effective
January 2020. Such additional testing was unnecessary because the baby formula co-manufacturer thoroughly tests
its products pursuant to applicable regulations. See, e.g., 21 C.F.R. § 106.40. Campbell has enclosed a letter from
the co-manufacturer, PBM Nutritionals, certifying its compliance with all relevant regulations. See Certification
from PBM Nutritionals Regarding Infant Formula Regulatory Compliance (Dec. 2, 2019).


                                                         3
       Case 2:21-cv-02096-EFM-JPO Document 5-8 Filed 03/23/21 Page 4 of 4
        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 332 of 346



December 11 , 2019
Page 4




       Thank you for your partnership in ensuring that babies get the food they need to support
healthy growth in their early years. Campbell looks forward to continuing to engage with the
Subcommittee. Please contact me if you have any questions.

Sincerely,


~/~
Thomas J. Perrelli




                                               4
Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 333 of 346




                  EXHIBIT I
                                       Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 1 of 13
                                        Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 334 of 346




                                                                                `


                                               FDA Testing Result Investigation
                                                       August 1, 2019




Confidential Business Information – Not Subject to Freedom of Information Act
Confidential Business Information                                                                            Hain-000154
                                    Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 2 of 13
                                     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 335 of 346




                                         Organic Baby Food – Target October ‘18                           2

Confidential Business Information                                                                             Hain-000155
                                        Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 3 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 336 of 346



        Agenda

          Earth’s Best Background
          Earth’s Best Rice Cereal Manufacturing
               • Components
               • Supply Chain
          Organic Brown Rice Flour Testing History
          Investigation of FDA Results
          Hain Action Items and Next Steps

Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                          Hain-000156
                                     Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 4 of 13
                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 337 of 346



Understanding the Earth’s Best Mission



 We have been cultivating the organic movement for more than 30 years, from responsibly
  raised protein to sustainably sourced purees. All this with the goal of making better food
                                   available to more moms.



                                                  At Earth’s Best we believe that
                                        Organic Baby Food is a RIGHT, not a privilege.




                                                                                                                    4

 Confidential Business Information                                                                         Hain-000157
                                      Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 5 of 13
                                       Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 338 of 346



Earth’s Best Portfolio Overview: Birth to Backpack




                                                                                             Toddler
 Formula          Diapers              Cereal              Jars            Pouches                          Snacks       Meals
                                                                                             Pouches




                                                                                                                              5

  Confidential Business Information                                                                                  Hain-000158
                                        Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 6 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 339 of 346




Earth’s Best Organic Brown Rice Cereal

                            Alpha-                                      Testing focused on Brown Rice Flour
                           amylase                                               Ingredient Hazard Analysis
                                                                                   • High Risk of Arsenic presence
                                                                                 Dominance in formula (~98%)
                         Vitamin /                                               Sourcing region
                        Mineral Pre-
                            Mix                                         Partnership with key Brown Rice supplier
                                                                                • 5+ years
                                                                                • Training on food safety management
                                                                                  principles throughout the supply chain
                    Brown Rice Flour
                                                                                • Strong sustainability programs

Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                 Hain-000159
                                        Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 7 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 340 of 346



 Processing and Testing of Rice Cereal



 Rice Receipt                    Paddy                           Milling &                Flour Receipt       Processed
 & Water                         Parboiling                      Packaged                 by Hain             into Baby
 Inbound                         • Tested at                     • Pre-shipment           • Supply Chain      Cereal
 • Tested at                       Eurofins                        Samples tested           PC                • WIP Batch
   Eurofins                                                        by Hain at             • Based on test     • Packaged
                                                                   Eurofins                 results & COA




Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                Hain-000160
                                        Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 8 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 341 of 346



 Organic Brown Rice Flour Testing History

  Brown Rice Flour spec revised based on FDA Guidance in 2016
       • Decreased pre-shipment acceptance due to Arsenic
       • Decrease in average amount of Arsenic found in pre-shipment samples
                                                                                Arsenic Spec      Avg Arsenic
                         Arsenic Spec                  # Samples
                                                                                Acceptance          In Spec
                         Compliance                    Evaluated
                                                                                    Rate           Samples
                        Pre-Guidance
                                                              88                    98%              98.5 ppb
                         (2015-2016)
                        Post-Guidance
                                                             142                    82%              69.3 ppb
                         (2016-2019)
                     Note: Actual Acceptance Rates are lower; these exclude rejections for non-Arsenic related issues




Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                    Hain-000161
                                    Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 9 of 13
                                     Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 342 of 346



Investigation of FDA Results By Lot Code
                                                                                              Variation amongst Finished Good
                                                                                               manufacturing date results


                                                                                              Brown Rice Flour testing results
                                                                                               do not appear to be correlated to
                                                                                               finished good results data


                                                                                              Preliminary investigation indicates
                                                                                               Vitamin/Mineral Pre-Mix may be
                                                                                               a major contributing factor


                                                                                              Hain is committed to revalidating
                                                                                              all components and processing
                                                                                              steps to meet FDA guidance

                                                                                                   Confidential Business Information –
                                                                                               Not Subject to Freedom of Information Act
Confidential Business Information                                                                                                  Hain-000162
                                       Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 10 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 343 of 346



        Action Items
   Review entire supply chain testing and methodologies

   Validate minor ingredients impact to Food Safety Plan Hazard Analysis

   Explore alternatives for Brown Rice ingredient to reduce risk

   Revalidation of processing impact on finished goods




Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                          Hain-000163
                                    Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 11 of 13
                                      Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 344 of 346




  Appendix


Confidential Business Information                                                                          Hain-000164
                                       Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 12 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 345 of 346



Laboratory Methodology Capabilities
    • Eurofins – current testing lab




    • Covance – Lab purchased by Eurofins, previously NFL




Confidential Business Information – Not Subject to Freedom of Information Act
  Confidential Business Information                                                                           Hain-000165
                                       Case 2:21-cv-02096-EFM-JPO Document 5-9 Filed 03/23/21 Page 13 of 13
                                         Case 3:21-cv-02519-JSC Document 1 Filed 04/07/21 Page 346 of 346



  Laboratory Methodology Capabilities
      • Certified Labs - historic lab
            • Total Arsenic

            • Speciation of Arsenic




      • Deibel Labs – approved back-up lab
            • Total Arsenic

            • Speciation of Arsenic

Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                          Hain-000166
